EXHIBIT 10.1

Executed Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 13, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      7   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      16   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A —    Schedule of Receivables Schedule B-1 —    Representations and
Warranties of the Seller Regarding the Receivables Schedule B-2 —   
Representations and Warranties of the Seller Regarding the Pool of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 13, 2016, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 13, 2016, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2016-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 21, 2016.

“Issuer” means AmeriCredit Automobile Receivables Trust 2016-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement, the Lockbox Account Agreement, the Lockbox Processing
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

 

4



--------------------------------------------------------------------------------

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

5



--------------------------------------------------------------------------------

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

 

6



--------------------------------------------------------------------------------

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

 

7



--------------------------------------------------------------------------------

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation

 

8



--------------------------------------------------------------------------------

statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of Purchaser under this
Agreement, of the Issuer under the Sale and Servicing Agreement and of the Trust
Collateral Agent under the Indenture in the Receivables and the Other Conveyed
Property and in the proceeds thereof. Seller shall deliver (or cause to be
delivered) to Purchaser and the Trust Collateral Agent file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing. In the event that Seller fails to perform its
obligations under this subsection, Purchaser, Issuer or the Trust Collateral
Agent may do so, at the expense of the Seller. In furtherance of the foregoing,
the Seller hereby authorizes the Purchaser, the Issuer or the Trust Collateral
Agent to file a record or records (as defined in the applicable UCC), including,
without limitation, financing statements, in all jurisdictions and with all
filing offices as each may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Purchaser pursuant to
Section 6.9 of this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

 

9



--------------------------------------------------------------------------------

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed

 

10



--------------------------------------------------------------------------------

Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

 

12



--------------------------------------------------------------------------------

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or

 

13



--------------------------------------------------------------------------------

Purchaser of their responsibilities hereunder, if it survives such merger or
consolidation) without the execution or filing of any document or any further
action by any of the parties to this Agreement. Seller or Purchaser shall
promptly inform the other party, the Issuer, the Trust Collateral Agent and the
Owner Trustee and, as a condition to the consummation of the transactions
referred to in clauses (a), (b) and (c) above, (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Sections 3.1 and 3.2 of this Agreement shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and be continuing, (ii) Seller or Purchaser,
as applicable, shall have delivered written notice of such consolidation, merger
or purchase and assumption to the Rating Agencies prior to the consummation of
such transaction and shall have delivered to the Issuer and the Trust Collateral
Agent an Officer’s Certificate of the Seller or a certificate signed by or on
behalf of the Purchaser, as applicable, and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section 6.2 and that all conditions precedent, if any, provided
for in this Agreement relating to such transaction have been complied with, and
(iii) Seller or Purchaser, as applicable, shall have delivered to the Issuer,
and the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

 

14



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name: Robert T. Pigott III Title: Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

/s/ Sheli Fitzgerald

Name: Sheli Fitzgerald Title: Senior Vice President, Corporate Treasury

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

/s/ Michael D. Commisso

Name: Michael D. Commisso Title: Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   442708111     445414139        445580558        445746365       
457001022        457192276        457989754        458058518        458134582   
    458216082        458284015        458348646        458421781       
458486990        458555281        458620945        458684420        458750817   
    458811957        458878162    442725834     445414204        445580624     
  445746415        457001105        457192292        457989770        458058559
       458134640        458216132        458284031        458348653       
458421807        458487048        458555299        458620960        458684438   
    458750841        458811965        458878170    442800025     445414261     
  445580657        445746431        457001378        457192326        457989796
       458058567        458134681        458216140        458284049       
458348679        458421815        458487055        458555315        458620978   
    458684461        458750858        458811981        458878188    442803631  
  445414303        445580665        445746498        457001444        457192334
       457989846        458058583        458134707        458216165       
458284056        458348695        458421823        458487063        458555331   
    458620986        458684479        458750866        458811999       
458878204    442880407     445414352        445580673        445746514       
457001584        457192375        457989861        458058591        458134731   
    458216181        458284098        458348703        458421864       
458487071        458555356        458620994        458684487        458750882   
    458812005        458878220    442893269     445414360        445580699     
  445746571        457001857        457192383        457989879        458058609
       458134756        458216199        458284148        458348711       
458421880        458487097        458555364        458621018        458684537   
    458750890        458812021        458878246    443032297     445414394     
  445580723        445746605        457001931        457192417        457989887
       458058625        458134798        458216207        458284189       
458348737        458421898        458487105        458555380        458621042   
    458684545        458750908        458812088        458878253    443035951  
  445414410        445580756        445746670        457002145        457192425
       457989945        458058641        458134848        458216215       
458284239        458348752        458421914        458487121        458555406   
    458621059        458684552        458750916        458812104       
458878279    443075577     445414436        445580863        445746704       
457002210        457192482        457989952        458058666        458134863   
    458216256        458284254        458348802        458421922       
458487147        458555414        458621075        458684560        458750924   
    458812112        458878295    443076252     445414451        445580871     
  445746720        457002319        457192581        457989960        458058674
       458134871        458216264        458284304        458348810       
458421930        458487162        458555430        458621083        458684594   
    458750932        458812138        458878303    443130844     445414485     
  445580905        445746787        457002483        457192607        457989978
       458058682        458134905        458216272        458284320       
458348828        458421955        458487196        458555448        458621091   
    458684602        458750957        458812146        458878311    443165014  
  445414576        445580939        445746829        457002525        457192623
       457989994        458058757        458134913        458216298       
458284346        458348844        458421989        458487261        458555455   
    458621125        458684610        458750965        458812153       
458878329    443192034     445414584        445580970        445746845       
457002640        457192631        457990018        458058807        458134921   
    458216348        458284353        458348851        458421997       
458487287        458555489        458621133        458684644        458750973   
    458812187        458878337    443219852     445414600        445580988     
  445746852        457002707        457192680        457990042        458058815
       458134947        458216355        458284403        458348869       
458422003        458487295        458555497        458621141        458684669   
    458750981        458812229        458878378    443280920     445414683     
  445581002        445746894        457002871        457192789        457990059
       458058872        458134970        458216363        458284429       
458348877        458422037        458487303        458555620        458621158   
    458684693        458750999        458812252        458878386    443322334  
  445414717        445581010        445747066        457002889        457192805
       457990075        458058880        458135035        458216371       
458284445        458348885        458422045        458487311        458555646   
    458621216        458684701        458751005        458812260       
458878394    443345756     445414733        445581028        445747074       
457002970        457192870        457990083        458058906        458135043   
    458216439        458284460        458348893        458422060       
458487345        458555687        458621224        458684727        458751013   
    458812286        458878402    443359385     445414832        445581093     
  445747082        457003077        457192888        457990091        458058914
       458135050        458216447        458284486        458348901       
458422078        458487360        458555711        458621232        458684735   
    458751021        458812294        458878410    443418850     445414873     
  445581119        445747231        457003291        457192912        457990125
       458058948        458135068        458216454        458284502       
458348984        458422086        458487378        458555752        458621257   
    458684784        458751112        458812302        458878428    443440060  
  445414915        445581150        445747256        457003663        457192920
       457990133        458059003        458135084        458216462       
458284510        458348992        458422102        458487402        458555786   
    458621265        458684792        458751146        458812328       
458878444    443468442     445415094        445581226        445747348       
457003994        457192979        457990158        458059029        458135142   
    458216470        458284528        458349032        458422110       
458487410        458555802        458621273        458684826        458751153   
    458812336        458878451    443470679     445415151        445581242     
  445747355        457004158        457193001        457990166        458059045
       458135175        458216504        458284544        458349040       
458422128        458487428        458555810        458621299        458684834   
    458751161        458812351        458878485    443474390     445415383     
  445581283        445747421        457004372        457193027        457990182
       458059052        458135191        458216538        458284643       
458349081        458422136        458487436        458555851        458621315   
    458684842        458751179        458812385        458878493    443479787  
  445415417        445581325        445747447        457004380        457193084
       457990190        458059078        458135225        458216553       
458284676        458349099        458422151        458487451        458555869   
    458621356        458684859        458751187        458812401       
458878527    443484753     445415474        445581333        445747496       
457004455        457193522        457990208        458059094        458135241   
    458216579        458284684        458349115        458422169       
458487477        458555885        458621380        458684883        458751195   
    458812435        458878543    443521497     445415482        445581457     
  445747520        457004463        457193613        457990216        458059136
       458135282        458216587        458284692        458349131       
458422177        458487501        458555919        458621398        458684891   
    458751203        458812476        458878576    443523667     445415508     
  445581473        445747595        457004786        457194520        457990224
       458059144        458135308        458216595        458284700       
458349156        458422185        458487519        458555927        458621422   
    458684909        458751211        458812484        458878584    443551700  
  445415516        445581549        445747678        457004968        457195071
       457990240        458059151        458135316        458216603       
458284718        458349214        458422193        458487543        458555935   
    458621455        458684958        458751252        458812518       
458878626    443562418     445415524        445581648        445747751       
457005205        457195600        457990257        458059185        458135324   
    458216629        458284726        458349222        458422219       
458487576        458555943        458621497        458684974        458751278   
    458812542        458878642    443563929     445415557        445581697     
  445747868        457005288        457196285        457990273        458059235
       458135332        458216652        458284734        458349230       
458422235        458487584        458555968        458621505        458684982   
    458751286        458812567        458878659    443573415     445415599     
  445581705        445747884        457005528        457196426        457990281
       458059268        458135340        458216660        458284759       
458349248        458422243        458487600        458555976        458621521   
    458685013        458751310        458812575        458878683    443579560  
  445415664        445581747        445747900        457005718        457199024
       457990307        458059284        458135365        458216702       
458284767        458349271        458422276        458487618        458555992   
    458621539        458685021        458751344        458812641       
458878709    443581368     445415714        445581788        445748049       
457006088        457201101        457990364        458059300        458135381   
    458216710        458284775        458349313        458422300       
458487626        458556016        458621562        458685039        458751385   
    458812682        458878717    443590047     445415722        445581853     
  445748056        457006245        457201671        457990430        458059383
       458135407        458216736        458284809        458349321       
458422367        458487642        458556040        458621570        458685054   
    458751393        458812724        458878741    443593629     445415730     
  445581887        445748189        457006609        457201697        457990448
       458059409        458135415        458216744        458284825       
458349339        458422375        458487659        458556065        458621596   
    458685070        458751419        458812732        458878758    443594916  
  445415771        445581903        445748205        457006708        457202802
       457990463        458059490        458135423        458216777       
458284841        458349354        458422417        458487675        458556073   
    458621604        458685138        458751435        458812765       
458878766    443595228     445415821        445581911        445748296       
457006799        457203156        457990489        458059508        458135456   
    458216801        458284866        458349362        458422425       
458487709        458556107        458621638        458685146        458751468   
    458812781        458878857    443598370     445415870        445581937     
  445748353        457006872        457203743        457990497        458059524
       458135464        458216843        458284874        458349370       
458422441        458487733        458556131        458621646        458685187   
    458751484        458812849        458878881    443607320     445415920     
  445581945        445748379        457007086        457204956        457990521
       458059540        458135514        458216850        458284882       
458349396        458422466        458487766        458556149        458621653   
    458685195        458751526        458812864        458878899    443609060  
  445415946        445581952        445748445        457007169        457206571
       457990539        458059557        458135530        458216868       
458284908        458349446        458422516        458487824        458556172   
    458621687        458685211        458751591        458812872       
458878923    443610795     445416001        445581986        445748528       
457007243        457206969        457990570        458059565        458135555   
    458216884        458284916        458349461        458422524       
458487832        458556206        458621703        458685237        458751625   
    458812880        458878972    443614789     445416019        445582018     
  445748650        457007383        457207835        457990596        458059573
       458135563        458216900        458284940        458349487       
458422557        458487857        458556214        458621737        458685252   
    458751633        458812914        458878980    443617410     445416035     
  445582059        445748742        457007748        457208627        457990604
       458059581        458135571        458216918        458284973       
458349495        458422565        458487865        458556230        458621745   
    458685260        458751641        458812922        458879004    443619242  
  445416126        445582091        445748775        457008076        457209153
       457990638        458059631        458135589        458216942       
458284981        458349529        458422607        458487873        458556255   
    458621752        458685278        458751658        458812930       
458879053    443620703     445416159        445582109        445748791       
457008126        457209385        457990661        458059649        458135597   
    458216983        458284999        458349537        458422623       
458487881        458556263        458621760        458685294        458751690   
    458812971        458879095    443621073     445416167        445582133     
  445748809        457008225        457210573        457990679        458059656
       458135670        458217007        458285004        458349545       
458422631        458487899        458556271        458621778        458685310   
    458751708        458813029        458879103    443621479     445416217     
  445582273        445748866        457008407        457210615        457990687
       458059722        458135688        458217023        458285038       
458349552        458422664        458487907        458556297        458621794   
    458685336        458751765        458813045        458879178    443622923  
  445416225        445582414        445749013        457008423        457211902
       457990695        458059730        458135712        458217064       
458285046        458349560        458422680        458487923        458556339   
    458621802        458685351        458751773        458813086       
458879186    443626460     445416365        445582687        445749047       
457008605        457212314        457990729        458059789        458135746   
    458217072        458285103        458349602        458422698       
458487949        458556354        458621810        458685369        458751799   
    458813094        458879228    443628961     445416464        445582752     
  445749088        457008704        457213007        457990760        458059797
       458135779        458217098        458285111        458349628       
458422706        458487964        458556362        458621828        458685377   
    458751815        458813102        458879244    443631437     445416498     
  445582760        445749096        457008878        457213767        457990778
       458059813        458135795        458217106        458285129       
458349677        458422714        458488004        458556370        458621836   
    458685401        458751856        458813136        458879251    443633961  
  445416522        445582919        445749104        457009033        457214187
       457990786        458059888        458135803        458217114       
458285152        458349693        458422748        458488020        458556404   
    458621844        458685419        458751864        458813144       
458879277    443635131     445416548        445582984        445749120       
457009132        457214690        457990794        458059912        458135829   
    458217148        458285160        458349701        458422755       
458488038        458556412        458621851        458685427        458751872   
    458813193        458879293    443635693     445416589        445583099     
  445749161        457009314        457214765        457990802        458059920
       458135837        458217247        458285178        458349719       
458422763        458488046        458556420        458621869        458685435   
    458751914        458813201        458879301    443640529     445416621     
  445583115        445749187        457009447        457215465        457990836
       458059953        458135845        458217262        458285228       
458349727        458422789        458488053        458556446        458621877   
    458685450        458751948        458813219        458879327    443643127  
  445416639        445583123        445749211        457009512        457218212
       457990844        458059961        458135878        458217270       
458285236        458349735        458422839        458488087        458556503   
    458621885        458685468        458751955        458813284       
458879350    443645858     445416688        445583206        445749229       
457009561        457219194        457990877        458060068        458135894   
    458217320        458285285        458349768        458422847       
458488095        458556511        458621893        458685476        458751963   
    458813292        458879384    443649363     445416704        445583230     
  445749237        457009959        457220341        457990901        458060076
       458135902        458217346        458285327        458349776       
458422862        458488103        458556529        458621901        458685492   
    458751997        458813318        458879400    443651963     445416753     
  445583289        445749252        457010114        457222073        457990935
       458060084        458135969        458217353        458285335       
458349792        458422920        458488137        458556545        458621919   
    458685500        458752003        458813326        458879418    443653761  
  445416795        445583313        445749286        457010353        457222370
       457990943        458060217        458135993        458217361       
458285368        458349800        458422946        458488145        458556560   
    458621927        458685526        458752011        458813342       
458879467    443653977     445416803        445583412        445749302       
457010361        457225480        457990950        458060241        458136025   
    458217379        458285384        458349818        458422953       
458488152        458556578        458621935        458685534        458752029   
    458813359        458879483    443654470     445416837        445583438     
  445749328        457010619        457227957        457990968        458060258
       458136033        458217403        458285392        458349826       
458422979        458488160        458556594        458621943        458685559   
    458752045        458813367        458879491    443657184     445416845     
  445583545        445749336        457010759        457231884        457990976
       458060266        458136041        458217411        458285434       
458349834        458422995        458488178        458556602        458621950   
    458685567        458752052        458813375        458879541    443660337  
  445416852        445583552        445749435        457010791        457233161
       457990992        458060274        458136074        458217429       
458285442        458349842        458423027        458488186        458556610   
    458621976        458685575        458752060        458813383       
458879566    443663372     445416860        445583602        445749500       
457011104        457233377        457991008        458060316        458136082   
    458217437        458285459        458349867        458423043       
458488194        458556628        458621992        458685583        458752078   
    458813425        458879574    443663620     445416878        445583693     
  445749518        457011609        457233732        457991040        458060340
       458136108        458217452        458285491        458349891       
458423068        458488202        458556644        458622008        458685625   
    458752086        458813433        458879582    443663638     445416951     
  445583719        445749575        457011765        457233914        457991057
       458060407        458136165        458217478        458285509       
458349925        458423076        458488228        458556693        458622040   
    458685641        458752094        458813466        458879608    443664008  
  445417009        445583735        445749690        457011849        457237295
       457991081        458060415        458136173        458217494       
458285525        458349958        458423084        458488236        458556768   
    458622081        458685658        458752102        458813474       
458879624    443668306     445417066        445583776        445749807       
457011906        457238640        457991107        458060423        458136207   
    458217551        458285533        458349966        458423134       
458488244        458556776        458622115        458685666        458752128   
    458813482        458879632    443669882     445417157        445583800     
  445749815        457012011        457238970        457991123        458060449
       458136231        458217569        458285541        458349974       
458423142        458488285        458556826        458622123        458685682   
    458752144        458813516        458879640    443678164     445417199     
  445583818        445749831        457012193        457239374        457991131
       458060498        458136256        458217577        458285558       
458350006        458423241        458488301        458556834        458622149   
    458685708        458752169        458813540        458879657    443684030  
  445417207        445583826        445750029        457012284        457239465
       457991149        458060506        458136272        458217643       
458285566        458350030        458423258        458488319        458556867   
    458622172        458685716        458752177        458813557       
458879665    443686175     445417264        445583883        445750078       
457012854        457239549        457991164        458060522        458136298   
    458217676        458285574        458350055        458423274       
458488327        458556875        458622230        458685732        458752201   
    458813565        458879707   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443686217     445417280        445584014        445750128       
457013159        457240224        457991180        458060555        458136322   
    458217684        458285582        458350063        458423282       
458488343        458556891        458622248        458685740        458752219   
    458813573        458879723    443693460     445417314        445584063     
  445750185        457013167        457240380        457991198        458060605
       458136363        458217692        458285608        458350071       
458423324        458488376        458556909        458622255        458685757   
    458752227        458813581        458879756    443694609     445417363     
  445584154        445750201        457013522        457240505        457991222
       458060696        458136389        458217718        458285616       
458350089        458423415        458488384        458556941        458622263   
    458685773        458752235        458813599        458879806    443696067  
  445417421        445584162        445750318        457013530        457240539
       457991230        458060704        458136397        458217726       
458285640        458350113        458423449        458488400        458556958   
    458622271        458685807        458752243        458813607       
458879814    443698493     445417520        445584360        445750326       
457013571        457240810        457991263        458060712        458136405   
    458217734        458285673        458350139        458423456       
458488426        458556966        458622297        458685823        458752250   
    458813631        458879848    443701552     445417553        445584402     
  445750334        457014165        457240869        457991271        458060738
       458136413        458217775        458285681        458350147       
458423464        458488442        458556974        458622313        458685849   
    458752268        458813656        458879863    443706635     445417595     
  445584477        445750375        457014199        457242337        457991305
       458060761        458136421        458217791        458285699       
458350170        458423472        458488467        458556990        458622339   
    458685856        458752284        458813672        458879889    443722053  
  445417637        445584485        445750573        457014256        457242998
       457991313        458060787        458136439        458217817       
458285723        458350188        458423498        458488475        458557014   
    458622354        458685864        458752292        458813698       
458879897    443723176     445417660        445584527        445750672       
457014512        457243673        457991354        458060803        458136454   
    458217874        458285749        458350196        458423522       
458488517        458557048        458622362        458685898        458752334   
    458813706        458879905    443726898     445417686        445584659     
  445750680        457014637        457246031        457991362        458060829
       458136462        458217924        458285780        458350220       
458423555        458488574        458557063        458622396        458685914   
    458752383        458813755        458879939    443728068     445417694     
  445584667        445750714        457014652        457247781        457991370
       458060878        458136470        458217940        458285822       
458350238        458423563        458488590        458557071        458622404   
    458685930        458752391        458813763        458879954    443733415  
  445417728        445584691        445750730        457014728        457247997
       457991388        458060902        458136488        458217981       
458285848        458350246        458423597        458488624        458557097   
    458622578        458685971        458752425        458813789       
458879970    443733977     445417744        445584766        445750821       
457014801        457249993        457991438        458060969        458136538   
    458218070        458285863        458350253        458423605       
458488632        458557139        458622610        458685989        458752441   
    458813821        458879988    443738620     445417769        445584774     
  445751001        457014835        457250033        457991446        458060985
       458136546        458218096        458285913        458350279       
458423647        458488673        458557154        458622644        458685997   
    458752474        458813854        458879996    443744321     445417801     
  445584782        445751076        457015451        457250504        457991479
       458060993        458136553        458218179        458285939       
458350287        458423662        458488681        458557188        458622651   
    458686011        458752524        458813920        458880002    443746433  
  445417876        445584865        445751175        457015550        457252690
       457991487        458061009        458136561        458218229       
458285954        458350295        458423696        458488699        458557196   
    458622685        458686045        458752532        458813946       
458880036    443755905     445417892        445584949        445751225       
457015642        457254365        457991495        458061017        458136595   
    458218237        458285962        458350303        458423712       
458488715        458557204        458622693        458686052        458752540   
    458813979        458880077    443770268     445417926        445585003     
  445751290        457015790        457256238        457991511        458061033
       458136603        458218260        458285988        458350345       
458423720        458488731        458557212        458622719        458686060   
    458752573        458813987        458880085    443773296     445417942     
  445585011        445751308        457015881        457257277        457991529
       458061058        458136629        458218294        458285996       
458350402        458423746        458488749        458557261        458622727   
    458686078        458752599        458814019        458880093    443774427  
  445417983        445585029        445751316        457016186        457258960
       457991545        458061066        458136637        458218302       
458286010        458350535        458423753        458488772        458557279   
    458622768        458686086        458752615        458814027       
458880101    443776364     445418148        445585094        445751530       
457016277        457259059        457991560        458061082        458136652   
    458218310        458286028        458350543        458423761       
458488814        458557295        458622800        458686102        458752623   
    458814043        458880127    443783303     445418197        445585243     
  445751597        457016368        457259067        457991578        458061090
       458136686        458218336        458286036        458350550       
458423779        458488822        458557303        458622867        458686136   
    458752631        458814100        458880135    443788708     445418270     
  445585284        445751613        457016376        457262707        457991594
       458061124        458136710        458218443        458286044       
458350576        458423787        458488848        458557329        458622875   
    458686144        458752649        458814118        458880150    443789789  
  445418353        445585292        445751647        457016442        457263226
       457991602        458061140        458136736        458218492       
458286069        458350584        458423803        458488863        458557337   
    458622883        458686151        458752656        458814126       
458880168    443792288     445418445        445585367        445751720       
457016558        457263705        457991610        458061157        458136777   
    458218542        458286077        458350600        458423837       
458488889        458557360        458622933        458686177        458752664   
    458814159        458880192    443799242     445418502        445585433     
  445751795        457016632        457264034        457991628        458061272
       458136801        458218559        458286085        458350626       
458423852        458488913        458557378        458622958        458686193   
    458752706        458814167        458880226    443802921     445418544     
  445585441        445751845        457016681        457267284        457991644
       458061298        458136835        458218609        458286101       
458350642        458423860        458488954        458557410        458622966   
    458686201        458752714        458814175        458880275    443803010  
  445418569        445585508        445751944        457017044        457267706
       457991651        458061306        458136843        458218617       
458286119        458350667        458423886        458488970        458557436   
    458622990        458686268        458752755        458814191       
458880325    443804042     445418577        445585516        445751951       
457017051        457267961        457991685        458061314        458136850   
    458218633        458286135        458350675        458423902       
458489002        458557444        458623006        458686284        458752771   
    458814217        458880341    443808001     445418585        445585540     
  445751993        457017119        457268167        457991701        458061330
       458136868        458218641        458286143        458350709       
458423936        458489010        458557477        458623022        458686292   
    458752813        458814258        458880408    443809751     445418601     
  445585557        445752058        457017234        457269959        457991727
       458061348        458136884        458218658        458286150       
458350733        458423944        458489044        458557519        458623030   
    458686318        458752847        458814266        458880457    443811187  
  445418684        445585623        445752199        457017333        457270387
       457991735        458061389        458136892        458218724       
458286184        458350782        458423951        458489077        458557527   
    458623048        458686334        458752854        458814274       
458880465    443816970     445418742        445585656        445752256       
457017366        457273555        457991750        458061405        458136918   
    458218732        458286242        458350790        458423977       
458489101        458557535        458623063        458686375        458752870   
    458814290        458880481    443820865     445418759        445585672     
  445752272        457017382        457274603        457991768        458061413
       458136926        458218757        458286259        458350840       
458424009        458489127        458557543        458623097        458686383   
    458752912        458814332        458880523    443820899     445418809     
  445585722        445752322        457017473        457276251        457991792
       458061421        458136942        458218807        458286309       
458350881        458424033        458489168        458557592        458623121   
    458686391        458752961        458814340        458880531    443821178  
  445418858        445585763        445752421        457017556        457277283
       457991818        458061447        458136959        458218831       
458286333        458350899        458424074        458489192        458557626   
    458623196        458686474        458752979        458814357       
458880549    443821582     445418874        445585805        445752454       
457017572        457282390        457991842        458061454        458136967   
    458218856        458286341        458350907        458424132       
458489200        458557667        458623220        458686482        458752987   
    458814365        458880564    443823299     445418882        445585813     
  445752520        457017689        457284172        457991867        458061462
       458136991        458218955        458286358        458350949       
458424157        458489218        458557675        458623238        458686508   
    458752995        458814373        458880580    443823679     445419047     
  445585839        445752538        457017705        457285682        457991875
       458061496        458137007        458218963        458286374       
458350956        458424173        458489226        458557758        458623261   
    458686565        458753001        458814381        458880598    443828488  
  445419146        445585870        445752546        457017739        457286334
       457991891        458061504        458137023        458218971       
458286473        458351012        458424199        458489242        458557766   
    458623287        458686581        458753019        458814399       
458880606    443831755     445419179        445585904        445752553       
457017747        457286722        457991917        458061512        458137031   
    458219003        458286507        458351046        458424207       
458489267        458557774        458623295        458686599        458753027   
    458814415        458880630    443838032     445419203        445585946     
  445752579        457017812        457287100        457991925        458061652
       458137064        458219052        458286523        458351095       
458424256        458489275        458557782        458623303        458686656   
    458753043        458814431        458880648    443838255     445419229     
  445586027        445752603        457017879        457288231        457991933
       458061660        458137098        458219094        458286531       
458351111        458424322        458489283        458557824        458623311   
    458686664        458753050        458814456        458880671    443841861  
  445419260        445586043        445752660        457018232        457289106
       457991966        458061678        458137114        458219102       
458286549        458351160        458424330        458489291        458557840   
    458623329        458686672        458753084        458814464       
458880689    443843651     445419286        445586068        445752678       
457018422        457289981        457991982        458061736        458137130   
    458219128        458286556        458351178        458424371       
458489309        458557857        458623337        458686680        458753126   
    458814480        458880697    443844527     445419443        445586126     
  445752702        457018612        457294940        457991990        458061777
       458137163        458219136        458286564        458351186       
458424405        458489317        458557881        458623345        458686706   
    458753134        458814522        458880705    443850888     445419484     
  445586167        445752728        457018752        457299618        457992006
       458061827        458137171        458219151        458286572       
458351202        458424447        458489325        458557899        458623378   
    458686714        458753159        458814589        458880721    443858626  
  445419526        445586183        445752744        457018976        457299725
       457992055        458061892        458137296        458219169       
458286580        458351210        458424454        458489333        458557915   
    458623394        458686730        458753167        458814605       
458880754    443860663     445419583        445586209        445752769       
457019255        457299790        457992063        458061900        458137320   
    458219177        458286648        458351228        458424496       
458489341        458557949        458623444        458686748        458753175   
    458814639        458880788    443867353     445419666        445586340     
  445752785        457019370        457300440        457992089        458061926
       458137346        458219185        458286655        458351244       
458424553        458489358        458557956        458623469        458686813   
    458753183        458814670        458880804    443871132     445419674     
  445586357        445752835        457019735        457302396        457992097
       458061959        458137353        458219250        458286671       
458351251        458424611        458489382        458557980        458623477   
    458686821        458753191        458814688        458880820    443880281  
  445419682        445586381        445752843        457019883        457303352
       457992113        458062015        458137361        458219268       
458286689        458351285        458424637        458489390        458558020   
    458623501        458686839        458753209        458814696       
458880846    443884473     445419708        445586407        445752850       
457020022        457305886        457992154        458062031        458137379   
    458219284        458286705        458351293        458424660       
458489416        458558046        458623519        458686854        458753233   
    458814712        458880861    443886619     445419716        445586506     
  445752975        457020105        457309821        457992170        458062064
       458137411        458219292        458286713        458351327       
458424736        458489424        458558061        458623543        458686870   
    458753241        458814746        458880903    443887567     445419765     
  445586589        445753015        457020436        457310530        457992188
       458062106        458137452        458219300        458286721       
458351335        458424744        458489440        458558079        458623568   
    458686888        458753258        458814761        458880911    443904388  
  445419815        445586621        445753056        457020592        457311041
       457992196        458062130        458137494        458219318       
458286739        458351343        458424751        458489457        458558087   
    458623584        458686904        458753290        458814787       
458880952    443909346     445419864        445586688        445753064       
457020816        457312486        457992212        458062163        458137510   
    458219342        458286747        458351376        458424785       
458489465        458558103        458623600        458686920        458753324   
    458814795        458880986    443912357     445419971        445586738     
  445753122        457020840        457312536        457992238        458062205
       458137536        458219359        458286770        458351400       
458424819        458489481        458558111        458623618        458686987   
    458753332        458814803        458880994    443915350     445420045     
  445586837        445753189        457020964        457312940        457992246
       458062254        458137544        458219375        458286804       
458351418        458424843        458489507        458558152        458623634   
    458686995        458753340        458814811        458881000    443918347  
  445420102        445586860        445753205        457021061        457321180
       457992303        458062262        458137569        458219391       
458286812        458351426        458424918        458489531        458558186   
    458623642        458687001        458753365        458814878       
458881018    443921424     445420136        445586977        445753270       
457021079        457321826        457992311        458062486        458137601   
    458219466        458286838        458351434        458424942       
458489556        458558194        458623725        458687050        458753373   
    458814894        458881026    443922240     445420201        445587033     
  445753296        457021095        457322022        457992329        458062494
       458137635        458219508        458286853        458351491       
458424967        458489580        458558202        458623741        458687068   
    458753381        458814944        458881042    443922810     445420219     
  445587165        445753320        457021376        457322691        457992337
       458062502        458137676        458219524        458286861       
458351509        458425006        458489630        458558269        458623774   
    458687076        458753399        458814951        458881091    443926266  
  445420227        445587173        445753403        457021442        457323251
       457992352        458062551        458137700        458219532       
458286887        458351533        458425030        458489655        458558277   
    458623790        458687092        458753415        458814969       
458881125    443928833     445420243        445587264        445753460       
457021632        457324648        457992360        458062585        458137734   
    458219540        458286903        458351574        458425048       
458489697        458558301        458623808        458687118        458753423   
    458814977        458881133    443929088     445420318        445587314     
  445753494        457021715        457325348        457992386        458062627
       458137742        458219599        458286911        458351590       
458425063        458489705        458558319        458623832        458687126   
    458753449        458814985        458881158    443929559     445420342     
  445587389        445753510        457021913        457325603        457992394
       458062668        458137858        458219607        458286945       
458351624        458425071        458489721        458558335        458623865   
    458687142        458753456        458814993        458881182    443930490  
  445420375        445587538        445753585        457022093        457326049
       457992402        458062676        458137874        458219623       
458286960        458351632        458425097        458489747        458558376   
    458623881        458687159        458753464        458815024       
458881190    443931480     445420425        445587553        445753619       
457022176        457328722        457992436        458062684        458137890   
    458219649        458286978        458351665        458425105       
458489762        458558384        458623915        458687167        458753480   
    458815057        458881208    443932066     445420474        445587579     
  445753700        457022614        457331981        457992444        458062692
       458137908        458219656        458286986        458351673       
458425139        458489804        458558400        458623923        458687175   
    458753498        458815073        458881257    443943519     445420490     
  445587611        445753775        457022762        457333821        457992477
       458062726        458137940        458219664        458287034       
458351699        458425154        458489812        458558426        458623931   
    458687183        458753506        458815081        458881299    443949078  
  445420508        445587660        445753817        457022960        457334647
       457992485        458062759        458138039        458219771       
458287059        458351707        458425188        458489861        458558442   
    458623980        458687217        458753514        458815107       
458881315    443952684     445420565        445587728        445753858       
457023240        457334662        457992493        458062775        458138054   
    458219789        458287075        458351715        458425196       
458489895        458558483        458623998        458687233        458753522   
    458815115        458881323   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443953021     445420607        445587801        445753882       
457023323        457336840        457992519        458062791        458138088   
    458219797        458287083        458351723        458425204       
458489929        458558509        458624020        458687258        458753530   
    458815131        458881349    443955430     445420649        445587835     
  445753957        457023398        457336881        457992527        458062825
       458138096        458219813        458287091        458351731       
458425311        458489960        458558517        458624038        458687274   
    458753548        458815149        458881380    443956941     445420656     
  445587843        445753981        457023836        457337418        457992543
       458062841        458138120        458219839        458287109       
458351756        458425329        458489978        458558574        458624061   
    458687357        458753563        458815156        458881406    443963129  
  445420714        445587850        445754021        457024289        457338051
       457992568        458062874        458138138        458219862       
458287117        458351764        458425337        458489986        458558582   
    458624103        458687365        458753589        458815230       
458881414    443964226     445420748        445587892        445754070       
457024446        457339356        457992576        458062932        458138161   
    458219870        458287141        458351772        458425352       
458489994        458558608        458624111        458687373        458753597   
    458815255        458881448    443965199     445420813        445587983     
  445754179        457024578        457341451        457992584        458062940
       458138195        458219888        458287182        458351780       
458425386        458490000        458558616        458624145        458687407   
    458753605        458815289        458881455    443966650     445420904     
  445588106        445754229        457024834        457342814        457992592
       458062957        458138237        458219896        458287190       
458351806        458425428        458490018        458558624        458624152   
    458687415        458753613        458815297        458881489    443967518  
  445421068        445588171        445754286        457024875        457343564
       457992600        458062999        458138245        458219938       
458287232        458351871        458425519        458490026        458558632   
    458624178        458687449        458753639        458815305       
458881513    443978788     445421159        445588213        445754302       
457024917        457344117        457992618        458063005        458138286   
    458219953        458287240        458351905        458425527       
458490034        458558640        458624194        458687472        458753654   
    458815313        458881521    443978796     445421241        445588247     
  445754492        457025161        457344620        457992642        458063013
       458138302        458219961        458287273        458351954       
458425535        458490042        458558707        458624202        458687480   
    458753670        458815321        458881539    443981071     445421357     
  445588304        445754674        457025328        457347003        457992667
       458063021        458138344        458219979        458287281       
458352028        458425634        458490059        458558715        458624228   
    458687506        458753696        458815362        458881554    443981113  
  445421373        445588361        445754773        457025393        457348266
       457992675        458063070        458138385        458219987       
458287307        458352069        458425659        458490075        458558731   
    458624244        458687514        458753720        458815388       
458881562    443983010     445421381        445588379        445754799       
457025500        457350106        457992683        458063088        458138393   
    458220001        458287331        458352093        458425725       
458490091        458558764        458624269        458687522        458753738   
    458815404        458881570    443987193     445421399        445588429     
  445754864        457025625        457355469        457992709        458063153
       458138401        458220027        458287349        458352101       
458425733        458490109        458558772        458624285        458687548   
    458753746        458815420        458881596    443990304     445421415     
  445588494        445754872        457025633        457355568        457992717
       458063179        458138427        458220050        458287364       
458352135        458425758        458490141        458558780        458624301   
    458687555        458753753        458815446        458881646    443992565  
  445421548        445588734        445754955        457025641        457356905
       457992725        458063187        458138435        458220068       
458287372        458352176        458425816        458490158        458558814   
    458624319        458687647        458753779        458815453       
458881653    443992649     445421555        445588809        445754963       
457025666        457361095        457992766        458063195        458138443   
    458220092        458287398        458352192        458425824       
458490190        458558830        458624327        458687654        458753803   
    458815461        458881661    443993175     445421571        445588825     
  445755168        457025971        457361129        457992808        458063229
       458138468        458220100        458287422        458352200       
458425840        458490208        458558848        458624343        458687738   
    458753811        458815479        458881679    443993399     445421605     
  445588841        445755218        457026235        457361376        457992824
       458063237        458138484        458220142        458287448       
458352218        458425873        458490224        458558871        458624350   
    458687753        458753829        458815487        458881703    443994306  
  445421613        445588874        445755226        457026425        457361426
       457992832        458063252        458138492        458220183       
458287455        458352242        458425881        458490265        458558889   
    458624368        458687761        458753837        458815495       
458881711    443994702     445421696        445588932        445755275       
457026607        457362408        457992840        458063294        458138526   
    458220217        458287463        458352267        458425931       
458490273        458558913        458624384        458687779        458753852   
    458815503        458881737    444011563     445421720        445589039     
  445755283        457026698        457363174        457992857        458063310
       458138559        458220241        458287471        458352309       
458425956        458490315        458558921        458624400        458687787   
    458753860        458815537        458881745    444013965     445421845     
  445589237        445755309        457026797        457363786        457992865
       458063351        458138567        458220266        458287489       
458352317        458425998        458490331        458558954        458624434   
    458687852        458753886        458815578        458881752    444018642  
  445421852        445589252        445755390        457026896        457368199
       457992873        458063401        458138591        458220274       
458287497        458352333        458426004        458490349        458559010   
    458624442        458687860        458753894        458815602       
458881778    444021406     445421977        445589302        445755515       
457026938        457368462        457992907        458063427        458138674   
    458220308        458287539        458352390        458426137       
458490364        458559028        458624467        458687894        458753902   
    458815610        458881786    444023253     445422033        445589310     
  445755606        457026979        457369940        457992931        458063435
       458138682        458220332        458287547        458352481       
458426186        458490430        458559044        458624491        458687902   
    458753910        458815628        458881802    444024913     445422058     
  445589435        445755671        457027357        457370997        457992956
       458063443        458138690        458220357        458287562       
458352499        458426194        458490448        458559101        458624533   
    458687951        458753928        458815644        458881828    444026124  
  445422074        445589450        445755689        457027613        457371425
       457992964        458063476        458138708        458220399       
458287588        458352572        458426228        458490489        458559119   
    458624558        458687969        458753969        458815651       
458881836    444030456     445422108        445589518        445755705       
457027621        457373710        457992972        458063484        458138740   
    458220449        458287638        458352598        458426236       
458490497        458559127        458624566        458687993        458753977   
    458815669        458881851    444034581     445422157        445589690     
  445755804        457027704        457374585        457992980        458063500
       458138757        458220480        458287679        458352606       
458426244        458490513        458559135        458624574        458688017   
    458754009        458815685        458881877    444037725     445422199     
  445589799        445755929        457027928        457375830        457993004
       458063559        458138765        458220498        458287687       
458352622        458426301        458490521        458559168        458624590   
    458688033        458754017        458815693        458881927    444040901  
  445422298        445589930        445756018        457028074        457382570
       457993012        458063575        458138773        458220506       
458287695        458352630        458426327        458490554        458559267   
    458624616        458688058        458754025        458815719       
458881950    444050827     445422462        445590011        445756141       
457028124        457385300        457993046        458063609        458138781   
    458220514        458287703        458352648        458426343       
458490570        458559275        458624640        458688124        458754033   
    458815727        458881968    444051882     445422496        445590029     
  445756166        457028322        457385516        457993079        458063617
       458138799        458220522        458287711        458352655       
458426350        458490588        458559291        458624756        458688132   
    458754058        458815735        458881984    444053961     445422579     
  445590169        445756208        457029007        457392785        457993087
       458063658        458138815        458220530        458287729       
458352689        458426384        458490596        458559325        458624764   
    458688165        458754066        458815768        458881992    444059919  
  445422645        445590201        445756323        457029148        457395309
       457993129        458063708        458138823        458220548       
458287737        458352697        458426392        458490604        458559358   
    458624772        458688181        458754074        458815776       
458882008    444066245     445422652        445590219        445756349       
457029379        457396018        457993152        458063716        458138849   
    458220555        458287752        458352788        458426418       
458490620        458559382        458624780        458688199        458754108   
    458815800        458882024    444067698     445422694        445590268     
  445756364        457029429        457397776        457993186        458063740
       458138864        458220589        458287778        458352796       
458426434        458490638        458559507        458624806        458688215   
    458754116        458815818        458882032    444069082     445422702     
  445590284        445756372        457029841        457400125        457993194
       458063765        458138872        458220621        458287786       
458352812        458426459        458490646        458559556        458624814   
    458688298        458754124        458815826        458882040    444070031  
  445422801        445590318        445756422        457029858        457403103
       457993202        458063773        458138914        458220704       
458287828        458352838        458426467        458490661        458559572   
    458624889        458688306        458754132        458815834       
458882057    444075006     445422934        445590326        445756570       
457030351        457403525        457993210        458063781        458138922   
    458220720        458287844        458352846        458426475       
458490679        458559606        458624905        458688322        458754165   
    458815842        458882073    444077705     445423031        445590359     
  445756604        457030401        457404226        457993228        458063799
       458138930        458220746        458287877        458352861       
458426491        458490695        458559614        458624913        458688348   
    458754173        458815859        458882107    444080162     445423049     
  445590383        445756612        457031060        457406114        457993236
       458063823        458138963        458220753        458287885       
458352879        458426517        458490703        458559663        458624921   
    458688371        458754207        458815875        458882115    444081434  
  445423106        445590391        445756653        457031110        457406338
       457993251        458063930        458139003        458220761       
458287901        458352929        458426525        458490729        458559762   
    458624962        458688413        458754223        458815909       
458882131    444081749     445423189        445590441        445756679       
457031144        457406825        457993269        458063997        458139011   
    458220811        458287927        458352945        458426558       
458490737        458559812        458625001        458688421        458754231   
    458815917        458882149    444083257     445423239        445590466     
  445756901        457031300        457407567        457993277        458064003
       458139045        458220829        458287935        458352994       
458426590        458490752        458559838        458625035        458688454   
    458754256        458815941        458882156    444103832     445423270     
  445590474        445756976        457031359        457412484        457993301
       458064045        458139086        458220837        458287950       
458353018        458426616        458490778        458559960        458625050   
    458688462        458754272        458815974        458882164    444106678  
  445423387        445590482        445757073        457031540        457420792
       457993319        458064078        458139094        458220860       
458288032        458353026        458426624        458490786        458559986   
    458625068        458688488        458754280        458815982       
458882180    444107817     445423411        445590631        445757107       
457031672        457423358        457993350        458064151        458139144   
    458220910        458288057        458353042        458426640       
458490802        458560000        458625084        458688496        458754298   
    458815990        458882198    444108948     445423437        445590854     
  445757115        457031748        457425866        457993376        458064177
       458139243        458220936        458288065        458353067       
458426657        458490810        458560026        458625092        458688504   
    458754314        458816022        458882230    444121297     445423445     
  445590953        445757172        457032043        457426864        457993384
       458064185        458139284        458220951        458288073       
458353109        458426681        458490828        458560034        458625126   
    458688538        458754322        458816030        458882255    444127849  
  445423494        445591159        445757198        457032522        457428274
       457993392        458064201        458139292        458220977       
458288099        458353133        458426715        458490836        458560075   
    458625134        458688553        458754371        458816048       
458882263    444128417     445423593        445591233        445757222       
457032621        457429132        457993400        458064250        458139326   
    458220985        458288107        458353166        458426723       
458490844        458560083        458625142        458688587        458754397   
    458816071        458882297    444139240     445423627        445591241     
  445757321        457032969        457429371        457993442        458064268
       458139334        458221033        458288123        458353174       
458426764        458490851        458560109        458625175        458688595   
    458754421        458816105        458882321    444141204     445423635     
  445591274        445757388        457033322        457429553        457993467
       458064284        458139383        458221066        458288149       
458353190        458426814        458490869        458560133        458625191   
    458688603        458754439        458816113        458882339    444152557  
  445423676        445591464        445757420        457033421        457430619
       457993475        458064300        458139391        458221074       
458288164        458353216        458426848        458490877        458560208   
    458625225        458688611        458754454        458816147       
458882347    444153050     445423718        445591514        445757438       
457033561        457433787        457993483        458064318        458139425   
    458221090        458288172        458353257        458426871       
458490885        458560224        458625233        458688629        458754462   
    458816162        458882370    444162028     445423759        445591522     
  445757453        457033587        457435949        457993491        458064334
       458139458        458221157        458288214        458353265       
458426905        458490893        458560232        458625282        458688637   
    458754470        458816170        458882396    444162705     445423858     
  445591548        445757461        457033603        457438109        457993509
       458064367        458139573        458221165        458288248       
458353281        458426939        458490927        458560281        458625290   
    458688645        458754488        458816204        458882404    444168512  
  445423981        445591662        445757495        457033769        457440006
       457993517        458064383        458139615        458221181       
458288255        458353455        458426947        458490935        458560356   
    458625308        458688694        458754504        458816212       
458882420    444170385     445424021        445591944        445757537       
457034114        457441053        457993525        458064409        458139649   
    458221199        458288297        458353463        458426954       
458490943        458560364        458625332        458688702        458754553   
    458816246        458882461    444181283     445424047        445592017     
  445757560        457034197        457441806        457993541        458064425
       458139664        458221215        458288321        458353471       
458426970        458490950        458560430        458625340        458688744   
    458754561        458816279        458882479    444182067     445424088     
  445592041        445757594        457034312        457449007        457993558
       458064458        458139698        458221231        458288339       
458353497        458426988        458490968        458560448        458625357   
    458688751        458754587        458816287        458882529    444184725  
  445424161        445592140        445757693        457034320        457453215
       457993574        458064524        458139748        458221256       
458288370        458353513        458427002        458490976        458560455   
    458625365        458688785        458754595        458816295       
458882545    444185854     445424195        445592199        445757750       
457034734        457455400        457993582        458064532        458139771   
    458221298        458288388        458353570        458427051       
458490984        458560463        458625373        458688801        458754603   
    458816311        458882552    444204077     445424286        445592223     
  445757784        457034866        457456549        457993590        458064573
       458139839        458221306        458288396        458353588       
458427069        458491008        458560497        458625423        458688819   
    458754645        458816329        458882560    444221428     445424294     
  445592264        445757818        457034957        457457190        457993616
       458064599        458139862        458221439        458288420       
458353596        458427093        458491073        458560539        458625449   
    458688827        458754686        458816337        458882578    444233753  
  445424351        445592314        445757958        457034965        457458354
       457993624        458064607        458139870        458221447       
458288453        458353612        458427119        458491107        458560547   
    458625456        458688835        458754702        458816345       
458882586    444236384     445424369        445592538        445757982       
457034981        457464568        457993640        458064623        458139888   
    458221454        458288461        458353638        458427168       
458491115        458560596        458625464        458688850        458754710   
    458816352        458882594    444243836     445424427        445592645     
  445758022        457035079        457466209        457993657        458064631
       458139896        458221462        458288479        458353646       
458427176        458491123        458560638        458625472        458688876   
    458754728        458816386        458882602    444250518     445424435     
  445592801        445758154        457035194        457466472        457993665
       458064763        458139904        458221504        458288487       
458353653        458427184        458491164        458560661        458625506   
    458688918        458754744        458816436        458882610    444257117  
  445424567        445592843        445758196        457035236        457467306
       457993681        458064771        458139938        458221512       
458288495        458353679        458427226        458491172        458560687   
    458625514        458688926        458754777        458816451       
458882677    444272942     445424641        445592884        445758212       
457035673        457470292        457993715        458064789        458139979   
    458221579        458288503        458353687        458427242       
458491180        458560703        458625548        458688934        458754785   
    458816485        458882685   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   444277396     445424666        445592942        445758238       
457035715        457471050        457993723        458064839        458139987   
    458221587        458288511        458353703        458427267       
458491198        458560729        458625563        458688942        458754801   
    458816543        458882719    444279822     445424781        445592983     
  445758337        457035988        457471548        457993749        458064870
       458140027        458221595        458288529        458353711       
458427309        458491206        458560760        458625571        458688959   
    458754843        458816568        458882735    444283543     445424963     
  445593015        445758428        457036085        457471704        457993814
       458064904        458140084        458221603        458288537       
458353729        458427317        458491222        458560802        458625597   
    458688975        458754850        458816600        458882800    444295810  
  445424989        445593098        445758436        457036275        457474583
       457993830        458064938        458140126        458221637       
458288578        458353737        458427341        458491230        458560828   
    458625605        458688983        458754892        458816642       
458882842    444312631     445425150        445593106        445758444       
457036309        457476554        457993855        458064961        458140134   
    458221678        458288586        458353778        458427358       
458491248        458560836        458625647        458688991        458754918   
    458816667        458882867    444321350     445425226        445593122     
  445758469        457036374        457477412        457993889        458064979
       458140142        458221686        458288602        458353794       
458427374        458491255        458560851        458625654        458689015   
    458754926        458816675        458882875    444324065     445425275     
  445593205        445758568        457036721        457481810        457993913
       458064987        458140175        458221694        458288610       
458353802        458427390        458491289        458560893        458625670   
    458689031        458755014        458816683        458882883    444329767  
  445425309        445593213        445758584        457037125        457482875
       457993921        458064995        458140191        458221710       
458288669        458353836        458427432        458491305        458560935   
    458625712        458689049        458755022        458816733       
458882933    444334312     445425382        445593338        445758659       
457037281        457485530        457993939        458065026        458140209   
    458221744        458288685        458353844        458427457       
458491347        458560984        458625720        458689056        458755063   
    458816808        458882958    444336531     445425515        445593353     
  445758667        457037323        457485555        457993970        458065042
       458140274        458221751        458288693        458353877       
458427507        458491388        458561024        458625738        458689064   
    458755071        458816816        458882966    444336622     445425531     
  445593387        445758741        457037455        457485597        457993988
       458065067        458140399        458221793        458288701       
458353885        458427549        458491396        458561040        458625746   
    458689080        458755097        458816824        458882974    444340905  
  445425606        445593395        445758980        457037596        457487916
       457994002        458065109        458140423        458221827       
458288776        458353927        458427556        458491404        458561065   
    458625753        458689098        458755105        458816832       
458882982    444344345     445425614        445593502        445758998       
457037653        457490191        457994010        458065158        458140464   
    458221835        458288784        458353943        458427564       
458491438        458561073        458625779        458689106        458755139   
    458816840        458883014    444350227     445425655        445593528     
  445759046        457037745        457491918        457994036        458065190
       458140480        458221868        458288792        458353950       
458427606        458491503        458561107        458625795        458689171   
    458755188        458816881        458883022    444359533     445425796     
  445593569        445759111        457037760        457492445        457994044
       458065208        458140522        458221884        458288818       
458353968        458427614        458491537        458561123        458625803   
    458689189        458755196        458816899        458883048    444365324  
  445425812        445593635        445759160        457037901        457493385
       457994069        458065281        458140530        458221918       
458288826        458353984        458427630        458491578        458561172   
    458625811        458689197        458755238        458816923       
458883089    444396840     445426059        445593718        445759178       
457037935        457494391        457994077        458065315        458140548   
    458221942        458288834        458354024        458427671       
458491586        458561206        458625837        458689213        458755253   
    458816956        458883113    444397020     445426067        445593734     
  445759269        457038115        457496313        457994085        458065364
       458140555        458221967        458288842        458354032       
458427689        458491594        458561214        458625845        458689221   
    458755279        458816980        458883121    444397046     445426174     
  445593858        445759368        457038347        457496685        457994101
       458065380        458140605        458221983        458288867       
458354040        458427705        458491602        458561222        458625852   
    458689247        458755295        458817012        458883147    444398275  
  445426240        445593874        445759376        457038438        457497063
       457994119        458065406        458140613        458222023       
458288909        458354065        458427721        458491610        458561255   
    458625910        458689270        458755303        458817038       
458883170    444399620     445426265        445593932        445759434       
457038735        457497717        457994127        458065422        458140639   
    458222049        458288917        458354073        458427739       
458491628        458561271        458625936        458689288        458755311   
    458817053        458883196    444403265     445426273        445593965     
  445759459        457038784        457498699        457994150        458065430
       458140647        458222072        458288925        458354081       
458427754        458491644        458561289        458625944        458689312   
    458755352        458817061        458883204    444404800     445426471     
  445594062        445759558        457038800        457499150        457994168
       458065463        458140654        458222080        458288990       
458354107        458427770        458491651        458561313        458626009   
    458689320        458755360        458817079        458883220    444413785  
  445426539        445594070        445759657        457038842        457502953
       457994184        458065471        458140662        458222106       
458289030        458354123        458427812        458491669        458561321   
    458626033        458689346        458755378        458817103       
458883246    444415848     445426547        445594179        445759723       
457038917        457503589        457994192        458065489        458140670   
    458222148        458289048        458354149        458427879       
458491685        458561362        458626041        458689353        458755394   
    458817111        458883253    444424709     445426554        445594187     
  445759814        457039147        457504272        457994200        458065513
       458140688        458222155        458289055        458354156       
458427895        458491693        458561370        458626108        458689379   
    458755402        458817137        458883261    444426035     445426562     
  445594211        445759830        457039253        457504603        457994218
       458065521        458140696        458222163        458289071       
458354164        458427911        458491701        458561388        458626116   
    458689403        458755410        458817178        458883279    444431530  
  445426588        445594229        445759855        457039261        457506277
       457994234        458065547        458140704        458222171       
458289097        458354172        458427929        458491719        458561396   
    458626132        458689411        458755428        458817194       
458883295    444436232     445426620        445594344        445760010       
457039634        457506814        457994242        458065596        458140720   
    458222197        458289147        458354180        458427945       
458491735        458561404        458626165        458689445        458755469   
    458817202        458883329    444437065     445426653        445594385     
  445760051        457039709        457507002        457994275        458065604
       458140738        458222239        458289220        458354198       
458427978        458491743        458561420        458626199        458689452   
    458755477        458817228        458883337    444442172     445426679     
  445594393        445760093        457039741        457507465        457994283
       458065612        458140753        458222247        458289253       
458354214        458428026        458491768        458561461        458626223   
    458689460        458755485        458817251        458883345    444451322  
  445426687        445594450        445760101        457039774        457509438
       457994317        458065620        458140779        458222254       
458289261        458354263        458428059        458491776        458561479   
    458626256        458689494        458755519        458817285       
458883352    444457006     445426695        445594468        445760135       
457039816        457509784        457994333        458065638        458140795   
    458222262        458289279        458354271        458428075       
458491792        458561487        458626272        458689502        458755527   
    458817293        458883360    444465272     445426737        445594492     
  445760150        457040012        457509826        457994366        458065646
       458140829        458222312        458289303        458354289       
458428083        458491818        458561495        458626314        458689510   
    458755543        458817301        458883386    444466684     445426810     
  445594518        445760192        457040020        457510154        457994382
       458065653        458140878        458222346        458289337       
458354297        458428091        458491826        458561503        458626322   
    458689536        458755550        458817335        458883436    444467039  
  445426893        445594666        445760358        457040202        457510261
       457994390        458065679        458140902        458222353       
458289360        458354305        458428117        458491834        458561511   
    458626330        458689544        458755568        458817343       
458883444    444467542     445426919        445594740        445760416       
457040350        457513026        457994416        458065711        458140928   
    458222361        458289469        458354347        458428125       
458491842        458561529        458626348        458689551        458755576   
    458817350        458883451    444467591     445427024        445594773     
  445760432        457040632        457514438        457994424        458065729
       458140944        458222411        458289485        458354354       
458428166        458491875        458561537        458626363        458689601   
    458755592        458817384        458883477    444468102     445427073     
  445594799        445760499        457040764        457514503        457994457
       458065794        458140977        458222429        458289493       
458354388        458428208        458491891        458561545        458626371   
    458689619        458755618        458817442        458883485    444468920  
  445427115        445594849        445760507        457041259        457515351
       457994499        458065802        458140993        458222452       
458289501        458354438        458428224        458491917        458561560   
    458626389        458689635        458755626        458817467       
458883493    444469993     445427214        445594864        445760523       
457041663        457515609        457994507        458065810        458141025   
    458222551        458289535        458354446        458428232       
458491941        458561594        458626397        458689650        458755642   
    458817509        458883501    444472658     445427297        445594922     
  445760531        457041879        457520872        457994598        458065844
       458141058        458222627        458289550        458354461       
458428240        458491958        458561636        458626405        458689668   
    458755659        458817541        458883519    444474647     445427370     
  445594963        445760739        457041887        457521623        457994622
       458065893        458141074        458222635        458289618       
458354479        458428299        458491966        458561644        458626413   
    458689676        458755691        458817566        458883527    444476543  
  445427388        445595051        445760747        457041945        457523330
       457994689        458065901        458141082        458222650       
458289659        458354487        458428307        458491982        458561669   
    458626421        458689718        458755709        458817624       
458883584    444476709     445427404        445595176        445760820       
457042430        457523769        457994705        458065943        458141116   
    458222676        458289675        458354511        458428315       
458491990        458561677        458626462        458689726        458755733   
    458817681        458883626    444481683     445427479        445595218     
  445760861        457042539        457524262        457994713        458065950
       458141124        458222718        458289709        458354537       
458428356        458492014        458561685        458626470        458689742   
    458755758        458817707        458883659    444482038     445427560     
  445595341        445760895        457042828        457525301        457994770
       458065968        458141132        458222742        458289717       
458354545        458428380        458492030        458561693        458626488   
    458689783        458755766        458817731        458883675    444482871  
  445427602        445595440        445760929        457042844        457525723
       457994788        458065976        458141207        458222809       
458289725        458354578        458428398        458492055        458561735   
    458626512        458689833        458755774        458817749       
458883683    444483358     445427628        445595531        445761018       
457042950        457526572        457994804        458066008        458141215   
    458222817        458289774        458354586        458428406       
458492071        458561743        458626538        458689841        458755782   
    458817780        458883725    444486237     445427644        445595614     
  445761042        457043313        457528206        457994812        458066073
       458141231        458222833        458289790        458354594       
458428414        458492089        458561750        458626553        458689858   
    458755790        458817798        458883733    444488159     445427685     
  445595630        445761075        457043438        457531507        457994838
       458066081        458141249        458222841        458289816       
458354636        458428422        458492105        458561768        458626603   
    458689866        458755808        458817822        458883741    444489751  
  445427693        445595655        445761141        457043651        457531796
       457994846        458066107        458141272        458222858       
458289824        458354644        458428430        458492113        458561784   
    458626645        458689874        458755824        458817848       
458883774    444490353     445427743        445595713        445761190       
457044105        457533370        457994879        458066115        458141298   
    458222882        458289832        458354651        458428463       
458492121        458561800        458626660        458689890        458755832   
    458817889        458883808    444490601     445427768        445595721     
  445761232        457044279        457533388        457994887        458066149
       458141322        458222890        458289881        458354719       
458428489        458492139        458561859        458626744        458689957   
    458755840        458817939        458883816    444491393     445427867     
  445595747        445761265        457044774        457534444        457994895
       458066164        458141330        458222908        458289907       
458354842        458428497        458492147        458561909        458626751   
    458689973        458755857        458817947        458883824    444494611  
  445427933        445595796        445761315        457044931        457535037
       457994911        458066172        458141348        458222916       
458289915        458354859        458428505        458492162        458561917   
    458626777        458689999        458755873        458817970       
458883832    444496467     445428063        445595895        445761364       
457044980        457535789        457994945        458066248        458141363   
    458222957        458289956        458354867        458428513       
458492170        458561958        458626793        458690013        458755881   
    458817996        458883873    444497820     445428071        445595978     
  445761398        457045052        457535904        457994978        458066255
       458141371        458222965        458289964        458354875       
458428539        458492196        458561982        458626801        458690021   
    458755923        458818069        458883881    444498117     445428097     
  445596018        445761455        457045128        457538304        457994994
       458066313        458141405        458222973        458289972       
458354883        458428547        458492238        458561990        458626819   
    458690039        458755949        458818077        458883899    444501225  
  445428345        445596067        445761562        457045185        457538916
       457995009        458066347        458141413        458223047       
458289980        458354891        458428554        458492246        458562006   
    458626835        458690047        458755956        458818093       
458883907    444502165     445428410        445596091        445761588       
457045474        457539542        457995033        458066354        458141421   
    458223054        458290004        458354966        458428562       
458492303        458562022        458626850        458690054        458755972   
    458818101        458883915    444504641     445428485        445596109     
  445761638        457045524        457540060        457995058        458066370
       458141454        458223062        458290038        458354974       
458428588        458492311        458562071        458626868        458690062   
    458756004        458818127        458883931    444506760     445428493     
  445596117        445761679        457045557        457540391        457995074
       458066404        458141462        458223179        458290046       
458354982        458428612        458492337        458562089        458626884   
    458690088        458756038        458818135        458883949    444510416  
  445428501        445596125        445761695        457045730        457543965
       457995082        458066453        458141504        458223195       
458290053        458355005        458428620        458492345        458562097   
    458626892        458690096        458756053        458818150       
458883972    444512776     445428543        445596331        445761927       
457045953        457544963        457995116        458066461        458141520   
    458223203        458290061        458355013        458428638       
458492352        458562105        458626918        458690104        458756087   
    458818168        458883980    444515753     445428550        445596398     
  445761935        457046019        457547263        457995124        458066479
       458141561        458223211        458290079        458355047       
458428695        458492360        458562139        458626934        458690120   
    458756129        458818184        458883998    444524078     445428683     
  445596497        445761943        457046084        457547693        457995132
       458066487        458141595        458223310        458290111       
458355054        458428711        458492402        458562154        458626959   
    458690153        458756145        458818218        458884004    444525042  
  445428717        445596612        445762073        457046209        457547834
       457995165        458066495        458141637        458223377       
458290152        458355179        458428729        458492410        458562196   
    458626967        458690161        458756152        458818226       
458884012    444527782     445428766        445596695        445762081       
457046233        457548576        457995215        458066503        458141652   
    458223401        458290160        458355195        458428745       
458492444        458562204        458626983        458690179        458756178   
    458818234        458884020    444530141     445428824        445596711     
  445762107        457046431        457549517        457995223        458066545
       458141678        458223427        458290178        458355245       
458428786        458492451        458562246        458627015        458690187   
    458756236        458818275        458884038    444530885     445428931     
  445596786        445762115        457046738        457549905        457995231
       458066578        458141694        458223435        458290186       
458355252        458428836        458492485        458562253        458627064   
    458690229        458756244        458818283        458884061    444532477  
  445428972        445596802        445762164        457046787        457549921
       457995249        458066586        458141702        458223443       
458290244        458355260        458428844        458492493        458562261   
    458627072        458690260        458756269        458818291       
458884079    444536643     445429020        445596810        445762172       
457046985        457550127        457995264        458066594        458141769   
    458223450        458290277        458355286        458428851       
458492501        458562287        458627080        458690286        458756277   
    458818309        458884087   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   444539423     445429103        445596976        445762222       
457047330        457550432        457995371        458066636        458141785   
    458223559        458290327        458355310        458428885       
458492535        458562295        458627098        458690294        458756285   
    458818317        458884095    444540538     445429145        445596984     
  445762271        457047496        457550879        457995389        458066644
       458141819        458223591        458290335        458355344       
458428893        458492543        458562303        458627106        458690302   
    458756301        458818333        458884111    444542948     445429277     
  445597099        445762297        457047579        457551539        457995397
       458066669        458141827        458223617        458290343       
458355385        458428943        458492550        458562337        458627130   
    458690328        458756335        458818358        458884129    444543409  
  445429285        445597115        445762347        457047736        457554392
       457995413        458066685        458141868        458223625       
458290368        458355419        458428950        458492568        458562345   
    458627148        458690351        458756343        458818366       
458884137    444548770     445429350        445597131        445762362       
457047744        457559243        457995421        458066693        458141926   
    458223633        458290376        458355435        458428968       
458492576        458562378        458627171        458690369        458756368   
    458818390        458884160    444548804     445429376        445597156     
  445762370        457047926        457560902        457995447        458066719
       458141934        458223658        458290384        458355468       
458428976        458492592        458562386        458627197        458690385   
    458756376        458818416        458884178    444561856     445429582     
  445597172        445762420        457047959        457562809        457995454
       458066727        458142007        458223666        458290426       
458355492        458429016        458492600        458562402        458627239   
    458690393        458756442        458818424        458884186    444564983  
  445429632        445597214        445762438        457048015        457564680
       457995470        458066743        458142023        458223690       
458290509        458355542        458429024        458492626        458562410   
    458627254        458690401        458756459        458818473       
458884202    444569487     445429657        445597230        445762453       
457048098        457566354        457995496        458066784        458142122   
    458223708        458290517        458355559        458429073       
458492634        458562428        458627270        458690427        458756475   
    458818499        458884244    444570014     445429715        445597289     
  445762461        457048510        457568202        457995520        458066792
       458142148        458223740        458290558        458355583       
458429099        458492642        458562444        458627288        458690435   
    458756525        458818507        458884251    444570261     445429723     
  445597297        445762479        457048528        457570323        457995546
       458066834        458142163        458223757        458290608       
458355591        458429107        458492667        458562451        458627304   
    458690443        458756533        458818515        458884277    444570659  
  445429798        445597313        445762628        457048866        457571255
       457995553        458066925        458142197        458223773       
458290632        458355609        458429115        458492675        458562469   
    458627320        458690476        458756566        458818531       
458884301    444571681     445429814        445597321        445762669       
457048908        457572964        457995561        458066958        458142239   
    458223781        458290640        458355666        458429123       
458492691        458562493        458627338        458690484        458756574   
    458818564        458884319    444573760     445429848        445597438     
  445762776        457048957        457573491        457995587        458067022
       458142254        458223799        458290657        458355708       
458429149        458492709        458562535        458627353        458690518   
    458756590        458818572        458884343    444576763     445429897     
  445597453        445762800        457049153        457573657        457995595
       458067048        458142262        458223831        458290707       
458355724        458429156        458492717        458562543        458627379   
    458690526        458756608        458818580        458884400    444583785  
  445429954        445597479        445762842        457049492        457574739
       457995637        458067063        458142296        458223864       
458290715        458355781        458429164        458492733        458562550   
    458627387        458690534        458756624        458818598       
458884434    444586333     445429970        445597537        445762917       
457049542        457576122        457995645        458067089        458142320   
    458223914        458290749        458355799        458429180       
458492766        458562568        458627403        458690567        458756632   
    458818614        458884459    444586648     445430002        445597602     
  445762925        457049666        457577153        457995678        458067097
       458142338        458223922        458290772        458355807       
458429206        458492774        458562600        458627429        458690617   
    458756640        458818648        458884467    444588859     445430044     
  445597669        445762941        457049690        457577807        457995694
       458067121        458142395        458223930        458290806       
458355815        458429214        458492790        458562618        458627494   
    458690641        458756699        458818671        458884483    444591168  
  445430077        445597727        445762982        457049997        457578250
       457995702        458067154        458142429        458223948       
458290822        458355831        458429230        458492816        458562634   
    458627502        458690658        458756731        458818713       
458884491    444594956     445430085        445597867        445762990       
457050011        457578987        457995736        458067170        458142445   
    458223955        458290848        458355849        458429248       
458492824        458562642        458627510        458690666        458756749   
    458818721        458884517    444596704     445430093        445597883     
  445763022        457050748        457581130        457995744        458067220
       458142452        458223989        458290897        458355856       
458429255        458492840        458562683        458627544        458690674   
    458756764        458818739        458884541    444596894     445430119     
  445597909        445763048        457050938        457583870        457995769
       458067238        458142460        458223997        458290954       
458355948        458429297        458492857        458562691        458627569   
    458690682        458756780        458818747        458884590    444598627  
  445430135        445597917        445763105        457051407        457584191
       457995785        458067261        458142478        458224029       
458290988        458355955        458429305        458492865        458562709   
    458627627        458690716        458756848        458818754       
458884608    444603310     445430275        445597933        445763113       
457051506        457584365        457995801        458067279        458142486   
    458224037        458290996        458355989        458429321       
458492907        458562717        458627650        458690724        458756871   
    458818788        458884624    444604318     445430291        445597941     
  445763162        457051571        457585958        457995827        458067337
       458142494        458224045        458291010        458356011       
458429339        458492915        458562725        458627676        458690740   
    458756889        458818796        458884715    444604698     445430465     
  445598139        445763170        457051613        457587103        457995843
       458067378        458142551        458224052        458291028       
458356037        458429347        458492931        458562733        458627692   
    458690757        458756897        458818804        458884723    444609747  
  445430481        445598147        445763196        457051696        457590388
       457995850        458067386        458142569        458224060       
458291044        458356060        458429354        458492949        458562824   
    458627700        458690765        458756905        458818838       
458884749    444617088     445430614        445598162        445763238       
457051738        457590479        457995892        458067410        458142577   
    458224078        458291101        458356078        458429362       
458492956        458562832        458627726        458690773        458756913   
    458818846        458884764    444620686     445430622        445598188     
  445763246        457051977        457591774        457995918        458067493
       458142585        458224086        458291127        458356102       
458429396        458492964        458562840        458627734        458690781   
    458756921        458818861        458884780    444623573     445430655     
  445598204        445763287        457051993        457592012        457995942
       458067550        458142668        458224094        458291150       
458356136        458429453        458492980        458562857        458627767   
    458690807        458756939        458818879        458884814    444626329  
  445430663        445598212        445763295        457052199        457592459
       457995991        458067568        458142700        458224110       
458291176        458356144        458429487        458493004        458562865   
    458627775        458690815        458756970        458818895       
458884822    444628606     445430739        445598220        445763394       
457052298        457594125        457996031        458067576        458142726   
    458224128        458291184        458356169        458429495       
458493012        458562873        458627783        458690856        458756988   
    458818903        458884830    444629596     445430770        445598394     
  445763410        457052355        457594695        457996064        458067584
       458142742        458224136        458291192        458356177       
458429529        458493020        458562881        458627833        458690864   
    458757002        458818911        458884889    444638555     445430820     
  445598444        445763444        457052769        457600435        457996072
       458067592        458142775        458224144        458291200       
458356185        458429578        458493038        458562899        458627882   
    458690880        458757028        458818945        458884897    444640171  
  445430853        445598535        445763477        457052843        457600450
       457996098        458067600        458142783        458224185       
458291218        458356219        458429610        458493053        458562915   
    458627890        458690898        458757036        458818978       
458884947    444641427     445431000        445598543        445763535       
457052900        457601508        457996106        458067618        458142833   
    458224227        458291242        458356276        458429644       
458493087        458562923        458627908        458690906        458757051   
    458818994        458884996    444642730     445431141        445598568     
  445763568        457053098        457604544        457996114        458067634
       458142841        458224250        458291259        458356292       
458429651        458493095        458563038        458627916        458690914   
    458757069        458819000        458885035    444642813     445431182     
  445598683        445763667        457053114        457606705        457996122
       458067642        458142874        458224284        458291275       
458356334        458429685        458493111        458563087        458627932   
    458690948        458757077        458819018        458885043    444648430  
  445431265        445598758        445763717        457053643        457610780
       457996130        458067683        458142924        458224300       
458291374        458356367        458429701        458493129        458563095   
    458627940        458690963        458757093        458819026       
458885068    444652655     445431331        445598774        445763790       
457053700        457612398        457996171        458067709        458142973   
    458224359        458291382        458356375        458429719       
458493145        458563160        458627973        458690971        458757101   
    458819034        458885076    444654768     445431356        445598881     
  445763816        457053841        457612927        457996205        458067733
       458142999        458224375        458291390        458356391       
458429735        458493160        458563202        458628005        458690997   
    458757119        458819042        458885167    444656615     445431372     
  445598998        445764020        457053890        457614238        457996221
       458067758        458143005        458224417        458291416       
458356409        458429750        458493178        458563210        458628013   
    458691003        458757135        458819059        458885191    444657845  
  445431398        445599111        445764160        457054088        457615078
       457996247        458067766        458143039        458224466       
458291432        458356433        458429768        458493194        458563228   
    458628054        458691011        458757150        458819067       
458885217    444658546     445431430        445599269        445764343       
457054278        457615102        457996262        458067774        458143047   
    458224474        458291440        458356441        458429792       
458493228        458563251        458628062        458691037        458757168   
    458819075        458885225    444661235     445431455        445599319     
  445764384        457054286        457621779        457996296        458067808
       458143054        458224490        458291457        458356458       
458429800        458493244        458563269        458628070        458691045   
    458757176        458819091        458885233    444668222     445431497     
  445599350        445764459        457054302        457621811        457996304
       458067832        458143062        458224508        458291465       
458356466        458429826        458493251        458563277        458628088   
    458691060        458757184        458819109        458885258    444668792  
  445431505        445599426        445764475        457054351        457622124
       457996312        458067865        458143070        458224557       
458291499        458356482        458429859        458493269        458563285   
    458628112        458691086        458757200        458819125       
458885266    444678239     445431562        445599434        445764558       
457054708        457623569        457996320        458067873        458143088   
    458224565        458291556        458356508        458429867       
458493277        458563319        458628120        458691094        458757226   
    458819141        458885290    444680607     445431612        445599459     
  445765167        457054716        457623692        457996338        458067899
       458143096        458224599        458291564        458356532       
458429875        458493285        458563343        458628153        458691102   
    458757242        458819158        458885308    444680839     445431679     
  445599491        445765308        457054864        457625606        457996361
       458067923        458143104        458224607        458291606       
458356557        458429917        458493293        458563368        458628161   
    458691110        458757259        458819166        458885365    444680904  
  445431687        445599509        445765407        457054872        457630200
       457996379        458067964        458143138        458224623       
458291614        458356565        458429941        458493327        458563376   
    458628203        458691136        458757275        458819182       
458885381    444682926     445431703        445599517        445765605       
457054963        457631422        457996460        458067998        458143146   
    458224649        458291622        458356573        458429958       
458493335        458563384        458628211        458691144        458757291   
    458819208        458885431    444684187     445431760        445599558     
  445765845        457055044        457632263        457996478        458068053
       458143161        458224656        458291630        458356581       
458429966        458493343        458563400        458628260        458691185   
    458757309        458819224        458885464    444691091     445431836     
  445599574        445765993        457055440        457635035        457996486
       458068095        458143195        458224680        458291648       
458356599        458429974        458493350        458563434        458628278   
    458691193        458757317        458819232        458885472    444691968  
  445431877        445599582        445766298        457055648        457644466
       457996494        458068103        458143237        458224722       
458291671        458356631        458430022        458493368        458563475   
    458628294        458691201        458757325        458819240       
458885506    444692289     445432016        445599681        445766504       
457055838        457645018        457996544        458068145        458143245   
    458224730        458291739        458356706        458430030       
458493376        458563483        458628302        458691219        458757341   
    458819257        458885522    444694632     445432206        445599699     
  445767213        457055945        457652949        457996619        458068178
       458143260        458224748        458291754        458356714       
458430048        458493392        458563491        458628310        458691227   
    458757358        458819265        458885548    444695332     445432263     
  445599707        445767288        457056166        457653905        457996627
       458068210        458143278        458224763        458291770       
458356722        458430063        458493400        458563525        458628344   
    458691243        458757416        458819281        458885555    444696389  
  445432347        445599723        445767338        457056232        457654093
       457996692        458068236        458143286        458224805       
458291812        458356763        458430097        458493426        458563558   
    458628401        458691268        458757424        458819299       
458885563    444698856     445432420        445599731        445767858       
457056265        457654416        457996718        458068251        458143294   
    458224839        458291846        458356789        458430105       
458493434        458563590        458628450        458691276        458757432   
    458819307        458885589    444701205     445432438        445599772     
  445768070        457056364        457654713        457996734        458068269
       458143385        458224854        458291879        458356821       
458430139        458493442        458563616        458628492        458691292   
    458757440        458819323        458885605    444703771     445432446     
  445599798        445768443        457056927        457656072        457996742
       458068293        458143393        458224862        458291887       
458356862        458430162        458493467        458563632        458628500   
    458691334        458757457        458819349        458885621    444705800  
  445432461        445599814        445768468        457056968        457657526
       457996775        458068319        458143419        458224888       
458291895        458356888        458430188        458493475        458563640   
    458628542        458691342        458757481        458819364       
458885639    444706873     445432503        445599830        445769193       
457056984        457657542        457996825        458068327        458143435   
    458224896        458291903        458356896        458430196       
458493509        458563665        458628559        458691359        458757499   
    458819372        458885647    444706980     445432594        445599848     
  445769250        457057164        457657708        457996833        458068335
       458143450        458224920        458291929        458356920       
458430238        458493517        458563673        458628575        458691367   
    458757515        458819380        458885662    444710818     445432602     
  445599855        445769300        457057198        457657823        457996841
       458068350        458143476        458224938        458291937       
458356938        458430261        458493541        458563681        458628583   
    458691375        458757556        458819422        458885688    444711469  
  445432610        445600018        445769318        457057370        457661056
       457996866        458068384        458143484        458224979       
458291945        458356961        458430287        458493558        458563723   
    458628609        458691383        458757564        458819430       
458885704    444712301     445432826        445600075        445770753       
457057396        457661700        457996890        458068400        458143500   
    458224987        458291952        458356987        458430303       
458493566        458563731        458628617        458691391        458757580   
    458819455        458885712    444712582     445432834        445600083     
  445770803        457057503        457666865        457996916        458068467
       458143526        458224995        458292083        458356995       
458430329        458493624        458563749        458628633        458691409   
    458757598        458819463        458885753    444713234     445432875     
  445600117        445771074        457057941        457672640        457996940
       458068475        458143534        458225000        458292109       
458357027        458430352        458493632        458563772        458628682   
    458691425        458757663        458819505        458885779    444713861  
  445432883        445600125        445771298        457058014        457673523
       457996973        458068483        458143542        458225026       
458292117        458357035        458430386        458493657        458563798   
    458628690        458691433        458757671        458819521       
458885829    444717938     445432933        445600133        445771488       
457058394        457675452        457997047        458068491        458143575   
    458225042        458292125        458357050        458430402       
458493665        458563806        458628708        458691474        458757689   
    458819539        458885845   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   444723142     445432958        445600281        445772122       
457058501        457676625        457997054        458068525        458143633   
    458225067        458292166        458357068        458430410       
458493673        458563830        458628724        458691482        458757713   
    458819547        458885860    444725220     445433030        445600380     
  445772189        457058584        457677136        457997070        458068632
       458143658        458225083        458292174        458357118       
458430428        458493681        458563855        458628732        458691508   
    458757739        458819562        458885878    444727366     445433055     
  445600505        445772205        457058667        457678282        457997088
       458068657        458143666        458225125        458292208       
458357175        458430444        458493699        458563863        458628757   
    458691516        458757762        458819596        458885886    444729628  
  445433063        445600588        445772502        457058931        457680502
       457997104        458068681        458143674        458225141       
458292331        458357191        458430469        458493715        458563871   
    458628765        458691524        458757770        458819604       
458885944    444732689     445433204        445600612        445773872       
457059061        457680791        457997112        458068715        458143690   
    458225182        458292349        458357225        458430477       
458493731        458563897        458628799        458691532        458757812   
    458819638        458885969    444736201     445433220        445600786     
  445773880        457059087        457687424        457997146        458068723
       458143708        458225208        458292372        458357233       
458430501        458493780        458563954        458628856        458691557   
    458757820        458819661        458885977    444740013     445433337     
  445600794        445774490        457059145        457692499        457997161
       458068731        458143724        458225232        458292380       
458357274        458430527        458493830        458563962        458628864   
    458691581        458757838        458819679        458885993    444748131  
  445433402        445600976        445774516        457059152        457693737
       457997179        458068756        458143740        458225257       
458292406        458357282        458430543        458493848        458563970   
    458628872        458691607        458757846        458819687       
458886009    444748974     445433436        445600984        445774532       
457059277        457695690        457997211        458068772        458143765   
    458225273        458292463        458357290        458430576       
458493863        458563996        458628906        458691649        458757861   
    458819703        458886017    444749212     445433451        445601032     
  451408744        457059517        457698041        457997278        458068806
       458143807        458225372        458292505        458357308       
458430618        458493871        458564028        458628922        458691656   
    458757879        458819711        458886041    444749873     445433477     
  445601099        451512511        457059590        457698231        457997302
       458068822        458143815        458225380        458292513       
458357373        458430659        458493897        458564036        458628948   
    458691672        458757887        458819729        458886058    444750392  
  445433741        445601149        452251705        457060101        457702447
       457997310        458068871        458143831        458225414       
458292521        458357381        458430691        458493905        458564069   
    458628955        458691680        458757903        458819737       
458886074    444750988     445433824        445601214        452914179       
457060531        457704914        457997336        458068897        458143849   
    458225422        458292547        458357522        458430717       
458493947        458564093        458629045        458691706        458757929   
    458819745        458886090    444752141     445433923        445601271     
  453333957        457060697        457705226        457997385        458068947
       458143856        458225448        458292554        458357530       
458430733        458493954        458564101        458629060        458691714   
    458757952        458819760        458886108    444753891     445433964     
  445601289        453365298        457060853        457707487        457997427
       458069036        458143864        458225455        458292562       
458357555        458430741        458493970        458564119        458629078   
    458691730        458758000        458819786        458886157    444754063  
  445433980        445601446        453449662        457061018        457710317
       457997435        458069069        458143898        458225463       
458292570        458357563        458430758        458494002        458564135   
    458629086        458691797        458758018        458819794       
458886165    444759583     445434012        445601479        453552093       
457061059        457713238        457997443        458069085        458143914   
    458225521        458292596        458357571        458430766       
458494010        458564143        458629102        458691805        458758067   
    458819802        458886199    444761415     445434020        445601503     
  453619769        457061349        457715977        457997450        458069184
       458143922        458225547        458292604        458357605       
458430790        458494044        458564150        458629128        458691839   
    458758075        458819810        458886249    444763726     445434046     
  445601560        453640179        457061539        457716132        457997476
       458069226        458143930        458225596        458292638       
458357613        458430808        458494051        458564168        458629151   
    458691847        458758091        458819828        458886264    444766802  
  445434053        445601651        453648446        457061919        457718856
       457997492        458069242        458143989        458225604       
458292646        458357654        458430840        458494069        458564176   
    458629169        458691854        458758109        458819844       
458886280    444767545     445434095        445601677        453650301       
457061984        457720449        457997559        458069275        458143997   
    458225612        458292661        458357662        458430865       
458494085        458564184        458629193        458691862        458758117   
    458819851        458886298    444771885     445434160        445601735     
  453664138        457061992        457722684        457997609        458069283
       458144003        458225638        458292679        458357720       
458430873        458494093        458564200        458629219        458691870   
    458758133        458819869        458886306    444773410     445434301     
  445601834        453672065        457062008        457723666        457997658
       458069317        458144037        458225646        458292760       
458357746        458430881        458494168        458564218        458629250   
    458691888        458758158        458819877        458886314    444777650  
  445434319        445601883        453715716        457062099        457727402
       457997674        458069325        458144045        458225679       
458292786        458357753        458430915        458494176        458564234   
    458629276        458691896        458758166        458819885       
458886322    444785232     445434327        445602097        453744047       
457062388        457727634        457997682        458069341        458144102   
    458225711        458292844        458357787        458430931       
458494184        458564275        458629284        458691920        458758240   
    458819893        458886389    444785513     445434350        445602121     
  453760472        457062446        457730117        457997690        458069358
       458144128        458225737        458292851        458357795       
458431004        458494192        458564283        458629318        458691938   
    458758257        458819901        458886405    444785521     445434376     
  445602204        453809006        457062545        457733723        457997716
       458069366        458144136        458225786        458292893       
458357811        458431012        458494200        458564291        458629334   
    458691953        458758273        458819919        458886413    444786438  
  445434541        445602220        453819245        457062669        457734820
       457997724        458069382        458144151        458225794       
458292901        458357829        458431053        458494226        458564317   
    458629342        458691961        458758315        458819927       
458886421    444786503     445434632        445602238        453821068       
457062677        457736205        457997732        458069440        458144185   
    458225802        458292927        458357845        458431103       
458494234        458564325        458629367        458691979        458758323   
    458819935        458886439    444792212     445434640        445602303     
  453822363        457062719        457736650        457997740        458069499
       458144193        458225810        458292950        458357860       
458431129        458494242        458564358        458629383        458692001   
    458758331        458819943        458886454    444792220     445434723     
  445602402        453841173        457062776        457741247        457997773
       458069507        458144201        458225844        458292968       
458357886        458431137        458494259        458564390        458629417   
    458692019        458758372        458819968        458886496    444793368  
  445434756        445602436        453856213        457062875        457745818
       457997799        458069515        458144219        458225901       
458292984        458357985        458431145        458494267        458564416   
    458629433        458692027        458758380        458819984       
458886512    444794606     445435142        445602485        453857708       
457063113        457746097        457997823        458069523        458144227   
    458225927        458293008        458358009        458431152       
458494275        458564424        458629441        458692035        458758414   
    458819992        458886520    444797120     445435274        445602519     
  453877557        457063295        457746121        457997880        458069531
       458144235        458225935        458293032        458358025       
458431194        458494283        458564440        458629458        458692043   
    458758422        458820008        458886546    444798821     445435308     
  445602634        453883647        457063436        457747129        457997914
       458069549        458144276        458225950        458293057       
458358033        458431202        458494291        458564473        458629466   
    458692068        458758430        458820016        458886561    444799340  
  445435324        445602642        453902876        457063592        457747764
       457997955        458069564        458144284        458225976       
458293081        458358058        458431210        458494325        458564481   
    458629482        458692084        458758448        458820032       
458886611    444807622     445435332        445602667        453934457       
457063642        457750065        457997963        458069606        458144326   
    458225984        458293099        458358165        458431228       
458494358        458564499        458629490        458692092        458758463   
    458820040        458886637    444809792     445435373        445602725     
  453944415        457063824        457752111        457997971        458069614
       458144383        458226008        458293131        458358173       
458431277        458494366        458564507        458629524        458692100   
    458758489        458820057        458886645    444813919     445435506     
  445602758        453952202        457064145        457753192        457997997
       458069630        458144391        458226032        458293180       
458358249        458431285        458494374        458564515        458629540   
    458692118        458758513        458820065        458886652    444816664  
  445435522        445602824        453955874        457064236        457755171
       457998045        458069648        458144409        458226073       
458293206        458358272        458431293        458494382        458564523   
    458629557        458692126        458758539        458820073       
458886686    444817829     445435639        445602907        453986622       
457064368        457757011        457998078        458069697        458144425   
    458226180        458293214        458358298        458431301       
458494408        458564531        458629623        458692134        458758554   
    458820099        458886702    444817910     445435720        445602931     
  453988552        457064590        457757391        457998086        458069739
       458144441        458226198        458293222        458358314       
458431319        458494424        458564556        458629664        458692142   
    458758562        458820107        458886710    444818264     445435753     
  445602980        453992182        457064608        457758118        457998094
       458069747        458144458        458226206        458293248       
458358330        458431327        458494432        458564580        458629672   
    458692159        458758570        458820115        458886728    444820252  
  445435837        445603012        453997736        457064673        457758365
       457998102        458069762        458144474        458226214       
458293263        458358355        458431335        458494457        458564630   
    458629680        458692167        458758596        458820123       
458886744    444821730     445435910        445603020        454019704       
457064772        457760023        457998136        458069770        458144565   
    458226222        458293305        458358363        458431343       
458494473        458564663        458629698        458692175        458758620   
    458820131        458886777    444826754     445435993        445603129     
  454026170        457064921        457762730        457998151        458069838
       458144599        458226230        458293321        458358397       
458431350        458494507        458564697        458629722        458692183   
    458758661        458820149        458886835    444831853     445436009     
  445603194        454033226        457065142        457769693        457998169
       458069853        458144631        458226255        458293354       
458358405        458431392        458494549        458564713        458629789   
    458692209        458758687        458820156        458886876    444835227  
  445436025        445603210        454035452        457065266        457777977
       457998185        458069879        458144656        458226271       
458293362        458358421        458431400        458494580        458564721   
    458629797        458692217        458758711        458820206       
458886884    444836209     445436082        445603236        454038795       
457065597        457778280        457998284        458069903        458144680   
    458226321        458293370        458358439        458431426       
458494598        458564747        458629821        458692225        458758729   
    458820230        458886900    444837421     445436108        445603277     
  454062159        457065670        457779874        457998326        458069945
       458144698        458226339        458293396        458358454       
458431434        458494606        458564762        458629854        458692241   
    458758737        458820248        458886926    444838346     445436124     
  445603301        454073966        457066017        457780310        457998334
       458069960        458144714        458226347        458293412       
458358470        458431442        458494614        458564770        458629912   
    458692258        458758745        458820255        458886942    444838551  
  445436272        445603392        454090713        457066025        457784296
       457998342        458069986        458144755        458226354       
458293461        458358496        458431467        458494655        458564804   
    458629920        458692266        458758760        458820263       
458886991    444838619     445436298        445603418        454097130       
457066066        457785137        457998391        458069994        458144789   
    458226396        458293495        458358512        458431483       
458494671        458564812        458629953        458692274        458758794   
    458820289        458887056    444839252     445436397        445603442     
  454100967        457066090        457787083        457998409        458070026
       458144797        458226420        458293503        458358538       
458431491        458494705        458564820        458629961        458692282   
    458758828        458820297        458887064    444840433     445436405     
  445603491        454106154        457066314        457795656        457998417
       458070034        458144805        458226438        458293511       
458358546        458431509        458494721        458564846        458629979   
    458692290        458758851        458820305        458887072    444841621  
  445436470        445603566        454149907        457066355        457798569
       457998474        458070042        458144821        458226461       
458293560        458358611        458431533        458494762        458564853   
    458629995        458692308        458758885        458820321       
458887098    444841837     445436561        445603640        454170143       
457066389        457801496        457998516        458070067        458144847   
    458226487        458293586        458358629        458431541       
458494788        458564861        458630035        458692316        458758919   
    458820339        458887189    444843197     445436595        445603681     
  454197856        457066579        457807105        457998524        458070083
       458144854        458226495        458293594        458358660       
458431566        458494804        458564887        458630076        458692324   
    458758927        458820347        458887221    444844302     445436611     
  445603715        454202920        457066611        457807717        457998557
       458070109        458144888        458226503        458293644       
458358678        458431574        458494846        458564895        458630084   
    458692332        458758943        458820354        458887247    444844856  
  445436652        445603749        454217753        457066686        457814242
       457998573        458070158        458144896        458226511       
458293651        458358710        458431582        458494887        458564952   
    458630126        458692340        458758950        458820362       
458887262    444846323     445436694        445603855        454224791       
457066777        457818102        457998623        458070174        458144904   
    458226529        458293669        458358728        458431640       
458494911        458565017        458630134        458692381        458758984   
    458820370        458887270    444847370     445436710        445603921     
  454233677        457066793        457818169        457998656        458070216
       458144987        458226560        458293677        458358744       
458431657        458494960        458565033        458630142        458692415   
    458759040        458820388        458887288    444848162     445436801     
  445603954        454238734        457067064        457818763        457998664
       458070224        458145059        458226578        458293735       
458358785        458431681        458494978        458565066        458630159   
    458692423        458759057        458820396        458887304    444848428  
  445436843        445603970        454259805        457067148        457818797
       457998714        458070240        458145091        458226594       
458293776        458358793        458431699        458494994        458565082   
    458630167        458692431        458759065        458820404       
458887403    444851448     445436876        445603996        454279662       
457067288        457819506        457998763        458070257        458145133   
    458226610        458293792        458358801        458431707       
458495009        458565090        458630191        458692449        458759073   
    458820412        458887437    444852412     445436892        445604028     
  454296898        457067445        457819670        457998797        458070265
       458145190        458226628        458293800        458358835       
458431715        458495033        458565116        458630217        458692456   
    458759099        458820438        458887452    444855530     445436934     
  445604192        454367186        457067502        457819704        457998813
       458070299        458145208        458226644        458293818       
458358843        458431780        458495058        458565124        458630233   
    458692464        458759107        458820446        458887460    444855662  
  445436991        445604275        454369174        457067577        457819860
       457998839        458070307        458145257        458226651       
458293826        458358884        458431798        458495074        458565140   
    458630241        458692472        458759115        458820453       
458887486    444857254     445437049        445604325        454371394       
457067627        457819886        457998847        458070323        458145273   
    458226685        458293834        458358892        458431806       
458495116        458565157        458630258        458692480        458759131   
    458820461        458887528    444857486     445437114        445604390     
  454379280        457067676        457820280        457998854        458070349
       458145281        458226693        458293859        458358934       
458431822        458495124        458565215        458630274        458692514   
    458759180        458820487        458887551    444858054     445437130     
  445604481        454386889        457067684        457820306        457998888
       458070372        458145331        458226719        458293867       
458358991        458431905        458495165        458565223        458630282   
    458692522        458759214        458820495        458887569    444858898  
  445437171        445604499        454387127        457067890        457820421
       457998920        458070380        458145414        458226735       
458293875        458359023        458431913        458495173        458565249   
    458630308        458692530        458759222        458820503       
458887577    444858906     445437247        445604507        454387259       
457068120        457821577        457998979        458070398        458145448   
    458226743        458293891        458359031        458431921       
458495181        458565348        458630324        458692548        458759263   
    458820529        458887601   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   444859409     445437338        445604531        454394107       
457068138        457822955        457998987        458070406        458145463   
    458226818        458293909        458359056        458431939       
458495215        458565371        458630332        458692555        458759305   
    458820537        458887643    444859789     445437379        445604689     
  454398538        457068385        457822997        457999019        458070414
       458145489        458226859        458293925        458359072       
458431947        458495223        458565397        458630357        458692563   
    458759339        458820545        458887676    444860548     445437445     
  445604796        454399619        457068450        457823243        457999027
       458070422        458145505        458226909        458293966       
458359098        458431954        458495249        458565421        458630365   
    458692571        458759347        458820578        458887684    444861629  
  445437452        445604804        454408840        457068617        457824209
       457999035        458070430        458145547        458226941       
458293974        458359106        458431988        458495264        458565447   
    458630381        458692589        458759354        458820594       
458887726    444862114     445437569        445604838        454424698       
457068625        457824852        457999100        458070471        458145554   
    458226974        458293990        458359163        458432010       
458495280        458565470        458630449        458692597        458759362   
    458820602        458887775    444863666     445437585        445604861     
  454433376        457068682        457825040        457999126        458070489
       458145562        458227006        458294022        458359205       
458432028        458495298        458565496        458630498        458692613   
    458759370        458820610        458887783    444863922     445437635     
  445604937        454447723        457068716        457825925        457999134
       458070497        458145570        458227089        458294048       
458359213        458432036        458495322        458565504        458630522   
    458692621        458759412        458820636        458887825    444865356  
  445437650        445604960        454450610        457068815        457827202
       457999183        458070505        458145596        458227097       
458294055        458359221        458432051        458495348        458565512   
    458630530        458692654        458759420        458820644       
458887841    444865455     445437833        445604986        454479833       
457068831        457828036        457999191        458070513        458145638   
    458227105        458294089        458359239        458432069       
458495355        458565538        458630571        458692662        458759438   
    458820651        458887858    444865521     445437858        445604994     
  454488909        457068880        457828077        457999225        458070539
       458145646        458227121        458294097        458359247       
458432077        458495363        458565561        458630597        458692670   
    458759479        458820669        458887890    444865596     445437874     
  445605009        454489451        457069672        457828168        457999241
       458070588        458145653        458227147        458294105       
458359254        458432101        458495413        458565579        458630605   
    458692688        458759495        458820677        458887965    444865778  
  445437908        445605199        454516733        457069755        457828721
       457999258        458070604        458145661        458227154       
458294113        458359262        458432127        458495421        458565603   
    458630621        458692696        458759503        458820685       
458888096    444866776     445437916        445605215        454527359       
457069763        457828937        457999274        458070620        458145679   
    458227196        458294121        458359270        458432135       
458495439        458565611        458630647        458692738        458759529   
    458820693        458888146    444867238     445437999        445605272     
  454555681        457069789        457829067        457999282        458070638
       458145703        458227220        458294139        458359296       
458432143        458495447        458565637        458630662        458692753   
    458759578        458820701        458888179    444868889     445438021     
  445605371        454558289        457069938        457829414        457999316
       458070646        458145711        458227246        458294147       
458359338        458432168        458495470        458565645        458630712   
    458692761        458759594        458820735        458888252    444870331  
  445438062        445605405        454559782        457069987        457830172
       457999340        458070653        458145737        458227253       
458294188        458359353        458432176        458495488        458565728   
    458630720        458692779        458759651        458820768       
458888310    444871529     445438096        445605413        454564055       
457070118        457830206        457999365        458070687        458145778   
    458227303        458294196        458359361        458432218       
458495504        458565744        458630738        458692787        458759669   
    458820776        458888344    444871727     445438187        445605421     
  454580044        457070134        457831030        457999373        458070695
       458145802        458227311        458294204        458359387       
458432275        458495512        458565751        458630746        458692795   
    458759685        458820784        458888377    444874549     445438203     
  445605439        454589912        457070365        457832368        457999399
       458070703        458145810        458227329        458294212       
458359411        458432283        458495520        458565769        458630795   
    458692803        458759693        458820792        458888393    444874879  
  445438658        445605447        454603648        457071025        457832376
       457999415        458070711        458145828        458227360       
458294220        458359429        458432291        458495546        458565777   
    458630837        458692829        458759701        458820800       
458888401    444876585     445438708        445605462        454611773       
457071355        457832467        457999431        458070729        458145836   
    458227378        458294261        458359445        458432309       
458495553        458565827        458630845        458692837        458759719   
    458820826        458888419    444877427     445438732        445605488     
  454616251        457071405        457832640        457999456        458070752
       458145844        458227402        458294287        458359460       
458432325        458495561        458565850        458630852        458692845   
    458759826        458820834        458888443    444878821     445438740     
  445605504        454623794        457071918        457834521        457999472
       458070760        458145851        458227428        458294295       
458359551        458432333        458495595        458565876        458630860   
    458692860        458759834        458820842        458888450    444879423  
  445438781        445605512        454636028        457072007        457834778
       457999514        458070778        458145869        458227451       
458294303        458359569        458432341        458495603        458565884   
    458630894        458692878        458759883        458820859       
458888468    444880884     445438815        445605538        454637174       
457072031        457834984        457999522        458070794        458145877   
    458227469        458294311        458359577        458432366       
458495611        458565900        458630936        458692886        458759891   
    458820867        458888476    444881502     445438831        445605553     
  454655325        457072106        457835460        457999530        458070828
       458145927        458227493        458294329        458359585       
458432374        458495652        458565926        458630951        458692894   
    458759909        458820875        458888518    444882377     445438880     
  445605694        454676818        457072296        457835601        457999563
       458070836        458145968        458227501        458294337       
458359601        458432382        458495660        458565942        458631066   
    458692902        458759933        458820883        458888534    444882922  
  445438898        445605710        454684002        457072445        457838266
       457999589        458070844        458145992        458227527       
458294352        458359668        458432408        458495694        458565967   
    458631082        458692910        458759966        458820891       
458888559    444885081     445438922        445605801        454688854       
457072452        457838621        457999597        458070885        458146008   
    458227543        458294360        458359700        458432416       
458495710        458566015        458631108        458692928        458759974   
    458820909        458888609    444885099     445438955        445605819     
  454706896        457072502        457839611        457999613        458070927
       458146016        458227550        458294378        458359718       
458432432        458495751        458566023        458631116        458692936   
    458759982        458820917        458888658    444887376     445439003     
  445605827        454713876        457072809        457839702        457999621
       458070935        458146024        458227568        458294402       
458359742        458432515        458495785        458566031        458631132   
    458692944        458759990        458820925        458888666    444887384  
  445439128        445605835        454733288        457072890        457839801
       457999654        458070968        458146057        458227576       
458294410        458359809        458432523        458495793        458566049   
    458631140        458692969        458760014        458820933       
458888674    444887541     445439177        445605892        454738055       
457072981        457840429        457999704        458071008        458146065   
    458227584        458294428        458359833        458432549       
458495801        458566064        458631157        458692977        458760022   
    458820941        458888716    444891097     445439193        445605942     
  454738170        457073153        457840759        457999712        458071016
       458146081        458227626        458294436        458359858       
458432556        458495827        458566072        458631199        458692985   
    458760030        458820958        458888732    444891360     445439268     
  445606130        454748237        457073229        457842698        457999738
       458071040        458146099        458227709        458294444       
458359866        458432564        458495835        458566098        458631207   
    458692993        458760063        458820966        458888765    444891667  
  445439292        445606155        454761107        457073278        457842755
       457999746        458071057        458146123        458227733       
458294451        458359890        458432572        458495876        458566114   
    458631223        458693009        458760071        458820974       
458888815    444891857     445439334        445606197        454764903       
457073286        457843571        457999753        458071081        458146131   
    458227741        458294469        458359908        458432598       
458495884        458566130        458631272        458693025        458760097   
    458820982        458888831    444893028     445439342        445606205     
  454773433        457073526        457843860        457999761        458071131
       458146149        458227766        458294477        458359916       
458432606        458495892        458566148        458631298        458693041   
    458760105        458820990        458888898    444893556     445439367     
  445606262        454774365        457073641        457844272        457999795
       458071149        458146198        458227790        458294485       
458359965        458432622        458495900        458566155        458631322   
    458693058        458760147        458821014        458888922    444899363  
  445439433        445606478        454778846        457073682        457844538
       457999837        458071172        458146222        458227816       
458294527        458359973        458432630        458495926        458566189   
    458631330        458693066        458760154        458821022       
458888963    444900567     445439458        445606502        454796715       
457073724        457845287        457999860        458071180        458146248   
    458227824        458294535        458359999        458432655       
458495934        458566197        458631348        458693074        458760170   
    458821147        458888997    444902605     445439466        445606528     
  454811167        457073732        457845535        457999878        458071214
       458146255        458227840        458294550        458360005       
458432663        458495959        458566205        458631389        458693090   
    458760196        458821154        458889011    444903082     445439581     
  445606569        454814351        457073781        457846111        457999902
       458071222        458146289        458227857        458294600       
458360021        458432671        458495983        458566221        458631397   
    458693108        458760212        458821162        458889045    444906598  
  445439656        445606676        454828682        457074003        457846384
       457999910        458071230        458146297        458227899       
458294618        458360054        458432689        458495991        458566254   
    458631405        458693116        458760220        458821170       
458889060    444908834     445439813        445606932        454834896       
457074052        457846988        457999936        458071248        458146305   
    458227980        458294634        458360096        458432697       
458496015        458566304        458631421        458693207        458760246   
    458821188        458889078    444909212     445439888        445607005     
  454835232        457074136        457847036        457999944        458071255
       458146313        458227998        458294659        458360112       
458432705        458496031        458566320        458631454        458693405   
    458760253        458821196        458889086    444909568     445439938     
  445607054        454856535        457074516        457847267        457999969
       458071271        458146321        458228012        458294667       
458360120        458432713        458496064        458566361        458631462   
    458693413        458760261        458821204        458889094    444909626  
  445439946        445607120        454862160        457074565        457847341
       457999977        458071289        458146347        458228020       
458294683        458360146        458432788        458496106        458566379   
    458631488        458693439        458760279        458821220       
458889128    444910004     445440100        445607161        454872383       
457074573        457848083        457999985        458071297        458146362   
    458228038        458294691        458360153        458432804       
458496122        458566403        458631496        458693447        458760311   
    458821246        458889144    444910509     445440183        445607179     
  454875345        457074581        457848307        457999993        458071321
       458146388        458228053        458294709        458360187       
458432853        458496130        458566429        458631520        458693454   
    458760352        458821253        458889151    444912182     445440217     
  445607203        454880022        457074763        457848505        458000023
       458071339        458146396        458228061        458294717       
458360203        458432879        458496171        458566460        458631553   
    458693488        458760360        458821261        458889169    444912737  
  445440225        445607229        454880659        457074995        457848711
       458000031        458071347        458146438        458228079       
458294725        458360211        458432887        458496213        458566544   
    458631561        458693504        458760386        458821279       
458889185    444912968     445440258        445607252        454883265       
457075034        457849321        458000049        458071388        458146461   
    458228087        458294733        458360237        458432895       
458496239        458566577        458631579        458693546        458760410   
    458821295        458889235    444915730     445440316        445607260     
  454883554        457075125        457849347        458000056        458071396
       458146487        458228103        458294741        458360245       
458432903        458496247        458566601        458631603        458693553   
    458760451        458821303        458889243    444916092     445440340     
  445607401        454894379        457075570        457849594        458000106
       458071412        458146552        458228129        458294774       
458360252        458432929        458496304        458566635        458631645   
    458693587        458760477        458821329        458889250    444916274  
  445440399        445607435        454907353        457075620        457851459
       458000130        458071420        458146560        458228145       
458294782        458360278        458432952        458496312        458566668   
    458631652        458693637        458760501        458821337       
458889268    444916985     445440407        445607468        454922915       
457076073        457851640        458000155        458071438        458146586   
    458228210        458294790        458360328        458432960       
458496320        458566692        458631678        458693660        458760535   
    458821345        458889276    444917702     445440449        445607617     
  454928300        457076164        457852465        458000171        458071479
       458146594        458228277        458294808        458360336       
458432986        458496338        458566700        458631694        458693686   
    458760550        458821360        458889292    444917819     445440456     
  445607625        454930355        457076438        457854305        458000189
       458071495        458146602        458228285        458294816       
458360377        458432994        458496395        458566734        458631702   
    458693694        458760568        458821378        458889300    444919310  
  445440464        445607633        454930793        457076735        457854495
       458000213        458071537        458146610        458228293       
458294824        458360385        458433018        458496403        458566742   
    458631710        458693702        458760584        458821386       
458889318    444922132     445440506        445607658        454932518       
457076826        457854941        458000221        458071578        458146651   
    458228335        458294832        458360401        458433034       
458496429        458566759        458631728        458693710        458760634   
    458821394        458889326    444922967     445440936        445607708     
  454933722        457077055        457855161        458000239        458071628
       458146677        458228350        458294857        458360427       
458433067        458496452        458566775        458631736        458693736   
    458760642        458821428        458889342    444923296     445440993     
  445607732        454939554        457077352        457855245        458000262
       458071669        458146693        458228376        458294873       
458360468        458433075        458496460        458566783        458631751   
    458693777        458760659        458821444        458889367    444925317  
  445441025        445607781        454942400        457077568        457856003
       458000270        458071685        458146701        458228426       
458294907        458360492        458433083        458496486        458566809   
    458631769        458693785        458760675        458821451       
458889375    444926141     445441066        445607807        454948969       
457077600        457856193        458000288        458071727        458146719   
    458228434        458294915        458360526        458433117       
458496494        458566817        458631785        458693793        458760683   
    458821469        458889391    444926414     445441165        445607849     
  454950130        457077691        457856284        458000304        458071792
       458146727        458228459        458294923        458360559       
458433158        458496536        458566825        458631793        458693801   
    458760717        458821527        458889417    444926828     445441207     
  445607914        454953431        457077758        457856888        458000312
       458071818        458146735        458228491        458294931       
458360575        458433174        458496551        458566858        458631835   
    458693827        458760725        458821568        458889482    444927149  
  445441223        445607971        454955865        457077865        457857779
       458000346        458071842        458146776        458228517       
458294956        458360583        458433182        458496577        458566874   
    458631850        458693835        458760741        458821600       
458889490    444927529     445441231        445608011        454967423       
457078590        457857969        458000353        458071859        458146800   
    458228533        458294980        458360591        458433208       
458496585        458566890        458631892        458693843        458760758   
    458821626        458889508    444928022     445441298        445608227     
  454967613        457079283        457858801        458000361        458071883
       458146826        458228566        458294998        458360625       
458433216        458496635        458566940        458631918        458693884   
    458760774        458821642        458889524    444928535     445441348     
  445608235        454970641        457079465        457858835        458000387
       458071909        458146867        458228582        458295003       
458360633        458433240        458496668        458566957        458631926   
    458693892        458760782        458821675        458889557    444929848  
  445441371        445608292        454971839        457079473        457859049
       458000403        458071941        458146891        458228657       
458295011        458360641        458433257        458496676        458566965   
    458631975        458693900        458760808        458821683       
458889573    444929988     445441389        445608367        454972779       
457079556        457859411        458000445        458071966        458146933   
    458228673        458295029        458360658        458433315       
458496692        458566981        458631991        458693918        458760816   
    458821758        458889615   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   444930853     445441397        445608375        454977695       
457079622        457859460        458000452        458071974        458146941   
    458228731        458295052        458360682        458433349       
458496734        458567013        458632007        458693934        458760824   
    458821766        458889623    444931414     445441421        445608458     
  454979766        457079655        457859569        458000460        458072055
       458146958        458228780        458295060        458360690       
458433364        458496759        458567021        458632015        458693942   
    458760840        458821774        458889656    444932685     445441439     
  445608649        454980939        457079739        457859676        458000528
       458072097        458146982        458228798        458295086       
458360740        458433372        458496767        458567039        458632056   
    458693967        458760873        458821808        458889672    444934178  
  445441561        445608672        454982232        457079887        457859957
       458000577        458072105        458147014        458228830       
458295094        458360781        458433380        458496775        458567047   
    458632064        458693983        458760907        458821865       
458889680    444934756     445441595        445608730        454987587       
457079903        457860682        458000585        458072113        458147030   
    458228848        458295110        458360807        458433422       
458496783        458567054        458632080        458694007        458760915   
    458821873        458889698    444936611     445441611        445608862     
  454996323        457080042        457861888        458000619        458072121
       458147105        458228855        458295136        458360815       
458433430        458496809        458567062        458632098        458694015   
    458760923        458821899        458889706    444938088     445441629     
  445608912        454997396        457080059        457862647        458000668
       458072139        458147147        458228889        458295144       
458360864        458433471        458496817        458567096        458632106   
    458694056        458760931        458821907        458889748    444938328  
  445441652        445608961        455001982        457080711        457863306
       458000718        458072147        458147188        458228921       
458295243        458360872        458433489        458496825        458567104   
    458632122        458694072        458760949        458821915       
458889763    444939821     445441702        445608979        455002139       
457080935        457863629        458000734        458072204        458147212   
    458228954        458295276        458360880        458433521       
458496841        458567120        458632163        458694080        458760956   
    458821931        458889771    444939862     445441744        445609027     
  455002287        457080992        457864080        458000759        458072220
       458147295        458228996        458295367        458360906       
458433554        458496858        458567153        458632171        458694098   
    458760964        458821949        458889789    444940415     445441777     
  445609043        455006809        457081123        457864700        458000767
       458072246        458147394        458229044        458295417       
458360930        458433570        458496890        458567211        458632221   
    458694106        458760980        458821998        458889797    444941652  
  445441793        445609100        455008391        457081149        457866358
       458000775        458072253        458147402        458229051       
458295425        458360963        458433596        458496924        458567294   
    458632262        458694122        458761004        458822012       
458889805    444941959     445441827        445609167        455010629       
457081248        457866440        458000791        458072279        458147410   
    458229069        458295433        458360971        458433612       
458496932        458567310        458632270        458694155        458761012   
    458822053        458889847    444943179     445441876        445609316     
  455024463        457081271        457867042        458000817        458072337
       458147428        458229077        458295458        458361011       
458433646        458496940        458567336        458632288        458694163   
    458761053        458822087        458889870    444943245     445441892     
  445609423        455029520        457081289        457867216        458000833
       458072360        458147444        458229093        458295466       
458361078        458433679        458497013        458567385        458632320   
    458694197        458761095        458822129        458889888    444944920  
  445441926        445609431        455031328        457081420        457867620
       458000841        458072394        458147477        458229127       
458295490        458361086        458433737        458497039        458567427   
    458632338        458694205        458761103        458822145       
458889912    444946677     445441975        445609555        455035972       
457081461        457867646        458000858        458072402        458147485   
    458229135        458295508        458361110        458433745       
458497047        458567435        458632346        458694221        458761129   
    458822152        458889920    444947907     445442007        445609639     
  455036202        457081503        457868453        458000882        458072410
       458147527        458229150        458295516        458361144       
458433802        458497070        458567468        458632379        458694254   
    458761137        458822160        458889946    444948400     445442015     
  445609647        455037481        457081859        457868610        458000932
       458072428        458147535        458229184        458295524       
458361193        458433828        458497088        458567476        458632387   
    458694262        458761145        458822178        458889953    444953442  
  445442072        445609654        455044628        457081925        457869717
       458000940        458072444        458147592        458229192       
458295581        458361201        458433851        458497112        458567484   
    458632411        458694270        458761160        458822186       
458889961    444954168     445442106        445609662        455044925       
457082402        457869964        458000957        458072469        458147618   
    458229200        458295599        458361227        458433943       
458497146        458567492        458632429        458694288        458761186   
    458822301        458889979    444954846     445442205        445609704     
  455046920        457082469        457870079        458000973        458072519
       458147626        458229218        458295607        458361235       
458433976        458497161        458567518        458632437        458694296   
    458761228        458822319        458889987    444955520     445442213     
  445609977        455050039        457082568        457870194        458001013
       458072527        458147634        458229234        458295615       
458361243        458434008        458497187        458567534        458632445   
    458694304        458761244        458822327        458889995    444960082  
  445442262        445610025        455051367        457083962        457870392
       458001021        458072576        458147659        458229259       
458295649        458361250        458434024        458497195        458567542   
    458632452        458694312        458761251        458822350       
458890027    444960140     445442353        445610033        455055699       
457083970        457870509        458001039        458072600        458147683   
    458229291        458295664        458361276        458434032       
458497211        458567567        458632478        458694320        458761277   
    458822384        458890035    444960942     445442395        445610082     
  455062216        457084192        457870921        458001047        458072634
       458147725        458229309        458295714        458361300       
458434057        458497237        458567575        458632486        458694353   
    458761301        458822392        458890068    444961817     445442411     
  445610173        455062737        457084473        457871564        458001062
       458072659        458147774        458229358        458295730       
458361326        458434065        458497252        458567583        458632494   
    458694387        458761319        458822400        458890084    444963383  
  445442486        445610207        455066605        457084515        457872125
       458001070        458072717        458147808        458229366       
458295755        458361342        458434081        458497260        458567609   
    458632502        458694395        458761327        458822434       
458890100    444967616     445442601        445610249        455068155       
457084549        457872737        458001088        458072725        458147816   
    458229374        458295771        458361359        458434107       
458497278        458567641        458632528        458694403        458761335   
    458822483        458890134    444968606     445442627        445610264     
  455069120        457084606        457872844        458001096        458072733
       458147857        458229424        458295839        458361375       
458434123        458497286        458567658        458632577        458694411   
    458761350        458822491        458890142    444969471     445442759     
  445610280        455070110        457084663        457872927        458001237
       458072741        458147865        458229440        458295847       
458361409        458434164        458497294        458567674        458632619   
    458694437        458761368        458822509        458890217    444971725  
  445442817        445610330        455071118        457084697        457873370
       458001245        458072790        458147881        458229457       
458295862        458361433        458434180        458497336        458567682   
    458632635        458694452        458761376        458822558       
458890241    444971923     445442890        445610363        455080804       
457084846        457873545        458001252        458072808        458147899   
    458229465        458295888        458361458        458434206       
458497344        458567724        458632700        458694460        458761392   
    458822574        458890266    444972582     445442965        445610413     
  455086934        457085033        457873743        458001260        458072824
       458147907        458229473        458295896        458361508       
458434263        458497369        458567740        458632718        458694478   
    458761426        458822582        458890274    444973598     445443013     
  445610462        455087791        457085058        457873842        458001286
       458072832        458147915        458229507        458295938       
458361516        458434305        458497385        458567757        458632726   
    458694494        458761442        458822608        458890308    444973713  
  445443054        445610546        455091520        457085603        457874261
       458001310        458072857        458147931        458229523       
458295946        458361540        458434313        458497419        458567773   
    458632742        458694528        458761467        458822616       
458890316    444974372     445443088        445610728        455091900       
457085769        457874394        458001336        458072873        458147980   
    458229531        458295961        458361599        458434339       
458497450        458567815        458632759        458694536        458761483   
    458822640        458890340    444974752     445443120        445610744     
  455094482        457085959        457875334        458001344        458072899
       458148061        458229549        458295987        458361615       
458434347        458497534        458567849        458632767        458694544   
    458761509        458822665        458890357    444977953     445443138     
  445610835        455094938        457086007        457875409        458001351
       458072949        458148087        458229572        458296043       
458361649        458434354        458497542        458567856        458632775   
    458694593        458761517        458822673        458890365    444978597  
  445443179        445610884        455100131        457086189        457875748
       458001369        458072972        458148111        458229580       
458296050        458361730        458434362        458497575        458567864   
    458632783        458694601        458761525        458822707       
458890399    444981393     445443187        445610900        455108209       
457086270        457875847        458001385        458072980        458148137   
    458229614        458296068        458361839        458434370       
458497609        458567880        458632791        458694627        458761533   
    458822723        458890456    444981534     445443195        445610983     
  455110510        457086320        457876357        458001401        458073004
       458148152        458229663        458296100        458361862       
458434388        458497625        458567898        458632809        458694635   
    458761541        458822772        458890480    444982094     445443294     
  445611098        455110601        457086494        457876779        458001450
       458073038        458148178        458229671        458296167       
458361888        458434404        458497633        458567914        458632817   
    458694650        458761558        458822806        458890506    444982672  
  445443427        445611106        455116343        457086536        457877710
       458001492        458073046        458148186        458229689       
458296183        458361904        458434420        458497641        458567955   
    458632833        458694692        458761566        458822822       
458890514    444982771     445443468        445611114        455121780       
457086593        457878056        458001518        458073079        458148285   
    458229705        458296209        458361912        458434453       
458497674        458567989        458632858        458694726        458761574   
    458822871        458890522    444986012     445443575        445611189     
  455126243        457086643        457878452        458001542        458073087
       458148293        458229713        458296225        458361920       
458434461        458497682        458567997        458632882        458694767   
    458761582        458822921        458890563    444988141     445443674     
  445611262        455126805        457086718        457878726        458001559
       458073095        458148384        458229721        458296233       
458361961        458434479        458497708        458568003        458632908   
    458694775        458761590        458822947        458890589    444988711  
  445443682        445611312        455128850        457086791        457878767
       458001575        458073111        458148392        458229739       
458296241        458361995        458434495        458497724        458568037   
    458632916        458694825        458761608        458822988       
458890597    444989206     445443799        445611320        455134429       
457086817        457879401        458001583        458073137        458148418   
    458229747        458296266        458362035        458434552       
458497732        458568078        458632932        458694833        458761624   
    458822996        458890662    444989495     445443807        445611346     
  455142059        457087062        457879427        458001591        458073145
       458148426        458229770        458296282        458362043       
458434578        458497740        458568086        458632940        458694841   
    458761665        458823010        458890670    444990899     445443880     
  445611361        455142182        457087104        457879591        458001617
       458073178        458148442        458229796        458296324       
458362068        458434594        458497757        458568136        458632973   
    458694866        458761681        458823028        458890688    444990964  
  445443930        445611429        455142711        457087195        457879807
       458001658        458073186        458148491        458229838       
458296332        458362076        458434602        458497765        458568151   
    458632981        458694874        458761699        458823044       
458890696    444991921     445443955        445611460        455143479       
457087252        457879955        458001666        458073194        458148566   
    458229861        458296340        458362134        458434628       
458497815        458568169        458632999        458694882        458761715   
    458823051        458890704    444992051     445443963        445611486     
  455152025        457087278        457879971        458001674        458073202
       458148582        458229879        458296357        458362167       
458434677        458497831        458568177        458633005        458694924   
    458761723        458823069        458890746    444992242     445444078     
  445611494        455153361        457087534        457880094        458001682
       458073210        458148608        458229895        458296365       
458362183        458434685        458497849        458568219        458633021   
    458694957        458761749        458823101        458890753    444994289  
  445444110        445611510        455157685        457087666        457880672
       458001708        458073228        458148616        458229911       
458296373        458362209        458434693        458497856        458568227   
    458633039        458694965        458761756        458823127       
458890761    444996086     445444201        445611536        455160937       
457087708        457881274        458001716        458073236        458148632   
    458229929        458296381        458362217        458434701       
458497898        458568243        458633054        458694973        458761772   
    458823135        458890779    444997332     445444235        445611585     
  455169706        457087716        457881498        458001757        458073244
       458148640        458229986        458296407        458362258       
458434727        458497922        458568250        458633070        458695038   
    458761798        458823143        458890795    444998769     445444268     
  445611635        455173021        457088011        457882017        458001765
       458073251        458148715        458229994        458296415       
458362266        458434735        458497930        458568268        458633088   
    458695046        458761814        458823150        458890829    444998900  
  445444276        445611650        455174839        457088078        457882207
       458001781        458073285        458148731        458230000       
458296423        458362282        458434750        458497948        458568318   
    458633096        458695079        458761830        458823176       
458890852    444999460     445444300        445611718        455176727       
457088219        457882306        458001823        458073293        458148772   
    458230018        458296431        458362308        458434768       
458497955        458568326        458633104        458695095        458761848   
    458823218        458890860    444999718     445444342        445611783     
  455178749        457088292        457882322        458001922        458073343
       458148780        458230026        458296449        458362332       
458434776        458497963        458568334        458633112        458695103   
    458761871        458823234        458890886    445001274     445444367     
  445611825        455180273        457088334        457882413        458001948
       458073384        458148806        458230034        458296456       
458362357        458434800        458497971        458568367        458633120   
    458695202        458761897        458823242        458890894    445002116  
  445444409        445611841        455185157        457088565        457882421
       458001963        458073400        458148822        458230075       
458296464        458362381        458434834        458498011        458568409   
    458633138        458695228        458761905        458823267       
458890928    445003965     445444433        445611916        455189894       
457088581        457882801        458001989        458073434        458148848   
    458230141        458296514        458362399        458434867       
458498029        458568417        458633146        458695236        458761947   
    458823275        458890936    445003973     445444474        445611957     
  455189944        457088862        457883262        458002003        458073459
       458148855        458230158        458296555        458362423       
458434917        458498037        458568458        458633161        458695244   
    458761970        458823291        458890944    445004195     445444516     
  445611973        455192914        457089118        457883338        458002011
       458073475        458148871        458230182        458296571       
458362431        458434966        458498052        458568466        458633187   
    458695269        458761988        458823317        458890951    445004476  
  445444599        445612039        455197863        457089134        457883825
       458002037        458073483        458148897        458230208       
458296589        458362480        458434974        458498102        458568474   
    458633203        458695277        458761996        458823325       
458890969    445005911     445444631        445612062        455201327       
457089217        457883908        458002045        458073509        458148905   
    458230232        458296597        458362522        458434982       
458498151        458568482        458633211        458695293        458762002   
    458823333        458890977    445006307     445444672        445612088     
  455205864        457089233        457885598        458002060        458073525
       458148947        458230240        458296621        458362571       
458435021        458498169        458568524        458633229        458695319   
    458762010        458823341        458890985    445006653     445444698     
  445612161        455206011        457089639        457885713        458002102
       458073541        458148962        458230265        458296647       
458362639        458435039        458498219        458568540        458633237   
    458695376        458762028        458823366        458891009    445007503  
  445444730        445612179        455207597        457089720        457885911
       458002110        458073558        458148970        458230273       
458296654        458362647        458435062        458498235        458568557   
    458633260        458695384        458762044        458823374       
458891017    445007917     445444748        445612211        455208314       
457090132        457886034        458002136        458073574        458148988   
    458230281        458296696        458362654        458435096       
458498243        458568573        458633278        458695418        458762051   
    458823408        458891025   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445008352     445444789        445612310        455209502       
457090223        457887115        458002151        458073608        458149028   
    458230315        458296704        458362662        458435138       
458498250        458568607        458633286        458695426        458762077   
    458823424        458891033    445010515     445444805        445612328     
  455210146        457090306        457887214        458002169        458073624
       458149069        458230323        458296761        458362670       
458435153        458498268        458568615        458633294        458695459   
    458762085        458823440        458891058    445010903     445444847     
  445612351        455215673        457090330        457887750        458002219
       458073632        458149077        458230398        458296787       
458362688        458435161        458498276        458568631        458633302   
    458695475        458762093        458823465        458891066    445012065  
  445444920        445612419        455216846        457090504        457888212
       458002250        458073640        458149085        458230406       
458296795        458362704        458435179        458498318        458568714   
    458633310        458695483        458762119        458823481       
458891090    445015480     445445018        445612476        455217109       
457090553        457888253        458002276        458073673        458149093   
    458230422        458296803        458362712        458435211       
458498326        458568730        458633336        458695509        458762127   
    458823499        458891116    445015555     445445141        445612484     
  455220590        457090629        457888386        458002300        458073681
       458149119        458230455        458296811        458362720       
458435245        458498334        458568763        458633351        458695558   
    458762168        458823515        458891124    445016173     445445158     
  445612625        455220806        457090777        457888394        458002318
       458073723        458149127        458230497        458296829       
458362746        458435294        458498359        458568771        458633369   
    458695566        458762184        458823523        458891140    445018104  
  445445224        445612641        455224550        457091031        457888584
       458002367        458073731        458149143        458230505       
458296845        458362779        458435310        458498383        458568797   
    458633377        458695574        458762192        458823531       
458891173    445018492     445445331        445612658        455224840       
457091056        457888691        458002375        458073756        458149150   
    458230513        458296902        458362787        458435328       
458498409        458568805        458633385        458695590        458762242   
    458823549        458891181    445018559     445445380        445612765     
  455225433        457091148        457888915        458002391        458073764
       458149184        458230521        458296910        458362837       
458435336        458498425        458568821        458633401        458695608   
    458762259        458823556        458891215    445019011     445445489     
  445612955        455228759        457091189        457889137        458002409
       458073772        458149226        458230554        458296936       
458362878        458435344        458498441        458568839        458633427   
    458695624        458762275        458823580        458891231    445020316  
  445445695        445613003        455229948        457091205        457889426
       458002425        458073780        458149291        458230562       
458296951        458362886        458435393        458498458        458568847   
    458633450        458695681        458762283        458823648       
458891264    445020928     445445711        445613029        455230599       
457091239        457889517        458002433        458073806        458149317   
    458230604        458296969        458362894        458435419       
458498482        458568888        458633468        458695699        458762309   
    458823663        458891280    445021611     445445737        445613144     
  455230979        457091502        457890457        458002441        458073822
       458149325        458230612        458296985        458362928       
458435450        458498532        458568904        458633518        458695715   
    458762317        458823689        458891348    445021835     445445778     
  445613185        455232363        457091619        457891125        458002466
       458073848        458149333        458230638        458297025       
458362951        458435484        458498557        458568912        458633534   
    458695749        458762325        458823721        458891389    445022353  
  445445844        445613193        455232819        457091635        457891455
       458002474        458073863        458149341        458230653       
458297041        458362977        458435492        458498565        458568938   
    458633542        458695806        458762333        458823739       
458891397    445022825     445445877        445613201        455233320       
457091650        457891935        458002482        458073905        458149366   
    458230661        458297058        458363009        458435518       
458498599        458568946        458633559        458695822        458762382   
    458823754        458891421    445023252     445445919        445613227     
  455237446        457091718        457892024        458002490        458073913
       458149382        458230679        458297124        458363017       
458435559        458498607        458568987        458633575        458695830   
    458762390        458823796        458891439    445024888     445445950     
  445613235        455244269        457091783        457892032        458002508
       458073921        458149473        458230695        458297173       
458363124        458435583        458498615        458568995        458633583   
    458695848        458762408        458823804        458891496    445025018  
  445445976        445613292        455249052        457091809        457892073
       458002516        458073939        458149481        458230703       
458297199        458363140        458435591        458498623        458569019   
    458633591        458695889        458762416        458823853       
458891504    445026016     445446040        445613326        455250498       
457091858        457894335        458002524        458073962        458149523   
    458230729        458297207        458363173        458435617       
458498649        458569035        458633617        458695905        458762424   
    458823861        458891520    445026784     445446057        445613359     
  455251090        457091924        457894616        458002540        458073970
       458149606        458230745        458297223        458363199       
458435625        458498664        458569043        458633641        458695913   
    458762440        458823879        458891538    445027410     445446073     
  445613375        455251447        457091932        457895480        458002573
       458073988        458149655        458230752        458297272       
458363223        458435724        458498680        458569068        458633658   
    458695921        458762465        458823887        458891546    445028053  
  445446107        445613425        455252049        457092013        457895647
       458002607        458073996        458149697        458230760       
458297298        458363231        458435732        458498771        458569092   
    458633732        458695939        458762473        458823895       
458891561    445029333     445446123        445613433        455253468       
457092575        457895704        458002649        458074002        458149705   
    458230778        458297306        458363264        458435765       
458498797        458569100        458633740        458695970        458762499   
    458823929        458891579    445030463     445446214        445613441     
  455257584        457092583        457897650        458002680        458074044
       458149721        458230802        458297314        458363272       
458435799        458498805        458569126        458633765        458695988   
    458762507        458823937        458891587    445031651     445446271     
  445613466        455258707        457093011        457897668        458002714
       458074069        458149754        458230810        458297348       
458363280        458435823        458498813        458569134        458633799   
    458696002        458762523        458823945        458891595    445032121  
  445446305        445613508        455260034        457093375        457898252
       458002755        458074101        458149770        458230828       
458297363        458363306        458435831        458498821        458569167   
    458633807        458696010        458762549        458823960       
458891611    445032535     445446354        445613524        455261172       
457093391        457899748        458002763        458074119        458149788   
    458230844        458297389        458363348        458435849       
458498839        458569183        458633815        458696028        458762556   
    458823986        458891629    445034093     445446446        445613607     
  455261362        457093417        457901056        458002771        458074127
       458149812        458230851        458297397        458363355       
458435880        458498847        458569191        458633823        458696036   
    458762572        458823994        458891645    445034267     445446495     
  445613615        455269415        457093433        457901569        458002789
       458074184        458149846        458230869        458297405       
458363397        458435906        458498854        458569209        458633856   
    458696044        458762655        458824059        458891660    445035553  
  445446537        445613649        455274662        457093458        457901940
       458002813        458074226        458149879        458230885       
458297462        458363405        458435914        458498862        458569217   
    458633864        458696077        458762663        458824067       
458891686    445036163     445446735        445613664        455281972       
457093490        457902005        458002821        458074234        458149887   
    458230901        458297470        458363470        458436029       
458498888        458569233        458633880        458696093        458762671   
    458824075        458891702    445037278     445446768        445613680     
  455282319        457093540        457902823        458002854        458074259
       458149903        458230919        458297496        458363512       
458436052        458498896        458569258        458633906        458696143   
    458762697        458824091        458891710    445038599     445446792     
  445613698        455285064        457093698        457903128        458002862
       458074267        458149911        458230927        458297504       
458363538        458436060        458498912        458569274        458633914   
    458696150        458762721        458824109        458891751    445040959  
  445446867        445613722        455291575        457093748        457903318
       458002870        458074291        458149929        458230935       
458297512        458363546        458436078        458498920        458569282   
    458634029        458696184        458762739        458824117       
458891785    445047251     445446875        445613789        455292060       
457093763        457903573        458002896        458074325        458149960   
    458230943        458297538        458363561        458436086       
458498938        458569290        458634037        458696218        458762747   
    458824133        458891793    445048531     445446917        445613813     
  455292086        457093813        457904258        458002904        458074333
       458149986        458230968        458297553        458363579       
458436128        458498953        458569332        458634045        458696234   
    458762796        458824158        458891801    445049752     445446990     
  445613847        455292375        457093839        457904373        458002912
       458074341        458150026        458230984        458297579       
458363645        458436177        458498961        458569340        458634052   
    458696259        458762804        458824182        458891819    445050636  
  445447071        445613854        455293464        457093904        457904985
       458002920        458074358        458150034        458231008       
458297595        458363652        458436185        458498979        458569365   
    458634060        458696275        458762820        458824232       
458891835    445051675     445447089        445613904        455294447       
457093979        457905297        458002961        458074390        458150059   
    458231065        458297603        458363660        458436243       
458498987        458569373        458634128        458696283        458762846   
    458824240        458891876    445052541     445447253        445614027     
  455301531        457093995        457905479        458002995        458074408
       458150075        458231115        458297629        458363678       
458436300        458499084        458569399        458634136        458696291   
    458762853        458824281        458891884    445053051     445447386     
  445614076        455302687        457094019        457906501        458003019
       458074416        458150091        458231123        458297637       
458363694        458436318        458499092        458569407        458634144   
    458696309        458762861        458824315        458891892    445054448  
  445447402        445614100        455308593        457094050        457906543
       458003035        458074424        458150117        458231131       
458297645        458363702        458436342        458499134        458569423   
    458634151        458696325        458762879        458824380       
458891900    445055817     445447436        445614191        455310912       
457094068        457906816        458003183        458074432        458150125   
    458231172        458297652        458363710        458436359       
458499191        458569431        458634169        458696333        458762887   
    458824406        458891926    445056179     445447444        445614258     
  455317297        457094159        457906972        458003217        458074473
       458150133        458231222        458297678        458363736       
458436383        458499217        458569472        458634177        458696341   
    458762895        458824422        458891959    445056922     445447451     
  445614316        455322503        457094167        457907095        458003258
       458074481        458150166        458231248        458297694       
458363744        458436391        458499225        458569480        458634185   
    458696358        458762903        458824448        458891967    445057771  
  445447519        445614340        455330241        457094233        457907129
       458003290        458074499        458150182        458231289       
458297702        458363769        458436409        458499233        458569498   
    458634193        458696366        458762911        458824463       
458891975    445059835     445447527        445614373        455331025       
457094282        457907178        458003340        458074515        458150190   
    458231313        458297728        458363777        458436417       
458499241        458569506        458634219        458696374        458762937   
    458824471        458891983    445061591     445447543        445614472     
  455332536        457094373        457907400        458003357        458074523
       458150208        458231339        458297744        458363785       
458436425        458499258        458569522        458634227        458696382   
    458762960        458824497        458891991    445061948     445447568     
  445614506        455339507        457094415        457908440        458003373
       458074531        458150240        458231347        458297751       
458363801        458436433        458499282        458569548        458634243   
    458696416        458762978        458824505        458892015    445064470  
  445447584        445614522        455339556        457094431        457909687
       458003381        458074556        458150265        458231362       
458297777        458363827        458436441        458499316        458569555   
    458634250        458696424        458762994        458824513       
458892023    445064850     445447592        445614548        455339747       
457094696        457909802        458003423        458074572        458150273   
    458231404        458297827        458363835        458436458       
458499332        458569589        458634284        458696465        458763000   
    458824554        458892031    445066111     445447824        445614563     
  455341693        457094738        457911063        458003456        458074580
       458150281        458231461        458297835        458363884       
458436466        458499340        458569605        458634318        458696473   
    458763018        458824596        458892049    445066525     445447923     
  445614613        455342568        457094746        457911279        458003464
       458074598        458150315        458231487        458297876       
458363892        458436482        458499357        458569621        458634326   
    458696481        458763026        458824612        458892056    445067051  
  445447964        445614662        455344598        457094779        457912178
       458003480        458074622        458150398        458231495       
458297884        458363918        458436490        458499365        458569639   
    458634334        458696507        458763034        458824638       
458892080    445067952     445448012        445614720        455345454       
457094787        457912939        458003498        458074648        458150422   
    458231503        458297892        458363926        458436540       
458499373        458569654        458634359        458696515        458763042   
    458824646        458892098    445068737     445448038        445614811     
  455350728        457094845        457915338        458003506        458074705
       458150471        458231537        458297900        458363942       
458436581        458499381        458569688        458634375        458696523   
    458763067        458824653        458892106    445069297     445448087     
  445614845        455354761        457094910        457916393        458003522
       458074713        458150489        458231545        458297926       
458363967        458436599        458499407        458569704        458634383   
    458696531        458763091        458824661        458892122    445070493  
  445448152        445614886        455356139        457095131        457916864
       458003555        458074739        458150505        458231552       
458297934        458364023        458436623        458499415        458569720   
    458634391        458696598        458763109        458824695       
458892148    445072481     445448178        445614969        455360909       
457095180        457917235        458003571        458074747        458150646   
    458231578        458297942        458364049        458436649       
458499431        458569738        458634466        458696614        458763117   
    458824703        458892155    445073901     445448186        445614977     
  455362863        457095214        457917508        458003597        458074754
       458150679        458231628        458297959        458364056       
458436664        458499456        458569746        458634474        458696663   
    458763125        458824729        458892171    445076433     445448202     
  445615024        455364075        457095354        457918548        458003670
       458074762        458150687        458231651        458298015       
458364072        458436680        458499472        458569753        458634482   
    458696697        458763141        458824737        458892247    445076599  
  445448228        445615065        455364455        457095362        457918738
       458003704        458074770        458150711        458231669       
458298023        458364148        458436698        458499498        458569779   
    458634524        458696739        458763174        458824760       
458892254    445077399     445448293        445615131        455367136       
457095396        457918886        458003712        458074788        458150737   
    458231685        458298049        458364155        458436748       
458499506        458569787        458634540        458696747        458763182   
    458824802        458892262    445077456     445448327        445615198     
  455381574        457095644        457919165        458003720        458074812
       458150810        458231693        458298056        458364171       
458436789        458499514        458569811        458634557        458696762   
    458763190        458824828        458892270    445078199     445448335     
  445615222        455383141        457095784        457919785        458003738
       458074820        458150893        458231727        458298064       
458364189        458436839        458499563        458569829        458634573   
    458696770        458763208        458824836        458892288    445078264  
  445448343        445615305        455395350        457095818        457919868
       458003746        458074838        458151016        458231750       
458298072        458364197        458436912        458499571        458569837   
    458634581        458696796        458763216        458824844       
458892296    445079718     445448350        445615347        455397190       
457095834        457920825        458003753        458074853        458151149   
    458231784        458298106        458364213        458436946       
458499589        458569845        458634599        458696812        458763224   
    458824877        458892312    445080245     445448376        445615362     
  455397844        457095891        457921575        458003787        458074861
       458151248        458231818        458298114        458364270       
458436953        458499605        458569852        458634607        458696895   
    458763240        458824893        458892346    445081300     445448475     
  445615438        455407049        457095925        457921930        458003795
       458074887        458151313        458231834        458298122       
458364304        458436961        458499621        458569860        458634615   
    458696903        458763257        458824943        458892361    445082621  
  445448541        445615578        455408021        457096105        457921989
       458003803        458074895        458151362        458231842       
458298148        458364338        458436979        458499647        458569878   
    458634623        458696937        458763265        458824968       
458892379    445082951     445448582        445615644        455410555       
457096121        457922086        458003837        458074937        458151412   
    458231859        458298155        458364346        458436995       
458499662        458569886        458634656        458696952        458763273   
    458824976        458892395   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445084668     445448616        445615693        455414672       
457096154        457922219        458003845        458074945        458151438   
    458231867        458298205        458364361        458437027       
458499670        458569894        458634672        458696994        458763281   
    458824992        458892403    445085756     445448640        445615792     
  455422816        457096188        457922243        458003878        458074952
       458151511        458231875        458298213        458364395       
458437043        458499720        458569928        458634680        458697000   
    458763299        458825007        458892429    445086689     445448657     
  445615891        455428466        457096436        457922292        458003886
       458074986        458151545        458231891        458298221       
458364429        458437050        458499803        458569944        458634698   
    458697018        458763307        458825031        458892437    445087117  
  445448715        445615966        455430157        457096501        457922334
       458003894        458075009        458151669        458231917       
458298247        458364460        458437076        458499811        458569977   
    458634706        458697034        458763315        458825064       
458892445    445087356     445448814        445615974        455432112       
457096683        457922474        458003910        458075025        458151883   
    458231925        458298262        458364494        458437134       
458499829        458569993        458634714        458697042        458763323   
    458825114        458892452    445087489     445448822        445616014     
  455442756        457096717        457922508        458003969        458075066
       458151917        458231941        458298270        458364502       
458437175        458499837        458570009        458634722        458697067   
    458763331        458825130        458892478    445088586     445448830     
  445616022        455445916        457096816        457922565        458004009
       458075108        458151925        458231966        458298288       
458364510        458437191        458499894        458570017        458634730   
    458697075        458763364        458825148        458892486    445089121  
  445448913        445616048        455447623        457096899        457922607
       458004017        458075140        458151941        458231974       
458298304        458364544        458437209        458499902        458570033   
    458634755        458697125        458763372        458825155       
458892494    445089279     445448962        445616063        455453340       
457096907        457922615        458004033        458075157        458151982   
    458232006        458298312        458364551        458437225       
458499910        458570041        458634763        458697133        458763380   
    458825163        458892510    445089493     445449044        445616121     
  455458752        457096915        457922706        458004058        458075165
       458151990        458232022        458298320        458364577       
458437258        458499928        458570066        458634771        458697166   
    458763406        458825189        458892536    445089717     445449150     
  445616204        455479105        457096998        457922755        458004074
       458075173        458152006        458232063        458298338       
458364593        458437274        458499944        458570082        458634789   
    458697182        458763414        458825205        458892569    445089725  
  445449184        445616220        455481960        457097004        457922763
       458004116        458075223        458152014        458232097       
458298379        458364619        458437282        458500006        458570157   
    458634797        458697190        458763448        458825221       
458892577    445090723     445449234        445616295        455487827       
457097129        457922813        458004157        458075249        458152022   
    458232105        458298387        458364627        458437316       
458500030        458570165        458634805        458697216        458763455   
    458825239        458892593    445091523     445449259        445616303     
  455498220        457097269        457922847        458004165        458075272
       458152030        458232113        458298403        458364650       
458437340        458500105        458570215        458634813        458697224   
    458763471        458825262        458892601    445093974     445449309     
  445616311        455500280        457097335        457922896        458004181
       458075280        458152063        458232154        458298411       
458364676        458437357        458500113        458570256        458634821   
    458697240        458763513        458825288        458892635    445094436  
  445449333        445616329        455501981        457097426        457922912
       458004199        458075306        458152105        458232204       
458298429        458364692        458437381        458500121        458570272   
    458634839        458697265        458763547        458825304       
458892668    445096233     445449358        445616360        455514067       
457097434        457922920        458004231        458075314        458152113   
    458232212        458298437        458364700        458437407       
458500147        458570298        458634847        458697315        458763554   
    458825312        458892676    445097264     445449374        445616378     
  455514679        457097624        457922953        458004249        458075330
       458152139        458232238        458298445        458364726       
458437415        458500162        458570363        458634854        458697323   
    458763562        458825320        458892684    445097777     445449499     
  445616386        455515346        457097665        457922979        458004264
       458075348        458152170        458232287        458298452       
458364759        458437449        458500170        458570371        458634870   
    458697364        458763588        458825353        458892692    445098858  
  445449523        445616477        455518233        457097731        457923142
       458004298        458075355        458152196        458232311       
458298460        458364767        458437472        458500188        458570389   
    458634888        458697372        458763604        458825361       
458892718    445099294     445449572        445616493        455526871       
457097764        457923241        458004306        458075397        458152261   
    458232329        458298478        458364783        458437548       
458500212        458570405        458634904        458697406        458763612   
    458825387        458892726    445100159     445449580        445616634     
  455531301        457097814        457923258        458004314        458075413
       458152402        458232345        458298494        458364817       
458437589        458500238        458570421        458634912        458697489   
    458763620        458825429        458892734    445101538     445449614     
  445616667        455548289        457097830        457923407        458004330
       458075447        458152410        458232352        458298502       
458364825        458437613        458500246        458570454        458634920   
    458697505        458763638        458825445        458892742    445104110  
  445449622        445616782        455557488        457097848        457923456
       458004355        458075454        458152428        458232360       
458298510        458364833        458437639        458500253        458570462   
    458634938        458697539        458763646        458825452       
458892767    445105059     445449655        445616832        455561142       
457097954        457923514        458004397        458075470        458152477   
    458232378        458298551        458364866        458437647       
458500279        458570488        458634953        458697570        458763661   
    458825478        458892783    445105307     445449697        445616915     
  455565598        457097962        457923555        458004405        458075496
       458152584        458232386        458298569        458364874       
458437654        458500303        458570496        458634961        458697638   
    458763679        458825494        458892791    445105687     445449762     
  445616931        455586164        457097970        457923613        458004439
       458075504        458152626        458232402        458298585       
458364882        458437670        458500311        458570504        458634979   
    458697653        458763687        458825502        458892809    445105745  
  445449945        445616964        455590596        457098317        457923639
       458004488        458075546        458152675        458232410       
458298593        458364908        458437696        458500352        458570603   
    458634995        458697687        458763695        458825536       
458892825    445106255     445449994        445616998        455594747       
457098325        457923647        458004504        458075561        458152683   
    458232444        458298619        458364916        458437704       
458500386        458570629        458635018        458697711        458763703   
    458825544        458892833    445108244     445450372        445617079     
  455599035        457098333        457923704        458004512        458075579
       458152709        458232451        458298627        458364932       
458437712        458500402        458570686        458635026        458697737   
    458763737        458825569        458892866    445108327     445450398     
  445617095        455600700        457098341        457923738        458004538
       458075587        458152733        458232469        458298643       
458364940        458437720        458500410        458570744        458635042   
    458697760        458763745        458825585        458892874    445108384  
  445450406        445617111        455606590        457098366        457923779
       458004553        458075595        458152741        458232477       
458298650        458364965        458437738        458500428        458570793   
    458635059        458697802        458763752        458825593       
458892882    445109085     445450422        445617137        455611384       
457098374        457923803        458004579        458075637        458152758   
    458232501        458298668        458364973        458437753       
458500436        458570827        458635067        458697828        458763778   
    458825635        458892890    445109093     445450430        445617160     
  455638452        457098440        457923837        458004595        458075652
       458152774        458232519        458298684        458364999       
458437787        458500477        458570835        458635075        458697851   
    458763786        458825643        458892908    445109960     445450455     
  445617202        455642066        457098572        457923928        458004603
       458075728        458152790        458232584        458298692       
458365020        458437795        458500493        458570918        458635083   
    458697919        458763794        458825668        458892916    445110356  
  445450513        445617210        455667824        457098580        457923951
       458004629        458075777        458152824        458232592       
458298759        458365046        458437803        458500501        458570967   
    458635091        458697927        458763802        458825676       
458892924    445112386     445450521        445617228        455668285       
457098614        457923993        458004694        458075785        458152865   
    458232600        458298809        458365053        458437837       
458500519        458570983        458635109        458697935        458763828   
    458825692        458892932    445113376     445450604        445617574     
  455671933        457098648        457924041        458004702        458075835
       458152899        458232618        458298833        458365103       
458437845        458500550        458570991        458635117        458697976   
    458763844        458825700        458893047    445115793     445450695     
  445617632        455686576        457098689        457924074        458004744
       458075843        458152949        458232634        458298858       
458365111        458437860        458500568        458571049        458635133   
    458698032        458763869        458825734        458893070    445116064  
  445450745        445617772        455698720        457098705        457924090
       458004751        458075876        458152956        458232642       
458298866        458365129        458437878        458500642        458571056   
    458635141        458698081        458763877        458825742       
458893088    445116940     445450794        445617863        455698746       
457098770        457924157        458004769        458075884        458152964   
    458232659        458298874        458365145        458437894       
458500667        458571064        458635166        458698099        458763885   
    458825783        458893096    445117732     445450844        445617897     
  455699108        457098853        457924165        458004777        458075900
       458152972        458232675        458298908        458365160       
458437902        458500675        458571072        458635174        458698149   
    458763893        458825791        458893104    445119480     445450877     
  445617939        455718098        457098929        457924173        458004793
       458075926        458152998        458232683        458298916       
458365178        458437936        458500683        458571080        458635182   
    458698172        458763901        458825809        458893112    445123086  
  445450901        445618069        455718247        457099091        457924181
       458004801        458075934        458153004        458232691       
458298924        458365186        458437951        458500725        458571106   
    458635208        458698180        458763919        458825817       
458893120    445123862     445450968        445618101        455718502       
457099109        457924199        458004827        458075959        458153012   
    458232709        458298932        458365202        458437969       
458500766        458571114        458635257        458698255        458763927   
    458825825        458893146    445124357     445450984        445618127     
  455719906        457099315        457924223        458004835        458075967
       458153087        458232725        458298999        458365228       
458437977        458500774        458571122        458635265        458698271   
    458763935        458825841        458893153    445124365     445451149     
  445618176        455722702        457099471        457924231        458004843
       458075975        458153095        458232733        458299005       
458365269        458437993        458500782        458571163        458635273   
    458698313        458763943        458825866        458893161    445124563  
  445451156        445618192        455724815        457099505        457924314
       458004850        458075983        458153103        458232774       
458299013        458365277        458438033        458500857        458571197   
    458635281        458698321        458763950        458825932       
458893187    445125271     445451206        445618291        455730838       
457099539        457924405        458004868        458076007        458153111   
    458232840        458299039        458365293        458438041       
458500865        458571205        458635299        458698339        458763968   
    458825940        458893245    445126006     445451222        445618325     
  455743559        457099554        457924421        458004876        458076023
       458153129        458232857        458299047        458365301       
458438058        458500915        458571221        458635307        458698354   
    458763984        458825999        458893294    445126329     445451420     
  445618358        455752758        457099562        457924488        458004884
       458076031        458153137        458232881        458299088       
458365343        458438066        458500931        458571262        458635315   
    458698370        458763992        458826021        458893302    445127798  
  445451453        445618366        455753970        457099570        457924587
       458004892        458076049        458153152        458232915       
458299112        458365392        458438074        458500972        458571270   
    458635323        458698396        458764016        458826112       
458893328    445127897     445451461        445618424        455760082       
457099638        457924702        458004900        458076072        458153202   
    458232931        458299120        458365400        458438090       
458501012        458571288        458635364        458698446        458764024   
    458826120        458893336    445128077     445451511        445618457     
  455762385        457099786        457924785        458004918        458076080
       458153210        458232949        458299138        458365426       
458438108        458501038        458571304        458635372        458698479   
    458764032        458826138        458893344    445128804     445451545     
  445618465        455774042        457099901        457924876        458004926
       458076122        458153228        458232998        458299195       
458365442        458438157        458501046        458571338        458635398   
    458698487        458764057        458826146        458893385    445129109  
  445451669        445618473        455787507        457100030        457924884
       458004959        458076163        458153236        458233038       
458299203        458365467        458438165        458501129        458571353   
    458635406        458698537        458764065        458826161       
458893393    445129760     445451727        445618499        455793414       
457100154        457924934        458004983        458076189        458153244   
    458233061        458299211        458365475        458438173       
458501137        458571361        458635414        458698545        458764073   
    458826203        458893419    445129802     445451768        445618515     
  455808535        457100188        457924959        458005006        458076197
       458153251        458233087        458299237        458365483       
458438199        458501152        458571379        458635430        458698552   
    458764081        458826229        458893427    445130693     445451834     
  445618523        455810283        457100196        457924967        458005014
       458076239        458153269        458233103        458299278       
458365509        458438215        458501186        458571395        458635489   
    458698560        458764107        458826237        458893435    445133598  
  445451842        445618689        455825323        457100337        457924975
       458005055        458076254        458153277        458233111       
458299294        458365525        458438264        458501210        458571403   
    458635497        458698578        458764115        458826286       
458893443    445134786     445451883        445618788        455825489       
457100378        457925006        458005089        458076288        458153285   
    458233145        458299302        458365541        458438298       
458501228        458571429        458635505        458698594        458764123   
    458826294        458893450    445136344     445451925        445618796     
  455843557        457100600        457925014        458005097        458076296
       458153293        458233160        458299336        458365558       
458438306        458501236        458571494        458635513        458698602   
    458764131        458826302        458893468    445138399     445452055     
  445618879        455846741        457100618        457925063        458005113
       458076312        458153343        458233194        458299351       
458365566        458438314        458501251        458571510        458635521   
    458698610        458764149        458826344        458893476    445138852  
  445452063        445618887        455853424        457100659        457925097
       458005121        458076346        458153400        458233202       
458299369        458365574        458438322        458501269        458571551   
    458635547        458698636        458764156        458826351       
458893542    445139009     445452071        445618945        455857300       
457100667        457925188        458005204        458076353        458153418   
    458233228        458299401        458365590        458438330       
458501285        458571569        458635554        458698651        458764164   
    458826377        458893559    445139934     445452097        445619034     
  455860437        457100691        457925220        458005253        458076361
       458153467        458233236        458299435        458365608       
458438371        458501327        458571577        458635570        458698685   
    458764172        458826385        458893583    445140148     445452147     
  445619133        455865949        457100741        457925238        458005279
       458076379        458153483        458233251        458299443       
458365616        458438389        458501335        458571585        458635604   
    458698693        458764198        458826476        458893609    445142060  
  445452154        445619240        455873042        457100766        457925246
       458005303        458076403        458153491        458233269       
458299450        458365624        458438397        458501368        458571627   
    458635638        458698701        458764206        458826484       
458893617    445142755     445452188        445619265        455875039       
457100972        457925261        458005329        458076437        458153509   
    458233293        458299468        458365665        458438413       
458501376        458571643        458635695        458698719        458764214   
    458826500        458893633    445143464     445452279        445619315     
  455880047        457101046        457925386        458005337        458076445
       458153517        458233301        458299476        458365673       
458438447        458501392        458571684        458635752        458698727   
    458764222        458826518        458893674    445144116     445452295     
  445619356        455884197        457101053        457925428        458005345
       458076452        458153525        458233319        458299484       
458365681        458438462        458501400        458571718        458635760   
    458698735        458764248        458826526        458893708    445144348  
  445452477        445619414        455884338        457101061        457925493
       458005352        458076486        458153558        458233335       
458299526        458365707        458438470        458501426        458571759   
    458635794        458698743        458764255        458826534       
458893716    445145154     445452493        445619471        455885251       
457101269        457925519        458005360        458076494        458153574   
    458233368        458299583        458365715        458438504       
458501434        458571775        458635885        458698818        458764263   
    458826575        458893724   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445145402     445452519        445619521        455886978       
457101384        457925568        458005386        458076528        458153590   
    458233392        458299591        458365723        458438512       
458501467        458571809        458635893        458698826        458764271   
    458826591        458893740    445146178     445452568        445619596     
  455888115        457101475        457925709        458005436        458076593
       458153624        458233418        458299617        458365731       
458438520        458501475        458571858        458635901        458698842   
    458764289        458826633        458893815    445146194     445452659     
  445619638        455891143        457101616        457925832        458005451
       458076635        458153657        458233442        458299658       
458365780        458438538        458501491        458571924        458635919   
    458698933        458764297        458826641        458893823    445146491  
  445452709        445619661        455891879        457101624        457925923
       458005469        458076643        458153715        458233467       
458299666        458365798        458438553        458501517        458571932   
    458635927        458699022        458764321        458826658       
458893849    445146806     445452717        445619695        455892125       
457101657        457925931        458005477        458076684        458153723   
    458233475        458299674        458365806        458438579       
458501525        458571957        458635950        458699055        458764339   
    458826666        458893898    445146988     445452733        445619778     
  455893925        457101673        457925956        458005485        458076692
       458153764        458233491        458299690        458365814       
458438595        458501541        458571965        458635968        458699097   
    458764347        458826690        458893906    445147630     445452741     
  445619786        455894014        457101715        457925980        458005519
       458076700        458153772        458233517        458299708       
458365863        458438603        458501558        458571981        458635976   
    458699113        458764354        458826724        458893922    445148273  
  445452857        445619794        455894881        457101806        457925998
       458005543        458076742        458153806        458233533       
458299716        458365905        458438629        458501574        458572013   
    458635984        458699121        458764362        458826732       
458893948    445148612     445453004        445619802        455897215       
457101905        457926137        458005550        458076759        458153830   
    458233574        458299732        458365939        458438637       
458501616        458572047        458635992        458699147        458764388   
    458826740        458893955    445149065     445453020        445619851     
  455900738        457101913        457926178        458005576        458076791
       458153871        458233582        458299740        458365947       
458438645        458501640        458572062        458636024        458699154   
    458764396        458826765        458893963    445149602     445453038     
  445620016        455901207        457102010        457926244        458005584
       458076809        458153897        458233616        458299781       
458365962        458438660        458501657        458572070        458636040   
    458699188        458764404        458826773        458893971    445150139  
  445453046        445620065        455901678        457102168        457926251
       458005592        458076817        458153905        458233624       
458299807        458365988        458438686        458501665        458572096   
    458636057        458699196        458764412        458826815       
458894029    445151533     445453053        445620123        455903526       
457102242        457926293        458005600        458076841        458153913   
    458233640        458299815        458365996        458438694       
458501673        458572112        458636073        458699220        458764487   
    458826823        458894037    445151806     445453095        445620214     
  455904631        457102341        457926327        458005618        458076924
       458153921        458233657        458299831        458366028       
458438710        458501681        458572153        458636081        458699246   
    458764495        458826849        458894078    445152135     445453186     
  445620230        455905505        457102408        457926376        458005626
       458076940        458153947        458233665        458299856       
458366036        458438744        458501699        458572195        458636123   
    458699253        458764529        458826880        458894102    445153513  
  445453194        445620263        455905828        457102481        457926418
       458005642        458076973        458154010        458233673       
458299872        458366044        458438751        458501707        458572211   
    458636131        458699303        458764545        458826898       
458894110    445154628     445453228        445620271        455906644       
457102531        457926459        458005659        458076981        458154044   
    458233681        458299906        458366085        458438777       
458501715        458572237        458636164        458699311        458764578   
    458826906        458894151    445155518     445453293        445620370     
  455906750        457102713        457926491        458005667        458077005
       458154176        458233707        458299930        458366119       
458438793        458501756        458572252        458636180        458699337   
    458764586        458826914        458894169    445155666     445453426     
  445620503        455907402        457102739        457926509        458005675
       458077021        458154184        458233749        458299955       
458366127        458438801        458501764        458572286        458636214   
    458699394        458764610        458826930        458894185    445155971  
  445453459        445620545        455908970        457102747        457926574
       458005691        458077039        458154259        458233756       
458300001        458366176        458438850        458501780        458572294   
    458636255        458699402        458764636        458826963       
458894219    445158280     445453491        445620636        455909440       
457102770        457926590        458005709        458077062        458154309   
    458233764        458300068        458366184        458438868       
458501822        458572310        458636297        458699410        458764693   
    458826971        458894227    445158447     445453533        445620651     
  455916189        457102788        457926681        458005725        458077070
       458154317        458233772        458300100        458366200       
458438876        458501889        458572336        458636305        458699428   
    458764727        458826989        458894235    445158967     445453566     
  445620693        455917781        457102812        457926699        458005733
       458077104        458154341        458233780        458300126       
458366234        458438884        458501939        458572344        458636321   
    458699436        458764768        458827003        458894243    445159239  
  445453582        445620701        455917914        457102911        457926764
       458005741        458077112        458154358        458233798       
458300142        458366242        458438892        458501947        458572369   
    458636362        458699451        458764776        458827029       
458894276    445159718     445453681        445620727        455920066       
457102937        457926814        458005758        458077146        458154390   
    458233814        458300159        458366259        458438900       
458501970        458572385        458636370        458699501        458764800   
    458827037        458894326    445161722     445453731        445620735     
  455920587        457103026        457926822        458005766        458077153
       458154432        458233822        458300167        458366309       
458438934        458501988        458572393        458636388        458699519   
    458764826        458827045        458894359    445161813     445453780     
  445620842        455920876        457103109        457926855        458005782
       458077161        458154465        458233830        458300191       
458366317        458438959        458501996        458572401        458636420   
    458699550        458764842        458827052        458894367    445162415  
  445453798        445620867        455922112        457103117        457926871
       458005816        458077179        458154473        458233848       
458300209        458366325        458438983        458502036        458572427   
    458636438        458699568        458764859        458827060       
458894375    445163306     445453863        445620875        455925735       
457103265        457926913        458005832        458077211        458154481   
    458233855        458300258        458366333        458439015       
458502077        458572468        458636446        458699576        458764867   
    458827086        458894383    445165525     445453939        445620909     
  455926329        457103315        457926939        458005899        458077229
       458154515        458233889        458300266        458366374       
458439023        458502085        458572500        458636453        458699600   
    458764883        458827094        458894391    445168305     445453962     
  445620925        455927566        457103398        457926996        458005931
       458077252        458154556        458233913        458300274       
458366382        458439031        458502135        458572518        458636461   
    458699626        458764909        458827110        458894417    445169782  
  445454127        445620941        455928143        457103497        457927028
       458005956        458077278        458154564        458233947       
458300290        458366390        458439049        458502176        458572542   
    458636495        458699642        458764917        458827128       
458894433    445172067     445454150        445621006        455928788       
457103505        457927093        458005972        458077286        458154572   
    458233996        458300316        458366424        458439056       
458502192        458572559        458636511        458699659        458764925   
    458827169        458894441    445173123     445454176        445621022     
  455930404        457103612        457927101        458006004        458077294
       458154689        458234051        458300381        458366440       
458439072        458502200        458572567        458636529        458699675   
    458764941        458827250        458894458    445173941     445454218     
  445621097        455930891        457103620        457927127        458006012
       458077302        458154697        458234077        458300449       
458366457        458439098        458502218        458572591        458636545   
    458699691        458765005        458827334        458894466    445173958  
  445454309        445621139        455931311        457103653        457927200
       458006053        458077328        458154705        458234085       
458300464        458366549        458439130        458502259        458572617   
    458636552        458699709        458765013        458827342       
458894474    445174550     445454317        445621212        455931774       
457103711        457927234        458006061        458077336        458154713   
    458234101        458300472        458366564        458439163       
458502275        458572641        458636560        458699717        458765021   
    458827425        458894482    445177033     445454358        445621238     
  455931980        457104040        457927291        458006079        458077344
       458154747        458234119        458300498        458366580       
458439189        458502325        458572658        458636578        458699774   
    458765047        458827433        458894508    445177256     445454390     
  445621253        455933739        457104230        457927317        458006087
       458077377        458154762        458234127        458300548       
458366606        458439197        458502333        458572666        458636602   
    458699782        458765054        458827482        458894524    445177728  
  445454408        445621295        455933937        457104313        457927341
       458006095        458077401        458154788        458234150       
458300563        458366614        458439213        458502358        458572690   
    458636610        458699790        458765070        458827490       
458894565    445180110     445454432        445621311        455935205       
457104321        457927366        458006111        458077427        458154804   
    458234226        458300571        458366622        458439221       
458502374        458572708        458636644        458699824        458765088   
    458827516        458894573    445182298     445454473        445621329     
  455935320        457104339        457927374        458006129        458077450
       458154853        458234234        458300597        458366655       
458439247        458502416        458572716        458636651        458699832   
    458765096        458827524        458894581    445182983     445454481     
  445621345        455936831        457104412        457927408        458006152
       458077500        458154861        458234242        458300613       
458366671        458439254        458502465        458572724        458636669   
    458699840        458765120        458827557        458894615    445185184  
  445454507        445621352        455936948        457104495        457927424
       458006160        458077518        458154903        458234259       
458300654        458366697        458439270        458502481        458572732   
    458636677        458699881        458765138        458827565       
458894623    445185234     445454523        445621386        455937896       
457104503        457927473        458006178        458077526        458154929   
    458234283        458300662        458366705        458439312       
458502499        458572740        458636685        458699907        458765153   
    458827573        458894649    445185291     445454572        445621402     
  455938829        457104628        457927499        458006186        458077534
       458154945        458234309        458300696        458366713       
458439320        458502507        458572757        458636743        458699915   
    458765161        458827581        458894656    445186216     445454622     
  445621436        455938977        457104644        457927515        458006210
       458077559        458154994        458234317        458300712       
458366721        458439361        458502515        458572807        458636750   
    458699931        458765187        458827599        458894672    445189681  
  445454747        445621451        455940908        457104768        457927572
       458006228        458077583        458155009        458234325       
458300738        458366739        458439387        458502564        458572823   
    458636784        458699956        458765195        458827615       
458894698    445189889     445454770        445621477        455941898       
457104776        457927580        458006244        458077633        458155017   
    458234366        458300746        458366762        458439395       
458502580        458572831        458636792        458699972        458765211   
    458827649        458894706    445191547     445454788        445621568     
  455942383        457104792        457927598        458006251        458077658
       458155066        458234374        458300753        458366804       
458439411        458502606        458572849        458636826        458699998   
    458765245        458827664        458894714    445193014     445454820     
  445621626        455942730        457104826        457927747        458006269
       458077690        458155082        458234382        458300787       
458366812        458439445        458502614        458572864        458636834   
    458700002        458765260        458827672        458894722    445193030  
  445454978        445621659        455943142        457104867        457927754
       458006277        458077708        458155090        458234390       
458300795        458366861        458439452        458502622        458572872   
    458636891        458700010        458765294        458827680       
458894755    445193972     445455066        445621667        455943795       
457105112        457927762        458006293        458077724        458155116   
    458234408        458300803        458366879        458439478       
458502663        458572906        458636917        458700077        458765302   
    458827698        458894771    445194020     445455140        445621766     
  455944769        457105153        457927846        458006301        458077732
       458155132        458234416        458300829        458366895       
458439510        458502689        458572930        458636925        458700093   
    458765310        458827730        458894797    445194517     445455223     
  445621774        455945642        457105211        457927929        458006327
       458077740        458155157        458234424        458300845       
458366911        458439528        458502697        458572948        458636933   
    458700101        458765328        458827748        458894805    445195787  
  445455249        445621790        455947093        457105245        457928018
       458006335        458077757        458155165        458234457       
458300852        458366937        458439544        458502705        458572963   
    458636941        458700127        458765336        458827755       
458894821    445196280     445455264        445621881        455954073       
457105286        457928059        458006418        458077773        458155223   
    458234465        458300860        458366960        458439569       
458502713        458572971        458636958        458700135        458765344   
    458827763        458894862    445196801     445455280        445622004     
  455956060        457105310        457928141        458006426        458077781
       458155256        458234473        458300886        458367034       
458439577        458502721        458573029        458636982        458700143   
    458765369        458827789        458894870    445197171     445455322     
  445622046        455956169        457105435        457928364        458006467
       458077807        458155272        458234499        458300910       
458367059        458439585        458502747        458573037        458637030   
    458700184        458765377        458827805        458894888    445199169  
  445455330        445622053        455957373        457105559        457928406
       458006491        458077914        458155280        458234507       
458300928        458367067        458439593        458502754        458573045   
    458637048        458700192        458765419        458827821       
458894979    445200215     445455397        445622137        455958488       
457105609        457928414        458006509        458077922        458155314   
    458234515        458300969        458367075        458439601       
458502762        458573052        458637105        458700200        458765443   
    458827839        458894995    445200280     445455496        445622202     
  455959213        457105658        457928539        458006533        458077948
       458155363        458234564        458300977        458367125       
458439627        458502846        458573094        458637147        458700218   
    458765484        458827847        458895018    445202088     445455595     
  445622236        455961748        457105724        457928547        458006541
       458077963        458155397        458234606        458300993       
458367174        458439643        458502887        458573110        458637162   
    458700242        458765492        458827854        458895026    445202112  
  445455603        445622251        455963603        457105872        457928570
       458006558        458078003        458155413        458234622       
458301009        458367208        458439700        458502903        458573151   
    458637196        458700259        458765518        458827862       
458895034    445203912     445455629        445622319        455964890       
457105948        457928646        458006566        458078011        458155470   
    458234630        458301025        458367224        458439726       
458502911        458573169        458637204        458700267        458765534   
    458827920        458895042    445203953     445455637        445622335     
  455965384        457105955        457928661        458006574        458078029
       458155488        458234648        458301041        458367232       
458439734        458502937        458573177        458637212        458700283   
    458765559        458827938        458895059    445204431     445455686     
  445622350        455966481        457105963        457928737        458006624
       458078037        458155496        458234663        458301058       
458367240        458439742        458503018        458573201        458637253   
    458700291        458765575        458827979        458895067    445204878  
  445455702        445622434        455968818        457106037        457928786
       458006657        458078045        458155520        458234671       
458301082        458367273        458439767        458503026        458573235   
    458637261        458700309        458765591        458828019       
458895117    445204985     445455710        445622533        455968859       
457106086        457928794        458006665        458078060        458155546   
    458234705        458301090        458367281        458439783       
458503075        458573243        458637295        458700317        458765609   
    458828027        458895133    445205719     445455744        445622558     
  455971010        457106094        457928828        458006673        458078078
       458155595        458234713        458301116        458367299       
458439809        458503091        458573250        458637303        458700325   
    458765617        458828043        458895158    445206501     445455751     
  445622574        455971150        457106102        457928869        458006707
       458078086        458155603        458234721        458301132       
458367323        458439858        458503109        458573268        458637311   
    458700333        458765633        458828050        458895166    445207418  
  445455843        445622665        455973727        457106177        457928927
       458006764        458078110        458155645        458234739       
458301140        458367331        458439874        458503117        458573326   
    458637352        458700341        458765641        458828076       
458895232    445208150     445455926        445622673        455974279       
457106193        457928943        458006780        458078128        458155652   
    458234747        458301157        458367356        458439882       
458503141        458573342        458637360        458700366        458765658   
    458828092        458895299   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445209166     445456114        445622681        455974295       
457106201        457928950        458006806        458078136        458155678   
    458234754        458301165        458367372        458439890       
458503158        458573359        458637386        458700416        458765666   
    458828118        458895307    445210495     445456122        445622699     
  455975979        457106235        457928968        458006814        458078144
       458155686        458234762        458301181        458367380       
458439908        458503190        458573417        458637428        458700432   
    458765674        458828159        458895315    445211303     445456163     
  445622780        455980748        457106284        457928976        458006822
       458078177        458155728        458234770        458301199       
458367406        458439924        458503224        458573425        458637436   
    458700440        458765682        458828167        458895323    445211402  
  445456197        445622905        455980813        457106326        457929107
       458006830        458078193        458155777        458234796       
458301207        458367422        458439932        458503240        458573441   
    458637485        458700457        458765708        458828175       
458895398    445212814     445456221        445622913        455981761       
457106409        457929123        458006863        458078201        458155785   
    458234820        458301215        458367455        458439981       
458503257        458573458        458637519        458700465        458765732   
    458828209        458895406    445215106     445456247        445622921     
  455982058        457106433        457929172        458006871        458078227
       458155819        458234838        458301249        458367471       
458439999        458503265        458573466        458637527        458700515   
    458765757        458828217        458895414    445216435     445456254     
  445622996        455982124        457106458        457929222        458006939
       458078235        458155835        458234887        458301264       
458367505        458440005        458503323        458573516        458637535   
    458700523        458765765        458828225        458895430    445216880  
  445456312        445623283        455982801        457106482        457929230
       458006962        458078292        458155843        458234903       
458301272        458367513        458440047        458503331        458573524   
    458637550        458700531        458765773        458828266       
458895455    445216971     445456452        445623317        455982967       
457106656        457929263        458006988        458078334        458155918   
    458234911        458301280        458367539        458440054       
458503356        458573557        458637642        458700549        458765849   
    458828274        458895489    445218019     445456510        445623325     
  455985440        457106672        457929339        458007002        458078359
       458155934        458234986        458301298        458367562       
458440088        458503372        458573565        458637659        458700556   
    458765880        458828290        458895497    445219645     445456643     
  445623341        455988097        457106706        457929370        458007036
       458078383        458155967        458235041        458301355       
458367588        458440104        458503380        458573607        458637675   
    458700564        458765906        458828324        458895547    445219744  
  445456668        445623366        455989210        457106797        457929396
       458007051        458078391        458156007        458235058       
458301363        458367596        458440112        458503398        458573623   
    458637691        458700572        458765914        458828340       
458895554    445220221     445456718        445623390        455991554       
457106854        457929511        458007143        458078409        458156031   
    458235066        458301413        458367612        458440120       
458503406        458573631        458637725        458700580        458765989   
    458828373        458895562    445220437     445456874        445623507     
  455997528        457106862        457929685        458007168        458078417
       458156064        458235082        458301447        458367638       
458440146        458503422        458573656        458637733        458700598   
    458766003        458828399        458895570    445220759     445456916     
  445623549        455998831        457106987        457929800        458007176
       458078425        458156098        458235132        458301462       
458367661        458440153        458503455        458573664        458637741   
    458700606        458766011        458828415        458895604    445221666  
  445456924        445623572        455998864        457107142        457929834
       458007184        458078433        458156122        458235157       
458301470        458367679        458440195        458503505        458573680   
    458637758        458700655        458766086        458828449       
458895612    445222243     445456957        445623655        456000447       
457107209        457929958        458007275        458078458        458156155   
    458235165        458301496        458367695        458440211       
458503513        458573748        458637766        458700663        458766094   
    458828472        458895646    445222763     445457054        445623705     
  456001213        457107233        457930022        458007283        458078466
       458156189        458235173        458301512        458367729       
458440229        458503562        458573763        458637808        458700671   
    458766102        458828498        458895661    445222847     445457104     
  445623721        456001247        457107357        457930055        458007309
       458078482        458156221        458235181        458301546       
458367760        458440237        458503588        458573771        458637824   
    458700705        458766110        458828514        458895679    445223175  
  445457229        445623879        456001338        457107688        457930238
       458007341        458078490        458156239        458235215       
458301553        458367794        458440252        458503604        458573797   
    458637899        458700713        458766151        458828522       
458895737    445225428     445457252        445623887        456002732       
457107696        457930253        458007358        458078516        458156262   
    458235256        458301611        458367836        458440286       
458503612        458573805        458637915        458700721        458766177   
    458828548        458895745    445225790     445457286        445624000     
  456004050        457107738        457930337        458007366        458078557
       458156296        458235264        458301629        458367844       
458440302        458503620        458573821        458637923        458700747   
    458766219        458828555        458895786    445226939     445457336     
  445624067        456004431        457107837        457930345        458007374
       458078581        458156312        458235280        458301645       
458367851        458440310        458503638        458573847        458637949   
    458700762        458766227        458828589        458895794    445227176  
  445457369        445624117        456005578        457107928        457930360
       458007408        458078615        458156338        458235298       
458301652        458367869        458440328        458503679        458573904   
    458637956        458700853        458766235        458828605       
458895844    445229016     445457377        445624141        456006279       
457107951        457930378        458007416        458078631        458156353   
    458235306        458301660        458367877        458440385       
458503703        458573920        458637972        458700879        458766243   
    458828654        458895869    445229859     445457419        445624166     
  456008085        457107993        457930444        458007457        458078664
       458156395        458235330        458301710        458367885       
458440393        458503729        458573938        458637980        458700903   
    458766250        458828662        458895885    445233133     445457492     
  445624224        456008804        457108041        457930469        458007481
       458078672        458156429        458235348        458301736       
458367901        458440443        458503745        458573953        458637998   
    458700911        458766268        458828688        458895893    445233596  
  445457526        445624240        456009661        457108108        457930501
       458007531        458078706        458156478        458235389       
458301744        458367919        458440450        458503752        458573995   
    458638004        458700937        458766292        458828696       
458895935    445234388     445457567        445624257        456009786       
457108116        457930535        458007556        458078722        458156494   
    458235413        458301751        458367935        458440518       
458503778        458574019        458638020        458700945        458766300   
    458828704        458895984    445235682     445457641        445624497     
  456011501        457108132        457930576        458007564        458078748
       458156510        458235439        458301777        458367984       
458440534        458503786        458574043        458638046        458700978   
    458766318        458828712        458896016    445236540     445457708     
  445624505        456012194        457108140        457930592        458007606
       458078755        458156528        458235504        458301793       
458367992        458440542        458503794        458574100        458638061   
    458700994        458766326        458828720        458896040    445237209  
  445457781        445624539        456013572        457108256        457930634
       458007630        458078771        458156536        458235512       
458301835        458368073        458440559        458503802        458574118   
    458638087        458701018        458766342        458828787       
458896065    445237480     445457906        445624570        456015940       
457108439        457930782        458007655        458078797        458156544   
    458235520        458301843        458368081        458440567       
458503810        458574126        458638111        458701026        458766359   
    458828795        458896073    445239130     445457948        445624638     
  456018134        457108447        457930840        458007663        458078805
       458156577        458235538        458301850        458368123       
458440583        458503828        458574134        458638145        458701042   
    458766367        458828803        458896115    445240534     445457989     
  445624646        456020254        457108512        457930931        458007697
       458078821        458156627        458235587        458301868       
458368131        458440591        458503836        458574142        458638160   
    458701075        458766375        458828837        458896206    445241011  
  445457997        445624653        456020940        457108660        457931012
       458007705        458078888        458156684        458235603       
458301918        458368164        458440625        458503885        458574167   
    458638186        458701117        458766409        458828845       
458896248    445241375     445458037        445624661        456023761       
457108751        457931046        458007713        458078904        458156759   
    458235611        458301926        458368222        458440641       
458503901        458574175        458638194        458701125        458766417   
    458828878        458896255    445241953     445458094        445624687     
  456024041        457108835        457931087        458007721        458078946
       458156817        458235637        458301934        458368230       
458440674        458503935        458574217        458638210        458701133   
    458766474        458828886        458896263    445243751     445458102     
  445624778        456026038        457108892        457931152        458007754
       458078953        458156858        458235645        458301959       
458368255        458440682        458503950        458574225        458638244   
    458701141        458766490        458828894        458896271    445244312  
  445458128        445624851        456028448        457108934        457931269
       458007762        458078961        458156882        458235660       
458301967        458368297        458440708        458503968        458574233   
    458638269        458701158        458766516        458828902       
458896289    445245392     445458177        445624877        456028513       
457109098        457931376        458007770        458078979        458156908   
    458235686        458301975        458368305        458440773       
458503976        458574258        458638277        458701182        458766540   
    458828993        458896305    445246218     445458250        445624935     
  456028877        457109171        457931384        458007804        458079019
       458157005        458235751        458301983        458368321       
458440781        458503984        458574266        458638293        458701190   
    458766599        458829009        458896339    445246325     445458268     
  445625072        456029487        457109213        457931467        458007838
       458079027        458157039        458235785        458301991       
458368354        458440807        458503992        458574290        458638335   
    458701208        458766615        458829025        458896347    445246770  
  445458284        445625106        456033273        457109262        457931475
       458007879        458079035        458157047        458235793       
458302023        458368412        458440815        458504008        458574308   
    458638350        458701216        458766649        458829041       
458896354    445246903     445458300        445625130        456033489       
457109346        457931483        458007887        458079050        458157054   
    458235843        458302031        458368420        458440831       
458504016        458574316        458638368        458701224        458766656   
    458829108        458896388    445247430     445458342        445625205     
  456034891        457109353        457931517        458007895        458079076
       458157088        458235918        458302049        458368479       
458440849        458504032        458574324        458638384        458701307   
    458766664        458829116        458896404    445247711     445458359     
  445625254        456036334        457109478        457931541        458007903
       458079084        458157096        458235934        458302056       
458368503        458440872        458504065        458574332        458638392   
    458701331        458766672        458829165        458896420    445249212  
  445458367        445625346        456037738        457109536        457931566
       458007937        458079092        458157120        458235942       
458302064        458368511        458440906        458504123        458574340   
    458638418        458701356        458766680        458829199       
458896438    445249303     445458441        445625429        456038678       
457109601        457931590        458007945        458079100        458157138   
    458235959        458302122        458368529        458440930       
458504149        458574373        458638434        458701372        458766698   
    458829249        458896461    445249519     445458458        445625460     
  456039080        457109650        457931608        458007960        458079134
       458157245        458235967        458302130        458368552       
458440955        458504198        458574423        458638459        458701380   
    458766706        458829264        458896495    445251390     445458482     
  445625478        456039718        457109684        457931657        458008000
       458079142        458157294        458235991        458302148       
458368560        458440963        458504214        458574431        458638467   
    458701406        458766763        458829272        458896651    445251572  
  445458490        445625502        456042829        457109726        457931723
       458008059        458079159        458157302        458236007       
458302155        458368578        458440971        458504248        458574449   
    458638483        458701430        458766821        458829314       
458896669    445251614     445458532        445625528        456049014       
457109734        457931749        458008083        458079167        458157310   
    458236049        458302163        458368586        458440989       
458504255        458574456        458638491        458701448        458766839   
    458829363        458896677    445251796     445458573        445625569     
  456050087        457109841        457931772        458008091        458079175
       458157344        458236064        458302189        458368602       
458440997        458504313        458574498        458638509        458701463   
    458766847        458829389        458896685    445252588     445458698     
  445625619        456050749        457109890        457931780        458008141
       458079191        458157377        458236114        458302213       
458368651        458441003        458504339        458574514        458638525   
    458701471        458766888        458829397        458896719    445254675  
  445458961        445625684        456051424        457109916        457931798
       458008166        458079225        458157393        458236155       
458302221        458368701        458441011        458504396        458574522   
    458638541        458701489        458766896        458829413       
458896727    445255920     445458979        445625726        456052513       
457109965        457931848        458008174        458079233        458157427   
    458236163        458302239        458368727        458441052       
458504446        458574530        458638566        458701497        458766912   
    458829447        458896735    445256696     445459001        445625858     
  456054436        457109973        457931897        458008190        458079241
       458157435        458236189        458302254        458368768       
458441086        458504461        458574555        458638616        458701521   
    458766920        458829488        458896743    445257017     445459050     
  445625932        456054725        457110153        457931913        458008208
       458079274        458157443        458236205        458302262       
458368784        458441094        458504495        458574563        458638624   
    458701547        458766938        458829496        458896750    445258585  
  445459159        445625999        456056118        457110195        457931996
       458008216        458079290        458157526        458236254       
458302270        458368792        458441102        458504511        458574597   
    458638632        458701604        458766946        458829553       
458896768    445258676     445459233        445626013        456058213       
457110229        457932135        458008232        458079324        458157534   
    458236270        458302304        458368834        458441128       
458504594        458574605        458638657        458701612        458766953   
    458829561        458896784    445259831     445459316        445626062     
  456059005        457110237        457932234        458008257        458079332
       458157559        458236288        458302312        458368842       
458441235        458504602        458574662        458638673        458701638   
    458766979        458829603        458896792    445260268     445459357     
  445626120        456059641        457110245        457932267        458008281
       458079340        458157575        458236296        458302320       
458368966        458441250        458504610        458574670        458638681   
    458701646        458767019        458829629        458896800    445262223  
  445459423        445626146        456059971        457110278        457932358
       458008307        458079373        458157583        458236312       
458302379        458369014        458441276        458504651        458574696   
    458638699        458701661        458767027        458829637       
458896818    445262561     445459464        445626260        456060557       
457110294        457932465        458008331        458079381        458157617   
    458236346        458302403        458369030        458441284       
458504685        458574712        458638798        458701679        458767035   
    458829678        458896826    445262751     445459498        445626385     
  456060573        457110302        457932507        458008356        458079407
       458157658        458236353        458302445        458369048       
458441318        458504701        458574720        458638806        458701695   
    458767050        458829694        458896859    445262918     445459548     
  445626419        456060722        457110351        457932515        458008364
       458079415        458157682        458236361        458302452       
458369097        458441326        458504719        458574761        458638830   
    458701711        458767068        458829702        458896909    445263312  
  445459555        445626435        456060821        457110369        457932671
       458008372        458079449        458157765        458236379       
458302460        458369121        458441334        458504727        458574787   
    458638848        458701729        458767076        458829710       
458896925    445264070     445459613        445626443        456062546       
457110385        457932697        458008414        458079472        458157807   
    458236411        458302478        458369139        458441359       
458504735        458574803        458638855        458701745        458767092   
    458829728        458896982    445264724     445459704        445626450     
  456064955        457110427        457932705        458008422        458079498
       458157831        458236445        458302486        458369147       
458441367        458504776        458574829        458638921        458701752   
    458767126        458829744        458897048    445265127     445459738     
  445626484        456066687        457110435        457932788        458008430
       458079514        458157864        458236478        458302494       
458369238        458441383        458504792        458574845        458638939   
    458701802        458767134        458829777        458897071    445266679  
  445459803        445626658        456066711        457110450        457932804
       458008455        458079548        458157880        458236494       
458302510        458369246        458441466        458504800        458574852   
    458638962        458701836        458767142        458829801       
458897097    445266760     445459837        445626716        456066802       
457110476        457932895        458008471        458079563        458157922   
    458236510        458302544        458369279        458441565       
458504875        458574886        458638996        458701844        458767159   
    458829819        458897105   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445267545     445459878        445626773        456067842       
457110500        457932937        458008505        458079597        458157948   
    458236528        458302569        458369295        458441573       
458505039        458574894        458639002        458701851        458767183   
    458829843        458897121    445268683     445459951        445626856     
  456068105        457110518        457932960        458008539        458079621
       458157963        458236593        458302577        458369352       
458441607        458505054        458574902        458639010        458701869   
    458767191        458829868        458897139    445268709     445459993     
  445626880        456069210        457110559        457933042        458008554
       458079639        458157971        458236601        458302601       
458369386        458441615        458505070        458574910        458639028   
    458701877        458767209        458829884        458897147    445269129  
  445460017        445626997        456071240        457110567        457933059
       458008562        458079647        458157997        458236619       
458302619        458369402        458441649        458505096        458574936   
    458639051        458701885        458767217        458829900       
458897154    445269574     445460033        445627011        456071695       
457110575        457933083        458008570        458079662        458158037   
    458236627        458302627        458369410        458441656       
458505179        458574944        458639069        458701893        458767225   
    458829918        458897204    445271885     445460322        445627078     
  456076140        457110682        457933117        458008588        458079670
       458158060        458236650        458302643        458369436       
458441672        458505187        458574951        458639077        458701901   
    458767233        458829934        458897212    445272784     445460462     
  445627185        456077585        457110690        457933166        458008604
       458079688        458158078        458236668        458302668       
458369444        458441698        458505195        458574969        458639085   
    458701919        458767241        458829959        458897220    445272826  
  445460488        445627243        456078203        457110799        457933208
       458008612        458079696        458158086        458236684       
458302676        458369469        458441706        458505237        458574977   
    458639093        458701935        458767258        458829983       
458897238    445273196     445460678        445627276        456079771       
457110823        457933216        458008620        458079720        458158136   
    458236692        458302692        458369485        458441722       
458505245        458574985        458639127        458701968        458767274   
    458829991        458897261    445274467     445460702        445627318     
  456082668        457110880        457933299        458008646        458079738
       458158169        458236700        458302726        458369493       
458441730        458505286        458575008        458639143        458701976   
    458767282        458830015        458897279    445276041     445460728     
  445627375        456082791        457110898        457933364        458008653
       458079746        458158177        458236726        458302734       
458369519        458441789        458505310        458575016        458639168   
    458701984        458767290        458830023        458897345    445276124  
  445460751        445627383        456083856        457110914        457933406
       458008703        458079753        458158185        458236734       
458302759        458369527        458441797        458505377        458575032   
    458639184        458702008        458767308        458830031       
458897352    445276314     445460785        445627391        456084813       
457110922        457933448        458008711        458079761        458158201   
    458236783        458302775        458369535        458441821       
458505385        458575040        458639192        458702032        458767324   
    458830056        458897360    445276421     445460934        445627425     
  456084987        457110930        457933513        458008729        458079779
       458158227        458236809        458302791        458369543       
458441854        458505393        458575073        458639218        458702073   
    458767332        458830080        458897402    445277817     445460975     
  445627573        456085612        457111011        457933554        458008752
       458079795        458158250        458236841        458302825       
458369568        458441862        458505427        458575081        458639226   
    458702081        458767357        458830098        458897428    445278369  
  445460991        445627623        456085745        457111094        457933570
       458008760        458079803        458158268        458236866       
458302858        458369584        458441870        458505435        458575107   
    458639259        458702115        458767381        458830114       
458897436    445278419     445461080        445627672        456086040       
457111185        457933646        458008786        458079811        458158276   
    458236874        458302866        458369618        458441888       
458505476        458575115        458639283        458702123        458767399   
    458830155        458897444    445279227     445461189        445627680     
  456086677        457111219        457933653        458008802        458079829
       458158292        458236916        458302874        458369626       
458441896        458505500        458575123        458639325        458702164   
    458767415        458830163        458897493    445279334     445461197     
  445627771        456087014        457111292        457933729        458008828
       458079837        458158334        458236932        458302882       
458369634        458441946        458505518        458575149        458639333   
    458702172        458767423        458830171        458897527    445280613  
  445461205        445627813        456087485        457111359        457933752
       458008851        458079845        458158359        458236973       
458302890        458369642        458441953        458505526        458575156   
    458639341        458702198        458767456        458830197       
458897550    445280886     445461221        445627847        456089804       
457111409        457933869        458008869        458079852        458158383   
    458236981        458302908        458369659        458441961       
458505534        458575172        458639374        458702206        458767464   
    458830205        458897576    445280985     445461247        445627896     
  456092501        457111441        457933901        458008935        458079878
       458158409        458236999        458302924        458369667       
458441979        458505567        458575180        458639390        458702222   
    458767480        458830213        458897618    445281306     445461353     
  445627912        456093665        457111466        457933935        458008950
       458079886        458158417        458237054        458302940       
458369675        458441987        458505575        458575198        458639416   
    458702248        458767522        458830247        458897659    445281322  
  445461387        445628076        456094101        457111474        457933984
       458008984        458079894        458158425        458237070       
458302957        458369733        458442019        458505583        458575230   
    458639424        458702263        458767530        458830288       
458897667    445281439     445461395        445628274        456096379       
457111524        457934016        458009008        458079902        458158441   
    458237088        458302965        458369741        458442027       
458505591        458575305        458639432        458702271        458767548   
    458830304        458897675    445281736     445461460        445628290     
  456100460        457111540        457934073        458009016        458079928
       458158474        458237096        458302973        458369766       
458442035        458505617        458575321        458639440        458702289   
    458767555        458830320        458897691    445281801     445461478     
  445628316        456100940        457111581        457934164        458009073
       458079936        458158490        458237104        458302981       
458369782        458442050        458505658        458575339        458639465   
    458702297        458767563        458830338        458897709    445281900  
  445461577        445628381        456102805        457111656        457934180
       458009099        458079944        458158524        458237146       
458303047        458369790        458442076        458505666        458575347   
    458639515        458702321        458767589        458830346       
458897717    445281918     445461585        445628399        456103019       
457111672        457934271        458009107        458079951        458158532   
    458237153        458303054        458369816        458442100       
458505674        458575370        458639531        458702339        458767597   
    458830353        458897758    445282015     445461627        445628407     
  456103233        457111680        457934347        458009115        458079993
       458158540        458237161        458303070        458369824       
458442118        458505690        458575396        458639572        458702347   
    458767605        458830379        458897766    445282205     445461692     
  445628449        456103506        457111722        457934404        458009164
       458080009        458158565        458237195        458303088       
458369832        458442191        458505716        458575420        458639580   
    458702354        458767613        458830395        458897824    445282270  
  445461775        445628597        456104447        457111730        457934412
       458009206        458080017        458158573        458237252       
458303096        458369857        458442225        458505732        458575461   
    458639598        458702388        458767639        458830403       
458897840    445282494     445461791        445628654        456105345       
457111748        457934420        458009214        458080140        458158623   
    458237278        458303104        458369881        458442233       
458505781        458575487        458639614        458702396        458767654   
    458830411        458897857    445282528     445461841        445628720     
  456107499        457111821        457934511        458009230        458080157
       458158649        458237294        458303112        458369899       
458442258        458505799        458575495        458639630        458702412   
    458767662        458830429        458897873    445282601     445462047     
  445628738        456107960        457111862        457934545        458009248
       458080165        458158656        458237310        458303120       
458369915        458442274        458505807        458575529        458639648   
    458702420        458767696        458830452        458897881    445282718  
  445462104        445628746        456108422        457111888        457934552
       458009255        458080215        458158680        458237328       
458303138        458369923        458442282        458505823        458575537   
    458639671        458702438        458767704        458830460       
458897907    445282809     445462211        445628761        456109545       
457111896        457934602        458009263        458080249        458158730   
    458237336        458303179        458369931        458442290       
458505849        458575578        458639697        458702453        458767746   
    458830478        458897915    445282866     445462237        445628787     
  456109610        457111920        457934628        458009289        458080256
       458158797        458237377        458303187        458369949       
458442332        458505856        458575586        458639705        458702479   
    458767761        458830486        458897923    445282973     445462260     
  445628886        456110212        457111995        457934644        458009305
       458080264        458158805        458237385        458303203       
458369964        458442340        458505864        458575594        458639739   
    458702552        458767779        458830494        458897931    445283187  
  445462369        445628894        456110758        457112001        457934651
       458009313        458080272        458158813        458237401       
458303211        458369980        458442365        458505880        458575602   
    458639762        458702586        458767803        458830601       
458897956    445283401     445462377        445628910        456113778       
457112019        457934685        458009321        458080322        458158847   
    458237427        458303229        458369998        458442373       
458505906        458575628        458639788        458702594        458767811   
    458830619        458897980    445283526     445462435        445628936     
  456114883        457112068        457934743        458009347        458080330
       458158862        458237435        458303237        458370012       
458442407        458505914        458575636        458639796        458702610   
    458767845        458830627        458898061    445283583     445462443     
  445628951        456116946        457112100        457934768        458009362
       458080355        458158870        458237450        458303252       
458370038        458442415        458505922        458575669        458639804   
    458702644        458767860        458830643        458898111    445283732  
  445462500        445628977        456117357        457112134        457934800
       458009370        458080363        458158904        458237468       
458303260        458370061        458442423        458505930        458575677   
    458639812        458702677        458767886        458830668       
458898137    445283856     445462526        445629041        456121250       
457112191        457934883        458009388        458080371        458158961   
    458237500        458303278        458370087        458442431       
458506011        458575727        458639838        458702693        458767894   
    458830676        458898202    445284052     445462567        445629058     
  456121391        457112209        457934909        458009396        458080397
       458158979        458237518        458303302        458370111       
458442449        458506045        458575735        458639846        458702719   
    458767902        458830684        458898251    445284169     445462583     
  445629199        456121896        457112241        457934917        458009404
       458080413        458158987        458237526        458303310       
458370152        458442456        458506094        458575750        458639853   
    458702727        458767910        458830700        458898293    445284219  
  445462633        445629215        456122241        457112308        457935054
       458009412        458080421        458159076        458237542       
458303351        458370160        458442506        458506102        458575768   
    458639903        458702768        458767928        458830718       
458898335    445284276     445462773        445629249        456123074       
457112332        457935096        458009453        458080439        458159126   
    458237567        458303369        458370194        458442522       
458506110        458575784        458639945        458702792        458767936   
    458830726        458898392    445284383     445462807        445629256     
  456124346        457112340        457935310        458009487        458080447
       458159159        458237583        458303427        458370202       
458442530        458506136        458575792        458639952        458702867   
    458767951        458830775        458898400    445284508     445462856     
  445629322        456124841        457112365        457935385        458009495
       458080470        458159167        458237591        458303435       
458370236        458442548        458506144        458575800        458639978   
    458702883        458767969        458830783        458898434    445284573  
  445462898        445629330        456124973        457112407        457935401
       458009511        458080512        458159183        458237609       
458303443        458370269        458442555        458506151        458575834   
    458639994        458702909        458767977        458830791       
458898442    445284920     445462914        445629363        456126903       
457112415        457935450        458009537        458080538        458159233   
    458237625        458303476        458370277        458442571       
458506169        458575842        458640000        458702917        458767985   
    458830809        458898491    445285042     445462930        445629439     
  456128172        457112449        457935468        458009545        458080546
       458159241        458237633        458303484        458370285       
458442597        458506201        458575859        458640034        458702933   
    458768009        458830825        458898509    445285125     445463029     
  445629454        456129550        457112456        457935534        458009560
       458080553        458159258        458237658        458303492       
458370293        458442613        458506219        458575867        458640067   
    458702941        458768025        458830858        458898517    445285133  
  445463102        445629488        456131465        457112498        457935666
       458009578        458080603        458159324        458237674       
458303500        458370301        458442621        458506227        458575909   
    458640083        458702958        458768041        458830866       
458898525    445285364     445463136        445629520        456132349       
457112514        457935740        458009586        458080629        458159340   
    458237708        458303518        458370319        458442639       
458506235        458575958        458640091        458702974        458768074   
    458830882        458898541    445285547     445463169        445629538     
  456134105        457112530        457935757        458009610        458080645
       458159357        458237716        458303559        458370335       
458442647        458506276        458575990        458640109        458702982   
    458768090        458830890        458898558    445285810     445463268     
  445629579        456135508        457112647        457935765        458009628
       458080694        458159365        458237757        458303567       
458370368        458442654        458506292        458576006        458640125   
    458703022        458768108        458830908        458898566    445285968  
  445463300        445629603        456135672        457112654        457935823
       458009651        458080751        458159399        458237773       
458303575        458370384        458442662        458506359        458576048   
    458640133        458703048        458768140        458830916       
458898582    445286024     445463334        445629652        456135714       
457112662        457935849        458009685        458080769        458159407   
    458237781        458303591        458370392        458442670       
458506367        458576055        458640182        458703063        458768157   
    458830924        458898590    445286230     445463383        445629702     
  456135953        457112696        457935856        458009701        458080785
       458159423        458237807        458303617        458370400       
458442696        458506383        458576063        458640208        458703105   
    458768181        458830932        458898608    445286370     445463425     
  445629769        456138114        457112746        457935914        458009719
       458080827        458159456        458237815        458303625       
458370442        458442704        458506391        458576089        458640216   
    458703220        458768199        458830940        458898632    445286453  
  445463441        445629777        456139187        457112829        457935948
       458009735        458080835        458159472        458237823       
458303633        458370459        458442712        458506409        458576113   
    458640299        458703246        458768207        458830957       
458898640    445286545     445463516        445629801        456139542       
457112852        457935971        458009750        458080843        458159480   
    458237831        458303658        458370491        458442746       
458506417        458576121        458640315        458703261        458768223   
    458830965        458898657    445286925     445463532        445629835     
  456142561        457112878        457936136        458009768        458080850
       458159506        458237849        458303666        458370517       
458442753        458506425        458576147        458640372        458703295   
    458768231        458830973        458898673    445287006     445463797     
  445629850        456143601        457112894        457936151        458009800
       458080884        458159555        458237872        458303674       
458370533        458442795        458506466        458576162        458640380   
    458703303        458768249        458830981        458898681    445287055  
  445463821        445629934        456148154        457112910        457936185
       458009818        458080892        458159597        458237880       
458303690        458370582        458442803        458506508        458576170   
    458640430        458703311        458768272        458830999       
458898707    445287188     445463862        445629991        456149624       
457112951        457936292        458009834        458080900        458159605   
    458237906        458303708        458370616        458442811       
458506532        458576188        458640455        458703337        458768298   
    458831021        458898731    445287204     445463912        445630072     
  456154723        457112969        457936300        458009859        458080926
       458159613        458237914        458303716        458370624       
458442845        458506540        458576220        458640497        458703360   
    458768306        458831039        458898780    445287261     445463946     
  445630171        456154905        457113009        457936326        458009875
       458080991        458159621        458237922        458303724       
458370699        458442860        458506565        458576238        458640505   
    458703386        458768314        458831062        458898798    445287469  
  445463961        445630197        456156280        457113017        457936391
       458009909        458081072        458159647        458237948       
458303740        458370723        458442878        458506581        458576279   
    458640521        458703428        458768355        458831070       
458898806    445287576     445464084        445630221        456156819       
457113033        457936441        458009917        458081080        458159662   
    458237955        458303781        458370772        458442902       
458506615        458576295        458640539        458703451        458768405   
    458831096        458898822   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445287592     445464134        445630395        456157726       
457113074        457936581        458009925        458081098        458159704   
    458237989        458303815        458370798        458442944       
458506714        458576329        458640554        458703477        458768413   
    458831146        458898830    445287774     445464159        445630411     
  456158195        457113108        457936599        458009933        458081114
       458159712        458238037        458303823        458370806       
458442951        458506730        458576378        458640562        458703493   
    458768439        458831153        458898855    445287972     445464191     
  445630478        456158534        457113140        457936631        458009941
       458081130        458159746        458238060        458303831       
458370814        458442977        458506771        458576402        458640588   
    458703576        458768454        458831179        458898889    445288186  
  445464225        445630486        456159631        457113157        457936649
       458009966        458081155        458159753        458238078       
458303856        458370822        458442993        458506789        458576428   
    458640604        458703600        458768496        458831187       
458898897    445288327     445464308        445630544        456160134       
457113207        457936698        458009974        458081197        458159803   
    458238102        458303872        458370848        458443009       
458506813        458576436        458640612        458703626        458768504   
    458831195        458898905    445288376     445464340        445630619     
  456160365        457113215        457936714        458010006        458081205
       458159845        458238144        458303898        458370863       
458443033        458506854        458576451        458640638        458703642   
    458768512        458831229        458898921    445288558     445464407     
  445630643        456162627        457113223        457936763        458010022
       458081213        458159878        458238151        458303906       
458370871        458443058        458506862        458576485        458640646   
    458703667        458768546        458831245        458898939    445289069  
  445464415        445630718        456163005        457113280        457936821
       458010030        458081221        458159894        458238169       
458303922        458370897        458443066        458506870        458576519   
    458640661        458703683        458768637        458831286       
458898947    445289093     445464423        445630734        456164672       
457113298        457936839        458010048        458081239        458159902   
    458238201        458303948        458370913        458443074       
458506888        458576543        458640703        458703691        458768645   
    458831310        458898954    445289283     445464514        445630833     
  456164730        457113314        457936862        458010055        458081254
       458159928        458238235        458303963        458370939       
458443082        458506946        458576568        458640711        458703725   
    458768652        458831344        458898962    445289424     445464662     
  445630841        456165398        457113405        457936888        458010097
       458081288        458159969        458238243        458303971       
458370947        458443108        458506953        458576576        458640729   
    458703758        458768728        458831351        458898970    445289788  
  445464704        445630957        456165448        457113439        457936904
       458010113        458081296        458159977        458238292       
458304003        458370962        458443116        458506979        458576600   
    458640737        458703824        458768769        458831369       
458898988    445289952     445464779        445630973        456166016       
457113462        457936912        458010147        458081312        458160017   
    458238300        458304011        458370996        458443132       
458507019        458576675        458640745        458703832        458768777   
    458831385        458899002    445290208     445464787        445631013     
  456166693        457113470        457936920        458010162        458081320
       458160033        458238326        458304037        458371002       
458443140        458507027        458576683        458640752        458703857   
    458768785        458831401        458899010    445290414     445464860     
  445631021        456167873        457113488        457936987        458010188
       458081338        458160082        458238334        458304052       
458371028        458443165        458507035        458576725        458640778   
    458703865        458768819        458831419        458899044    445290778  
  445464993        445631062        456168467        457113553        457937001
       458010196        458081346        458160090        458238342       
458304060        458371044        458443199        458507043        458576733   
    458640786        458703873        458768827        458831427       
458899069    445290794     445465016        445631070        456171438       
457113587        457937027        458010204        458081353        458160108   
    458238359        458304078        458371051        458443249       
458507068        458576766        458640794        458703899        458768835   
    458831450        458899101    445290828     445465040        445631245     
  456174606        457113660        457937043        458010220        458081361
       458160116        458238383        458304086        458371077       
458443280        458507076        458576881        458640810        458703931   
    458768850        458831468        458899135    445290992     445465099     
  445631286        456174671        457113702        457937050        458010279
       458081395        458160157        458238391        458304110       
458371093        458443298        458507084        458576931        458640836   
    458703949        458768892        458831476        458899143    445291024  
  445465107        445631302        456175728        457113710        457937068
       458010287        458081437        458160165        458238409       
458304128        458371119        458443306        458507092        458576956   
    458640844        458703956        458768926        458831484       
458899150    445291123     445465123        445631377        456176346       
457113744        457937118        458010311        458081445        458160181   
    458238417        458304136        458371127        458443322       
458507100        458576964        458640877        458703972        458768934   
    458831492        458899168    445291172     445465198        445631385     
  456176411        457113793        457937159        458010345        458081478
       458160207        458238425        458304185        458371150       
458443330        458507134        458576972        458640927        458704012   
    458768959        458831518        458899192    445291305     445465214     
  445631401        456180009        457113801        457937191        458010352
       458081486        458160223        458238441        458304193       
458371168        458443348        458507159        458576998        458640935   
    458704038        458768975        458831526        458899200    445291339  
  445465255        445631427        456182914        457113850        457937217
       458010360        458081494        458160231        458238516       
458304227        458371192        458443363        458507167        458577012   
    458640943        458704079        458768983        458831534       
458899226    445291552     445465271        445631575        456185263       
457113868        457937357        458010402        458081502        458160249   
    458238524        458304235        458371218        458443397       
458507183        458577046        458640968        458704095        458768991   
    458831542        458899234    445291628     445465446        445631583     
  456185925        457113884        457937399        458010428        458081528
       458160280        458238557        458304243        458371234       
458443405        458507209        458577053        458640976        458704111   
    458769007        458831567        458899242    445291818     445465479     
  445631641        456189414        457113967        457937407        458010436
       458081544        458160306        458238573        458304268       
458371242        458443413        458507217        458577079        458640984   
    458704129        458769015        458831583        458899259    445291925  
  445465545        445631757        456190958        457114015        457937456
       458010444        458081551        458160314        458238581       
458304292        458371309        458443439        458507258        458577095   
    458640992        458704137        458769031        458831591       
458899283    445292238     445465586        445631864        456191659       
457114023        457937472        458010451        458081593        458160348   
    458238599        458304300        458371333        458443470       
458507266        458577103        458641008        458704152        458769049   
    458831609        458899309    445292279     445465644        445631898     
  456191865        457114031        457937480        458010477        458081601
       458160397        458238615        458304318        458371358       
458443504        458507316        458577129        458641032        458704160   
    458769056        458831617        458899317    445292345     445465651     
  445631914        456196526        457114155        457937498        458010485
       458081619        458160405        458238623        458304367       
458371366        458443520        458507332        458577202        458641040   
    458704194        458769072        458831625        458899333    445292444  
  445465669        445632003        456197706        457114189        457937506
       458010493        458081627        458160413        458238649       
458304383        458371424        458443546        458507357        458577228   
    458641057        458704202        458769080        458831641       
458899341    445292790     445465743        445632086        456202852       
457114205        457937522        458010519        458081718        458160421   
    458238664        458304391        458371432        458443553       
458507365        458577236        458641065        458704210        458769122   
    458831658        458899358    445292873     445465867        445632094     
  456203967        457114262        457937530        458010576        458081775
       458160447        458238763        458304409        458371440       
458443561        458507381        458577251        458641073        458704244   
    458769130        458831666        458899366    445292899     445465917     
  445632169        456204361        457114288        457937555        458010618
       458081866        458160454        458238771        458304425       
458371473        458443587        458507399        458577384        458641123   
    458704251        458769148        458831674        458899374    445292907  
  445466071        445632193        456209659        457114338        457937563
       458010634        458081874        458160504        458238805       
458304458        458371481        458443595        458507407        458577400   
    458641149        458704269        458769155        458831690       
458899390    445293046     445466147        445632268        456210061       
457114361        457937571        458010642        458081882        458160512   
    458238839        458304474        458371499        458443611       
458507431        458577426        458641156        458704277        458769171   
    458831708        458899408    445293111     445466162        445632292     
  456210442        457114429        457937605        458010659        458081908
       458160520        458238896        458304482        458371523       
458443629        458507464        458577434        458641180        458704293   
    458769197        458831724        458899432    445293145     445466261     
  445632359        456212117        457114478        457937639        458010675
       458081916        458160538        458238920        458304490       
458371556        458443637        458507472        458577491        458641206   
    458704301        458769213        458831740        458899465    445293194  
  445466279        445632417        456212364        457114486        457937647
       458010683        458081957        458160553        458238938       
458304516        458371564        458443652        458507480        458577517   
    458641214        458704319        458769247        458831757       
458899481    445293228     445466352        445632466        456212745       
457114510        457937670        458010709        458081973        458160561   
    458238953        458304532        458371572        458443686       
458507498        458577558        458641248        458704327        458769254   
    458831765        458899499    445293277     445466410        445632508     
  456212794        457114536        457937688        458010725        458081981
       458160629        458238961        458304557        458371598       
458443710        458507506        458577566        458641255        458704343   
    458769296        458831815        458899507    445293301     445466469     
  445632524        456215268        457114569        457937704        458010766
       458081999        458160678        458239001        458304573       
458371630        458443728        458507514        458577608        458641263   
    458704350        458769320        458831823        458899515    445293327  
  445466519        445632607        456217116        457114577        457937712
       458010774        458082005        458160702        458239027       
458304607        458371648        458443744        458507522        458577616   
    458641271        458704376        458769353        458831831       
458899549    445293400     445466527        445632680        456217348       
457114627        457937746        458010782        458082013        458160710   
    458239050        458304623        458371663        458443769       
458507530        458577624        458641297        458704400        458769361   
    458831856        458899556    445293418     445466675        445632698     
  456218577        457114668        457937753        458010824        458082021
       458160819        458239076        458304631        458371697       
458443819        458507548        458577632        458641321        458704418   
    458769379        458831906        458899564    445293517     445466683     
  445632714        456220599        457114718        457937761        458010832
       458082047        458160876        458239084        458304656       
458371705        458443835        458507563        458577657        458641339   
    458704434        458769395        458831914        458899572    445293558  
  445466774        445632771        456220987        457114726        457937811
       458010881        458082054        458160892        458239167       
458304714        458371713        458443843        458507639        458577665   
    458641354        458704459        458769403        458831922       
458899580    445293715     445466840        445632847        456221795       
457114734        457937829        458010907        458082070        458160926   
    458239175        458304730        458371747        458443850       
458507670        458577673        458641370        458704467        458769445   
    458831930        458899622    445293731     445466857        445632920     
  456223031        457114742        457937837        458010931        458082096
       458160959        458239191        458304748        458371754       
458443876        458507688        458577723        458641388        458704475   
    458769478        458831955        458899689    445293798     445467012     
  445632961        456226406        457114759        457937860        458010972
       458082104        458160975        458239217        458304771       
458371770        458443892        458507696        458577731        458641396   
    458704517        458769502        458831971        458899697    445293814  
  445467038        445632979        456227685        457114783        457937878
       458010998        458082138        458160991        458239282       
458304797        458371846        458443926        458507746        458577756   
    458641404        458704541        458769510        458831997       
458899713    445293863     445467053        445633027        456228097       
457114924        457937886        458011004        458082153        458161023   
    458239290        458304805        458371853        458443942       
458507779        458577764        458641453        458704558        458769544   
    458832029        458899721    445293970     445467103        445633092     
  456228659        457114973        457937894        458011012        458082195
       458161031        458239340        458304813        458371861       
458443967        458507787        458577798        458641461        458704566   
    458769551        458832037        458899747    445293988     445467111     
  445633225        456230119        457114999        457937902        458011038
       458082211        458161064        458239399        458304821       
458371895        458443975        458507811        458577814        458641479   
    458704574        458769585        458832052        458899796    445294044  
  445467145        445633266        456232933        457115046        457937910
       458011046        458082252        458161072        458239407       
458304854        458371911        458443983        458507829        458577830   
    458641487        458704590        458769619        458832060       
458899838    445294069     445467152        445633373        456233568       
457115053        457937944        458011079        458082260        458161163   
    458239472        458304862        458371929        458444015       
458507845        458577855        458641503        458704616        458769635   
    458832078        458899861    445294218     445467194        445633407     
  456234186        457115137        457937951        458011111        458082278
       458161197        458239522        458304888        458371945       
458444049        458507852        458577863        458641529        458704624   
    458769643        458832086        458899887    445294234     445467202     
  445633464        456238054        457115152        457937969        458011137
       458082310        458161205        458239530        458304896       
458371952        458444056        458507860        458577871        458641537   
    458704673        458769650        458832094        458899895    445294267  
  445467210        445633548        456238658        457115186        457937977
       458011152        458082336        458161239        458239555       
458304912        458371960        458444072        458507878        458577913   
    458641636        458704707        458769684        458832102       
458899903    445294333     445467475        445633613        456239250       
457115244        457937993        458011178        458082377        458161296   
    458239563        458304938        458371994        458444080       
458507886        458577921        458641677        458704731        458769692   
    458832128        458899911    445294341     445467525        445633621     
  456239326        457115251        457938009        458011186        458082427
       458161312        458239613        458304961        458372018       
458444155        458507944        458577939        458641685        458704756   
    458769700        458832136        458899960    445294358     445467574     
  445633670        456240639        457115293        457938017        458011194
       458082435        458161338        458239621        458304995       
458372034        458444189        458508009        458577962        458641693   
    458704764        458769734        458832177        458899978    445294374  
  445467590        445633696        456241272        457115301        457938033
       458011228        458082443        458161353        458239639       
458305000        458372042        458444205        458508058        458577996   
    458641735        458704822        458769759        458832185       
458899994    445294499     445467673        445633779        456247162       
457115335        457938066        458011236        458082468        458161361   
    458239654        458305018        458372059        458444213       
458508090        458578010        458641750        458704848        458769767   
    458832201        458900016    445294523     445467715        445633894     
  456247717        457115392        457938140        458011269        458082484
       458161403        458239688        458305026        458372067       
458444221        458508108        458578036        458641768        458704855   
    458769791        458832219        458900024    445294606     445467731     
  445633936        456248012        457115426        457938173        458011277
       458082492        458161411        458239704        458305034       
458372075        458444239        458508165        458578044        458641776   
    458704863        458769825        458832235        458900040    445294648  
  445467756        445633977        456248236        457115475        457938207
       458011319        458082500        458161452        458239720       
458305067        458372083        458444262        458508223        458578051   
    458641784        458704871        458769833        458832243       
458900057    445294655     445467764        445633985        456248301       
457115483        457938215        458011327        458082518        458161585   
    458239738        458305117        458372158        458444312       
458508314        458578077        458641800        458704889        458769882   
    458832250        458900081    445294705     445467780        445633993     
  456248343        457115491        457938231        458011335        458082526
       458161593        458239746        458305133        458372166       
458444320        458508330        458578127        458641818        458704905   
    458769908        458832268        458900107    445294812     445467798     
  445634025        456248756        457115525        457938264        458011350
       458082542        458161619        458239761        458305141       
458372182        458444346        458508348        458578176        458641826   
    458704913        458769924        458832276        458900115    445294879  
  445467855        445634132        456251248        457115533        457938306
       458011368        458082559        458161650        458239779       
458305158        458372190        458444353        458508397        458578242   
    458641917        458704939        458769932        458832284       
458900149    445294911     445467863        445634199        456254200       
457115582        457938413        458011376        458082575        458161668   
    458239803        458305182        458372224        458444379       
458508421        458578259        458641925        458704962        458769940   
    458832300        458900156   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445294929     445467905        445634207        456256320       
457115624        457938421        458011392        458082625        458161676   
    458239878        458305190        458372281        458444387       
458508454        458578283        458641933        458705027        458769965   
    458832326        458900180    445294994     445467913        445634306     
  456258417        457115681        457938439        458011418        458082633
       458161718        458239886        458305224        458372307       
458444395        458508462        458578366        458641941        458705068   
    458769973        458832342        458900198    445295017     445467962     
  445634314        456258789        457115764        457938447        458011434
       458082732        458161734        458239910        458305265       
458372331        458444403        458508470        458578374        458641958   
    458705076        458769999        458832367        458900206    445295066  
  445468010        445634322        456260835        457115780        457938470
       458011442        458082757        458161817        458239951       
458305331        458372372        458444411        458508488        458578390   
    458641982        458705084        458770005        458832383       
458900214    445295074     445468036        445634330        456263318       
457115798        457938488        458011459        458082773        458161825   
    458239969        458305356        458372422        458444429       
458508538        458578481        458641990        458705092        458770013   
    458832391        458900248    445295090     445468044        445634389     
  456269364        457115863        457938512        458011491        458082781
       458161841        458239977        458305364        458372430       
458444452        458508595        458578499        458642014        458705167   
    458770021        458832409        458900255    445295249     445468101     
  445634405        456272707        457115871        457938520        458011525
       458082799        458161882        458239985        458305372       
458372471        458444460        458508678        458578523        458642048   
    458705209        458770054        458832417        458900271    445295256  
  445468218        445634421        456272996        457115889        457938546
       458011533        458082831        458161890        458239993       
458305380        458372489        458444528        458508702        458578531   
    458642055        458705233        458770070        458832425       
458900313    445295272     445468226        445634496        456274133       
457115970        457938579        458011558        458082872        458161908   
    458240025        458305398        458372521        458444544       
458508736        458578549        458642063        458705258        458770088   
    458832466        458900339    445295298     445468309        445634512     
  456276286        457115996        457938587        458011574        458082880
       458161940        458240074        458305406        458372539       
458444551        458508751        458578572        458642071        458705266   
    458770104        458832482        458900347    445295454     445468317     
  445634702        456278662        457116036        457938595        458011608
       458082906        458161957        458240108        458305505       
458372554        458444569        458508793        458578606        458642147   
    458705274        458770153        458832490        458900354    445295512  
  445468325        445634744        456280452        457116051        457938637
       458011657        458082914        458161999        458240124       
458305513        458372562        458444593        458508801        458578630   
    458642212        458705290        458770161        458832516       
458900362    445295579     445468382        445634876        456284629       
457116069        457938645        458011665        458082948        458162005   
    458240157        458305539        458372620        458444601       
458508819        458578648        458642220        458705324        458770179   
    458832524        458900388    445295660     445468424        445634884     
  456284660        457116093        457938686        458011673        458083011
       458162021        458240207        458305554        458372653       
458444627        458508850        458578689        458642238        458705332   
    458770195        458832532        458900404    445295736     445468432     
  445634959        456285584        457116101        457938694        458011681
       458083037        458162054        458240264        458305562       
458372695        458444635        458508918        458578705        458642246   
    458705340        458770245        458832557        458900412    445295744  
  445468481        445634967        456286673        457116135        457938710
       458011707        458083060        458162104        458240280       
458305570        458372711        458444643        458508975        458578762   
    458642253        458705407        458770278        458832581       
458900446    445295819     445468507        445634975        456287192       
457116168        457938744        458011731        458083128        458162138   
    458240314        458305588        458372729        458444684       
458508983        458578770        458642261        458705431        458770302   
    458832599        458900453    445295827     445468572        445635089     
  456287267        457116184        457938777        458011772        458083151
       458162153        458240348        458305604        458372752       
458444692        458509064        458578846        458642279        458705456   
    458770310        458832631        458900479    445295835     445468648     
  445635154        456291632        457116192        457938843        458011780
       458083169        458162195        458240363        458305612       
458372778        458444700        458509098        458578861        458642295   
    458705472        458770336        458832656        458900495    445295850  
  445468655        445635170        456295641        457116275        457938884
       458011806        458083177        458162203        458240371       
458305620        458372786        458444742        458509106        458578911   
    458642303        458705498        458770344        458832664       
458900511    445295983     445468705        445635253        456296136       
457116283        457938892        458011814        458083185        458162278   
    458240389        458305638        458372802        458444759       
458509114        458578929        458642311        458705514        458770351   
    458832672        458900552    445296056     445468754        445635311     
  456297373        457116374        457938926        458011822        458083201
       458162294        458240405        458305646        458372810       
458444767        458509122        458578986        458642337        458705522   
    458770369        458832680        458900578    445296080     445468796     
  445635600        456297720        457116465        457938967        458011830
       458083227        458162302        458240454        458305653       
458372844        458444783        458509270        458579026        458642345   
    458705530        458770377        458832714        458900594    445296114  
  445468838        445635618        456302553        457116564        457939007
       458011855        458083250        458162310        458240496       
458305661        458372851        458444791        458509312        458579042   
    458642352        458705571        458770385        458832722       
458900610    445296122     445468853        445635717        456302710       
457116580        457939023        458011863        458083268        458162336   
    458240504        458305695        458372919        458444809       
458509346        458579059        458642386        458705589        458770393   
    458832755        458900636    445296221     445468861        445635725     
  456303619        457116630        457939049        458011871        458083292
       458162344        458240538        458305703        458372927       
458444833        458509353        458579083        458642436        458705605   
    458770427        458832771        458900677    445296254     445468887     
  445635832        456305895        457116671        457939064        458011897
       458083326        458162377        458240546        458305729       
458372950        458444841        458509361        458579091        458642451   
    458705621        458770443        458832797        458900685    445296288  
  445468895        445635972        456313220        457116713        457939114
       458011913        458083334        458162385        458240553       
458305745        458372968        458444858        458509387        458579141   
    458642493        458705639        458770468        458832813       
458900693    445296320     445468911        445635980        456315100       
457116747        457939122        458011921        458083342        458162427   
    458240561        458305778        458373024        458444866       
458509403        458579158        458642501        458705654        458770476   
    458832821        458900743    445296353     445468929        445636020     
  456315225        457116754        457939148        458011970        458083359
       458162435        458240579        458305794        458373032       
458444882        458509460        458579174        458642519        458705662   
    458770492        458832839        458900750    445296361     445468978     
  445636079        456315753        457116762        457939155        458011996
       458083375        458162450        458240587        458305810       
458373081        458444908        458509478        458579208        458642576   
    458705670        458770542        458832854        458900784    445296403  
  445468986        445636244        456315779        457116861        457939171
       458012002        458083383        458162484        458240595       
458305836        458373107        458444940        458509494        458579216   
    458642626        458705696        458770559        458832870       
458900792    445296445     445469091        445636251        456317668       
457116887        457939189        458012010        458083391        458162492   
    458240611        458305844        458373115        458444957       
458509528        458579232        458642642        458705704        458770583   
    458832888        458900800    445296478     445469166        445636285     
  456318484        457116929        457939213        458012028        458083409
       458162526        458240637        458305877        458373131       
458444973        458509536        458579240        458642691        458705712   
    458770591        458832896        458900859    445296502     445469190     
  445636293        456319367        457116937        457939270        458012036
       458083417        458162534        458240660        458305885       
458373149        458444981        458509643        458579265        458642709   
    458705720        458770617        458832904        458900867    445296510  
  445469240        445636319        456320035        457117034        457939304
       458012051        458083433        458162559        458240678       
458305893        458373172        458445012        458509668        458579273   
    458642733        458705738        458770625        458832938       
458900875    445296569     445469323        445636392        456321330       
457117042        457939379        458012069        458083441        458162591   
    458240702        458305919        458373206        458445053       
458509676        458579281        458642741        458705761        458770633   
    458832953        458900883    445296577     445469331        445636400     
  456324656        457117133        457939403        458012077        458083490
       458162625        458240710        458305935        458373214       
458445079        458509700        458579299        458642774        458705779   
    458770658        458832961        458900891    445296627     445469398     
  445636525        456325463        457117190        457939411        458012093
       458083540        458162690        458240728        458305950       
458373222        458445087        458509742        458579307        458642782   
    458705787        458770682        458832979        458900909    445296668  
  445469448        445636566        456325737        457117216        457939429
       458012101        458083557        458162708        458240751       
458305968        458373230        458445095        458509767        458579315   
    458642790        458705795        458770690        458832987       
458900941    445296767     445469455        445636590        456330521       
457117448        457939445        458012119        458083581        458162724   
    458240785        458305976        458373248        458445111       
458509775        458579349        458642808        458705837        458770708   
    458832995        458900958    445296817     445469489        445636632     
  456333442        457117463        457939478        458012127        458083615
       458162765        458240793        458306016        458373263       
458445129        458509783        458579356        458642816        458705852   
    458770716        458833001        458900966    445296841     445469497     
  445636673        456333830        457117471        457939486        458012143
       458083631        458162807        458240819        458306032       
458373347        458445137        458509817        458579364        458642840   
    458705886        458770724        458833027        458900974    445297062  
  445469513        445636723        456334234        457117513        457939551
       458012168        458083722        458162815        458240827       
458306040        458373354        458445160        458509882        458579372   
    458642857        458705928        458770781        458833035       
458901014    445297096     445469521        445636798        456336205       
457117596        457939569        458012218        458083748        458162856   
    458240843        458306081        458373362        458445178       
458509932        458579380        458642873        458705936        458770799   
    458833050        458901030    445297104     445469547        445636863     
  456337864        457117612        457939577        458012234        458083755
       458162864        458240850        458306115        458373388       
458445210        458509957        458579398        458642899        458705951   
    458770807        458833068        458901089    445297161     445469554     
  445636897        456338599        457117620        457939585        458012242
       458083789        458162880        458240868        458306123       
458373396        458445228        458510013        458579430        458642907   
    458705977        458770815        458833092        458901113    445297336  
  445469596        445636939        456338698        457117638        457939718
       458012259        458083805        458162898        458240884       
458306214        458373438        458445236        458510070        458579448   
    458642915        458705985        458770849        458833126       
458901121    445297435     445469612        445636954        456342120       
457117661        457939734        458012267        458083821        458162906   
    458240934        458306297        458373453        458445269       
458510161        458579455        458642931        458706009        458770856   
    458833159        458901139    445297567     445469653        445637044     
  456343854        457117679        457939759        458012291        458083839
       458162948        458240959        458306305        458373479       
458445293        458510179        458579471        458642949        458706017   
    458770872        458833167        458901154    445297682     445469786     
  445637051        456345099        457117703        457939841        458012325
       458083847        458162955        458240967        458306339       
458373487        458445319        458510245        458579513        458642980   
    458706041        458770880        458833175        458901162    445297708  
  445469851        445637085        456347442        457117711        457939858
       458012333        458083862        458162971        458240975       
458306347        458373537        458445327        458510252        458579554   
    458643004        458706058        458770914        458833183       
458901212    445297724     445469885        445637127        456347996       
457117752        457939882        458012341        458083870        458163003   
    458240983        458306388        458373545        458445343       
458510278        458579562        458643012        458706066        458770930   
    458833191        458901246    445297740     445469893        445637275     
  456349638        457117869        457939890        458012358        458083888
       458163045        458240991        458306396        458373552       
458445350        458510336        458579588        458643046        458706074   
    458770948        458833209        458901261    445297773     445469927     
  445637325        456357441        457117893        457939957        458012366
       458083896        458163060        458241015        458306420       
458373560        458445368        458510435        458579620        458643061   
    458706082        458770989        458833217        458901303    445297831  
  445469935        445637333        456359090        457117927        457939999
       458012390        458083904        458163094        458241023       
458306453        458373586        458445426        458510542        458579638   
    458643103        458706090        458771003        458833225       
458901311    445297849     445469950        445637382        456359173       
457117984        457940021        458012416        458083912        458163102   
    458241031        458306461        458373594        458445434       
458510583        458579646        458643129        458706108        458771011   
    458833233        458901337    445297948     445470008        445637465     
  456363126        457118016        457940039        458012432        458083938
       458163128        458241049        458306479        458373677       
458445442        458510625        458579653        458643137        458706124   
    458771029        458833241        458901352    445297955     445470081     
  445637606        456365246        457118065        457940070        458012465
       458083961        458163144        458241072        458306545       
458373685        458445459        458510641        458579661        458643152   
    458706140        458771045        458833258        458901360    445298011  
  445470099        445637689        456369446        457118081        457940120
       458012473        458083979        458163201        458241080       
458306560        458373719        458445467        458510666        458579679   
    458643160        458706157        458771052        458833282       
458901378    445298102     445470107        445637721        456370568       
457118099        457940146        458012481        458083987        458163219   
    458241098        458306578        458373727        458445483       
458510674        458579687        458643178        458706165        458771086   
    458833316        458901394    445298128     445470115        445637754     
  456373307        457118131        457940153        458012507        458084001
       458163227        458241114        458306594        458373735       
458445533        458510690        458579729        458643236        458706199   
    458771144        458833324        458901428    445298193     445470198     
  445637812        456374586        457118164        457940187        458012515
       458084043        458163250        458241171        458306602       
458373768        458445541        458510708        458579794        458643244   
    458706207        458771169        458833332        458901436    445298201  
  445470321        445637903        456377415        457118172        457940203
       458012523        458084076        458163268        458241189       
458306636        458373792        458445574        458510716        458579802   
    458643269        458706215        458771177        458833340       
458901444    445298227     445470347        445637937        456378942       
457118222        457940237        458012549        458084100        458163276   
    458241197        458306644        458373842        458445582       
458510757        458579893        458643293        458706231        458771185   
    458833357        458901469    445298235     445470362        445637952     
  456379163        457118255        457940252        458012556        458084126
       458163284        458241338        458306677        458373859       
458445590        458510765        458579901        458643301        458706249   
    458771193        458833365        458901477    445298425     445470503     
  445637986        456379221        457118271        457940286        458012606
       458084167        458163300        458241379        458306685       
458373867        458445616        458510773        458579919        458643376   
    458706256        458771243        458833381        458901493    445298441  
  445470545        445638117        456379254        457118362        457940302
       458012671        458084209        458163318        458241395       
458306693        458373875        458445624        458510781        458579943   
    458643384        458706264        458771250        458833399       
458901527    445298540     445470628        445638174        456382340       
457118396        457940328        458012689        458084225        458163326   
    458241403        458306701        458373883        458445657       
458510815        458579950        458643434        458706272        458771268   
    458833407        458901535    445298565     445470636        445638216     
  456382852        457118412        457940344        458012754        458084233
       458163359        458241429        458306727        458373891       
458445665        458510823        458579968        458643442        458706298   
    458771284        458833415        458901550    445298573     445470651     
  445638224        456384403        457118420        457940377        458012762
       458084274        458163391        458241437        458306750       
458373909        458445681        458510880        458580016        458643459   
    458706306        458771326        458833423        458901568    445298599  
  445470727        445638232        456385657        457118495        457940401
       458012820        458084282        458163409        458241452       
458306768        458373917        458445707        458510922        458580024   
    458643467        458706322        458771359        458833431       
458901576    445298623     445470768        445638265        456386101       
457118628        457940435        458012853        458084290        458163417   
    458241460        458306776        458373966        458445715       
458510955        458580040        458643483        458706330        458771367   
    458833449        458901618   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445298839     445470800        445638307        456388487       
457118644        457940443        458012861        458084324        458163482   
    458241478        458306792        458373974        458445731       
458510971        458580057        458643509        458706348        458771441   
    458833464        458901659    445298870     445470941        445638315     
  456389170        457118651        457940450        458012887        458084340
       458163490        458241486        458306826        458374006       
458445756        458511003        458580099        458643533        458706363   
    458771482        458833472        458901667    445298896     445470958     
  445638372        456390335        457118669        457940476        458012903
       458084381        458163516        458241494        458306867       
458374014        458445822        458511060        458580107        458643541   
    458706371        458771490        458833480        458901717    445298904  
  445470966        445638406        456391895        457118719        457940484
       458012937        458084415        458163565        458241502       
458306883        458374048        458445848        458511078        458580115   
    458643558        458706389        458771516        458833498       
458901725    445299001     445470982        445638570        456392372       
457118735        457940492        458012952        458084464        458163623   
    458241551        458306941        458374055        458445855       
458511086        458580123        458643590        458706413        458771524   
    458833514        458901741    445299068     445471048        445638612     
  456397645        457118743        457940500        458013000        458084498
       458163631        458241619        458306958        458374089       
458445863        458511110        458580131        458643608        458706421   
    458771573        458833522        458901758    445299126     445471097     
  445638679        456400654        457118750        457940518        458013018
       458084514        458163656        458241627        458306974       
458374097        458445889        458511151        458580149        458643616   
    458706454        458771607        458833548        458901782    445299316  
  445471147        445638745        456401868        457118784        457940534
       458013026        458084522        458163672        458241635       
458306990        458374113        458445897        458511219        458580164   
    458643632        458706488        458771623        458833621       
458901790    445299324     445471204        445638760        456402601       
457118792        457940542        458013042        458084530        458163698   
    458241726        458307006        458374162        458445913       
458511243        458580180        458643657        458706587        458771656   
    458833639        458901816    445299571     445471238        445638810     
  456403310        457118818        457940567        458013059        458084555
       458163706        458241767        458307022        458374220       
458445939        458511250        458580198        458643665        458706645   
    458771706        458833720        458901832    445299696     445471253     
  445638877        456404086        457118826        457940575        458013067
       458084563        458163714        458241783        458307071       
458374238        458445962        458511268        458580206        458643681   
    458706652        458771722        458833738        458901857    445299712  
  445471311        445638893        456414366        457118867        457940583
       458013091        458084571        458163748        458241833       
458307089        458374246        458445970        458511292        458580222   
    458643699        458706686        458771730        458833746       
458901865    445299795     445471386        445638901        456416858       
457118883        457940609        458013125        458084589        458163763   
    458241866        458307097        458374253        458445988       
458511359        458580230        458643715        458706694        458771763   
    458833753        458901881    445299811     445471444        445638927     
  456418300        457118891        457940617        458013158        458084597
       458163771        458241924        458307139        458374261       
458445996        458511367        458580248        458643731        458706702   
    458771789        458833761        458901899    445299845     445471469     
  445639230        456419563        457118933        457940625        458013174
       458084613        458163797        458241940        458307154       
458374279        458446044        458511375        458580289        458643756   
    458706710        458771821        458833779        458901907    445299860  
  445471485        445639271        456420934        457118941        457940633
       458013182        458084639        458163805        458242005       
458307162        458374295        458446069        458511474        458580297   
    458643798        458706728        458771839        458833787       
458901915    445299936     445471576        445639339        456421064       
457118966        457940658        458013216        458084662        458163821   
    458242013        458307170        458374303        458446077       
458511490        458580305        458643806        458706736        458771854   
    458833795        458901923    445300247     445471675        445639370     
  456421320        457119014        457940690        458013240        458084720
       458163839        458242021        458307188        458374311       
458446085        458511532        458580313        458643822        458706744   
    458771870        458833803        458901949    445300320     445471725     
  445639446        456422922        457119055        457940716        458013273
       458084738        458163847        458242070        458307196       
458374345        458446101        458511615        458580321        458643848   
    458706751        458771912        458833811        458901956    445300361  
  445471766        445639545        456423342        457119063        457940732
       458013307        458084746        458163854        458242112       
458307204        458374378        458446150        458511672        458580362   
    458643855        458706777        458771979        458833878       
458901964    445300445     445471790        445639586        456423912       
457119089        457940740        458013323        458084787        458163870   
    458242120        458307220        458374428        458446176       
458511730        458580370        458643897        458706793        458771987   
    458833886        458901972    445300486     445471816        445639636     
  456426485        457119121        457940757        458013331        458084803
       458163888        458242138        458307246        458374444       
458446184        458511755        458580388        458643939        458706835   
    458772019        458833902        458901980    445300619     445471881     
  445639651        456426568        457119204        457940765        458013349
       458084811        458163896        458242153        458307253       
458374485        458446226        458511763        458580396        458643947   
    458706850        458772050        458833944        458901998    445300684  
  445472079        445639693        456427673        457119212        457940799
       458013364        458084837        458163904        458242179       
458307261        458374493        458446267        458511797        458580404   
    458643954        458706876        458772068        458833951       
458902020    445300692     445472087        445639750        456427772       
457119253        457940815        458013372        458084845        458163938   
    458242187        458307279        458374501        458446358       
458511805        458580412        458643996        458706884        458772126   
    458833977        458902053    445300841     445472111        445639784     
  456429034        457119261        457940831        458013398        458084860
       458163946        458242211        458307329        458374535       
458446432        458511813        458580420        458644002        458706900   
    458772134        458833993        458902061    445300858     445472202     
  445639859        456437888        457119311        457940898        458013406
       458084878        458164019        458242229        458307345       
458374550        458446465        458511847        458580446        458644036   
    458706918        458772191        458834017        458902087    445300957  
  445472269        445639883        456438720        457119337        457940914
       458013422        458084894        458164043        458242245       
458307360        458374568        458446499        458511896        458580453   
    458644051        458706959        458772217        458834041       
458902111    445301021     445472277        445639925        456442847       
457119360        457940922        458013463        458084902        458164068   
    458242252        458307394        458374576        458446507       
458511912        458580479        458644069        458706975        458772225   
    458834058        458902129    445301070     445472400        445639966     
  456443324        457119451        457940955        458013471        458084910
       458164076        458242260        458307428        458374584       
458446515        458511920        458580503        458644077        458707023   
    458772233        458834074        458902137    445301195     445472509     
  445639982        456444934        457119519        457940971        458013505
       458084944        458164100        458242286        458307444       
458374618        458446523        458511938        458580537        458644085   
    458707056        458772258        458834108        458902186    445301203  
  445472608        445639990        456445196        457119527        457940997
       458013562        458084951        458164142        458242328       
458307451        458374634        458446531        458511946        458580578   
    458644127        458707064        458772282        458834116       
458902210    445301211     445472681        445640048        456447135       
457119550        457941029        458013604        458084969        458164159   
    458242344        458307469        458374642        458446564       
458511995        458580602        458644135        458707072        458772290   
    458834124        458902228    445301245     445472707        445640071     
  456449727        457119592        457941037        458013653        458084985
       458164217        458242377        458307477        458374659       
458446580        458512001        458580610        458644150        458707098   
    458772332        458834132        458902269    445301344     445472855     
  445640113        456449750        457119675        457941060        458013661
       458084993        458164233        458242427        458307493       
458374667        458446606        458512019        458580628        458644218   
    458707114        458772340        458834157        458902285    445301385  
  445473002        445640188        456450725        457119717        457941086
       458013687        458085016        458164241        458242435       
458307519        458374691        458446622        458512027        458580636   
    458644283        458707163        458772365        458834199       
458902319    445301443     445473010        445640220        456451707       
457119733        457941102        458013695        458085032        458164316   
    458242443        458307550        458374709        458446630       
458512035        458580651        458644317        458707171        458772373   
    458834215        458902384    445301450     445473069        445640279     
  456451939        457119766        457941110        458013703        458085040
       458164415        458242542        458307576        458374725       
458446655        458512043        458580677        458644325        458707205   
    458772381        458834223        458902459    445301534     445473184     
  445640402        456452648        457119790        457941128        458013729
       458085057        458164431        458242609        458307592       
458374733        458446663        458512050        458580685        458644358   
    458707213        458772407        458834231        458902467    445301567  
  445473267        445640444        456452937        457119816        457941136
       458013745        458085065        458164449        458242617       
458307626        458374758        458446689        458512068        458580693   
    458644366        458707221        458772456        458834249       
458902475    445301732     445473457        445640469        456457530       
457119832        457941144        458013778        458085081        458164464   
    458242625        458307642        458374782        458446697       
458512076        458580719        458644374        458707254        458772464   
    458834272        458902483    445301757     445473473        445640501     
  456459742        457119857        457941169        458013794        458085099
       458164506        458242633        458307667        458374824       
458446705        458512118        458580743        458644424        458707262   
    458772480        458834280        458902491    445301799     445473556     
  445640550        456461789        457119949        457941227        458013802
       458085115        458164522        458242641        458307675       
458374873        458446713        458512183        458580776        458644457   
    458707296        458772506        458834330        458902509    445301815  
  445473572        445640725        456464395        457120020        457941235
       458013828        458085123        458164621        458242682       
458307683        458374907        458446747        458512225        458580792   
    458644473        458707304        458772530        458834355       
458902541    445301948     445473622        445640774        456464437       
457120129        457941276        458013836        458085156        458164639   
    458242765        458307691        458374915        458446762       
458512241        458580800        458644507        458707312        458772555   
    458834371        458902574    445301989     445473630        445640857     
  456464676        457120194        457941284        458013844        458085180
       458164647        458242773        458307709        458374923       
458446788        458512266        458580834        458644523        458707338   
    458772563        458834405        458902582    445302102     445473663     
  445640931        456467752        457120210        457941292        458013851
       458085206        458164654        458242880        458307725       
458374931        458446838        458512282        458580842        458644556   
    458707353        458772597        458834454        458902616    445302110  
  445473671        445640972        456470087        457120277        457941300
       458013869        458085214        458164662        458242906       
458307733        458374956        458446879        458512357        458580859   
    458644572        458707361        458772605        458834462       
458902624    445302128     445473697        445640980        456470517       
457120285        457941326        458013893        458085255        458164670   
    458242914        458307782        458374980        458446895       
458512381        458580883        458644614        458707387        458772647   
    458834470        458902632    445302177     445473713        445640998     
  456470533        457120350        457941359        458013901        458085263
       458164696        458242948        458307790        458374998       
458446903        458512407        458580891        458644630        458707395   
    458772670        458834488        458902640    445302193     445473721     
  445641020        456472802        457120426        457941383        458013919
       458085313        458164761        458242971        458307824       
458375003        458446937        458512423        458580909        458644648   
    458707403        458772696        458834496        458902657    445302243  
  445473747        445641053        456473966        457120475        457941409
       458013943        458085321        458164787        458242989       
458307832        458375011        458446945        458512431        458580933   
    458644655        458707429        458772712        458834520       
458902681    445302334     445473788        445641103        456474485       
457120509        457941433        458013950        458085347        458164886   
    458243029        458307840        458375037        458446952       
458512449        458580966        458644689        458707445        458772761   
    458834538        458902715    445302441     445473804        445641111     
  456476225        457120525        457941490        458013968        458085362
       458164910        458243045        458307865        458375078       
458446986        458512464        458580982        458644705        458707460   
    458772779        458834561        458902723    445302516     445473820     
  445641202        456476233        457120533        457941524        458013992
       458085370        458165016        458243086        458307881       
458375086        458446994        458512472        458580990        458644721   
    458707486        458772795        458834629        458902749    445302581  
  445473911        445641251        456477348        457120541        457941540
       458014008        458085388        458165024        458243136       
458307899        458375094        458447000        458512480        458581014   
    458644747        458707502        458772803        458834645       
458902764    445302615     445474067        445641277        456477470       
457120558        457941557        458014024        458085404        458165099   
    458243144        458307956        458375102        458447026       
458512498        458581030        458644754        458707544        458772837   
    458834660        458902780    445302672     445474075        445641293     
  456480946        457120624        457941565        458014040        458085420
       458165149        458243193        458307998        458375110       
458447042        458512514        458581048        458644762        458707569   
    458772845        458834678        458902798    445302748     445474117     
  445641327        456481464        457120673        457941573        458014081
       458085438        458165164        458243227        458308004       
458375128        458447059        458512530        458581089        458644770   
    458707577        458772860        458834744        458902806    445302862  
  445474208        445641343        456485739        457120681        457941607
       458014123        458085461        458165172        458243243       
458308012        458375144        458447067        458512548        458581105   
    458644812        458707593        458772878        458834769       
458902830    445302888     445474232        445641350        456486422       
457120707        457941615        458014149        458085487        458165206   
    458243276        458308020        458375185        458447109       
458512563        458581113        458644820        458707668        458772886   
    458834801        458902855    445302979     445474406        445641368     
  456487545        457120764        457941623        458014172        458085495
       458165222        458243318        458308038        458375219       
458447141        458512571        458581139        458644838        458707692   
    458772894        458834827        458902897    445303035     445474448     
  445641392        456488691        457120814        457941631        458014180
       458085503        458165255        458243326        458308046       
458375243        458447166        458512613        458581147        458644861   
    458707718        458772902        458834868        458902939    445303191  
  445474547        445641467        456488956        457120822        457941680
       458014198        458085529        458165297        458243342       
458308053        458375268        458447216        458512639        458581154   
    458644879        458707742        458772910        458834900       
458902988    445303217     445474554        445641616        456490754       
457120897        457941714        458014230        458085552        458165347   
    458243359        458308079        458375276        458447240       
458512654        458581162        458644887        458707759        458772951   
    458834918        458903010    445303258     445474612        445641715     
  456491489        457120947        457941748        458014289        458085560
       458165362        458243383        458308087        458375284       
458447265        458512696        458581170        458644937        458707809   
    458773017        458834942        458903036    445303308     445474729     
  445641764        456491729        457120962        457941789        458014297
       458085602        458165396        458243409        458308095       
458375300        458447281        458512738        458581212        458644952   
    458707817        458773025        458834967        458903044    445303365  
  445474737        445641772        456491737        457121028        457941805
       458014313        458085628        458165412        458243425       
458308103        458375326        458447331        458512746        458581220   
    458644960        458707833        458773058        458834975       
458903051    445303415     445474760        445641780        456492438       
457121044        457941821        458014339        458085636        458165453   
    458243433        458308111        458375334        458447406       
458512761        458581253        458644978        458707858        458773108   
    458835006        458903085    445303423     445474968        445641806     
  456494236        457121150        457941839        458014354        458085644
       458165461        458243441        458308129        458375342       
458447414        458512811        458581287        458644994        458707866   
    458773124        458835014        458903093    445303498     445474976     
  445641830        456494764        457121192        457941854        458014362
       458085669        458165487        458243458        458308145       
458375359        458447463        458512886        458581303        458645009   
    458707882        458773173        458835030        458903101    445303506  
  445475015        445641905        456494947        457121200        457941862
       458014420        458085677        458165495        458243466       
458308152        458375375        458447489        458512894        458581311   
    458645017        458707908        458773199        458835048       
458903127    445303571     445475023        445641921        456495340       
457121259        457941896        458014438        458085685        458165529   
    458243490        458308194        458375383        458447497       
458512902        458581329        458645025        458707940        458773207   
    458835063        458903150   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445303589     445475106        445641970        456496942       
457121275        457941938        458014446        458085693        458165537   
    458243516        458308202        458375417        458447521       
458512936        458581337        458645033        458707973        458773215   
    458835089        458903168    445303613     445475122        445642077     
  456497460        457121291        457941961        458014453        458085727
       458165552        458243524        458308228        458375425       
458447547        458512951        458581352        458645066        458708013   
    458773249        458835097        458903176    445303647     445475148     
  445642101        456499177        457121333        457941987        458014461
       458085735        458165578        458243532        458308236       
458375433        458447554        458512977        458581378        458645090   
    458708039        458773256        458835105        458903184    445303654  
  445475254        445642150        456500313        457121341        457941995
       458014479        458085743        458165636        458243540       
458308251        458375458        458447588        458512993        458581386   
    458645116        458708047        458773306        458835121       
458903192    445303720     445475262        445642192        456502087       
457121358        457942001        458014495        458085750        458165669   
    458243607        458308293        458375466        458447604       
458513017        458581402        458645132        458708054        458773322   
    458835139        458903200    445303795     445475304        445642200     
  456502632        457121366        457942019        458014503        458085768
       458165685        458243615        458308301        458375482       
458447620        458513025        458581410        458645165        458708096   
    458773330        458835147        458903242    445303985     445475312     
  445642325        456502749        457121416        457942050        458014529
       458085784        458165693        458243623        458308319       
458375508        458447638        458513033        458581428        458645181   
    458708161        458773355        458835154        458903267    445303993  
  445475338        445642333        456503986        457121424        457942142
       458014537        458085792        458165719        458243813       
458308327        458375540        458447653        458513041        458581444   
    458645207        458708187        458773371        458835170       
458903283    445304017     445475361        445642341        456504661       
457121432        457942159        458014560        458085842        458165735   
    458243821        458308335        458375557        458447703       
458513066        458581469        458645223        458708195        458773389   
    458835196        458903291    445304025     445475395        445642507     
  456505379        457121440        457942167        458014578        458085917
       458165743        458243862        458308343        458375565       
458447752        458513090        458581477        458645231        458708229   
    458773397        458835212        458903309    445304249     445475478     
  445642580        456506542        457121499        457942217        458014594
       458085933        458165800        458243888        458308368       
458375581        458447794        458513108        458581485        458645256   
    458708237        458773405        458835253        458903333    445304280  
  445475486        445642663        456508027        457121531        457942233
       458014602        458086014        458165818        458243896       
458308376        458375599        458447828        458513116        458581519   
    458645272        458708278        458773439        458835279       
458903374    445304298     445475502        445642762        456509694       
457121549        457942258        458014610        458086022        458165826   
    458243912        458308392        458375615        458447844       
458513132        458581543        458645330        458708286        458773447   
    458835303        458903390    445304355     445475510        445642788     
  456510742        457121564        457942290        458014636        458086063
       458165941        458243920        458308400        458375623       
458447851        458513165        458581600        458645355        458708294   
    458773454        458835329        458903408    445304421     445475536     
  445642820        456512045        457121598        457942308        458014651
       458086097        458165966        458243961        458308434       
458375631        458447869        458513181        458581626        458645421   
    458708328        458773470        458835360        458903424    445304728  
  445475619        445642903        456513209        457121606        457942324
       458014677        458086105        458165982        458243995       
458308442        458375649        458447885        458513207        458581642   
    458645439        458708393        458773488        458835378       
458903440    445304736     445475627        445643067        456514694       
457121614        457942332        458014685        458086170        458165990   
    458244027        458308467        458375664        458447927       
458513223        458581683        458645454        458708419        458773496   
    458835410        458903457    445304884     445475718        445643091     
  456514900        457121655        457942340        458014719        458086188
       458166014        458244050        458308475        458375672       
458447935        458513256        458581691        458645462        458708435   
    458773512        458835444        458903465    445304934     445475775     
  445643166        456514926        457121663        457942373        458014735
       458086238        458166030        458244084        458308483       
458375698        458447943        458513272        458581709        458645587   
    458708468        458773546        458835477        458903473    445304959  
  445475791        445643182        456515741        457121754        457942381
       458014743        458086253        458166048        458244092       
458308491        458375714        458447950        458513322        458581725   
    458645637        458708476        458773587        458835527       
458903481    445304967     445475833        445643216        456517648       
457121770        457942399        458014818        458086261        458166089   
    458244100        458308517        458375722        458447976       
458513348        458581741        458645645        458708500        458773595   
    458835543        458903499    445305030     445475866        445643315     
  456517960        457121788        457942407        458014859        458086279
       458166121        458244118        458308525        458375748       
458447984        458513355        458581766        458645678        458708526   
    458773603        458835592        458903507    445305089     445475890     
  445643364        456518059        457121812        457942415        458014875
       458086287        458166139        458244126        458308541       
458375755        458448024        458513363        458581774        458645702   
    458708542        458773611        458835626        458903515    445305113  
  445475908        445643430        456518299        457121820        457942423
       458014883        458086295        458166170        458244142       
458308558        458375789        458448057        458513371        458581790   
    458645710        458708583        458773645        458835659       
458903523    445305162     445475916        445643448        456518703       
457121846        457942431        458014909        458086337        458166261   
    458244183        458308566        458375797        458448073       
458513447        458581808        458645751        458708591        458773660   
    458835667        458903556    445305188     445475940        445643471     
  456519529        457121903        457942456        458014917        458086360
       458166311        458244191        458308574        458375821       
458448081        458513470        458581816        458645777        458708609   
    458773686        458835675        458903564    445305246     445475957     
  445643489        456521186        457121978        457942548        458014925
       458086378        458166329        458244225        458308590       
458375870        458448099        458513538        458581832        458645785   
    458708617        458773694        458835683        458903580    445305311  
  445476039        445643612        456524388        457121986        457942571
       458014933        458086444        458166337        458244241       
458308616        458375888        458448123        458513546        458581873   
    458645801        458708633        458773710        458835717       
458903606    445305329     445476070        445643638        456525427       
457122034        457942597        458014941        458086477        458166345   
    458244266        458308624        458375912        458448149       
458513553        458581881        458645868        458708641        458773736   
    458835725        458903614    445305352     445476112        445643794     
  456525492        457122059        457942605        458014982        458086535
       458166352        458244274        458308657        458375920       
458448206        458513561        458581899        458645876        458708658   
    458773751        458835733        458903622    445305394     445476153     
  445643844        456525948        457122166        457942613        458015005
       458086568        458166360        458244282        458308665       
458375946        458448230        458513595        458581907        458645900   
    458708666        458773769        458835741        458903630    445305444  
  445476286        445643851        456527431        457122182        457942647
       458015013        458086576        458166378        458244308       
458308673        458375961        458448248        458513611        458581923   
    458645934        458708690        458773785        458835782       
458903648    445305451     445476419        445643869        456528223       
457122380        457942654        458015039        458086642        458166444   
    458244332        458308681        458375987        458448263       
458513629        458581964        458645942        458708716        458773819   
    458835808        458903655    445305493     445476443        445643885     
  456530666        457122406        457942670        458015047        458086683
       458166451        458244340        458308707        458375995       
458448313        458513637        458581998        458645959        458708724   
    458773827        458835832        458903671    445305519     445476450     
  445643950        456531201        457122414        457942688        458015054
       458086717        458166477        458244381        458308731       
458376001        458448339        458513660        458582012        458645967   
    458708732        458773835        458835857        458903697    445305766  
  445476542        445643968        456531839        457122422        457942696
       458015070        458086766        458166550        458244415       
458308749        458376027        458448347        458513678        458582103   
    458645975        458708757        458773843        458835881       
458903713    445305857     445476732        445644065        456532977       
457122505        457942704        458015088        458086774        458166600   
    458244431        458308764        458376035        458448362       
458513686        458582111        458646007        458708799        458773850   
    458835899        458903721    445305956     445476864        445644081     
  456533645        457122513        457942787        458015104        458086808
       458166667        458244456        458308772        458376043       
458448404        458513694        458582137        458646015        458708815   
    458773868        458835964        458903739    445306012     445476880     
  445644123        456536325        457122547        457942795        458015112
       458086840        458166683        458244472        458308806       
458376050        458448412        458513710        458582152        458646023   
    458708856        458773876        458835980        458903747    445306137  
  445476906        445644214        456538438        457122562        457942811
       458015146        458086915        458166691        458244514       
458308814        458376118        458448495        458513728        458582186   
    458646031        458708872        458773884        458836004       
458903754    445306319     445476948        445644230        456540020       
457122570        457942829        458015179        458086931        458166758   
    458244571        458308822        458376126        458448511       
458513736        458582194        458646049        458708906        458773892   
    458836038        458903804    445306327     445476963        445644248     
  456543727        457122620        457942837        458015187        458087004
       458166782        458244589        458308848        458376142       
458448537        458513751        458582202        458646064        458708914   
    458773918        458836053        458903838    445306491     445477219     
  445644297        456543735        457122638        457942878        458015203
       458087053        458166790        458244597        458308855       
458376159        458448552        458513785        458582210        458646072   
    458708948        458773926        458836103        458903887    445306582  
  445477227        445644412        456543826        457122729        457942894
       458015229        458087103        458166808        458244605       
458308897        458376167        458448560        458513801        458582228   
    458646114        458708955        458773934        458836129       
458903960    445306715     445477250        445644438        456543867       
457122752        457942951        458015252        458087129        458166816   
    458244613        458308905        458376183        458448578       
458513884        458582244        458646122        458709060        458773959   
    458836152        458904026    445306723     445477318        445644503     
  456544618        457122778        457942985        458015260        458087152
       458166865        458244621        458308921        458376209       
458448586        458513900        458582269        458646130        458709078   
    458773967        458836178        458904042    445306756     445477417     
  445644511        456544824        457122802        457943017        458015286
       458087202        458166907        458244639        458308954       
458376233        458448594        458513918        458582277        458646171   
    458709086        458773975        458836202        458904059    445306814  
  445477425        445644602        456545664        457122836        457943066
       458015294        458087327        458166923        458244647       
458308970        458376266        458448602        458513926        458582285   
    458646213        458709102        458773983        458836210       
458904067    445306889     445477458        445644610        456545748       
457122851        457943074        458015302        458087368        458166931   
    458244654        458308988        458376290        458448610       
458513942        458582293        458646221        458709151        458773991   
    458836228        458904075    445306939     445477581        445644685     
  456547389        457123057        457943090        458015328        458087376
       458166964        458244704        458308996        458376308       
458448628        458513991        458582301        458646239        458709169   
    458774007        458836236        458904091    445307010     445477615     
  445644719        456547629        457123065        457943108        458015344
       458087384        458166998        458244712        458309036       
458376316        458448669        458514007        458582327        458646254   
    458709177        458774031        458836244        458904109    445307028  
  445477656        445644875        456552009        457123073        457943124
       458015385        458087434        458167012        458244720       
458309051        458376332        458448685        458514023        458582343   
    458646270        458709185        458774049        458836251       
458904117    445307069     445477789        445644925        456552330       
457123099        457943157        458015401        458087459        458167020   
    458244753        458309069        458376340        458448693       
458514031        458582392        458646288        458709193        458774056   
    458836293        458904125    445307101     445477920        445645039     
  456553742        457123156        457943165        458015419        458087467
       458167038        458244803        458309077        458376365       
458448719        458514049        458582475        458646346        458709268   
    458774064        458836327        458904133    445307127     445478027     
  445645179        456554658        457123172        457943173        458015435
       458087517        458167046        458244811        458309085       
458376373        458448743        458514056        458582582        458646353   
    458709276        458774072        458836376        458904158    445307150  
  445478050        445645245        456557115        457123198        457943199
       458015484        458087533        458167103        458244878       
458309093        458376381        458448750        458514130        458582699   
    458646379        458709292        458774098        458836392       
458904166    445307218     445478100        445645377        456558485       
457123206        457943215        458015492        458087632        458167137   
    458244902        458309101        458376399        458448768       
458514148        458582715        458646387        458709342        458774114   
    458836400        458904208    445307242     445478126        445645385     
  456561596        457123222        457943231        458015500        458087681
       458167145        458244910        458309119        458376415       
458448776        458514189        458582731        458646403        458709375   
    458774122        458836475        458904224    445307309     445478134     
  445645435        456561786        457123230        457943256        458015518
       458087756        458167178        458244936        458309127       
458376456        458448792        458514221        458582749        458646429   
    458709391        458774148        458836483        458904232    445307341  
  445478175        445645484        456562370        457123248        457943298
       458015526        458087822        458167210        458244944       
458309168        458376464        458448818        458514254        458582756   
    458646437        458709417        458774155        458836491       
458904257    445307358     445478241        445645583        456562610       
457123271        457943306        458015542        458087830        458167251   
    458244951        458309176        458376472        458448826       
458514338        458582798        458646445        458709433        458774163   
    458836517        458904265    445307432     445478365        445645625     
  456563998        457123289        457943322        458015567        458087863
       458167269        458244993        458309192        458376498       
458448859        458514353        458582806        458646460        458709474   
    458774197        458836541        458904273    445307465     445478431     
  445645633        456564012        457123313        457943348        458015575
       458087871        458167301        458245008        458309200       
458376514        458448875        458514361        458582855        458646494   
    458709490        458774205        458836566        458904281    445307481  
  445478464        445645690        456566488        457123388        457943363
       458015609        458087905        458167335        458245016       
458309218        458376530        458448883        458514429        458582863   
    458646510        458709557        458774213        458836624       
458904307    445307523     445478480        445645757        456567205       
457123446        457943371        458015617        458087921        458167343   
    458245040        458309275        458376563        458448891       
458514437        458582871        458646528        458709573        458774247   
    458836640        458904323    445307556     445478662        445645815     
  456567213        457123453        457943389        458015625        458087939
       458167376        458245057        458309291        458376571       
458448909        458514460        458582889        458646536        458709581   
    458774254        458836665        458904380    445307572     445478670     
  445645823        456567395        457123495        457943413        458015633
       458087970        458167392        458245065        458309317       
458376597        458448917        458514478        458582913        458646544   
    458709649        458774262        458836681        458904398    445307770  
  445478746        445645955        456568773        457123529        457943439
       458015641        458087996        458167418        458245081       
458309325        458376605        458448933        458514486        458582996   
    458646569        458709672        458774270        458836707       
458904406    445307838     445478753        445645971        456569664       
457123545        457943447        458015666        458088028        458167426   
    458245107        458309341        458376621        458448941       
458514510        458583002        458646577        458709680        458774288   
    458836822        458904414    445307895     445478795        445645989     
  456570324        457123552        457943454        458015682        458088051
       458167434        458245115        458309390        458376639       
458448958        458514544        458583010        458646585        458709698   
    458774296        458836830        458904422    445307903     445478829     
  445646037        456572866        457123594        457943470        458015690
       458088085        458167459        458245149        458309408       
458376647        458448966        458514569        458583044        458646593   
    458709706        458774304        458836855        458904430    445308026  
  445478845        445646078        456573302        457123628        457943496
       458015708        458088093        458167475        458245164       
458309424        458376662        458448990        458514700        458583135   
    458646601        458709722        458774312        458836897       
458904448    445308117     445478852        445646136        456573781       
457123669        457943512        458015716        458088119        458167483   
    458245180        458309440        458376688        458449055       
458514726        458583176        458646627        458709763        458774320   
    458836913        458904471   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445308190     445478928        445646219        456576354       
457123693        457943520        458015732        458088127        458167509   
    458245206        458309457        458376704        458449071       
458514759        458583184        458646635        458709771        458774361   
    458836939        458904489    445308216     445478936        445646250     
  456577097        457123727        457943538        458015773        458088135
       458167517        458245222        458309473        458376712       
458449105        458514767        458583218        458646650        458709789   
    458774387        458836947        458904521    445308232     445479009     
  445646276        456577683        457123768        457943553        458015781
       458088143        458167566        458245230        458309499       
458376720        458449113        458514775        458583226        458646692   
    458709839        458774395        458836970        458904539    445308299  
  445479025        445646342        456577774        457123776        457943579
       458015799        458088168        458167624        458245248       
458309515        458376746        458449121        458514791        458583259   
    458646718        458709854        458774403        458837036       
458904554    445308356     445479033        445646375        456579002       
457123784        457943611        458015807        458088184        458167673   
    458245255        458309556        458376753        458449147       
458514809        458583267        458646726        458709862        458774411   
    458837044        458904588    445308364     445479058        445646417     
  456579606        457123792        457943629        458015823        458088200
       458167699        458245263        458309564        458376787       
458449170        458514817        458583283        458646742        458709870   
    458774437        458837051        458904604    445308380     445479074     
  445646425        456580240        457123909        457943645        458015849
       458088259        458167723        458245297        458309572       
458376795        458449196        458514825        458583291        458646759   
    458709946        458774445        458837093        458904612    445308406  
  445479090        445646466        456580422        457123933        457943728
       458015880        458088267        458167749        458245305       
458309598        458376803        458449204        458514833        458583309   
    458646775        458709953        458774452        458837119       
458904638    445308448     445479108        445646508        456580554       
457123941        457943744        458015930        458088275        458167780   
    458245313        458309606        458376811        458449220       
458514874        458583325        458646817        458709979        458774460   
    458837127        458904653    445308497     445479363        445646730     
  456584275        457123990        457943769        458015989        458088309
       458167798        458245347        458309655        458376829       
458449253        458514882        458583341        458646825        458709987   
    458774486        458837135        458904679    445308562     445479447     
  445646755        456585348        457124097        457943785        458016011
       458088317        458167806        458245370        458309663       
458376852        458449261        458514908        458583374        458646833   
    458709995        458774494        458837150        458904695    445308596  
  445479462        445646789        456585587        457124121        457943801
       458016029        458088333        458167814        458245453       
458309671        458376886        458449295        458514973        458583390   
    458646858        458710027        458774502        458837200       
458904703    445308646     445479470        445646797        456587724       
457124139        457943819        458016052        458088341        458167848   
    458245487        458309689        458376894        458449303       
458514999        458583416        458646866        458710043        458774510   
    458837218        458904711    445308653     445479488        445646813     
  456588581        457124196        457943884        458016086        458088424
       458167871        458245495        458309697        458376902       
458449311        458515020        458583424        458646882        458710076   
    458774551        458837226        458904737    445308729     445479496     
  445646821        456590157        457124204        457943918        458016102
       458088432        458167905        458245503        458309705       
458376910        458449337        458515046        458583515        458646916   
    458710084        458774569        458837234        458904752    445308737  
  445479629        445646862        456591031        457124220        457943926
       458016136        458088440        458167913        458245511       
458309713        458376951        458449345        458515053        458583531   
    458646924        458710100        458774577        458837242       
458904786    445309008     445479710        445646920        456591353       
457124253        457943975        458016151        458088457        458167947   
    458245529        458309721        458377041        458449360       
458515061        458583549        458646932        458710175        458774585   
    458837267        458904802    445309081     445480015        445646979     
  456591999        457124329        457943991        458016169        458088473
       458167988        458245537        458309739        458377058       
458449378        458515087        458583580        458646957        458710183   
    458774619        458837275        458904828    445309149     445480122     
  445647050        456592880        457124345        457944015        458016177
       458088507        458168010        458245545        458309754       
458377074        458449386        458515103        458583598        458646981   
    458710191        458774627        458837283        458904851    445309198  
  445480304        445647076        456596113        457124436        457944031
       458016185        458088523        458168051        458245578       
458309762        458377090        458449402        458515111        458583614   
    458647005        458710217        458774643        458837309       
458904869    445309214     445480445        445647118        456596634       
457124469        457944114        458016193        458088531        458168069   
    458245594        458309804        458377108        458449444       
458515145        458583655        458647021        458710233        458774650   
    458837325        458904877    445309362     445480460        445647167     
  456598101        457124535        457944122        458016201        458088556
       458168085        458245644        458309838        458377116       
458449451        458515178        458583697        458647054        458710290   
    458774668        458837333        458904893    445309404     445480494     
  445647175        456602275        457124543        457944163        458016219
       458088564        458168168        458245669        458309846       
458377132        458449477        458515244        458583705        458647088   
    458710308        458774692        458837341        458904901    445309495  
  445480502        445647217        456603703        457124600        457944189
       458016227        458088572        458168184        458245677       
458309853        458377140        458449485        458515269        458583713   
    458647096        458710316        458774700        458837358       
458904943    445309610     445480627        445647225        456605245       
457124634        457944205        458016235        458088580        458168226   
    458245685        458309861        458377165        458449493       
458515319        458583739        458647112        458710332        458774734   
    458837382        458904950    445309628     445480767        445647290     
  456607217        457124741        457944239        458016243        458088622
       458168267        458245727        458309879        458377173       
458449527        458515335        458583747        458647146        458710357   
    458774742        458837432        458904968    445309685     445480809     
  445647472        456607399        457124758        457944254        458016268
       458088663        458168275        458245735        458309887       
458377181        458449543        458515350        458583846        458647153   
    458710365        458774759        458837440        458904976    445309719  
  445480833        445647514        456607480        457124766        457944270
       458016276        458088689        458168283        458245743       
458309929        458377207        458449550        458515368        458583929   
    458647161        458710399        458774791        458837473       
458904984    445309792     445481096        445647605        456608090       
457124782        457944346        458016284        458088705        458168291   
    458245784        458309937        458377215        458449576       
458515376        458583945        458647179        458710456        458774809   
    458837481        458904992    445309875     445481112        445647613     
  456610955        457124824        457944353        458016318        458088721
       458168341        458245792        458309945        458377231       
458449592        458515384        458583960        458647187        458710464   
    458774817        458837515        458905015    445309925     445481153     
  445647746        456611235        457124840        457944387        458016326
       458088754        458168408        458245800        458309952       
458377249        458449675        458515434        458583994        458647195   
    458710472        458774825        458837531        458905023    445309974  
  445481203        445648025        456611672        457124857        457944395
       458016375        458088788        458168465        458245826       
458309986        458377256        458449683        458515566        458584000   
    458647211        458710506        458774833        458837614       
458905031    445310006     445481229        445648058        456613009       
457124873        457944411        458016391        458088796        458168473   
    458245834        458309994        458377280        458449717       
458515590        458584042        458647237        458710522        458774841   
    458837630        458905049    445310030     445481252        445648066     
  456613504        457124949        457944429        458016409        458088838
       458168481        458245859        458310000        458377348       
458449725        458515608        458584075        458647252        458710530   
    458774858        458837648        458905064    445310063     445481286     
  445648116        456614353        457124998        457944502        458016417
       458088846        458168499        458245867        458310018       
458377355        458449733        458515632        458584166        458647260   
    458710563        458774866        458837663        458905072    445310089  
  445481377        445648124        456614940        457125003        457944569
       458016425        458088853        458168523        458245891       
458310026        458377363        458449758        458515640        458584174   
    458647278        458710571        458774874        458837739       
458905098    445310352     445481393        445648207        456614973       
457125086        457944577        458016458        458088879        458168531   
    458245909        458310059        458377371        458449766       
458515657        458584208        458647286        458710589        458774890   
    458837747        458905106    445310436     445481427        445648223     
  456615194        457125144        457944601        458016490        458088887
       458168556        458245917        458310067        458377389       
458449782        458515673        458584315        458647294        458710639   
    458774908        458837754        458905122    445310535     445481518     
  445648256        456615582        457125227        457944627        458016516
       458088895        458168572        458245941        458310075       
458377405        458449816        458515681        458584349        458647302   
    458710647        458774924        458837762        458905148    445310568  
  445481526        445648280        456616325        457125243        457944668
       458016524        458088937        458168606        458245966       
458310083        458377447        458449832        458515715        458584372   
    458647310        458710654        458774932        458837838       
458905163    445310600     445481641        445648439        456618438       
457125250        457944684        458016532        458088945        458168622   
    458245982        458310109        458377454        458449857       
458515723        458584422        458647328        458710662        458774940   
    458837846        458905171    445310634     445481666        445648447     
  456618560        457125268        457944700        458016540        458088952
       458168630        458246014        458310117        458377462       
458449907        458515756        458584489        458647336        458710720   
    458774973        458837861        458905189    445310683     445481690     
  445648454        456618776        457125292        457944734        458016573
       458088986        458168655        458246022        458310125       
458377470        458449915        458515764        458584497        458647344   
    458710738        458774999        458837879        458905197    445310717  
  445481724        445648488        456618834        457125342        457944767
       458016581        458089067        458168689        458246030       
458310133        458377488        458449923        458515772        458584539   
    458647377        458710779        458775012        458837895       
458905205    445310725     445481732        445648504        456620418       
457125367        457944791        458016649        458089075        458168705   
    458246048        458310158        458377504        458449949       
458515814        458584547        458647401        458710803        458775020   
    458837903        458905213    445310782     445481849        445648579     
  456622505        457125391        457944833        458016656        458089083
       458168770        458246055        458310174        458377520       
458449956        458515863        458584562        458647427        458710811   
    458775038        458837929        458905239    445310808     445481914     
  445648595        456622539        457125441        457944858        458016698
       458089091        458168796        458246063        458310182       
458377561        458449972        458515871        458584570        458647435   
    458710829        458775079        458837937        458905254    445310873  
  445481989        445648637        456623073        457125466        457944882
       458016730        458089117        458168804        458246071       
458310190        458377579        458449980        458515897        458584596   
    458647468        458710845        458775095        458837960       
458905270    445310881     445481997        445648645        456626001       
457125524        457944890        458016748        458089158        458168861   
    458246097        458310208        458377629        458450012       
458515913        458584604        458647476        458710878        458775103   
    458837986        458905288    445311020     445482011        445648694     
  456627306        457125607        457944908        458016755        458089166
       458168879        458246121        458310232        458377637       
458450046        458515947        458584646        458647492        458710886   
    458775160        458837994        458905296    445311046     445482060     
  445648702        456628718        457125680        457944916        458016789
       458089265        458168903        458246154        458310240       
458377652        458450061        458515988        458584687        458647500   
    458710910        458775178        458838034        458905304    445311053  
  445482193        445648728        456629187        457125730        457944924
       458016805        458089299        458168911        458246170       
458310273        458377678        458450087        458516002        458584695   
    458647518        458710944        458775186        458838059       
458905312    445311160     445482276        445648777        456629971       
457125748        457944932        458016821        458089323        458168929   
    458246212        458310281        458377686        458450095       
458516036        458584703        458647526        458710969        458775194   
    458838075        458905346    445311178     445482417        445648819     
  456630193        457125805        457944965        458016839        458089372
       458168937        458246220        458310299        458377694       
458450111        458516044        458584711        458647559        458711009   
    458775202        458838091        458905353    445311293     445482433     
  445648884        456630524        457125839        457944973        458016862
       458089380        458168945        458246238        458310307       
458377728        458450129        458516051        458584745        458647575   
    458711017        458775210        458838109        458905387    445311343  
  445482458        445648934        456630581        457125854        457945046
       458016870        458089398        458169034        458246246       
458310315        458377769        458450160        458516069        458584760   
    458647583        458711025        458775228        458838158       
458905395    445311368     445482482        445648967        456630847       
457125904        457945053        458016888        458089414        458169059   
    458246279        458310323        458377785        458450178       
458516077        458584786        458647591        458711033        458775236   
    458838174        458905403    445311384     445482680        445649049     
  456631415        457125912        457945087        458016896        458089455
       458169075        458246303        458310331        458377793       
458450244        458516119        458584794        458647617        458711066   
    458775244        458838182        458905411    445311418     445482714     
  445649064        456632215        457125953        457945129        458016904
       458089513        458169083        458246329        458310349       
458377819        458450285        458516127        458584810        458647633   
    458711108        458775277        458838208        458905445    445311426  
  445482797        445649072        456633403        457126001        457945137
       458016938        458089521        458169117        458246337       
458310380        458377843        458450301        458516143        458584836   
    458647658        458711124        458775285        458838224       
458905460    445311483     445482839        445649155        456633684       
457126100        457945202        458016953        458089539        458169125   
    458246378        458310406        458377850        458450327       
458516176        458584844        458647666        458711132        458775293   
    458838281        458905478    445311525     445482896        445649197     
  456635077        457126118        457945210        458016979        458089554
       458169133        458246394        458310422        458377876       
458450335        458516184        458584885        458647690        458711157   
    458775350        458838331        458905486    445311558     445482920     
  445649254        456636752        457126142        457945228        458017035
       458089588        458169158        458246402        458310463       
458377892        458450343        458516242        458584919        458647724   
    458711165        458775376        458838356        458905502    445311582  
  445482953        445649296        456637230        457126175        457945269
       458017043        458089596        458169224        458246410       
458310489        458377926        458450350        458516291        458584950   
    458647740        458711173        458775384        458838406       
458905528    445311632     445483001        445649312        456638717       
457126209        457945285        458017092        458089612        458169232   
    458246428        458310505        458377942        458450368       
458516333        458585015        458647757        458711199        458775392   
    458838422        458905536    445311830     445483027        445649346     
  456639756        457126217        457945376        458017118        458089638
       458169257        458246436        458310539        458377959       
458450400        458516341        458585023        458647781        458711215   
    458775400        458838430        458905577    445312044     445483076     
  445649387        456639798        457126241        457945392        458017134
       458089653        458169281        458246485        458310554       
458377967        458450418        458516358        458585049        458647799   
    458711223        458775418        458838463        458905783    445312085  
  445483084        445649437        456646959        457126266        457945400
       458017167        458089687        458169323        458246519       
458310570        458377975        458450459        458516366        458585064   
    458647815        458711231        458775434        458838497       
458905809    445312135     445483118        445649494        456648682       
457126308        457945418        458017191        458089729        458169331   
    458246527        458310588        458377991        458450525       
458516382        458585072        458647831        458711249        458775442   
    458838562        458905817    445312150     445483126        445649502     
  456648690        457126316        457945426        458017233        458089745
       458169349        458246535        458310596        458378007       
458450590        458516390        458585148        458647849        458711264   
    458775459        458838588        458905825    445312168     445483175     
  445649569        456651504        457126340        457945459        458017266
       458089760        458169406        458246550        458310612       
458378023        458450616        458516408        458585155        458647898   
    458711298        458775467        458838596        458905833    445312341  
  445483183        445649759        456654458        457126381        457945467
       458017290        458089786        458169414        458246568       
458310638        458378031        458450632        458516416        458585163   
    458647930        458711348        458775475        458838604       
458905858    445312416     445483266        445649767        456654680       
457126415        457945475        458017308        458089802        458169430   
    458246576        458310653        458378049        458450681       
458516432        458585171        458647948        458711355        458775491   
    458838620        458905866   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445312515     445483282        445649817        456655927       
457126472        457945483        458017324        458089836        458169448   
    458246600        458310679        458378072        458450723       
458516457        458585213        458647955        458711371        458775517   
    458838646        458905874    445312523     445483308        445649841     
  456656248        457126522        457945517        458017365        458089844
       458169455        458246618        458310695        458378098       
458450731        458516465        458585254        458647971        458711397   
    458775558        458838661        458905882    445312549     445483340     
  445649916        456657980        457126530        457945525        458017399
       458089869        458169489        458246659        458310703       
458378106        458450749        458516481        458585296        458647989   
    458711413        458775582        458838687        458905890    445312556  
  445483449        445649965        456658517        457126647        457945533
       458017449        458089901        458169513        458246667       
458310729        458378130        458450756        458516499        458585304   
    458647997        458711447        458775590        458838703       
458905908    445312598     445483548        445650005        456660182       
457126662        457945574        458017456        458089919        458169547   
    458246683        458310737        458378189        458450780       
458516515        458585338        458648029        458711462        458775640   
    458838729        458905916    445312655     445483571        445650054     
  456661263        457126787        457945590        458017464        458089968
       458169554        458246691        458310745        458378197       
458450798        458516523        458585379        458648037        458711470   
    458775673        458838737        458905932    445312754     445483605     
  445650104        456662170        457126795        457945616        458017472
       458089984        458169596        458246717        458310752       
458378213        458450806        458516549        458585387        458648060   
    458711538        458775681        458838745        458905965    445312895  
  445483621        445650237        456663012        457126845        457945624
       458017498        458090008        458169612        458246758       
458310760        458378221        458450814        458516564        458585411   
    458648136        458711546        458775723        458838760       
458905973    445312903     445483662        445650278        456663194       
457126894        457945632        458017514        458090024        458169620   
    458246832        458310778        458378247        458450822       
458516572        458585429        458648144        458711553        458775764   
    458838810        458905999    445312937     445483670        445650344     
  456663897        457126910        457945665        458017522        458090032
       458169638        458246840        458310794        458378254       
458450848        458516598        458585437        458648169        458711603   
    458775772        458838869        458906005    445312945     445483696     
  445650369        456666114        457126928        457945707        458017530
       458090040        458169646        458246865        458310802       
458378262        458450863        458516622        458585445        458648185   
    458711652        458775780        458838877        458906013    445313083  
  445483704        445650385        456667450        457126977        457945731
       458017548        458090057        458169653        458246881       
458310836        458378270        458450871        458516671        458585452   
    458648227        458711660        458775798        458838885       
458906021    445313109     445483712        445650401        456668276       
457127017        457945772        458017555        458090065        458169687   
    458246931        458310844        458378288        458450889       
458516697        458585460        458648243        458711678        458775814   
    458838919        458906054    445313257     445483720        445650435     
  456668482        457127041        457945780        458017654        458090073
       458169695        458246949        458310851        458378312       
458450913        458516721        458585478        458648250        458711686   
    458775822        458838935        458906062    445313265     445483738     
  445650476        456669035        457127058        457945806        458017670
       458090081        458169703        458247004        458310869       
458378320        458450954        458516762        458585510        458648284   
    458711751        458775830        458838943        458906070    445313349  
  445483746        445650492        456669043        457127256        457945822
       458017712        458090099        458169711        458247012       
458310877        458378338        458450962        458516812        458585528   
    458648300        458711801        458775855        458838950       
458906088    445313356     445483860        445650567        456669050       
457127280        457945855        458017738        458090107        458169737   
    458247020        458310885        458378346        458450970       
458516838        458585536        458648342        458711819        458775863   
    458838992        458906120    445313430     445483902        445650575     
  456669233        457127306        457945871        458017746        458090131
       458169760        458247038        458310901        458378361       
458451010        458516861        458585551        458648375        458711827   
    458775871        458839008        458906146    445313521     445484025     
  445650617        456671189        457127314        457945897        458017761
       458090156        458169778        458247061        458310919       
458378379        458451044        458516895        458585569        458648409   
    458711835        458775897        458839024        458906187    445313570  
  445484058        445650773        456671353        457127330        457945905
       458017787        458090164        458169794        458247087       
458310927        458378387        458451069        458516929        458585593   
    458648433        458711850        458775905        458839032       
458906211    445313596     445484082        445650831        456672674       
457127397        457945913        458017795        458090248        458169836   
    458247095        458311016        458378395        458451085       
458516945        458585627        458648441        458711884        458775921   
    458839081        458906229    445313620     445484165        445650898     
  456674266        457127405        457945996        458017829        458090362
       458169851        458247111        458311024        458378403       
458451093        458516960        458585635        458648458        458711892   
    458775947        458839099        458906245    445313638     445484173     
  445650906        456674464        457127413        457946036        458017845
       458090370        458169893        458247145        458311032       
458378429        458451119        458517026        458585643        458648466   
    458711900        458775970        458839115        458906252    445313653  
  445484363        445650948        456675156        457127447        457946077
       458017886        458090388        458169919        458247152       
458311081        458378460        458451127        458517034        458585668   
    458648490        458711918        458775988        458839123       
458906302    445313737     445484389        445650955        456675784       
457127538        457946101        458017910        458090479        458169935   
    458247194        458311099        458378478        458451143       
458517042        458585676        458648524        458711926        458776010   
    458839164        458906328    445313794     445484413        445650963     
  456676378        457127587        457946127        458017928        458090487
       458169950        458247202        458311149        458378486       
458451150        458517059        458585700        458648532        458711942   
    458776036        458839198        458906344    445313869     445484462     
  445650971        456678937        457127611        457946150        458017944
       458090503        458169968        458247236        458311156       
458378494        458451168        458517075        458585726        458648540   
    458711959        458776051        458839206        458906369    445313877  
  445484488        445651037        456679034        457127694        457946192
       458017993        458090529        458169992        458247251       
458311206        458378502        458451176        458517133        458585759   
    458648565        458711967        458776069        458839214       
458906377    445313885     445484637        445651052        456682004       
457127751        457946200        458018009        458090560        458170040   
    458247269        458311230        458378536        458451184       
458517141        458585775        458648573        458711975        458776077   
    458839248        458906385    445313968     445484793        445651078     
  456682079        457127777        457946242        458018041        458090578
       458170057        458247277        458311248        458378585       
458451192        458517158        458585809        458648615        458711983   
    458776085        458839255        458906393    445314032     445484850     
  445651110        456682269        457127850        457946259        458018066
       458090586        458170107        458247285        458311255       
458378593        458451234        458517190        458585833        458648631   
    458712056        458776093        458839271        458906435    445314073  
  445484926        445651185        456684240        457127868        457946267
       458018082        458090610        458170115        458247350       
458311263        458378601        458451242        458517224        458585858   
    458648664        458712072        458776101        458839289       
458906443    445314164     445484934        445651243        456684737       
457127892        457946358        458018090        458090636        458170131   
    458247376        458311289        458378619        458451275       
458517232        458585866        458648698        458712098        458776119   
    458839297        458906450    445314198     445484959        445651367     
  456686112        457127926        457946374        458018108        458090651
       458170149        458247384        458311297        458378627       
458451283        458517257        458585882        458648748        458712106   
    458776127        458839305        458906468    445314271     445484983     
  445651383        456686351        457127934        457946390        458018165
       458090677        458170164        458247400        458311321       
458378643        458451291        458517265        458585890        458648755   
    458712114        458776135        458839313        458906484    445314354  
  445485030        445651474        456687300        457127975        457946416
       458018272        458090693        458170198        458247467       
458311347        458378650        458451309        458517281        458585924   
    458648763        458712122        458776143        458839339       
458906492    445314404     445485055        445651482        456687326       
457127983        457946432        458018298        458090727        458170289   
    458247483        458311354        458378684        458451333       
458517307        458585973        458648771        458712155        458776150   
    458839354        458906500    445314412     445485139        445651516     
  456689579        457127991        457946440        458018314        458090735
       458170305        458247509        458311370        458378718       
458451358        458517315        458585981        458648789        458712171   
    458776168        458839388        458906518    445314438     445485147     
  445651524        456691831        457128031        457946457        458018348
       458090743        458170313        458247525        458311388       
458378734        458451366        458517323        458586005        458648821   
    458712197        458776176        458839396        458906526    445314446  
  445485212        445651540        456694181        457128056        457946465
       458018371        458090768        458170362        458247566       
458311412        458378742        458451382        458517331        458586039   
    458648839        458712205        458776218        458839404       
458906617    445314537     445485261        445651631        456694926       
457128064        457946473        458018413        458090784        458170420   
    458247590        458311446        458378767        458451390       
458517356        458586054        458648847        458712213        458776234   
    458839412        458906625    445314594     445485394        445651821     
  456695980        457128080        457946481        458018462        458090792
       458170438        458247608        458311487        458378783       
458451408        458517372        458586062        458648854        458712270   
    458776242        458839420        458906633    445314677     445485410     
  445651847        456696095        457128122        457946499        458018470
       458090800        458170446        458247616        458311545       
458378809        458451416        458517398        458586112        458648862   
    458712304        458776259        458839479        458906641    445314735  
  445485444        445651896        456696400        457128270        457946507
       458018512        458090842        458170487        458247632       
458311552        458378817        458451424        458517422        458586138   
    458648912        458712312        458776267        458839503       
458906658    445314750     445485451        445652100        456698943       
457128288        457946515        458018538        458090867        458170495   
    458247665        458311602        458378825        458451473       
458517430        458586146        458648920        458712320        458776283   
    458839511        458906666    445314859     445485535        445652167     
  456699248        457128338        457946598        458018587        458090925
       458170503        458247699        458311818        458378833       
458451499        458517448        458586153        458648946        458712338   
    458776291        458839586        458906708    445314883     445485634     
  445652209        456699453        457128346        457946622        458018603
       458090933        458170511        458247707        458311834       
458378858        458451507        458517463        458586203        458648953   
    458712346        458776317        458839594        458906724    445314941  
  445485659        445652266        456699685        457128379        457946663
       458018637        458090941        458170529        458247723       
458311883        458378866        458451523        458517497        458586237   
    458648995        458712353        458776325        458839628       
458906732    445314974     445485683        445652332        456700079       
457128395        457946671        458018652        458090974        458170537   
    458247731        458311909        458378874        458451531       
458517505        458586245        458649019        458712361        458776341   
    458839636        458906740    445314982     445485733        445652365     
  456700905        457128437        457946721        458018678        458090982
       458170545        458247749        458311917        458378890       
458451564        458517513        458586252        458649035        458712411   
    458776366        458839651        458906765    445315039     445485758     
  445652407        456701234        457128502        457946812        458018686
       458090990        458170552        458247756        458311925       
458378916        458451572        458517521        458586286        458649050   
    458712429        458776374        458839685        458906773    445315120  
  445485808        445652456        456701416        457128536        457946911
       458018777        458091014        458170578        458247772       
458311941        458378924        458451598        458517570        458586294   
    458649068        458712445        458776382        458839735       
458906799    445315138     445485824        445652522        456705052       
457128544        457946978        458018785        458091022        458170586   
    458247780        458311966        458378932        458451614       
458517588        458586302        458649126        458712452        458776408   
    458839743        458906815    445315211     445485881        445652605     
  456705151        457128551        457946986        458018793        458091048
       458170594        458247798        458311974        458378981       
458451630        458517596        458586310        458649134        458712460   
    458776432        458839776        458906831    445315245     445485931     
  445652795        456705482        457128585        457947026        458018801
       458091063        458170628        458247806        458311990       
458378999        458451648        458517604        458586328        458649142   
    458712478        458776440        458839800        458906864    445315286  
  445485964        445652837        456706464        457128643        457947067
       458018835        458091071        458170636        458247822       
458312006        458379005        458451655        458517612        458586344   
    458649167        458712502        458776465        458839818       
458906880    445315344     445485972        445652860        456706886       
457128684        457947109        458018843        458091089        458170644   
    458247855        458312014        458379021        458451663       
458517620        458586369        458649183        458712528        458776481   
    458839826        458906948    445315351     445486053        445652894     
  456708304        457128700        457947125        458018868        458091105
       458170651        458247863        458312022        458379039       
458451671        458517646        458586419        458649191        458712551   
    458776499        458839875        458906963    445315385     445486111     
  445652902        456708429        457128726        457947133        458018900
       458091113        458170685        458247871        458312048       
458379047        458451697        458517679        458586427        458649209   
    458712577        458776515        458839883        458906971    445315476  
  445486137        445652951        456709393        457128858        457947166
       458018918        458091121        458170693        458247897       
458312071        458379062        458451705        458517695        458586443   
    458649217        458712585        458776523        458839909       
458907011    445315518     445486145        445652993        456709765       
457128882        457947174        458018942        458091139        458170719   
    458247913        458312097        458379070        458451713       
458517711        458586450        458649225        458712593        458776572   
    458839933        458907052    445315534     445486202        445653074     
  456710029        457128890        457947182        458018959        458091154
       458170735        458247921        458312139        458379138       
458451739        458517729        458586484        458649233        458712619   
    458776598        458839966        458907060    445315591     445486228     
  445653165        456711142        457128999        457947208        458018975
       458091170        458170743        458247939        458312154       
458379146        458451754        458517737        458586534        458649266   
    458712635        458776606        458839982        458907078    445315690  
  445486244        445653173        456712074        457129005        457947232
       458018991        458091196        458170750        458247954       
458312196        458379161        458451762        458517752        458586542   
    458649282        458712676        458776614        458839990       
458907086    445315823     445486285        445653249        456713650       
457129039        457947257        458019023        458091253        458170768   
    458247962        458312204        458379179        458451770       
458517778        458586559        458649308        458712718        458776630   
    458840022        458907110    445315831     445486293        445653264     
  456715366        457129112        457947265        458019031        458091279
       458170776        458247970        458312212        458379211       
458451796        458517786        458586567        458649324        458712742   
    458776648        458840030        458907128    445315856     445486350     
  445653298        456715382        457129146        457947315        458019064
       458091287        458170784        458247988        458312220       
458379237        458451804        458517828        458586583        458649340   
    458712759        458776655        458840055        458907136    445316011  
  445486459        445653355        456715879        457129328        457947323
       458019072        458091295        458170834        458248010       
458312253        458379245        458451853        458517836        458586591   
    458649357        458712783        458776663        458840097       
458907144    445316060     445486509        445653371        456716331       
457129344        457947364        458019106        458091337        458170859   
    458248028        458312261        458379278        458451887       
458517844        458586617        458649365        458712791        458776671   
    458840113        458907151    445316250     445486582        445653405     
  456717453        457129351        457947380        458019114        458091352
       458170867        458248051        458312287        458379294       
458451937        458517869        458586633        458649373        458712809   
    458776689        458840121        458907169    445316433     445486673     
  445653447        456717933        457129443        457947398        458019130
       458091360        458170875        458248085        458312295       
458379302        458451960        458517885        458586658        458649399   
    458712825        458776705        458840204        458907201    445316466  
  445486681        445653462        456718386        457129450        457947430
       458019155        458091378        458170917        458248093       
458312311        458379310        458451978        458517893        458586666   
    458649407        458712833        458776713        458840212       
458907219    445316474     445486749        445653553        456719442       
457129468        457947448        458019163        458091386        458170933   
    458248135        458312329        458379328        458451986       
458517901        458586674        458649415        458712858        458776721   
    458840238        458907250   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445316490     445486822        445653579        456719566       
457129542        457947463        458019189        458091394        458170958   
    458248143        458312345        458379344        458452000       
458517935        458586690        458649423        458712874        458776739   
    458840246        458907300    445316516     445486905        445653587     
  456719640        457129575        457947489        458019213        458091428
       458170974        458248176        458312360        458379369       
458452026        458517976        458586708        458649431        458712882   
    458776747        458840279        458907326    445316532     445486913     
  445653629        456720333        457129591        457947505        458019262
       458091444        458171063        458248192        458312444       
458379393        458452042        458517992        458586732        458649456   
    458712908        458776754        458840287        458907334    445316649  
  445487028        445653678        456720879        457129690        457947513
       458019270        458091451        458171105        458248200       
458312451        458379401        458452075        458518008        458586740   
    458649464        458712916        458776762        458840311       
458907342    445316805     445487127        445653793        456723196       
457129708        457947539        458019288        458091469        458171220   
    458248218        458312501        458379427        458452091       
458518024        458586757        458649472        458712924        458776788   
    458840329        458907409    445316946     445487184        445653942     
  456723949        457129724        457947588        458019312        458091477
       458171287        458248226        458312535        458379468       
458452109        458518099        458586765        458649480        458712973   
    458776804        458840337        458907458    445316979     445487242     
  445653959        456724145        457129773        457947638        458019338
       458091501        458171295        458248234        458312543       
458379476        458452125        458518156        458586773        458649506   
    458712981        458776820        458840352        458907466    445317035  
  445487275        445653967        456725142        457129781        457947679
       458019346        458091584        458171345        458248242       
458312568        458379484        458452141        458518198        458586807   
    458649514        458713047        458776853        458840360       
458907490    445317084     445487317        445654148        456726165       
457129872        457947737        458019353        458091634        458171386   
    458248275        458312584        458379492        458452232       
458518206        458586831        458649522        458713070        458776861   
    458840394        458907532    445317258     445487366        445654247     
  456726496        457129880        457947778        458019379        458091683
       458171410        458248291        458312592        458379518       
458452240        458518263        458586872        458649530        458713088   
    458776879        458840428        458907557    445317365     445487374     
  445654288        456726736        457129930        457947810        458019403
       458091733        458171444        458248325        458312600       
458379534        458452257        458518271        458586880        458649548   
    458713104        458776911        458840451        458907573    445317399  
  445487390        445654478        456727130        457129948        457947851
       458019411        458091758        458171451        458248341       
458312626        458379542        458452265        458518347        458586914   
    458649563        458713120        458776929        458840469       
458907607    445317431     445487473        445654577        456731595       
457130003        457947885        458019429        458091824        458171485   
    458248358        458312634        458379559        458452273       
458518354        458586955        458649605        458713146        458776945   
    458840485        458907615    445317449     445487556        445654601     
  456733039        457130060        457947893        458019452        458091840
       458171519        458248366        458312642        458379567       
458452281        458518370        458586971        458649613        458713153   
    458777000        458840543        458907631    445317464     445487564     
  445654668        456733724        457130086        457947927        458019486
       458091857        458171576        458248382        458312717       
458379591        458452299        458518388        458587003        458649621   
    458713195        458777018        458840584        458907649    445317522  
  445487598        445654676        456735307        457130094        457947968
       458019494        458091873        458171626        458248390       
458312733        458379625        458452307        458518396        458587078   
    458649639        458713203        458777026        458840592       
458907714    445317555     445487606        445654692        456736271       
457130110        457948123        458019502        458091899        458171709   
    458248457        458312766        458379658        458452315       
458518404        458587086        458649647        458713211        458777034   
    458840618        458907722    445317605     445487630        445654700     
  456736537        457130136        457948156        458019510        458091907
       458171717        458248465        458312808        458379674       
458452323        458518412        458587102        458649654        458713252   
    458777042        458840667        458907730    445317654     445487705     
  445654817        456736818        457130151        457948206        458019528
       458091915        458171741        458248473        458312865       
458379708        458452331        458518446        458587110        458649662   
    458713278        458777075        458840683        458907748    445317787  
  445487713        445654833        456736925        457130284        457948214
       458019544        458091923        458171766        458248499       
458312899        458379724        458452364        458518495        458587128   
    458649670        458713328        458777083        458840691       
458907755    445317837     445487788        445654866        456738467       
457130300        457948230        458019569        458091931        458171808   
    458248515        458312915        458379732        458452380       
458518511        458587151        458649696        458713351        458777091   
    458840709        458907763    445317845     445487846        445654882     
  456738947        457130342        457948248        458019585        458091949
       458171857        458248523        458312956        458379757       
458452398        458518529        458587177        458649712        458713377   
    458777117        458840808        458907771    445317886     445487861     
  445654916        456739515        457130425        457948271        458019627
       458091972        458171899        458248572        458312964       
458379773        458452414        458518560        458587185        458649720   
    458713385        458777141        458840816        458907789    445317902  
  445487952        445654940        456739770        457130458        457948289
       458019643        458091998        458172004        458248580       
458312972        458379799        458452422        458518586        458587227   
    458649746        458713419        458777158        458840832       
458907797    445317910     445487994        445654957        456741131       
457130482        457948297        458019650        458092020        458172046   
    458248598        458313004        458379815        458452430       
458518651        458587235        458649761        458713435        458777166   
    458840899        458907805    445317977     445488141        445655038     
  456741933        457130490        457948305        458019668        458092038
       458172079        458248606        458313020        458379849       
458452448        458518677        458587243        458649779        458713443   
    458777174        458840923        458907813    445318009     445488166     
  445655111        456742246        457130516        457948313        458019676
       458092046        458172087        458248630        458313038       
458379880        458452471        458518701        458587276        458649795   
    458713450        458777182        458840949        458907821    445318066  
  445488174        445655269        456742428        457130532        457948339
       458019700        458092053        458172095        458248648       
458313061        458379898        458452497        458518727        458587318   
    458649803        458713468        458777190        458840956       
458907839    445318132     445488216        445655277        456743889       
457130599        457948388        458019718        458092137        458172103   
    458248663        458313103        458379906        458452505       
458518743        458587326        458649811        458713476        458777208   
    458840998        458907870    445318199     445488265        445655301     
  456744747        457130623        457948438        458019726        458092160
       458172137        458248671        458313129        458379914       
458452513        458518784        458587334        458649837        458713500   
    458777216        458841004        458907888    445318272     445488414     
  445655384        456745637        457130672        457948446        458019734
       458092202        458172145        458248689        458313152       
458379948        458452521        458518842        458587342        458649845   
    458713518        458777224        458841012        458907896    445318306  
  445488455        445655426        456747195        457130698        457948453
       458019759        458092277        458172244        458248705       
458313186        458379955        458452539        458518875        458587367   
    458649852        458713542        458777232        458841020       
458907904    445318421     445488463        445655509        456747310       
457130722        457948461        458019791        458092285        458172509   
    458248721        458313194        458379963        458452596       
458518941        458587383        458649860        458713559        458777240   
    458841038        458907912    445318454     445488471        445655541     
  456749845        457130755        457948479        458019809        458092293
       458172525        458248747        458313236        458379997       
458452620        458518958        458587409        458649886        458713567   
    458777257        458841087        458907938    445318579     445488497     
  445655616        456750967        457130797        457948529        458019817
       458092301        458172533        458248754        458313269       
458380045        458452646        458518990        458587425        458649902   
    458713617        458777265        458841095        458907946    445318587  
  445488554        445655681        456752872        457130839        457948545
       458019825        458092350        458172558        458248762       
458313293        458380052        458452661        458519030        458587474   
    458649910        458713641        458777273        458841103       
458907953    445318629     445488646        445655749        456752989       
457130888        457948594        458019858        458092368        458172574   
    458248788        458313301        458380060        458452679       
458519055        458587516        458649928        458713682        458777281   
    458841178        458907961    445318637     445488661        445655764     
  456754159        457130912        457948636        458019866        458092392
       458172582        458248796        458313319        458380094       
458452695        458519063        458587524        458649936        458713716   
    458777299        458841228        458907995    445318736     445488695     
  445655822        456755289        457130920        457948669        458019874
       458092400        458172616        458248804        458313327       
458380110        458452703        458519139        458587532        458649944   
    458713724        458777307        458841251        458908001    445318751  
  445488729        445655897        456757483        457130946        457948677
       458019890        458092426        458172640        458248861       
458313335        458380136        458452737        458519147        458587540   
    458649951        458713732        458777315        458841269       
458908019    445318769     445488737        445655988        456759919       
457130953        457948693        458019908        458092442        458172657   
    458248887        458313343        458380144        458452745       
458519154        458587565        458650017        458713740        458777349   
    458841285        458908027    445318934     445488745        445656176     
  456761121        457130987        457948719        458019916        458092459
       458172699        458248895        458313376        458380151       
458452760        458519162        458587573        458650025        458713781   
    458777356        458841327        458908092    445318967     445488794     
  445656218        456761147        457131019        457948727        458019924
       458092467        458172715        458248903        458313384       
458380227        458452778        458519170        458587656        458650033   
    458713799        458777364        458841343        458908100    445319155  
  445488810        445656226        456761154        457131035        457948735
       458019932        458092475        458172723        458248911       
458313400        458380300        458452786        458519204        458587672   
    458650058        458713815        458777372        458841350       
458908142    445319304     445488869        445656234        456761519       
457131076        457948743        458019957        458092483        458172731   
    458248952        458313418        458380375        458452794       
458519220        458587714        458650066        458713856        458777380   
    458841368        458908175    445319353     445488893        445656333     
  456761691        457131159        457948750        458019999        458092509
       458172772        458248960        458313426        458380409       
458452802        458519238        458587763        458650082        458713864   
    458777398        458841376        458908183    445319411     445488901     
  445656465        456762178        457131274        457948768        458020005
       458092517        458172780        458248978        458313434       
458380466        458452810        458519261        458587771        458650116   
    458713906        458777406        458841400        458908209    445319460  
  445488919        445656515        456762434        457131282        457948826
       458020039        458092541        458172798        458248986       
458313442        458380532        458452828        458519279        458587797   
    458650124        458713922        458777414        458841426       
458908225    445319478     445488943        445656531        456762541       
457131316        457948834        458020047        458092566        458172830   
    458248994        458313459        458380557        458452836       
458519287        458587805        458650132        458713948        458777422   
    458841442        458908241    445319551     445488950        445656580     
  456762558        457131407        457948925        458020112        458092582
       458172905        458249026        458313467        458380573       
458452851        458519295        458587813        458650140        458713989   
    458777430        458841459        458908258    445319643     445489008     
  445656788        456762640        457131456        457948966        458020138
       458092616        458172939        458249034        458313483       
458380664        458452869        458519303        458587862        458650157   
    458713997        458777463        458841467        458908316    445319767  
  445489024        445657026        456762723        457131472        457949006
       458020146        458092624        458172962        458249067       
458313491        458380714        458452885        458519329        458587870   
    458650165        458714011        458777471        458841491       
458908332    445319858     445489073        445657133        456763572       
457131480        457949022        458020153        458092632        458172970   
    458249091        458313509        458380722        458452927       
458519436        458587896        458650173        458714029        458777489   
    458841517        458908357    445319866     445489107        445657141     
  456764059        457131563        457949055        458020161        458092657
       458172996        458249125        458313525        458380730       
458452950        458519444        458587904        458650199        458714078   
    458777661        458841525        458908373    445319957     445489131     
  445657182        456764539        457131571        457949071        458020187
       458092673        458173002        458249133        458313533       
458380839        458452968        458519451        458587920        458650215   
    458714102        458777679        458841533        458908399    445319999  
  445489297        445657190        456764562        457131696        457949089
       458020211        458092681        458173010        458249158       
458313541        458380862        458453008        458519477        458587938   
    458650223        458714110        458777687        458841566       
458908415    445320005     445489404        445657323        456764646       
457131712        457949105        458020229        458092715        458173069   
    458249182        458313558        458380870        458453024       
458519501        458587946        458650231        458714144        458777695   
    458841582        458908431    445320013     445489412        445657331     
  456764877        457131720        457949139        458020237        458092723
       458173127        458249224        458313590        458380888       
458453032        458519527        458587987        458650249        458714151   
    458777703        458841590        458908506    445320047     445489461     
  445657554        456765395        457131761        457949154        458020260
       458092772        458173135        458249273        458313608       
458380904        458453057        458519543        458587995        458650280   
    458714185        458777745        458841608        458908514    445320138  
  445489511        445657562        456765510        457131787        457949170
       458020278        458092814        458173200        458249299       
458313616        458380912        458453073        458519568        458588001   
    458650306        458714219        458777802        458841616       
458908555    445320245     445489578        445657596        456765957       
457131845        457949196        458020286        458092830        458173218   
    458249331        458313632        458381001        458453099       
458519584        458588019        458650314        458714227        458777810   
    458841640        458908571    445320260     445489651        445657612     
  456766336        457131852        457949204        458020328        458092848
       458173234        458249406        458313657        458381118       
458453107        458519618        458588043        458650322        458714243   
    458777828        458841665        458908605    445320278     445489669     
  445657836        456766666        457131878        457949220        458020336
       458092863        458173325        458249414        458313681       
458381126        458453115        458519667        458588092        458650330   
    458714250        458777836        458841681        458908621    445320302  
  445489685        445657877        456766831        457131928        457949238
       458020344        458092871        458173333        458249463       
458313707        458381159        458453131        458519709        458588100   
    458650355        458714268        458777851        458841699       
458908647    445320328     445489750        445657893        456766872       
457131936        457949329        458020369        458092913        458173341   
    458249471        458313731        458381183        458453149       
458519717        458588118        458650371        458714284        458777869   
    458841707        458908688    445320351     445489958        445658115     
  456767342        457131969        457949337        458020385        458092939
       458173366        458249489        458313749        458381191       
458453156        458519733        458588142        458650397        458714318   
    458777885        458841723        458908704    445320393     445489974     
  445658297        456768019        457131977        457949352        458020393
       458092947        458173374        458249505        458313772       
458381209        458453172        458519741        458588175        458650421   
    458714326        458777919        458841749        458908712    445320435  
  445490071        445658370        456768142        457132017        457949360
       458020443        458092988        458173408        458249513       
458313806        458381217        458453180        458519766        458588191   
    458650439        458714334        458777927        458841756       
458908720    445320450     445490162        445658412        456768456       
457132108        457949402        458020450        458093028        458173416   
    458249539        458313814        458381266        458453206       
458519808        458588209        458650447        458714391        458777950   
    458841772        458908753    445320468     445490261        445658479     
  456769223        457132116        457949477        458020476        458093069
       458173457        458249554        458313822        458381274       
458453214        458519857        458588233        458650462        458714409   
    458777968        458841780        458908795    445320526     445490279     
  445658578        456769645        457132132        457949485        458020542
       458093077        458173465        458249596        458313830       
458381282        458453222        458519865        458588241        458650470   
    458714417        458777976        458841814        458908852    445320567  
  445490337        445658602        456769900        457132173        457949501
       458020559        458093085        458173473        458249604       
458313855        458381308        458453248        458519873        458588266   
    458650512        458714458        458777992        458841830       
458908860    445320617     445490436        445658644        456770254       
457132215        457949527        458020567        458093150        458173507   
    458249638        458313863        458381316        458453271       
458519907        458588282        458650546        458714466        458778008   
    458841848        458908878   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445320625     445490493        445658735        456770429       
457132264        457949584        458020575        458093168        458173523   
    458249646        458313871        458381332        458453289       
458519915        458588290        458650561        458714524        458778032   
    458841855        458908886    445320666     445490501        445658818     
  456770593        457132272        457949618        458020583        458093234
       458173564        458249661        458313905        458381357       
458453313        458519923        458588308        458650645        458714573   
    458778057        458841913        458908902    445320674     445490543     
  445659055        456770635        457132363        457949634        458020591
       458093242        458173572        458249679        458313939       
458381399        458453354        458519931        458588316        458650660   
    458714599        458778073        458841962        458908910    445320773  
  445490550        445659139        456771005        457132397        457949667
       458020641        458093259        458173598        458249711       
458313954        458381407        458453362        458519949        458588357   
    458650678        458714607        458778099        458841988       
458908928    445320914     445490584        445659253        456771120       
457132413        457949725        458020666        458093267        458173622   
    458249745        458313962        458381431        458453396       
458519956        458588365        458650694        458714623        458778115   
    458841996        458908944    445320922     445490675        445659360     
  456771286        457132421        457949741        458020674        458093291
       458173630        458249786        458314002        458381456       
458453404        458519964        458588373        458650710        458714631   
    458778123        458842135        458908969    445320930     445490758     
  445659485        456771294        457132454        457949758        458020682
       458093309        458173648        458249802        458314028       
458381498        458453412        458519972        458588399        458650736   
    458714656        458778131        458842184        458908977    445321011  
  445490816        445659493        456771682        457132504        457949774
       458020708        458093317        458173655        458249828       
458314036        458381506        458453420        458519980        458588456   
    458650785        458714664        458778164        458842259       
458908993    445321128     445490865        445659527        456771989       
457132538        457949790        458020724        458093325        458173663   
    458249851        458314044        458381514        458453438       
458520012        458588464        458650835        458714672        458778172   
    458842283        458909017    445321334     445490873        445659543     
  456772052        457132546        457949824        458020732        458093333
       458173705        458249893        458314069        458381530       
458453453        458520053        458588472        458650868        458714680   
    458778206        458842325        458909033    445321391     445490923     
  445659600        456772235        457132595        457949881        458020740
       458093341        458173739        458249927        458314085       
458381563        458453461        458520095        458588506        458650892   
    458714706        458778248        458842366        458909041    445321409  
  445490949        445659634        456773084        457132629        457949915
       458020765        458093366        458173754        458249935       
458314119        458381571        458453479        458520137        458588522   
    458650926        458714714        458778271        458842374       
458909058    445321441     445490956        445659691        456773274       
457132652        457949949        458020781        458093382        458173762   
    458249943        458314127        458381589        458453487       
458520160        458588530        458650934        458714730        458778354   
    458842382        458909066    445321458     445491004        445659832     
  456773886        457132694        457949964        458020807        458093390
       458173788        458249968        458314143        458381605       
458453503        458520186        458588548        458650942        458714755   
    458778388        458842432        458909074    445321474     445491012     
  445659907        456774074        457132710        457949972        458020823
       458093416        458173804        458249976        458314150       
458381639        458453511        458520202        458588589        458650967   
    458714763        458778396        458842440        458909082    445321508  
  445491020        445659915        456774314        457132736        457950004
       458020831        458093473        458173820        458249984       
458314168        458381670        458453529        458520244        458588662   
    458650991        458714797        458778446        458842457       
458909090    445321532     445491038        445660038        456774405       
457132744        457950020        458020849        458093515        458173838   
    458250016        458314184        458381688        458453537       
458520251        458588670        458651049        458714813        458778453   
    458842465        458909108    445321573     445491103        445660129     
  456774868        457132751        457950038        458020898        458093523
       458173853        458250032        458314200        458381696       
458453545        458520285        458588704        458651064        458714821   
    458778503        458842499        458909116    445321730     445491111     
  445660137        456775501        457132868        457950046        458020963
       458093531        458173879        458250057        458314218       
458381720        458453552        458520293        458588712        458651106   
    458714839        458778529        458842507        458909124    445321748  
  445491194        445660160        456775543        457132876        457950053
       458020989        458093556        458173887        458250081       
458314242        458381738        458453578        458520301        458588746   
    458651114        458714862        458778537        458842523       
458909140    445321821     445491236        445660178        456775584       
457132884        457950079        458020997        458093564        458173903   
    458250099        458314259        458381746        458453594       
458520319        458588761        458651122        458714896        458778545   
    458842531        458909157    445321839     445491244        445660210     
  456775741        457132892        457950111        458021011        458093572
       458173929        458250107        458314275        458381753       
458453602        458520327        458588779        458651155        458714904   
    458778586        458842549        458909165    445321854     445491293     
  445660228        456775956        457132942        457950145        458021045
       458093598        458173945        458250123        458314309       
458381761        458453636        458520350        458588787        458651163   
    458714953        458778602        458842564        458909173    445321912  
  445491301        445660293        456776301        457132959        457950178
       458021052        458093606        458173952        458250164       
458314333        458381795        458453644        458520384        458588803   
    458651205        458714961        458778628        458842580       
458909181    445321953     445491376        445660301        456776327       
457132967        457950228        458021060        458093614        458173986   
    458250214        458314341        458381803        458453651       
458520418        458588811        458651262        458714979        458778636   
    458842598        458909199    445321979     445491640        445660327     
  456776483        457132983        457950251        458021078        458093622
       458174000        458250255        458314416        458381837       
458453669        458520426        458588845        458651270        458714987   
    458778644        458842614        458909215    445321987     445491665     
  445660426        456776988        457133007        457950301        458021094
       458093655        458174034        458250263        458314424       
458381878        458453701        458520434        458588852        458651288   
    458715018        458778651        458842622        458909231    445322142  
  445491749        445660558        456777002        457133031        457950327
       458021128        458093697        458174042        458250289       
458314440        458381886        458453735        458520442        458588886   
    458651296        458715034        458778685        458842648       
458909249    445322175     445491806        445660657        456777044       
457133130        457950368        458021136        458093713        458174091   
    458250305        458314465        458381894        458453743       
458520467        458588894        458651312        458715067        458778693   
    458842655        458909272    445322217     445491830        445660707     
  456777077        457133148        457950400        458021144        458093721
       458174133        458250321        458314499        458381928       
458453750        458520475        458589025        458651346        458715075   
    458778701        458842713        458909280    445322324     445491905     
  445660723        456777093        457133189        457950418        458021151
       458093739        458174182        458250370        458314515       
458381936        458453768        458520509        458589058        458651353   
    458715083        458778719        458842754        458909306    445322373  
  445491947        445660772        456777143        457133197        457950426
       458021177        458093762        458174232        458250388       
458314523        458381944        458453784        458520541        458589066   
    458651387        458715133        458778727        458842762       
458909314    445322423     445491988        445660798        456777390       
457133239        457950434        458021193        458093804        458174257   
    458250420        458314531        458382033        458453818       
458520558        458589116        458651395        458715166        458778735   
    458842788        458909330    445322456     445492028        445660913     
  456777432        457133262        457950459        458021201        458093812
       458174273        458250461        458314549        458382058       
458453859        458520566        458589124        458651403        458715174   
    458778776        458842796        458909348    445322480     445492044     
  445660954        456777457        457133312        457950475        458021227
       458093820        458174315        458250495        458314556       
458382066        458453875        458520574        458589132        458651411   
    458715208        458778792        458842804        458909355    445322522  
  445492051        445661010        456777531        457133338        457950517
       458021268        458093846        458174349        458250503       
458314564        458382074        458453883        458520582        458589140   
    458651429        458715216        458778818        458842812       
458909371    445322597     445492101        445661044        456777564       
457133361        457950525        458021276        458093861        458174372   
    458250511        458314598        458382082        458453909       
458520590        458589181        458651478        458715331        458778826   
    458842879        458909389    445322621     445492143        445661069     
  456777572        457133379        457950541        458021300        458093903
       458174398        458250537        458314606        458382116       
458453917        458520608        458589199        458651494        458715372   
    458778834        458842895        458909413    445322647     445492184     
  445661275        456777606        457133387        457950558        458021391
       458093937        458174430        458250545        458314614       
458382132        458453933        458520665        458589215        458651502   
    458715398        458778867        458842929        458909421    445322738  
  445492259        445661291        456777671        457133395        457950590
       458021441        458093960        458174455        458250552       
458314630        458382140        458453974        458520681        458589223   
    458651510        458715463        458778875        458842937       
458909439    445322878     445492275        445661325        456777697       
457133411        457950624        458021474        458093978        458174471   
    458250560        458314648        458382157        458453990       
458520707        458589231        458651528        458715521        458778883   
    458842945        458909462    445322902     445492366        445661341     
  456777705        457133445        457950749        458021508        458093994
       458174505        458250578        458314671        458382165       
458454014        458520731        458589249        458651544        458715539   
    458778891        458842960        458909496    445322951     445492382     
  445661416        456777713        457133486        457950772        458021524
       458094000        458174554        458250602        458314697       
458382173        458454022        458520749        458589264        458651585   
    458715604        458778917        458842986        458909504    445322977  
  445492473        445661465        456777788        457133510        457950806
       458021557        458094034        458174570        458250636       
458314705        458382207        458454055        458520772        458589298   
    458651619        458715620        458778925        458842994       
458909520    445323017     445492481        445661556        456777838       
457133627        457950848        458021565        458094042        458174596   
    458250644        458314713        458382215        458454063       
458520798        458589306        458651650        458715638        458778958   
    458843000        458909538    445323041     445492549        445661630     
  456777879        457133650        457950871        458021573        458094059
       458174604        458250651        458314739        458382256       
458454105        458520814        458589314        458651684        458715653   
    458778974        458843067        458909561    445323223     445492564     
  445661689        456777887        457133783        457950921        458021623
       458094083        458174661        458250701        458314804       
458382264        458454113        458520848        458589355        458651734   
    458715661        458778990        458843083        458909587    445323272  
  445492572        445661721        456777911        457133858        457950947
       458021656        458094109        458174679        458250743       
458314820        458382280        458454139        458520871        458589371   
    458651759        458715679        458779006        458843109       
458909603    445323298     445492598        445661762        456777929       
457133890        457951036        458021672        458094117        458174703   
    458250800        458314838        458382298        458454147       
458520889        458589397        458651791        458715703        458779014   
    458843117        458909611    445323413     445492614        445661838     
  456777994        457134039        457951093        458021722        458094125
       458174729        458250826        458314846        458382306       
458454162        458520905        458589413        458651817        458715711   
    458779030        458843133        458909629    445323421     445492630     
  445661861        456778000        457134047        457951101        458021748
       458094141        458174737        458250842        458314853       
458382314        458454170        458520939        458589421        458651833   
    458715745        458779048        458843141        458909637    445323454  
  445492655        445661903        456778018        457134096        457951119
       458021755        458094166        458174760        458250859       
458314879        458382330        458454196        458520947        458589447   
    458651858        458715760        458779055        458843158       
458909645    445323561     445492721        445661937        456778059       
457134112        457951127        458021797        458094190        458174778   
    458250875        458314887        458382355        458454204       
458520988        458589454        458651874        458715778        458779063   
    458843166        458909660    445323595     445492747        445661945     
  456778083        457134138        457951150        458021805        458094208
       458174794        458250909        458314895        458382363       
458454212        458520996        458589462        458651882        458715786   
    458779071        458843174        458909686    445323645     445492846     
  445662000        456778133        457134195        457951192        458021839
       458094224        458174802        458250925        458314911       
458382371        458454220        458521028        458589470        458651908   
    458715794        458779089        458843182        458909702    445323652  
  445493000        445662158        456778273        457134203        457951234
       458021854        458094240        458174810        458250958       
458314937        458382389        458454238        458521051        458589504   
    458651916        458715802        458779113        458843208       
458909710    445323769     445493026        445662190        456778331       
457134260        457951242        458021870        458094257        458174828   
    458250974        458314952        458382405        458454253       
458521069        458589520        458651973        458715810        458779139   
    458843232        458909736    445323793     445493042        445662273     
  456778349        457134278        457951317        458021888        458094265
       458174844        458250990        458315017        458382447       
458454261        458521085        458589538        458651981        458715828   
    458779170        458843257        458909751    445323819     445493158     
  445662448        456778356        457134328        457951341        458021896
       458094273        458174877        458251014        458315025       
458382454        458454279        458521101        458589561        458652013   
    458715836        458779204        458843372        458909801    445323868  
  445493182        445662455        456778414        457134377        457951390
       458021920        458094307        458174901        458251055       
458315058        458382496        458454303        458521127        458589587   
    458652047        458715869        458779212        458843380       
458909819    445323884     445493216        445662463        456778430       
457134401        457951481        458021938        458094315        458174927   
    458251063        458315074        458382504        458454337       
458521143        458589603        458652062        458715935        458779220   
    458843430        458909868    445323892     445493232        445662505     
  456778489        457134468        457951499        458021953        458094323
       458174943        458251071        458315116        458382520       
458454345        458521226        458589629        458652070        458715950   
    458779238        458843448        458909876    445323934     445493257     
  445662679        456778562        457134518        457951549        458021979
       458094331        458174950        458251089        458315124       
458382546        458454360        458521234        458589637        458652096   
    458715976        458779246        458843455        458909884    445323967  
  445493265        445662695        456778604        457134575        457951564
       458021987        458094349        458174976        458251097       
458315165        458382553        458454378        458521242        458589652   
    458652104        458715984        458779261        458843471       
458909892    445323991     445493323        445662703        456778646       
457134625        457951580        458021995        458094356        458175007   
    458251113        458315173        458382603        458454386       
458521259        458589678        458652161        458716016        458779295   
    458843489        458909900    445324015     445493380        445662844     
  456778687        457134716        457951598        458022001        458094398
       458175056        458251139        458315181        458382611       
458454394        458521283        458589686        458652187        458716024   
    458779311        458843513        458909926    445324056     445493398     
  445662950        456778711        457134740        457951606        458022019
       458094406        458175080        458251154        458315199       
458382637        458454402        458521309        458589694        458652195   
    458716032        458779329        458843539        458909934    445324155  
  445493414        445662976        456778729        457134765        457951648
       458022027        458094422        458175098        458251170       
458315207        458382652        458454428        458521317        458589728   
    458652229        458716065        458779337        458843596       
458909942    445324221     445493497        445663040        456778737       
457134773        457951655        458022035        458094430        458175114   
    458251188        458315215        458382686        458454436       
458521325        458589744        458652260        458716073        458779352   
    458843604        458909959    445324452     445493547        445663057     
  456778752        457134799        457951747        458022076        458094471
       458175163        458251204        458315231        458382710       
458454444        458521333        458589751        458652286        458716099   
    458779428        458843620        458909983    445324494     445493679     
  445663065        456778760        457134930        457951846        458022118
       458094539        458175197        458251212        458315306       
458382736        458454469        458521366        458589785        458652294   
    458716107        458779451        458843638        458910023    445324510  
  445493794        445663073        456778778        457134989        457951887
       458022126        458094547        458175205        458251238       
458315322        458382744        458454527        458521374        458589793   
    458652310        458716131        458779469        458843646       
458910031    445324577     445493802        445663370        456778786       
457135044        457951903        458022134        458094554        458175247   
    458251246        458315330        458382751        458454576       
458521382        458589801        458652336        458716149        458779519   
    458843653        458910072   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445324619     445493851        445663396        456778877       
457135051        457951929        458022159        458094604        458175254   
    458251253        458315363        458382769        458454584       
458521390        458589819        458652344        458716156        458779527   
    458843687        458910080    445324734     445493919        445663453     
  456778992        457135077        457952059        458022183        458094612
       458175262        458251279        458315371        458382777       
458454592        458521408        458589868        458652351        458716164   
    458779576        458843703        458910114    445324767     445493943     
  445663495        456779016        457135085        457952083        458022217
       458094638        458175312        458251303        458315389       
458382793        458454618        458521432        458589900        458652369   
    458716198        458779584        458843711        458910130    445324841  
  445494008        445663503        456779040        457135101        457952117
       458022225        458094646        458175338        458251329       
458315405        458382835        458454626        458521499        458589918   
    458652377        458716222        458779642        458843745       
458910163    445324908     445494032        445663560        456779099       
457135168        457952133        458022233        458094653        458175445   
    458251360        458315413        458382868        458454659       
458521523        458589967        458652393        458716248        458779659   
    458843752        458910171    445324916     445494040        445663685     
  456779123        457135184        457952141        458022258        458094687
       458175452        458251378        458315421        458382892       
458454675        458521531        458589975        458652401        458716305   
    458779667        458843810        458910197    445324957     445494065     
  445663693        456779156        457135341        457952158        458022266
       458094695        458175478        458251394        458315439       
458382918        458454691        458521556        458589983        458652435   
    458716313        458779691        458843869        458910239    445324981  
  445494131        445663792        456779230        457135358        457952174
       458022282        458094703        458175486        458251436       
458315447        458382942        458454709        458521564        458589991   
    458652450        458716321        458779717        458843877       
458910247    445325038     445494156        445663982        456779255       
457135374        457952190        458022308        458094711        458175494   
    458251444        458315454        458382975        458454733       
458521572        458590007        458652492        458716347        458779725   
    458843885        458910270    445325152     445494313        445664014     
  456779297        457135424        457952208        458022324        458094729
       458175536        458251477        458315470        458383056       
458454741        458521598        458590049        458652518        458716354   
    458779733        458843901        458910296    445325186     445494321     
  445664071        456779388        457135432        457952224        458022340
       458094737        458175544        458251527        458315488       
458383080        458454758        458521630        458590064        458652534   
    458716362        458779741        458843927        458910312    445325301  
  445494354        445664212        456779503        457135465        457952273
       458022357        458094794        458175585        458251543       
458315504        458383130        458454766        458521655        458590080   
    458652542        458716370        458779766        458843943       
458910346    445325319     445494388        445664220        456779529       
457135515        457952323        458022365        458094802        458175619   
    458251618        458315512        458383171        458454774       
458521705        458590098        458652567        458716404        458779790   
    458843950        458910353    445325327     445494438        445664345     
  456779602        457135531        457952398        458022381        458094810
       458175627        458251642        458315546        458383197       
458454790        458521713        458590114        458652575        458716495   
    458779816        458843968        458910387    445325434     445494461     
  445664360        456779636        457135556        457952406        458022415
       458094836        458175635        458251659        458315561       
458383205        458454816        458521721        458590130        458652609   
    458716503        458779832        458843984        458910403    445325483  
  445494495        445664402        456779677        457135564        457952414
       458022423        458094844        458175650        458251683       
458315579        458383213        458454824        458521739        458590148   
    458652625        458716537        458779857        458844024       
458910437    445325509     445494511        445664535        456779693       
457135598        457952430        458022431        458094877        458175668   
    458251691        458315603        458383247        458454832       
458521754        458590155        458652641        458716552        458779865   
    458844032        458910452    445325541     445494552        445664568     
  456779776        457135622        457952448        458022456        458094885
       458175684        458251725        458315645        458383312       
458454873        458521762        458590171        458652658        458716586   
    458779881        458844065        458910528    445325673     445494578     
  445664584        456779792        457135689        457952455        458022530
       458094901        458175700        458251766        458315652       
458383338        458454881        458521770        458590197        458652666   
    458716602        458779907        458844081        458910536    445325715  
  445494636        445664592        456779842        457135713        457952463
       458022548        458094919        458175726        458251774       
458315660        458383353        458454899        458521812        458590205   
    458652674        458716628        458779915        458844115       
458910551    445325731     445494685        445664634        456779859       
457135820        457952471        458022589        458094950        458175742   
    458251816        458315678        458383361        458454915       
458521820        458590221        458652682        458716636        458779923   
    458844123        458910593    445325764     445494727        445664659     
  456779883        457135853        457952489        458022597        458094968
       458175809        458251824        458315686        458383395       
458454923        458521846        458590247        458652690        458716651   
    458779949        458844131        458910619    445325905     445494867     
  445664790        456779917        457135879        457952505        458022605
       458095007        458175825        458251832        458315694       
458383403        458454964        458521861        458590296        458652716   
    458716685        458779956        458844149        458910635    445325913  
  445494891        445664808        456779933        457135903        457952513
       458022613        458095015        458175866        458251840       
458315710        458383411        458454972        458521887        458590304   
    458652757        458716768        458779972        458844156       
458910650    445326119     445495021        445664857        456779941       
457135937        457952554        458022621        458095023        458175882   
    458251857        458315728        458383429        458455003       
458521895        458590312        458652799        458716776        458780046   
    458844172        458910676    445326432     445495054        445664980     
  456779958        457136000        457952596        458022639        458095098
       458175940        458251873        458315744        458383437       
458455029        458521903        458590320        458652807        458716800   
    458780079        458844180        458910684    445326465     445495096     
  445665037        456779966        457136042        457952604        458022670
       458095130        458175973        458251881        458315751       
458383445        458455045        458521911        458590338        458652831   
    458716834        458780103        458844255        458910726    445326473  
  445495120        445665052        456779982        457136067        457952638
       458022688        458095163        458175981        458251899       
458315785        458383478        458455052        458521929        458590346   
    458652880        458716925        458780145        458844263       
458910734    445326499     445495211        445665060        456780030       
457136075        457952646        458022696        458095171        458175999   
    458251915        458315793        458383502        458455078       
458521960        458590353        458652906        458716933        458780160   
    458844297        458910742    445326523     445495245        445665128     
  456780055        457136091        457952661        458022720        458095197
       458176021        458251923        458315827        458383528       
458455102        458521986        458590361        458652922        458716982   
    458780178        458844313        458910759    445326549     445495286     
  445665151        456780063        457136125        457952679        458022761
       458095239        458176054        458251931        458315843       
458383536        458455110        458522000        458590395        458652955   
    458716990        458780186        458844321        458910767    445326622  
  445495310        445665235        456780071        457136141        457952695
       458022787        458095247        458176062        458251949       
458315850        458383551        458455128        458522034        458590437   
    458652997        458717006        458780202        458844388       
458910775    445326713     445495328        445665276        456780113       
457136174        457952711        458022795        458095254        458176070   
    458251964        458315868        458383577        458455136       
458522091        458590445        458653037        458717014        458780228   
    458844396        458910783    445326739     445495336        445665367     
  456780147        457136208        457952737        458022803        458095288
       458176088        458251998        458315876        458383601       
458455144        458522117        458590460        458653052        458717030   
    458780236        458844404        458910791    445326762     445495385     
  445665391        456780154        457136224        457952752        458022811
       458095296        458176146        458252038        458315918       
458383619        458455219        458522125        458590478        458653086   
    458717048        458780244        458844420        458910825    445326770  
  445495484        445665409        456780246        457136273        457952794
       458022837        458095312        458176195        458252061       
458315942        458383643        458455235        458522133        458590486   
    458653094        458717063        458780251        458844438       
458910841    445326838     445495559        445665417        456780261       
457136331        457952802        458022852        458095320        458176260   
    458252079        458315959        458383650        458455250       
458522174        458590494        458653110        458717071        458780269   
    458844453        458910866    445326861     445495658        445665441     
  456780287        457136349        457952810        458022860        458095429
       458176302        458252087        458315967        458383676       
458455268        458522190        458590502        458653136        458717105   
    458780277        458844495        458910932    445326879     445495674     
  445665458        456780295        457136398        457952828        458022878
       458095536        458176328        458252095        458315991       
458383726        458455276        458522208        458590510        458653169   
    458717121        458780293        458844503        458910940    445326952  
  445495732        445665490        456780345        457136414        457952844
       458022894        458095569        458176344        458252111       
458316015        458383809        458455284        458522224        458590551   
    458653177        458717139        458780327        458844529       
458910973    445326978     445495740        445665581        456780352       
457136562        457952877        458022910        458095593        458176351   
    458252129        458316023        458383825        458455292       
458522257        458590569        458653185        458717188        458780335   
    458844545        458911005    445326986     445495856        445665615     
  456780410        457136588        457952919        458022928        458095635
       458176369        458252137        458316031        458383841       
458455326        458522281        458590593        458653193        458717196   
    458780343        458844552        458911021    445327042     445495898     
  445665631        456780469        457136612        457952927        458022936
       458095643        458176385        458252178        458316049       
458383858        458455334        458522299        458590601        458653201   
    458717220        458780350        458844586        458911054    445327216  
  445495906        445665722        456780485        457136661        457952984
       458022944        458095718        458176393        458252194       
458316064        458383866        458455342        458522307        458590627   
    458653235        458717246        458780392        458844594       
458911070    445327349     445495914        445665755        456780493       
457136695        457952992        458022969        458095726        458176435   
    458252202        458316072        458383874        458455359       
458522323        458590635        458653284        458717253        458780418   
    458844602        458911104    445327356     445495963        445665763     
  456780501        457136752        457953008        458022977        458095809
       458176450        458252210        458316098        458383890       
458455367        458522331        458590650        458653292        458717279   
    458780426        458844610        458911112    445327372     445496011     
  445665771        456780519        457136778        457953016        458022985
       458095841        458176468        458252244        458316106       
458383957        458455375        458522398        458590668        458653318   
    458717303        458780434        458844628        458911153    445327463  
  445496193        445665797        456780550        457136810        457953024
       458023033        458095866        458176476        458252251       
458316122        458383999        458455417        458522422        458590676   
    458653326        458717345        458780467        458844644       
458911179    445327513     445496201        445665847        456780584       
457136828        457953032        458023041        458095924        458176484   
    458252269        458316130        458384005        458455425       
458522430        458590767        458653342        458717360        458780491   
    458844669        458911187    445327539     445496250        445665862     
  456780626        457136851        457953040        458023058        458095965
       458176492        458252335        458316148        458384013       
458455433        458522448        458590775        458653359        458717378   
    458780509        458844677        458911195    445327554     445496326     
  445666092        456780675        457136877        457953057        458023066
       458095999        458176500        458252343        458316163       
458384039        458455458        458522455        458590783        458653391   
    458717386        458780517        458844693        458911252    445327620  
  445496359        445666167        456780782        457136901        457953065
       458023082        458096021        458176526        458252350       
458316171        458384088        458455466        458522463        458590791   
    458653417        458717410        458780533        458844735       
458911260    445327646     445496409        445666209        456780790       
457136919        457953081        458023090        458096104        458176559   
    458252376        458316189        458384096        458455474       
458522505        458590817        458653458        458717428        458780566   
    458844784        458911278    445327737     445496425        445666266     
  456780816        457136935        457953099        458023124        458096112
       458176567        458252392        458316197        458384112       
458455524        458522588        458590825        458653466        458717436   
    458780640        458844792        458911286    445327786     445496490     
  445666290        456780865        457136950        457953107        458023140
       458096161        458176575        458252400        458316247       
458384120        458455532        458522646        458590833        458653482   
    458717501        458780657        458844800        458911294    445327869  
  445496649        445666340        456780881        457136968        457953123
       458023207        458096310        458176583        458252434       
458316288        458384161        458455557        458522695        458590882   
    458653516        458717519        458780673        458844826       
458911310    445327927     445496680        445666431        456780907       
457137040        457953149        458023215        458096328        458176591   
    458252467        458316296        458384179        458455565       
458522703        458590916        458653532        458717527        458780681   
    458844859        458911336    445327935     445496763        445666472     
  456781038        457137099        457953156        458023223        458096351
       458176617        458252475        458316304        458384211       
458455573        458522752        458590924        458653540        458717543   
    458780699        458844883        458911344    445327992     445496789     
  445666589        456781046        457137115        457953180        458023249
       458096427        458176633        458252483        458316320       
458384278        458455581        458522786        458590940        458653565   
    458717550        458780707        458844891        458911351    445328131  
  445497027        445666605        456781111        457137123        457953206
       458023264        458096468        458176658        458252491       
458316346        458384286        458455607        458522794        458590965   
    458653581        458717592        458780731        458844917       
458911369    445328271     445497043        445666613        456781145       
457137149        457953222        458023298        458096484        458176674   
    458252525        458316387        458384302        458455615       
458522802        458590973        458653607        458717618        458780749   
    458844933        458911377    445328321     445497050        445666647     
  456781152        457137180        457953263        458023314        458096492
       458176682        458252533        458316429        458384310       
458455623        458522836        458591005        458653623        458717642   
    458780772        458844958        458911401    445328354     445497175     
  445666662        456781160        457137198        457953321        458023322
       458096500        458176690        458252558        458316437       
458384328        458455631        458522844        458591021        458653649   
    458717683        458780780        458844974        458911427    445328370  
  445497316        445666704        456781178        457137214        457953354
       458023330        458096526        458176708        458252574       
458316486        458384351        458455649        458522851        458591047   
    458653672        458717709        458780822        458844982       
458911450    445328396     445497407        445666787        456781194       
457137230        457953388        458023355        458096534        458176732   
    458252582        458316494        458384369        458455664       
458522869        458591070        458653698        458717717        458780863   
    458844990        458911476    445328438     445497555        445666860     
  456781236        457137248        457953396        458023397        458096708
       458176740        458252590        458316502        458384377       
458455698        458522877        458591146        458653714        458717741   
    458780871        458845005        458911492    445328479     445497613     
  445666878        456781244        457137263        457953446        458023439
       458096716        458176849        458252608        458316528       
458384401        458455722        458522927        458591161        458653730   
    458717774        458780889        458845039        458911518    445328677  
  445497639        445666993        456781293        457137362        457953461
       458023447        458096732        458176856        458252616       
458316551        458384443        458455730        458522935        458591203   
    458653763        458717808        458780913        458845047       
458911526    445328701     445497647        445667017        456781301       
457137370        457953479        458023470        458096740        458176872   
    458252632        458316569        458384468        458455771       
458522992        458591237        458653789        458717816        458780921   
    458845054        458911542    445328792     445497654        445667058     
  456781319        457137420        457953495        458023538        458096765
       458176880        458252640        458316601        458384526       
458455797        458523024        458591245        458653821        458717824   
    458780970        458845062        458911559    445328826     445497696     
  445667124        456781384        457137479        457953503        458023553
       458096773        458176914        458252657        458316643       
458384534        458455813        458523032        458591252        458653839   
    458717832        458781002        458845070        458911575    445328859  
  445497712        445667173        456781392        457137503        457953552
       458023561        458096781        458176922        458252665       
458316650        458384559        458455854        458523065        458591278   
    458653854        458717840        458781010        458845088       
458911591    445328867     445497738        445667363        456781400       
457137537        457953560        458023579        458096807        458176963   
    458252699        458316692        458384575        458455870       
458523107        458591286        458653870        458717857        458781028   
    458845104        458911609   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445329113     445497787        445667413        456781418       
457137669        457953586        458023587        458096815        458177011   
    458252707        458316700        458384609        458455888       
458523123        458591294        458653888        458717899        458781036   
    458845138        458911625    445329196     445497811        445667553     
  456781426        457137685        457953602        458023595        458096831
       458177029        458252723        458316726        458384617       
458455946        458523131        458591310        458653912        458717923   
    458781085        458845161        458911641    445329220     445497852     
  445667579        456781509        457137727        457953628        458023603
       458096864        458177052        458252731        458316734       
458384633        458455961        458523164        458591328        458653953   
    458717931        458781093        458845211        458911658    445329253  
  445497860        445667603        456781517        457137750        457953636
       458023629        458096880        458177060        458252756       
458316759        458384641        458455995        458523180        458591351   
    458653979        458717949        458781101        458845229       
458911666    445329352     445497878        445667660        456781525       
457137776        457953644        458023686        458096906        458177102   
    458252780        458316767        458384666        458456050       
458523214        458591377        458653995        458717956        458781168   
    458845260        458911682    445329477     445497886        445667678     
  456781582        457137818        457953669        458023702        458096922
       458177110        458252806        458316791        458384682       
458456084        458523230        458591419        458654019        458717980   
    458781176        458845286        458911690    445329501     445497902     
  445667694        456781616        457137859        457953685        458023710
       458096930        458177144        458252814        458316809       
458384690        458456100        458523297        458591435        458654043   
    458717998        458781242        458845336        458911708    445329709  
  445498140        445667710        456781699        457137883        457953693
       458023728        458096948        458177177        458252822       
458316841        458384716        458456118        458523321        458591443   
    458654050        458718004        458781267        458845344       
458911732    445329766     445498306        445667777        456781707       
457137891        457953768        458023736        458097003        458177219   
    458252830        458316858        458384765        458456126       
458523370        458591450        458654068        458718038        458781283   
    458845351        458911757    445329790     445498314        445667801     
  456781723        457137958        457953818        458023801        458097011
       458177243        458252871        458316866        458384773       
458456134        458523412        458591484        458654092        458718103   
    458781291        458845369        458911765    445329881     445498363     
  445667827        456781749        457137982        457953826        458023843
       458097029        458177276        458252889        458316874       
458384781        458456167        458523438        458591492        458654118   
    458718111        458781317        458845377        458911815    445329915  
  445498397        445667876        456781806        457138006        457953859
       458023876        458097045        458177284        458252913       
458316882        458384831        458456175        458523446        458591526   
    458654159        458718129        458781325        458845393       
458911823    445329949     445498553        445667884        456781822       
457138048        457953883        458023884        458097110        458177318   
    458252921        458316890        458384849        458456191       
458523479        458591534        458654175        458718160        458781333   
    458845427        458911856    445329980     445498652        445667934     
  456781848        457138089        457953891        458023892        458097151
       458177326        458252939        458316932        458384880       
458456233        458523495        458591542        458654209        458718178   
    458781341        458845435        458911864    445330020     445498728     
  445667967        456781889        457138113        457953909        458023900
       458097169        458177334        458252947        458316999       
458384955        458456241        458523503        458591575        458654217   
    458718186        458781366        458845500        458911872    445330038  
  445498785        445668031        456781897        457138147        457953917
       458023918        458097177        458177433        458252954       
458317013        458384997        458456266        458523511        458591591   
    458654225        458718194        458781390        458845518       
458911880    445330046     445498801        445668072        456781954       
457138154        457953933        458023934        458097193        458177458   
    458252962        458317054        458385119        458456282       
458523529        458591609        458654233        458718202        458781440   
    458845526        458911898    445330095     445498868        445668239     
  456781996        457138162        457953941        458023942        458097201
       458177474        458253010        458317070        458385150       
458456290        458523552        458591625        458654266        458718244   
    458781515        458845567        458911906    445330186     445498876     
  445668304        456782044        457138196        457953958        458023959
       458097276        458177482        458253051        458317104       
458385168        458456316        458523560        458591633        458654274   
    458718251        458781523        458845583        458911914    445330194  
  445498967        445668536        456782085        457138220        457953982
       458023967        458097284        458177490        458253085       
458317138        458385192        458456340        458523578        458591641   
    458654282        458718277        458781556        458845591       
458911930    445330335     445498983        445668551        456782143       
457138246        457953990        458023991        458097292        458177516   
    458253093        458317146        458385200        458456373       
458523610        458591658        458654290        458718285        458781572   
    458845609        458911997    445330418     445498991        445668577     
  456782200        457138303        457954006        458024049        458097300
       458177540        458253101        458317153        458385218       
458456415        458523636        458591666        458654308        458718293   
    458781622        458845617        458912003    445330533     445499049     
  445668635        456782259        457138311        457954030        458024064
       458097318        458177557        458253127        458317229       
458385291        458456449        458523644        458591674        458654324   
    458718301        458781630        458845625        458912045    445330541  
  445499080        445668650        456782275        457138352        457954048
       458024122        458097334        458177565        458253143       
458317237        458385333        458456456        458523685        458591690   
    458654340        458718392        458781648        458845666       
458912060    445330558     445499148        445668718        456782283       
457138360        457954097        458024130        458097342        458177581   
    458253176        458317252        458385374        458456464       
458523693        458591708        458654357        458718434        458781655   
    458845674        458912078    445330566     445499353        445668742     
  456782291        457138378        457954121        458024148        458097359
       458177607        458253184        458317278        458385382       
458456472        458523701        458591716        458654373        458718442   
    458781671        458845690        458912094    445330590     445499403     
  445668809        456782325        457138386        457954154        458024155
       458097409        458177623        458253218        458317294       
458385499        458456506        458523727        458591724        458654381   
    458718467        458781739        458845708        458912102    445330640  
  445499429        445668841        456782366        457138394        457954162
       458024163        458097516        458177649        458253234       
458317310        458385515        458456522        458523735        458591849   
    458654399        458718483        458781747        458845724       
458912136    445330657     445499437        445668890        456782382       
457138410        457954196        458024189        458097524        458177664   
    458253259        458317336        458385556        458456563       
458523750        458591864        458654407        458718509        458781788   
    458845765        458912144    445330715     445499460        445668916     
  456782390        457138436        457954204        458024197        458097540
       458177698        458253275        458317344        458385564       
458456571        458523768        458591898        458654423        458718525   
    458781804        458845773        458912185    445330764     445499494     
  445668940        456782416        457138444        457954212        458024205
       458097581        458177706        458253291        458317351       
458385622        458456597        458523776        458591914        458654431   
    458718533        458781820        458845799        458912243    445330772  
  445499635        445668999        456782432        457138451        457954220
       458024239        458097615        458177730        458253309       
458317377        458385648        458456613        458523784        458591922   
    458654464        458718541        458781838        458845815       
458912250    445330871     445499650        445669062        456782440       
457138469        457954246        458024262        458097649        458177763   
    458253317        458317385        458385663        458456639       
458523792        458591948        458654480        458718566        458781853   
    458845823        458912284    445330897     445499700        445669088     
  456782457        457138642        457954261        458024288        458097656
       458177771        458253333        458317419        458385671       
458456647        458523800        458592102        458654498        458718582   
    458781879        458845831        458912292    445330954     445499767     
  445669138        456782499        457138675        457954287        458024296
       458097680        458177813        458253341        458317435       
458385689        458456662        458523818        458592110        458654514   
    458718616        458781895        458845856        458912326    445330962  
  445500002        445669146        456782523        457138683        457954329
       458024304        458097714        458177839        458253374       
458317443        458385713        458456670        458523826        458592144   
    458654530        458718624        458781903        458845864       
458912359    445330996     445500119        445669153        456782606       
457138709        457954337        458024312        458097722        458177847   
    458253390        458317468        458385721        458456696       
458523891        458592169        458654548        458718632        458781911   
    458845872        458912367    445331010     445500127        445669187     
  456782622        457138741        457954352        458024320        458097730
       458177888        458253408        458317476        458385820       
458456720        458523925        458592185        458654555        458718681   
    458781929        458845898        458912375    445331028     445500135     
  445669195        456782648        457138782        457954360        458024338
       458097748        458177920        458253416        458317492       
458385838        458456738        458523941        458592201        458654563   
    458718715        458781937        458845922        458912383    445331036  
  445500291        445669245        456782721        457138808        457954402
       458024346        458097755        458178027        458253424       
458317500        458385846        458456746        458523958        458592227   
    458654589        458718723        458781960        458845930       
458912409    445331077     445500325        445669260        456782739       
457138840        457954410        458024361        458097763        458178043   
    458253432        458317534        458385853        458456761       
458523966        458592284        458654597        458718731        458781986   
    458845955        458912425    445331093     445500358        445669427     
  456782812        457138881        457954436        458024387        458097771
       458178076        458253440        458317559        458385887       
458456779        458523982        458592318        458654621        458718764   
    458782026        458845963        458912433    445331127     445500424     
  445669526        456782820        457138899        457954451        458024395
       458097839        458178100        458253507        458317567       
458385903        458456787        458524006        458592342        458654639   
    458718822        458782059        458845989        458912458    445331135  
  445500432        445669625        456782846        457138931        457954477
       458024403        458097888        458178126        458253515       
458317575        458385911        458456795        458524014        458592359   
    458654647        458718830        458782083        458845997       
458912466    445331234     445500655        445669708        456782861       
457138949        457954485        458024437        458097896        458178159   
    458253523        458317583        458385937        458456829       
458524022        458592383        458654654        458718848        458782109   
    458846003        458912482    445331390     445500697        445669773     
  456782879        457138972        457954501        458024460        458097904
       458178167        458253549        458317591        458385952       
458456837        458524030        458592433        458654712        458718855   
    458782125        458846011        458912508    445331408     445500721     
  445669799        456782929        457138998        457954519        458024494
       458097912        458178209        458253564        458317609       
458385994        458456845        458524055        458592441        458654746   
    458718863        458782133        458846029        458912532    445331416  
  445500754        445669864        456782960        457139053        457954535
       458024502        458097953        458178241        458253572       
458317617        458386000        458456886        458524089        458592458   
    458654753        458718871        458782141        458846037       
458912540    445331473     445500846        445669914        456783026       
457139079        457954550        458024510        458098019        458178258   
    458253598        458317641        458386034        458456910       
458524105        458592490        458654787        458718897        458782158   
    458846045        458912557    445331499     445500861        445669971     
  456783042        457139095        457954576        458024551        458098035
       458178274        458253606        458317658        458386075       
458456936        458524113        458592508        458654803        458718905   
    458782166        458846052        458912565    445331515     445500994     
  445670078        456783091        457139103        457954600        458024593
       458098084        458178308        458253614        458317674       
458386083        458456944        458524121        458592516        458654837   
    458718939        458782182        458846078        458912573    445331622  
  445501034        445670169        456783141        457139129        457954626
       458024601        458098118        458178324        458253622       
458317690        458386125        458456985        458524139        458592524   
    458654845        458718988        458782216        458846086       
458912599    445331663     445501067        445670201        456783190       
457139178        457954642        458024619        458098126        458178340   
    458253648        458317716        458386141        458456993       
458524147        458592540        458654852        458719010        458782232   
    458846094        458912607    445331697     445501091        445670243     
  456783273        457139186        457954659        458024635        458098142
       458178357        458253655        458317724        458386166       
458457017        458524154        458592573        458654860        458719028   
    458782240        458846102        458912623    445331804     445501133     
  445670250        456783299        457139202        457954675        458024650
       458098159        458178407        458253671        458317732       
458386182        458457025        458524170        458592581        458654928   
    458719036        458782273        458846110        458912631    445331952  
  445501182        445670276        456783323        457139210        457954683
       458024742        458098191        458178423        458253721       
458317740        458386216        458457058        458524188        458592599   
    458654969        458719044        458782281        458846128       
458912664    445331960     445501216        445670326        456783349       
457139244        457954733        458024775        458098209        458178480   
    458253754        458317765        458386224        458457116       
458524196        458592607        458654993        458719069        458782307   
    458846144        458912672    445332018     445501224        445670433     
  456783422        457139269        457954766        458024833        458098217
       458178514        458253762        458317773        458386240       
458457124        458524212        458592672        458655016        458719077   
    458782349        458846169        458912706    445332026     445501323     
  445670466        456783489        457139293        457954782        458024841
       458098258        458178522        458253796        458317799       
458386257        458457157        458524238        458592680        458655024   
    458719101        458782356        458846201        458912714    445332117  
  445501364        445670623        456783497        457139327        457954790
       458024858        458098308        458178548        458253804       
458317807        458386265        458457173        458524253        458592698   
    458655032        458719127        458782364        458846219       
458912763    445332174     445501414        445670714        456783521       
457139350        457954832        458024866        458098316        458178597   
    458253812        458317823        458386273        458457207       
458524261        458592706        458655073        458719135        458782372   
    458846235        458912813    445332232     445501562        445670839     
  456783547        457139376        457954840        458024874        458098324
       458178621        458253861        458317849        458386299       
458457223        458524279        458592714        458655115        458719150   
    458782406        458846250        458912839    445332299     445501596     
  445670888        456783554        457139400        457954865        458024924
       458098373        458178639        458253879        458317856       
458386307        458457249        458524295        458592755        458655131   
    458719168        458782414        458846268        458912870    445332315  
  445501620        445670896        456783604        457139442        457954899
       458024957        458098407        458178654        458253887       
458317864        458386323        458457264        458524329        458592789   
    458655156        458719218        458782422        458846284       
458912888    445332372     445501679        445670904        456783653       
457139459        457954915        458024973        458098449        458178662   
    458253945        458317872        458386422        458457355       
458524386        458592797        458655198        458719234        458782430   
    458846292        458912896    445332422     445501711        445671035     
  456783687        457139467        457954949        458024981        458098456
       458178688        458253986        458317880        458386448       
458457405        458524394        458592805        458655206        458719242   
    458782471        458846300        458912938    445332430     445501778     
  445671068        456783703        457139525        457954980        458025004
       458098506        458178696        458254000        458317898       
458386471        458457413        458524410        458592839        458655230   
    458719283        458782489        458846318        458912953    445332448  
  445501786        445671100        456783760        457139533        457955011
       458025012        458098571        458178720        458254026       
458317922        458386497        458457421        458524436        458592854   
    458655248        458719291        458782497        458846326       
458912961    445332521     445501802        445671118        456783778       
457139541        457955045        458025020        458098605        458178738   
    458254042        458317948        458386539        458457439       
458524477        458592862        458655255        458719325        458782505   
    458846334        458912979    445332547     445501844        445671142     
  456783877        457139582        457955060        458025053        458098613
       458178746        458254067        458317971        458386547       
458457454        458524485        458592896        458655297        458719333   
    458782513        458846342        458912995    445332554     445501901     
  445671175        456783976        457139590        457955086        458025103
       458098621        458178779        458254075        458317997       
458386604        458457462        458524493        458592904        458655313   
    458719341        458782570        458846359        458913027    445332588  
  445501927        445671217        456784032        457139632        457955102
       458025129        458098639        458178860        458254091       
458318011        458386638        458457504        458524501        458592920   
    458655321        458719358        458782588        458846383       
458913035    445332604     445502057        445671233        456784040       
457139665        457955151        458025194        458098654        458178894   
    458254133        458318029        458386646        458457512       
458524527        458592946        458655339        458719374        458782612   
    458846409        458913076   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445332612     445502164        445671241        456784172       
457139681        457955177        458025228        458098704        458178910   
    458254158        458318037        458386679        458457520       
458524535        458592953        458655354        458719382        458782638   
    458846425        458913142    445332661     445502388        445671316     
  456784206        457139764        457955185        458025236        458098712
       458178928        458254166        458318045        458386695       
458457561        458524543        458592987        458655370        458719424   
    458782646        458846458        458913183    445332679     445502396     
  445671332        456784214        457139814        457955193        458025277
       458098761        458178944        458254174        458318060       
458386703        458457587        458524550        458593001        458655404   
    458719465        458782653        458846508        458913209    445332687  
  445502412        445671357        456784248        457139939        457955250
       458025301        458098795        458178951        458254208       
458318078        458386729        458457595        458524634        458593027   
    458655412        458719473        458782661        458846516       
458913217    445332711     445502453        445671472        456784263       
457139947        457955276        458025327        458098803        458178969   
    458254224        458318102        458386737        458457611       
458524659        458593076        458655438        458719515        458782695   
    458846524        458913233    445332828     445502461        445671563     
  456784305        457140002        457955292        458025343        458098852
       458178977        458254240        458318128        458386745       
458457629        458524709        458593100        458655446        458719523   
    458782729        458846532        458913258    445332851     445502529     
  445671670        456784313        457140168        457955300        458025368
       458098860        458178993        458254273        458318144       
458386778        458457637        458524717        458593118        458655453   
    458719606        458782745        458846557        458913266    445332869  
  445502693        445671696        456784347        457140218        457955318
       458025376        458098878        458179009        458254299       
458318169        458386786        458457645        458524741        458593126   
    458655479        458719614        458782778        458846565       
458913274    445332877     445502719        445671738        456784354       
457140226        457955367        458025400        458098886        458179017   
    458254307        458318177        458386794        458457652       
458524758        458593142        458655487        458719622        458782786   
    458846599        458913316    445332901     445502974        445671852     
  456784529        457140234        457955391        458025418        458098902
       458179025        458254315        458318193        458386802       
458457686        458524766        458593159        458655495        458719630   
    458782828        458846607        458913324    445332927     445503030     
  445671878        456784537        457140267        457955433        458025426
       458098910        458179041        458254331        458318201       
458386810        458457710        458524782        458593217        458655511   
    458719689        458782844        458846615        458913365    445332950  
  445503188        445671928        456784545        457140317        457955441
       458025434        458098944        458179058        458254349       
458318227        458386844        458457736        458524808        458593225   
    458655529        458719697        458782893        458846631       
458913399    445333040     445503238        445671944        456784552       
457140325        457955474        458025442        458098969        458179082   
    458254372        458318300        458386869        458457751       
458524832        458593233        458655552        458719762        458782901   
    458846649        458913407    445333065     445503261        445671951     
  456784594        457140358        457955490        458025459        458098977
       458179116        458254398        458318326        458386901       
458457777        458524857        458593241        458655560        458719770   
    458782919        458846664        458913415    445333123     445503311     
  445672066        456784602        457140374        457955532        458025475
       458098985        458179173        458254463        458318334       
458386935        458457793        458524865        458593258        458655602   
    458719838        458782927        458846672        458913456    445333131  
  445503410        445672157        456784669        457140416        457955540
       458025483        458099025        458179181        458254471       
458318342        458386943        458457819        458524873        458593266   
    458655636        458719853        458782935        458846680       
458913472    445333164     445503444        445672223        456784701       
457140499        457955573        458025509        458099066        458179207   
    458254489        458318367        458386968        458457827       
458524881        458593290        458655644        458719861        458782984   
    458846730        458913506    445333206     445503550        445672231     
  456784735        457140515        457955623        458025517        458099082
       458179215        458254505        458318383        458386976       
458457868        458524899        458593316        458655677        458719887   
    458782992        458846755        458913522    445333230     445503634     
  445672249        456784800        457140531        457955631        458025640
       458099090        458179272        458254513        458318391       
458386992        458457884        458524923        458593357        458655727   
    458719903        458783024        458846821        458913530    445333263  
  445503675        445672256        456784826        457140606        457955649
       458025657        458099108        458179306        458254570       
458318425        458387016        458457892        458524949        458593373   
    458655743        458719952        458783032        458846839       
458913555    445333321     445503683        445672298        456784842       
457140648        457955664        458025665        458099116        458179322   
    458254588        458318441        458387024        458457900       
458524980        458593381        458655750        458719978        458783040   
    458846854        458913563    445333339     445503717        445672314     
  456784867        457140663        457955672        458025707        458099140
       458179330        458254612        458318458        458387032       
458457934        458525011        458593423        458655768        458720000   
    458783073        458846862        458913589    445333362     445503808     
  445672355        456784875        457140689        457955706        458025723
       458099157        458179363        458254620        458318516       
458387040        458457942        458525029        458593431        458655776   
    458720026        458783081        458846896        458913597    445333461  
  445503865        445672389        456784917        457140713        457955722
       458025731        458099199        458179421        458254653       
458318532        458387081        458457959        458525060        458593449   
    458655800        458720083        458783123        458846912       
458913605    445333503     445503923        445672405        456784974       
457140788        457955748        458025749        458099215        458179439   
    458254679        458318557        458387107        458457975       
458525086        458593464        458655834        458720109        458783131   
    458846938        458913639    445333511     445503956        445672488     
  456785047        457140804        457955789        458025780        458099280
       458179447        458254695        458318581        458387123       
458457983        458525094        458593472        458655867        458720117   
    458783172        458846946        458913662    445333552     445504038     
  445672520        456785070        457140846        457955805        458025798
       458099322        458179454        458254711        458318615       
458387164        458457991        458525102        458593498        458655875   
    458720141        458783222        458846979        458913688    445333719  
  445504046        445672579        456785138        457140861        457955847
       458025806        458099330        458179462        458254729       
458318672        458387206        458458023        458525110        458593506   
    458655883        458720166        458783248        458847001       
458913696    445333768     445504145        445672637        456785146       
457140903        457955854        458025814        458099397        458179470   
    458254760        458318680        458387214        458458031       
458525136        458593563        458655891        458720182        458783263   
    458847035        458913712    445333826     445504178        445672645     
  456785153        457140911        457955862        458025848        458099454
       458179488        458254786        458318714        458387248       
458458056        458525144        458593597        458655909        458720190   
    458783271        458847068        458913746    445333891     445504244     
  445672652        456785187        457140960        457955870        458025855
       458099496        458179504        458254802        458318748       
458387271        458458098        458525169        458593621        458655925   
    458720208        458783305        458847092        458913795    445334006  
  445504251        445672728        456785252        457141059        457955888
       458025871        458099504        458179546        458254828       
458318763        458387339        458458106        458525177        458593647   
    458655933        458720232        458783347        458847118       
458913811    445334048     445504301        445672736        456785286       
457141075        457955904        458025889        458099538        458179587   
    458254851        458318813        458387347        458458130       
458525193        458593662        458655958        458720240        458783354   
    458847126        458913845    445334071     445504335        445672751     
  456785336        457141083        457955912        458025897        458099553
       458179595        458254885        458318847        458387362       
458458148        458525201        458593670        458655982        458720273   
    458783362        458847175        458913860    445334089     445504483     
  445672793        456785419        457141125        457955953        458025913
       458099561        458179611        458254901        458318854       
458387453        458458163        458525227        458593688        458655990   
    458720299        458783404        458847191        458913894    445334097  
  445504533        445672827        456785427        457141281        457955987
       458025921        458099579        458179629        458254935       
458318862        458387503        458458197        458525243        458593696   
    458656006        458720307        458783412        458847217       
458913902    445334147     445504541        445672892        456785450       
457141323        457956001        458025939        458099603        458179645   
    458254950        458318904        458387545        458458205       
458525250        458593704        458656022        458720315        458783438   
    458847233        458913910    445334204     445504566        445672983     
  456785484        457141349        457956043        458025962        458099629
       458179652        458254968        458318920        458387552       
458458213        458525300        458593720        458656030        458720331   
    458783446        458847241        458913928    445334238     445504699     
  445673056        456785526        457141398        457956092        458025996
       458099652        458179686        458254976        458318953       
458387560        458458239        458525326        458593803        458656048   
    458720356        458783479        458847258        458913944    445334287  
  445504707        445673064        456785567        457141406        457956142
       458026036        458099686        458179728        458254984       
458319001        458387594        458458254        458525359        458593811   
    458656055        458720372        458783495        458847266       
458913985    445334295     445504749        445673080        456785583       
457141414        457956191        458026044        458099702        458179769   
    458255015        458319050        458387636        458458288       
458525375        458593829        458656071        458720380        458783529   
    458847324        458914009    445334303     445504756        445673098     
  456785609        457141471        457956209        458026085        458099710
       458179777        458255031        458319076        458387651       
458458304        458525383        458593837        458656089        458720398   
    458783545        458847332        458914017    445334410     445504772     
  445673213        456785617        457141513        457956258        458026093
       458099736        458179793        458255049        458319100       
458387669        458458320        458525409        458593902        458656121   
    458720414        458783552        458847357        458914058    445334436  
  445504806        445673239        456785633        457141539        457956274
       458026119        458099744        458179835        458255064       
458319118        458387677        458458338        458525425        458593928   
    458656147        458720422        458783578        458847365       
458914074    445334576     445505019        445673320        456785641       
457141547        457956282        458026127        458099777        458179843   
    458255072        458319126        458387685        458458361       
458525466        458593951        458656170        458720489        458783610   
    458847373        458914116    445334709     445505035        445673411     
  456785666        457141570        457956316        458026143        458099785
       458179850        458255080        458319159        458387693       
458458379        458525482        458593969        458656188        458720497   
    458783628        458847399        458914199    445334741     445505225     
  445673445        456785674        457141588        457956324        458026150
       458099793        458179868        458255106        458319191       
458387735        458458387        458525508        458593993        458656196   
    458720521        458783644        458847449        458914215    445334782  
  445505357        445673502        456785708        457141596        457956340
       458026176        458099850        458179876        458255114       
458319209        458387776        458458395        458525516        458594009   
    458656204        458720539        458783651        458847464       
458914231    445334931     445505381        445673619        456785716       
457141604        457956373        458026184        458099868        458179918   
    458255130        458319217        458387784        458458429       
458525532        458594017        458656212        458720570        458783677   
    458847514        458914264    445334980     445505480        445673635     
  456785765        457141646        457956399        458026218        458099900
       458179934        458255155        458319225        458387792       
458458437        458525540        458594033        458656220        458720604   
    458783701        458847563        458914314    445335045     445505530     
  445673668        456785799        457141653        457956415        458026226
       458099926        458179959        458255197        458319233       
458387800        458458460        458525557        458594058        458656246   
    458720620        458783719        458847597        458914348    445335060  
  445505639        445673684        456785807        457141695        457956431
       458026242        458099942        458179991        458255205       
458319241        458387818        458458528        458525573        458594066   
    458656253        458720661        458783727        458847613       
458914355    445335110     445505688        445673700        456785815       
457141703        457956480        458026259        458099959        458180015   
    458255247        458319290        458387834        458458536       
458525607        458594082        458656261        458720679        458783743   
    458847621        458914371    445335219     445505704        445673791     
  456785849        457141711        457956498        458026283        458099975
       458180023        458255254        458319308        458387875       
458458551        458525615        458594090        458656279        458720695   
    458783776        458847639        458914439    445335243     445505746     
  445673890        456785864        457141745        457956514        458026317
       458100039        458180049        458255262        458319324       
458387883        458458585        458525656        458594132        458656287   
    458720711        458783792        458847662        458914447    445335359  
  445505852        445673916        456785880        457141752        457956522
       458026325        458100088        458180056        458255270       
458319399        458387891        458458635        458525698        458594140   
    458656295        458720745        458783800        458847696       
458914470    445335375     445505878        445673932        456785898       
457141778        457956530        458026358        458100096        458180098   
    458255296        458319407        458387966        458458643       
458525706        458594157        458656303        458720760        458783826   
    458847720        458914496    445335474     445505910        445673940     
  456785914        457141869        457956548        458026374        458100104
       458180130        458255304        458319449        458388055       
458458650        458525722        458594165        458656337        458720786   
    458783867        458847746        458914546    445335557     445505936     
  445674021        456785922        457141893        457956555        458026408
       458100112        458180197        458255312        458319456       
458388105        458458684        458525755        458594173        458656345   
    458720794        458783875        458847779        458914553    445335599  
  445506058        445674039        456785963        457141901        457956589
       458026499        458100146        458180213        458255320       
458319506        458388113        458458692        458525805        458594207   
    458656352        458720802        458783891        458847795       
458914587    445335698     445506090        445674070        456785989       
457141919        457956597        458026549        458100161        458180221   
    458255338        458319530        458388204        458458700       
458525813        458594223        458656394        458720810        458783909   
    458847803        458914611    445335763     445506124        445674179     
  456786052        457141935        457956613        458026556        458100179
       458180239        458255353        458319563        458388220       
458458718        458525821        458594231        458656410        458720836   
    458783933        458847811        458914629    445335854     445506132     
  445674286        456786177        457141950        457956639        458026564
       458100187        458180262        458255361        458319597       
458388238        458458726        458525854        458594249        458656436   
    458720851        458783958        458847852        458914645    445335912  
  445506322        445674344        456786185        457142008        457956647
       458026572        458100203        458180270        458255379       
458319621        458388253        458458767        458525870        458594264   
    458656444        458720869        458783966        458847860       
458914652    445335946     445506397        445674369        456786193       
457142032        457956670        458026580        458100211        458180296   
    458255403        458319670        458388261        458458791       
458525888        458594280        458656469        458720877        458783974   
    458847928        458914660    445336068     445506488        445674484     
  456786201        457142081        457956720        458026614        458100237
       458180320        458255411        458319688        458388279       
458458809        458525912        458594298        458656493        458720885   
    458783982        458847977        458914710    445336134     445506553     
  445674492        456786284        457142131        457956738        458026663
       458100286        458180361        458255437        458319712       
458388287        458458817        458525920        458594322        458656501   
    458720893        458784022        458848009        458914728    445336258  
  445506561        445674500        456786334        457142156        457956779
       458026671        458100310        458180452        458255452       
458319753        458388311        458458825        458525961        458594330   
    458656527        458720901        458784048        458848025       
458914736    445336308     445506579        445674534        456786367       
457142180        457956811        458026689        458100369        458180460   
    458255460        458319761        458388329        458458833       
458525979        458594348        458656592        458720919        458784097   
    458848066        458914777    445336365     445506595        445674542     
  456786383        457142198        457956829        458026697        458100393
       458180478        458255478        458319787        458388345       
458458874        458525987        458594363        458656600        458720927   
    458784105        458848116        458914801    445336423     445506686     
  445674567        456786391        457142214        457956852        458026721
       458100419        458180486        458255528        458319803       
458388360        458458908        458525995        458594397        458656626   
    458720943        458784121        458848199        458914850    445336464  
  445506694        445674583        456786417        457142313        457956860
       458026754        458100443        458180494        458255536       
458319811        458388378        458458932        458526043        458594413   
    458656634        458720968        458784139        458848223       
458914868    445336589     445506736        445674591        456786425       
457142321        457956886        458026762        458100468        458180502   
    458255544        458319829        458388386        458458957       
458526076        458594439        458656659        458721008        458784162   
    458848231        458914876   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445336605     445506843        445674682        456786524       
457142362        457956894        458026770        458100518        458180544   
    458255551        458319845        458388402        458458973       
458526100        458594447        458656667        458721016        458784170   
    458848249        458914918    445336621     445506868        445674732     
  456786532        457142370        457956902        458026788        458100534
       458180569        458255593        458319860        458388410       
458458999        458526126        458594462        458656683        458721040   
    458784196        458848256        458914967    445336654     445506876     
  445674765        456786607        457142404        457956910        458026796
       458100591        458180577        458255601        458319894       
458388436        458459005        458526134        458594470        458656709   
    458721065        458784246        458848280        458914991    445336803  
  445506926        445674815        456786615        457142453        457956936
       458026804        458100609        458180585        458255627       
458319928        458388444        458459021        458526142        458594496   
    458656717        458721099        458784253        458848306       
458915022    445336837     445507098        445674823        456786672       
457142495        457956944        458026838        458100674        458180619   
    458255650        458319936        458388477        458459039       
458526167        458594504        458656725        458721107        458784261   
    458848314        458915055    445336845     445507148        445674864     
  456786698        457142545        457956951        458026846        458100682
       458180627        458255684        458319944        458388501       
458459047        458526217        458594538        458656733        458721123   
    458784279        458848330        458915063    445336860     445507189     
  445674922        456786714        457142578        457956969        458026853
       458100708        458180700        458255692        458319951       
458388535        458459062        458526225        458594546        458656766   
    458721131        458784287        458848363        458915071    445336936  
  445507239        445674930        456786722        457142586        457956977
       458026861        458100724        458180726        458255726       
458319985        458388550        458459070        458526233        458594579   
    458656790        458721156        458784303        458848389       
458915097    445336969     445507270        445674948        456786748       
457142636        457956993        458026895        458100823        458180734   
    458255759        458320033        458388568        458459096       
458526241        458594587        458656808        458721198        458784311   
    458848405        458915113    445337025     445507304        445675085     
  456786755        457142651        457957009        458026903        458100831
       458180742        458255767        458320041        458388576       
458459138        458526258        458594595        458656832        458721214   
    458784329        458848413        458915121    445337033     445507312     
  445675135        456786789        457142669        457957033        458026945
       458100898        458180767        458255809        458320074       
458388592        458459146        458526282        458594603        458656840   
    458721230        458784337        458848421        458915139    445337066  
  445507445        445675168        456786813        457142685        457957058
       458026952        458100906        458180775        458255817       
458320090        458388618        458459153        458526290        458594611   
    458656873        458721255        458784345        458848447       
458915154    445337082     445507478        445675234        456786839       
457142701        457957074        458027018        458100914        458180791   
    458255825        458320108        458388634        458459161       
458526308        458594629        458656915        458721271        458784360   
    458848488        458915188    445337090     445507601        445675259     
  456786870        457142727        457957108        458027026        458100922
       458180817        458255833        458320124        458388642       
458459203        458526340        458594637        458656923        458721289   
    458784378        458848496        458915204    445337132     445507635     
  445675267        456786920        457142768        457957116        458027133
       458100948        458180825        458255841        458320132       
458388659        458459229        458526373        458594645        458656931   
    458721297        458784394        458848504        458915220    445337157  
  445507742        445675309        456786938        457142792        457957124
       458027182        458100955        458180833        458255866       
458320140        458388675        458459237        458526381        458594652   
    458656956        458721305        458784402        458848546       
458915238    445337173     445507775        445675432        456786953       
457142859        457957173        458027224        458100997        458180858   
    458255874        458320165        458388691        458459260       
458526399        458594660        458656964        458721313        458784410   
    458848561        458915246    445337256     445507809        445675473     
  456786995        457142933        457957207        458027232        458101003
       458180866        458255882        458320173        458388709       
458459286        458526415        458594678        458656980        458721321   
    458784469        458848603        458915295    445337322     445507833     
  445675564        456787019        457142966        457957231        458027265
       458101045        458180890        458255890        458320199       
458388717        458459294        458526423        458594694        458656998   
    458721347        458784477        458848660        458915303    445337421  
  445507841        445675697        456787068        457142990        457957249
       458027299        458101052        458180908        458255908       
458320223        458388758        458459310        458526449        458594702   
    458657004        458721354        458784493        458848694       
458915311    445337439     445507866        445675705        456787175       
457143006        457957330        458027315        458101078        458180916   
    458255924        458320231        458388782        458459336       
458526456        458594710        458657012        458721388        458784501   
    458848728        458915337    445337488     445507882        445675739     
  456787183        457143030        457957348        458027323        458101128
       458180940        458255965        458320264        458388816       
458459351        458526464        458594736        458657020        458721438   
    458784519        458848769        458915345    445337546     445507908     
  445675747        456787258        457143055        457957389        458027331
       458101136        458180973        458256005        458320298       
458388824        458459377        458526472        458594744        458657053   
    458721446        458784527        458848777        458915352    445337579  
  445507940        445675770        456787266        457143063        457957397
       458027372        458101169        458180981        458256021       
458320306        458388832        458459385        458526480        458594769   
    458657087        458721453        458784543        458848819       
458915360    445337942     445508005        445675812        456787308       
457143089        457957439        458027406        458101177        458181005   
    458256054        458320314        458388840        458459393       
458526639        458594777        458657103        458721461        458784550   
    458848843        458915386    445338130     445508112        445675853     
  456787340        457143170        457957496        458027463        458101193
       458181039        458256062        458320322        458388857       
458459419        458526654        458594785        458657137        458721479   
    458784568        458848876        458915402    445338148     445508245     
  445675861        456787373        457143188        457957553        458027471
       458101201        458181062        458256070        458320355       
458388873        458459427        458526670        458594793        458657160   
    458721503        458784576        458848926        458915410    445338205  
  445508252        445675937        456787423        457143212        457957561
       458027489        458101219        458181070        458256096       
458320371        458388881        458459435        458526688        458594801   
    458657194        458721537        458784584        458848959       
458915444    445338221     445508278        445675986        456787431       
457143238        457957652        458027497        458101227        458181088   
    458256112        458320389        458388899        458459450       
458526720        458594819        458657202        458721545        458784592   
    458848983        458915477    445338262     445508328        445676125     
  456787449        457143246        457957678        458027513        458101235
       458181112        458256138        458320397        458388907       
458459500        458526795        458594884        458657236        458721578   
    458784626        458849007        458915519    445338320     445508351     
  445676133        456787472        457143295        457957694        458027521
       458101243        458181179        458256161        458320413       
458388915        458459526        458526811        458594892        458657269   
    458721586        458784634        458849023        458915527    445338379  
  445508369        445676208        456787480        457143436        457957702
       458027539        458101250        458181229        458256179       
458320421        458388931        458459542        458526837        458594900   
    458657277        458721602        458784709        458849056       
458915535    445338486     445508393        445676257        456787506       
457143444        457957710        458027547        458101318        458181245   
    458256195        458320447        458388980        458459559       
458526860        458594918        458657293        458721610        458784717   
    458849072        458915543    445338569     445508401        445676380     
  456787555        457143469        457957801        458027562        458101342
       458181377        458256203        458320520        458388998       
458459567        458526902        458594926        458657319        458721768   
    458784725        458849106        458915550    445338593     445508443     
  445676422        456787571        457143519        457957819        458027612
       458101375        458181427        458256211        458320546       
458389012        458459617        458526910        458594934        458657368   
    458721834        458784741        458849114        458915576    445338718  
  445508609        445676455        456787589        457143527        457957835
       458027646        458101383        458181443        458256229       
458320553        458389020        458459625        458526928        458594983   
    458657392        458721842        458784758        458849122       
458915592    445338726     445508617        445676489        456787605       
457143535        457957843        458027679        458101391        458181468   
    458256237        458320561        458389038        458459633       
458526936        458594991        458657400        458721875        458784766   
    458849155        458915618    445338866     445508633        445676521     
  456787654        457143618        457957850        458027687        458101417
       458181476        458256252        458320579        458389046       
458459658        458526944        458595006        458657426        458721883   
    458784774        458849197        458915626    445338890     445508674     
  445676570        456787670        457143626        457957892        458027695
       458101466        458181484        458256286        458320603       
458389053        458459682        458526969        458595014        458657459   
    458721909        458784782        458849239        458915667    445338924  
  445508815        445676612        456787720        457143675        457957900
       458027729        458101474        458181492        458256294       
458320611        458389079        458459708        458526977        458595022   
    458657467        458721990        458784832        458849247       
458915683    445338999     445508823        445676638        456787746       
457143691        457957918        458027786        458101482        458181559   
    458256302        458320686        458389095        458459724       
458526993        458595030        458657483        458722006        458784873   
    458849262        458915709    445339005     445508856        445676687     
  456787753        457143790        457957934        458027810        458101490
       458181567        458256328        458320710        458389152       
458459732        458527009        458595055        458657509        458722014   
    458784881        458849304        458915733    445339021     445508872     
  445676695        456787803        457143824        457957967        458027828
       458101508        458181591        458256336        458320736       
458389160        458459740        458527041        458595063        458657525   
    458722022        458784899        458849320        458915758    445339054  
  445508989        445676778        456787852        457143865        457957975
       458027851        458101516        458181617        458256344       
458320751        458389178        458459765        458527058        458595105   
    458657533        458722030        458784907        458849346       
458915766    445339153     445508997        445676851        456787902       
457143949        457957991        458027869        458101524        458181625   
    458256369        458320769        458389194        458459799       
458527066        458595113        458657558        458722071        458784915   
    458849361        458915774    445339195     445509011        445676893     
  456787977        457143956        457958031        458027885        458101540
       458181690        458256385        458320793        458389210       
458459815        458527074        458595139        458657582        458722105   
    458784956        458849379        458915808    445339203     445509102     
  445676927        456787993        457143998        457958080        458027935
       458101573        458181708        458256393        458320819       
458389251        458459849        458527082        458595154        458657624   
    458722139        458784964        458849437        458915824    445339443  
  445509110        445676968        456788025        457144046        457958098
       458027950        458101599        458181724        458256419       
458320835        458389269        458459856        458527108        458595170   
    458657632        458722162        458785003        458849494       
458915873    445339450     445509144        445677073        456788033       
457144061        457958114        458027968        458101615        458181732   
    458256443        458320843        458389277        458459880       
458527124        458595188        458657640        458722188        458785011   
    458849528        458915907    445339468     445509151        445677131     
  456788066        457144103        457958130        458027976        458101649
       458181773        458256450        458320868        458389285       
458459898        458527140        458595196        458657657        458722204   
    458785029        458849577        458915915    445339476     445509227     
  445677297        456788074        457144178        457958148        458027992
       458101680        458181799        458256468        458320876       
458389301        458459906        458527157        458595212        458657673   
    458722246        458785045        458849585        458915923    445339518  
  445509268        445677305        456788082        457144186        457958155
       458028024        458101698        458181831        458256484       
458320934        458389327        458459922        458527165        458595220   
    458657681        458722261        458785060        458849601       
458915931    445339526     445509276        445677396        456788090       
457144194        457958171        458028081        458101706        458181849   
    458256492        458320959        458389335        458459930       
458527173        458595238        458657707        458722329        458785078   
    458849619        458915964    445339542     445509284        445677446     
  456788124        457144202        457958205        458028107        458101714
       458181872        458256526        458320975        458389376       
458459948        458527223        458595246        458657731        458722345   
    458785086        458849635        458915972    445339559     445509458     
  445677495        456788132        457144228        457958213        458028123
       458101730        458181898        458256534        458320983       
458389392        458459955        458527249        458595261        458657749   
    458722352        458785094        458849650        458915998    445339575  
  445509474        445677511        456788199        457144236        457958221
       458028131        458101789        458181906        458256542       
458321007        458389418        458459963        458527256        458595303   
    458657764        458722386        458785102        458849668       
458916038    445339591     445509482        445677529        456788215       
457144277        457958239        458028149        458101797        458181922   
    458256575        458321015        458389426        458459971       
458527272        458595329        458657772        458722436        458785110   
    458849676        458916079    445339682     445509516        445677602     
  456788264        457144327        457958254        458028156        458101805
       458181948        458256591        458321023        458389467       
458459997        458527280        458595337        458657780        458722477   
    458785136        458849692        458916087    445339773     445509664     
  445677834        456788272        457144335        457958262        458028172
       458101821        458181989        458256617        458321049       
458389483        458460037        458527306        458595345        458657806   
    458722493        458785144        458849718        458916103    445339930  
  445509672        445677883        456788298        457144343        457958288
       458028214        458101839        458182003        458256625       
458321056        458389491        458460052        458527314        458595352   
    458657822        458722519        458785177        458849726       
458916111    445339948     445509854        445677909        456788306       
457144392        457958296        458028230        458101847        458182011   
    458256633        458321072        458389509        458460078       
458527322        458595360        458657848        458722527        458785193   
    458849734        458916129    445340011     445509870        445677917     
  456788330        457144426        457958304        458028248        458101854
       458182078        458256708        458321080        458389517       
458460094        458527330        458595378        458657855        458722535   
    458785227        458849759        458916145    445340052     445509904     
  445677990        456788355        457144459        457958320        458028271
       458101888        458182144        458256716        458321098       
458389541        458460110        458527355        458595386        458657863   
    458722543        458785243        458849767        458916152    445340136  
  445510027        445678014        456788371        457144475        457958361
       458028289        458101896        458182177        458256757       
458321106        458389624        458460128        458527371        458595394   
    458657889        458722576        458785250        458849783       
458916178    445340169     445510217        445678055        456788439       
457144491        457958395        458028297        458101904        458182193   
    458256773        458321130        458389723        458460144       
458527389        458595402        458657897        458722584        458785276   
    458849791        458916194    445340292     445510233        445678113     
  456788447        457144509        457958437        458028305        458101946
       458182219        458256799        458321148        458389731       
458460151        458527413        458595410        458657913        458722667   
    458785300        458849809        458916202    445340318     445510308     
  445678188        456788454        457144558        457958445        458028321
       458101979        458182235        458256807        458321163       
458389772        458460169        458527421        458595451        458657962   
    458722675        458785326        458849817        458916251    445340524  
  445510407        445678394        456788462        457144616        457958478
       458028339        458101987        458182268        458256831       
458321171        458389798        458460193        458527439        458595469   
    458657988        458722733        458785334        458849825       
458916293    445340557     445510464        445678436        456788553       
457144624        457958486        458028354        458101995        458182276   
    458256849        458321197        458389830        458460201       
458527447        458595477        458657996        458722790        458785342   
    458849858        458916350    445340565     445510480        445678501     
  456788579        457144640        457958494        458028370        458102001
       458182292        458256864        458321205        458389871       
458460219        458527454        458595485        458658002        458722824   
    458785359        458849866        458916376    445340771     445510498     
  445678527        456788645        457144657        457958528        458028388
       458102027        458182318        458256872        458321221       
458389889        458460227        458527504        458595493        458658028   
    458722832        458785367        458849882        458916392    445340870  
  445510522        445678717        456788678        457144699        457958536
       458028438        458102035        458182342        458256914       
458321247        458389905        458460235        458527520        458595519   
    458658036        458722857        458785375        458849916       
458916400    445340896     445510605        445678725        456788686       
457144707        457958551        458028453        458102043        458182359   
    458256922        458321254        458389970        458460250       
458527595        458595527        458658069        458722899        458785409   
    458849932        458916426   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445340946     445510647        445678733        456788694       
457144749        457958585        458028479        458102050        458182425   
    458256948        458321262        458389988        458460276       
458527603        458595535        458658077        458722915        458785433   
    458849940        458916442    445341076     445510670        445678865     
  456788728        457144772        457958593        458028487        458102100
       458182433        458256955        458321288        458390010       
458460292        458527652        458595568        458658085        458722923   
    458785441        458849965        458916517    445341308     445510787     
  445678915        456788736        457144806        457958627        458028495
       458102118        458182441        458256963        458321296       
458390069        458460300        458527660        458595600        458658093   
    458722931        458785482        458850013        458916541    445341324  
  445510845        445678956        456788793        457144848        457958643
       458028511        458102159        458182458        458256971       
458321346        458390077        458460334        458527694        458595618   
    458658119        458722972        458785490        458850120       
458916566    445341340     445510894        445679053        456788827       
457144889        457958668        458028537        458102167        458182482   
    458256997        458321353        458390127        458460342       
458527702        458595626        458658127        458722980        458785508   
    458850138        458916582    445341530     445510936        445679103     
  456788843        457144905        457958700        458028560        458102191
       458182508        458257003        458321361        458390135       
458460367        458527793        458595634        458658135        458723046   
    458785516        458850187        458916590    445341589     445511009     
  445679111        456788876        457144913        457958718        458028578
       458102209        458182516        458257011        458321395       
458390176        458460375        458527801        458595642        458658150   
    458723053        458785524        458850211        458916608    445341597  
  445511025        445679129        456788884        457144947        457958734
       458028586        458102225        458182565        458257029       
458321429        458390192        458460391        458527835        458595683   
    458658218        458723061        458785532        458850286       
458916624    445341704     445511140        445679244        456788918       
457144962        457958791        458028594        458102258        458182599   
    458257045        458321445        458390200        458460417       
458527868        458595717        458658226        458723160        458785565   
    458850294        458916632    445341712     445511165        445679251     
  456788983        457144988        457958833        458028602        458102266
       458182607        458257078        458321452        458390218       
458460425        458527876        458595725        458658242        458723178   
    458785573        458850344        458916640    445341720     445511215     
  445679319        456789056        457145019        457958841        458028644
       458102274        458182615        458257102        458321486       
458390242        458460433        458527884        458595733        458658259   
    458723186        458785615        458850369        458916657    445341761  
  445511256        445679343        456789148        457145027        457958890
       458028651        458102357        458182631        458257110       
458321494        458390259        458460458        458527918        458595758   
    458658283        458723251        458785623        458850393       
458916673    445341795     445511280        445679368        456789163       
457145035        457958908        458028669        458102399        458182664   
    458257144        458321502        458390267        458460516       
458527934        458595766        458658291        458723285        458785631   
    458850401        458916699    445341894     445511306        445679442     
  456789197        457145092        457958932        458028677        458102407
       458182706        458257169        458321510        458390275       
458460524        458527967        458595774        458658309        458723293   
    458785649        458850435        458916707    445341936     445511322     
  445679467        456789205        457145118        457958940        458028685
       458102423        458182714        458257193        458321528       
458390283        458460557        458528007        458595782        458658317   
    458723335        458785664        458850443        458916723    445341951  
  445511355        445679533        456789247        457145126        457958957
       458028701        458102456        458182763        458257227       
458321536        458390309        458460573        458528023        458595816   
    458658341        458723343        458785672        458850500       
458916756    445341977     445511371        445679541        456789262       
457145134        457958965        458028719        458102464        458182805   
    458257250        458321544        458390317        458460581       
458528049        458595832        458658358        458723350        458785698   
    458850534        458916806    445342066     445511561        445679616     
  456789304        457145191        457958999        458028735        458102472
       458182854        458257276        458321577        458390341       
458460599        458528056        458595840        458658366        458723368   
    458785730        458850542        458916814    445342090     445511702     
  445679657        456789353        457145209        457959039        458028784
       458102514        458182896        458257284        458321593       
458390374        458460615        458528064        458595857        458658374   
    458723384        458785763        458850559        458916822    445342124  
  445511736        445679681        456789379        457145225        457959047
       458028792        458102530        458182904        458257292       
458321601        458390390        458460623        458528098        458595865   
    458658408        458723434        458785789        458850609       
458916830    445342140     445511819        445679699        456789395       
457145266        457959062        458028834        458102589        458182938   
    458257300        458321619        458390465        458460631       
458528114        458595899        458658432        458723442        458785797   
    458850617        458916848    445342256     445511827        445679749     
  456789411        457145290        457959070        458028842        458102613
       458182961        458257318        458321635        458390499       
458460649        458528171        458595915        458658473        458723459   
    458785821        458850625        458916871    445342306     445511843     
  445679780        456789551        457145324        457959096        458028859
       458102639        458182979        458257326        458321692       
458390507        458460664        458528197        458595923        458658507   
    458723517        458785839        458850641        458916897    445342397  
  445511918        445679830        456789569        457145340        457959112
       458028883        458102670        458183027        458257383       
458321700        458390523        458460706        458528205        458595931   
    458658523        458723558        458785862        458850674       
458916905    445342421     445512015        445679855        456789601       
457145365        457959153        458028909        458102704        458183035   
    458257391        458321718        458390549        458460714       
458528213        458595956        458658564        458723608        458785888   
    458850708        458916913    445342538     445512023        445679905     
  456789619        457145373        457959161        458028925        458102753
       458183043        458257417        458321726        458390556       
458460730        458528239        458595964        458658572        458723616   
    458785896        458850716        458916939    445342694     445512031     
  445679913        456789635        457145381        457959179        458028933
       458102761        458183076        458257441        458321742       
458390630        458460748        458528247        458595972        458658580   
    458723624        458785904        458850757        458916947    445342710  
  445512114        445679921        456789643        457145399        457959229
       458028941        458102787        458183092        458257458       
458321783        458390648        458460771        458528254        458595980   
    458658598        458723632        458785938        458850765       
458916954    445342736     445512122        445679939        456789684       
457145423        457959260        458028966        458102795        458183100   
    458257466        458321817        458390655        458460789       
458528312        458595998        458658606        458723707        458785946   
    458850781        458916962    445342744     445512130        445680093     
  456789692        457145456        457959302        458028990        458102803
       458183126        458257482        458321825        458390697       
458460805        458528320        458596061        458658614        458723723   
    458785961        458850799        458916988    445342785     445512197     
  445680119        456789700        457145472        457959328        458029048
       458102811        458183142        458257490        458321833       
458390705        458460839        458528353        458596079        458658622   
    458723764        458785987        458850807        458916996    445343171  
  445512205        445680226        456789726        457145480        457959336
       458029063        458102829        458183159        458257508       
458321858        458390762        458460854        458528387        458596087   
    458658648        458723814        458786027        458850815       
458917010    445343205     445512254        445680275        456789759       
457145639        457959369        458029071        458102837        458183175   
    458257516        458321866        458390804        458460896       
458528403        458596103        458658663        458723848        458786043   
    458850849        458917028    445343221     445512379        445680317     
  456789767        457145670        457959393        458029089        458102860
       458183217        458257532        458321882        458390853       
458460920        458528429        458596111        458658671        458723855   
    458786076        458850880        458917069    445343411     445512494     
  445680374        456789817        457145704        457959419        458029097
       458102878        458183241        458257565        458321908       
458390861        458460938        458528437        458596129        458658697   
    458723871        458786092        458850898        458917077    445343510  
  445512510        445680382        456789825        457145720        457959450
       458029113        458102886        458183266        458257573       
458321973        458390879        458460987        458528445        458596137   
    458658713        458723897        458786142        458850922       
458917101    445343619     445512551        445680390        456789858       
457145746        457959575        458029139        458102928        458183274   
    458257581        458321999        458390903        458460995       
458528460        458596145        458658747        458723905        458786159   
    458850948        458917119    445343635     445512577        445680416     
  456789882        457145761        457959583        458029188        458102969
       458183316        458257599        458322013        458390960       
458461001        458528486        458596152        458658754        458723913   
    458786191        458850963        458917127    445343700     445512601     
  445680465        456789890        457145795        457959625        458029196
       458102977        458183332        458257607        458322021       
458390978        458461027        458528494        458596160        458658762   
    458723921        458786225        458850971        458917135    445343775  
  445512668        445680630        456789932        457145803        457959658
       458029204        458102993        458183357        458257656       
458322039        458391067        458461035        458528536        458596178   
    458658770        458723947        458786233        458850997       
458917143    445343783     445512759        445680796        456789940       
457145829        457959690        458029238        458103009        458183373   
    458257672        458322047        458391075        458461068       
458528577        458596186        458658788        458723970        458786266   
    458851052        458917150    445343890     445512809        445680838     
  456789957        457145852        457959781        458029253        458103025
       458183381        458257706        458322054        458391083       
458461092        458528593        458596202        458658804        458723988   
    458786274        458851060        458917176    445343908     445512833     
  445680960        456790013        457145894        457959823        458029261
       458103033        458183399        458257714        458322062       
458391117        458461100        458528601        458596210        458658812   
    458723996        458786324        458851086        458917200    445343932  
  445512841        445680994        456790021        457145910        457959831
       458029287        458103066        458183407        458257730       
458322070        458391125        458461118        458528635        458596228   
    458658838        458724028        458786332        458851094       
458917226    445343957     445512858        445681018        456790047       
457145936        457959864        458029311        458103074        458183415   
    458257771        458322096        458391141        458461126       
458528643        458596236        458658846        458724036        458786340   
    458851102        458917234    445343965     445512866        445681042     
  456790054        457145993        457959880        458029378        458103090
       458183423        458257813        458322112        458391158       
458461167        458528668        458596244        458658853        458724069   
    458786407        458851151        458917242    445344005     445512882     
  445681059        456790088        457146033        457959930        458029394
       458103116        458183431        458257839        458322120       
458391166        458461191        458528700        458596269        458658861   
    458724093        458786423        458851169        458917309    445344112  
  445513039        445681075        456790153        457146066        457960011
       458029402        458103124        458183449        458257854       
458322146        458391216        458461217        458528718        458596277   
    458658879        458724101        458786464        458851193       
458917317    445344120     445513070        445681158        456790161       
457146090        457960029        458029436        458103140        458183498   
    458257862        458322187        458391265        458461233       
458528726        458596293        458658895        458724135        458786506   
    458851227        458917366    445344187     445513088        445681174     
  456790195        457146140        457960052        458029444        458103157
       458183555        458257896        458322203        458391299       
458461241        458528734        458596319        458658903        458724143   
    458786514        458851243        458917382    445344294     445513112     
  445681208        456790211        457146181        457960078        458029451
       458103173        458183589        458257904        458322211       
458391323        458461258        458528759        458596343        458658929   
    458724168        458786522        458851268        458917390    445344310  
  445513120        445681471        456790302        457146199        457960102
       458029485        458103207        458183605        458257912       
458322237        458391372        458461266        458528767        458596350   
    458658937        458724176        458786563        458851276       
458917416    445344328     445513138        445681521        456790344       
457146264        457960110        458029493        458103215        458183647   
    458257920        458322260        458391380        458461308       
458528775        458596368        458658945        458724184        458786613   
    458851292        458917424    445344393     445513211        445681539     
  456790351        457146371        457960151        458029519        458103223
       458183696        458257938        458322385        458391406       
458461365        458528783        458596384        458659000        458724234   
    458786621        458851300        458917432    445344534     445513245     
  445681547        456790369        457146389        457960219        458029550
       458103264        458183704        458257946        458322401       
458391422        458461399        458528809        458596392        458659026   
    458724242        458786647        458851318        458917440    445344567  
  445513302        445681638        456790377        457146405        457960227
       458029618        458103306        458183720        458257995       
458322419        458391448        458461407        458528825        458596400   
    458659034        458724291        458786662        458851326       
458917457    445344591     445513344        445681687        456790419       
457146454        457960243        458029626        458103314        458183738   
    458258001        458322427        458391463        458461480       
458528858        458596426        458659067        458724309        458786704   
    458851342        458917465    445344609     445513393        445681737     
  456790427        457146462        457960250        458029642        458103348
       458183753        458258035        458322476        458391497       
458461498        458528874        458596442        458659083        458724333   
    458786712        458851359        458917473    445344765     445513468     
  445681760        456790500        457146512        457960276        458029683
       458103447        458183795        458258050        458322484       
458391521        458461506        458528890        458596467        458659109   
    458724366        458786720        458851367        458917507    445344781  
  445513484        445681786        456790518        457146603        457960292
       458029766        458103470        458183803        458258076       
458322492        458391539        458461589        458528908        458596475   
    458659141        458724374        458786738        458851375       
458917515    445344963     445513492        445681802        456790559       
457146611        457960300        458029782        458103504        458183811   
    458258126        458322518        458391547        458461597       
458528932        458596483        458659158        458724408        458786761   
    458851433        458917523    445345010     445513500        445681885     
  456790591        457146637        457960326        458029816        458103520
       458183886        458258134        458322526        458391554       
458461621        458528940        458596491        458659174        458724416   
    458786787        458851466        458917564    445345028     445513617     
  445682073        456790633        457146652        457960334        458029824
       458103538        458183910        458258167        458322534       
458391570        458461639        458528965        458596509        458659190   
    458724424        458786803        458851474        458917572    445345036  
  445513658        445682099        456790641        457146660        457960342
       458029857        458103553        458183969        458258183       
458322559        458391612        458461654        458528999        458596517   
    458659257        458724432        458786837        458851490       
458917580    445345085     445513674        445682131        456790666       
457146702        457960359        458029865        458103561        458184009   
    458258191        458322575        458391646        458461662       
458529005        458596525        458659273        458724465        458786852   
    458851565        458917598    445345408     445513757        445682172     
  456790716        457146710        457960383        458029873        458103587
       458184025        458258209        458322583        458391695       
458461670        458529039        458596533        458659281        458724499   
    458786860        458851599        458917614    445345416     445513781     
  445682230        456790732        457146868        457960458        458029907
       458103595        458184033        458258217        458322625       
458391703        458461688        458529047        458596558        458659323   
    458724515        458786878        458851656        458917655    445345457  
  445513815        445682321        456790773        457146926        457960482
       458029923        458103603        458184041        458258225       
458322641        458391711        458461712        458529054        458596566   
    458659331        458724531        458786910        458851672       
458917663    445345606     445513823        445682487        456790781       
457146942        457960490        458029956        458103645        458184074   
    458258241        458322658        458391760        458461738       
458529062        458596574        458659380        458724572        458786936   
    458851680        458917671    445345622     445513914        445682495     
  456790799        457146967        457960524        458029972        458103686
       458184082        458258258        458322666        458391778       
458461753        458529070        458596582        458659398        458724598   
    458786951        458851698        458917697    445345671     445513922     
  445682537        456790880        457146983        457960532        458030012
       458103702        458184116        458258266        458322708       
458391794        458461779        458529088        458596608        458659406   
    458724606        458786993        458851706        458917705    445345739  
  445513948        445682578        456790955        457147049        457960599
       458030053        458103710        458184157        458258274       
458322716        458391828        458461787        458529104        458596616   
    458659505        458724622        458787009        458851714       
458917713    445345804     445513963        445682644        456790989       
457147056        457960623        458030079        458103744        458184181   
    458258282        458322799        458391836        458461795       
458529138        458596632        458659513        458724630        458787025   
    458851722        458917721   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445345887     445514003        445682651        456791003       
457147080        457960649        458030087        458103751        458184207   
    458258316        458322815        458391851        458461811       
458529146        458596657        458659539        458724648        458787041   
    458851730        458917739    445345945     445514136        445682727     
  456791045        457147114        457960680        458030095        458103769
       458184231        458258324        458322831        458391877       
458461845        458529153        458596665        458659547        458724671   
    458787058        458851748        458917747    445346067     445514144     
  445682735        456791136        457147148        457960698        458030103
       458103785        458184256        458258365        458322849       
458391893        458461852        458529161        458596673        458659562   
    458724739        458787066        458851755        458917762    445346091  
  445514177        445682743        456791144        457147197        457960706
       458030111        458103801        458184264        458258373       
458322856        458391901        458461878        458529187        458596681   
    458659596        458724747        458787074        458851797       
458917770    445346208     445514201        445682834        456791151       
457147270        457960714        458030129        458103819        458184298   
    458258381        458322864        458391919        458461902       
458529203        458596707        458659604        458724804        458787082   
    458851805        458917838    445346224     445514219        445682883     
  456791169        457147288        457960722        458030178        458103835
       458184314        458258399        458322872        458391950       
458461910        458529237        458596723        458659612        458724812   
    458787090        458851813        458917853    445346240     445514235     
  445682925        456791243        457147312        457960730        458030194
       458103850        458184348        458258407        458322898       
458391968        458461928        458529245        458596749        458659620   
    458724820        458787108        458851839        458917861    445346265  
  445514250        445682933        456791284        457147346        457960763
       458030236        458103868        458184363        458258415       
458322914        458391984        458461936        458529252        458596756   
    458659646        458724846        458787116        458851847       
458917879    445346281     445514268        445682974        456791300       
457147411        457960771        458030244        458103876        458184371   
    458258423        458322922        458392008        458461951       
458529260        458596764        458659653        458724853        458787173   
    458851854        458917887    445346356     445514318        445683089     
  456791383        457147429        457960805        458030277        458103892
       458184413        458258431        458322948        458392024       
458461977        458529278        458596772        458659679        458724861   
    458787207        458851862        458917903    445346372     445514326     
  445683121        456791409        457147445        457960847        458030301
       458103926        458184496        458258456        458322955       
458392032        458461985        458529302        458596780        458659687   
    458724879        458787215        458851870        458917911    445346398  
  445514359        445683154        456791417        457147452        457960854
       458030335        458103942        458184512        458258464       
458322963        458392057        458461993        458529310        458596814   
    458659711        458724960        458787298        458851888       
458917937    445346406     445514409        445683196        456791441       
457147460        457960862        458030350        458103967        458184538   
    458258480        458322997        458392065        458462009       
458529328        458596830        458659737        458724978        458787306   
    458851920        458917945    445346695     445514417        445683220     
  456792142        457147478        457960870        458030368        458103975
       458184587        458258506        458323037        458392073       
458462025        458529336        458596848        458659752        458724986   
    458787314        458851938        458917952    445346703     445514425     
  445683329        456792217        457147486        457960896        458030376
       458103983        458184611        458258514        458323045       
458392081        458462058        458529369        458596871        458659760   
    458725017        458787348        458851946        458917978    445346729  
  445514433        445683360        456792795        457147494        457960946
       458030392        458103991        458184629        458258522       
458323086        458392099        458462066        458529377        458596889   
    458659810        458725041        458787397        458851953       
458917994    445346778     445514482        445683428        456792993       
457147510        457960953        458030418        458104015        458184637   
    458258548        458323102        458392123        458462082       
458529401        458596905        458659828        458725066        458787405   
    458851961        458918026    445346810     445514490        445683519     
  456793298        457147551        457960995        458030426        458104031
       458184645        458258555        458323110        458392131       
458462090        458529427        458596921        458659844        458725074   
    458787413        458851995        458918067    445346851     445514508     
  445683600        456793314        457147577        457961035        458030434
       458104098        458184652        458258571        458323136       
458392149        458462108        458529450        458596939        458659877   
    458725090        458787439        458852001        458918075    445346869  
  445514524        445683642        456793710        457147585        457961050
       458030475        458104106        458184744        458258597       
458323144        458392172        458462132        458529476        458596947   
    458659893        458725108        458787447        458852019       
458918083    445346885     445514540        445683659        456794353       
457147676        457961068        458030483        458104114        458184785   
    458258613        458323169        458392214        458462140       
458529484        458596970        458659901        458725124        458787496   
    458852035        458918109    445346927     445514557        445683667     
  456794411        457147718        457961076        458030491        458104148
       458184801        458258639        458323193        458392222       
458462157        458529534        458596988        458659919        458725132   
    458787504        458852050        458918117    445346943     445514631     
  445683683        456794502        457147791        457961100        458030509
       458104163        458184819        458258654        458323201       
458392255        458462165        458529542        458596996        458659950   
    458725157        458787546        458852068        458918125    445346950  
  445514656        445683709        456794668        457147882        457961118
       458030517        458104171        458184827        458258688       
458323219        458392263        458462181        458529559        458597143   
    458659984        458725165        458787561        458852100       
458918141    445346992     445514722        445683758        456794692       
457147940        457961167        458030541        458104189        458184843   
    458258704        458323227        458392271        458462207       
458529591        458597176        458660016        458725173        458787595   
    458852118        458918158    445347016     445514730        445683766     
  456794908        457147957        457961175        458030558        458104262
       458184876        458258746        458323250        458392289       
458462223        458529609        458597200        458660081        458725181   
    458787611        458852175        458918166    445347065     445514763     
  445683816        456795152        457148005        457961191        458030590
       458104270        458184900        458258761        458323284       
458392305        458462256        458529617        458597234        458660099   
    458725231        458787652        458852209        458918190    445347081  
  445514813        445683832        456795939        457148096        457961209
       458030608        458104288        458184959        458258787       
458323292        458392347        458462280        458529625        458597242   
    458660115        458725249        458787660        458852217       
458918216    445347099     445514896        445683915        456796283       
457148195        457961217        458030616        458104304        458184967   
    458258795        458323300        458392370        458462306       
458529633        458597259        458660164        458725256        458787686   
    458852233        458918224    445347107     445514938        445683956     
  456796507        457148286        457961233        458030640        458104312
       458184983        458258803        458323326        458392396       
458462330        458529682        458597325        458660180        458725272   
    458787694        458852282        458918265    445347123     445514987     
  445684004        456796606        457148294        457961274        458030657
       458104320        458185006        458258811        458323342       
458392404        458462348        458529690        458597333        458660198   
    458725280        458787702        458852290        458918273    445347149  
  445515067        445684020        456796713        457148351        457961316
       458030665        458104346        458185030        458258829       
458323367        458392420        458462355        458529708        458597358   
    458660230        458725298        458787736        458852316       
458918299    445347206     445515109        445684038        456796911       
457148401        457961324        458030673        458104379        458185048   
    458258845        458323409        458392446        458462371       
458529716        458597374        458660248        458725314        458787744   
    458852332        458918307    445347255     445515141        445684129     
  456797018        457148492        457961332        458030681        458104387
       458185055        458258852        458323474        458392487       
458462397        458529740        458597390        458660255        458725330   
    458787785        458852365        458918315    445347495     445515166     
  445684137        456797190        457148526        457961365        458030699
       458104452        458185162        458258902        458323508       
458392537        458462439        458529773        458597408        458660263   
    458725348        458787835        458852373        458918323    445347537  
  445515299        445684178        456797687        457148609        457961381
       458030707        458104460        458185170        458258910       
458323516        458392545        458462470        458529781        458597416   
    458660271        458725363        458787868        458852381       
458918331    445347578     445515463        445684194        456798016       
457148690        457961431        458030715        458104478        458185188   
    458258936        458323532        458392594        458462496       
458529815        458597457        458660289        458725405        458787876   
    458852407        458918349    445347610     445515471        445684202     
  456798339        457148716        457961456        458030749        458104494
       458185253        458258969        458323540        458392636       
458462512        458529849        458597465        458660297        458725421   
    458787884        458852423        458918356    445347677     445515521     
  445684228        456798412        457148781        457961464        458030764
       458104528        458185261        458258985        458323557       
458392644        458462546        458529864        458597481        458660313   
    458725439        458787900        458852449        458918364    445347719  
  445515646        445684244        456798529        457148799        457961498
       458030772        458104551        458185287        458258993       
458323573        458392669        458462553        458529898        458597507   
    458660321        458725454        458787926        458852456       
458918372    445347743     445515869        445684277        456798925       
457148963        457961506        458030780        458104577        458185303   
    458259009        458323599        458392677        458462561       
458529906        458597515        458660347        458725462        458787942   
    458852464        458918380    445347974     445515877        445684327     
  456799311        457149037        457961514        458030798        458104585
       458185329        458259017        458323615        458392685       
458462587        458529922        458597523        458660354        458725470   
    458787975        458852506        458918398    445347990     445515968     
  445684376        456799451        457149136        457961522        458030814
       458104593        458185352        458259025        458323623       
458392693        458462603        458529955        458597531        458660370   
    458725512        458788015        458852530        458918406    445348048  
  445515984        445684657        456799584        457149144        457961530
       458030822        458104601        458185378        458259041       
458323649        458392719        458462637        458529963        458597598   
    458660388        458725538        458788023        458852548       
458918414    445348071     445516032        445684681        456799683       
457149169        457961563        458030897        458104619        458185386   
    458259066        458323698        458392727        458462678       
458529997        458597630        458660396        458725546        458788031   
    458852555        458918430    445348089     445516065        445684723     
  456799964        457149276        457961597        458030947        458104684
       458185394        458259090        458323714        458392735       
458462686        458530045        458597648        458660404        458725553   
    458788049        458852571        458918448    445348097     445516073     
  445684731        456800002        457149318        457961605        458030954
       458104692        458185428        458259108        458323722       
458392768        458462694        458530052        458597655        458660420   
    458725579        458788056        458852589        458918455    445348147  
  445516081        445684806        456800317        457149326        457961621
       458030962        458104700        458185436        458259124       
458323730        458392784        458462702        458530060        458597671   
    458660438        458725603        458788072        458852597       
458918463    445348154     445516099        445684863        456800481       
457149433        457961647        458030970        458104734        458185444   
    458259132        458323755        458392792        458462710       
458530078        458597754        458660446        458725611        458788098   
    458852621        458918471    445348279     445516115        445684871     
  456800556        457149441        457961654        458030988        458104759
       458185451        458259140        458323771        458392800       
458462728        458530086        458597762        458660453        458725645   
    458788114        458852662        458918497    445348352     445516255     
  445684889        456800960        457149482        457961696        458030996
       458104783        458185469        458259157        458323789       
458392834        458462736        458530094        458597770        458660479   
    458725660        458788148        458852670        458918513    445348469  
  445516263        445684913        456801067        457149599        457961712
       458031002        458104809        458185485        458259165       
458323805        458392842        458462777        458530110        458597788   
    458660487        458725694        458788171        458852688       
458918547    445348477     445516305        445685068        456801224       
457149607        457961761        458031010        458104825        458185493   
    458259181        458323821        458392867        458462801       
458530128        458597812        458660503        458725736        458788189   
    458852720        458918554    445348519     445516347        445685126     
  456801349        457149631        457961779        458031028        458104973
       458185519        458259223        458323847        458392875       
458462819        458530144        458597846        458660529        458725769   
    458788197        458852738        458918562    445348600     445516404     
  445685191        456802040        457149672        457961787        458031036
       458104981        458185618        458259231        458323854       
458392917        458462835        458530185        458597861        458660537   
    458725777        458788221        458852746        458918570    445348618  
  445516438        445685308        456802149        457149763        457961803
       458031051        458104999        458185659        458259249       
458323862        458392974        458462843        458530219        458597879   
    458660545        458725793        458788239        458852761       
458918588    445348626     445516453        445685407        456802735       
457149789        457961811        458031069        458105004        458185683   
    458259256        458323888        458393006        458462850       
458530227        458597903        458660560        458725827        458788254   
    458852787        458918596    445348634     445516461        445685423     
  456802974        457149805        457961852        458031077        458105012
       458185717        458259264        458323912        458393022       
458462876        458530235        458597929        458660578        458725835   
    458788262        458852795        458918604    445348766     445516529     
  445685464        456803071        457149813        457961878        458031085
       458105038        458185741        458259272        458323961       
458393030        458462892        458530292        458597952        458660610   
    458725850        458788270        458852811        458918612    445348873  
  445516586        445685480        456803139        457149821        457961886
       458031093        458105079        458185782        458259314       
458323979        458393063        458462900        458530300        458597978   
    458660651        458725868        458788312        458852837       
458918620    445348899     445516594        445685522        456803154       
457149847        457961936        458031101        458105087        458185832   
    458259371        458323987        458393071        458462926       
458530326        458597986        458660669        458725884        458788320   
    458852886        458918638    445348907     445516669        445685613     
  456803758        457149862        457961944        458031127        458105103
       458185881        458259397        458324001        458393089       
458462975        458530359        458597994        458660677        458725892   
    458788353        458852894        458918646    445348956     445516701     
  445685704        456803881        457150076        457961951        458031135
       458105137        458185899        458259421        458324019       
458393139        458463023        458530409        458598000        458660719   
    458725900        458788379        458852944        458918653    445349038  
  445516784        445685746        456804053        457150142        457961969
       458031150        458105145        458185931        458259439       
458324027        458393147        458463056        458530417        458598059   
    458660727        458725926        458788387        458852951       
458918661    445349053     445516834        445685803        456804087       
457150167        457961985        458031184        458105152        458185980   
    458259447        458324043        458393162        458463064       
458530441        458598109        458660750        458725983        458788411   
    458852969        458918679    445349137     445516867        445685837     
  456804129        457150191        457962009        458031218        458105178
       458186012        458259462        458324068        458393170       
458463098        458530458        458598125        458660818        458726007   
    458788429        458852977        458918711    445349210     445516891     
  445685878        456804376        457150225        457962066        458031226
       458105186        458186046        458259496        458324092       
458393188        458463106        458530466        458598133        458660842   
    458726031        458788445        458852985        458918737    445349236  
  445516974        445685886        456804541        457150241        457962074
       458031242        458105194        458186087        458259504       
458324118        458393204        458463114        458530474        458598141   
    458660867        458726049        458788460        458852993       
458918745    445349293     445517113        445685894        456804632       
457150258        457962082        458031259        458105210        458186095   
    458259520        458324142        458393220        458463122       
458530516        458598158        458660891        458726072        458788478   
    458853058        458918752    445349376     445517139        445685951     
  456804699        457150282        457962140        458031267        458105228
       458186129        458259546        458324159        458393238       
458463155        458530540        458598166        458660909        458726098   
    458788510        458853066        458918760    445349392     445517147     
  445685969        456804889        457150290        457962207        458031275
       458105277        458186152        458259553        458324191       
458393279        458463205        458530557        458598182        458660925   
    458726106        458788528        458853090        458918778    445349418  
  445517188        445685985        456805126        457150316        457962223
       458031283        458105285        458186178        458259678       
458324217        458393352        458463221        458530565        458598216   
    458660958        458726122        458788536        458853108       
458918786    445349459     445517196        445686074        456805191       
457150357        457962231        458031341        458105301        458186194   
    458259777        458324233        458393360        458463254       
458530599        458598257        458660974        458726148        458788544   
    458853116        458918794   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445349475     445517246        445686090        456805282       
457150381        457962249        458031358        458105327        458186210   
    458259785        458324241        458393378        458463262       
458530607        458598265        458660982        458726155        458788551   
    458853173        458918802    445349517     445517378        445686124     
  456805480        457150407        457962355        458031382        458105335
       458186285        458259793        458324258        458393402       
458463288        458530631        458598299        458661006        458726171   
    458788593        458853181        458918810    445349657     445517386     
  445686173        456805720        457150456        457962363        458031416
       458105343        458186293        458259801        458324274       
458393410        458463296        458530649        458598315        458661014   
    458726189        458788601        458853223        458918828    445349665  
  445517402        445686231        456805753        457150514        457962397
       458031432        458105368        458186301        458259819       
458324282        458393469        458463312        458530656        458598331   
    458661022        458726239        458788627        458853256       
458918836    445349707     445517493        445686249        456805829       
457150522        457962405        458031440        458105400        458186343   
    458259850        458324290        458393477        458463346       
458530672        458598356        458661048        458726262        458788635   
    458853272        458918844    445349715     445517501        445686256     
  456805852        457150571        457962447        458031457        458105418
       458186434        458259868        458324316        458393501       
458463361        458530680        458598364        458661063        458726270   
    458788650        458853280        458918851    445349756     445517568     
  445686306        456806041        457150662        457962454        458031465
       458105491        458186459        458259876        458324332       
458393550        458463403        458530698        458598406        458661097   
    458726320        458788692        458853298        458918869    445349772  
  445517675        445686405        456806215        457150779        457962470
       458031473        458105582        458186467        458259884       
458324373        458393600        458463510        458530706        458598422   
    458661105        458726346        458788742        458853306       
458918877    445349871     445517709        445686421        456806280       
457150811        457962512        458031481        458105590        458186483   
    458259892        458324407        458393626        458463528       
458530714        458598489        458661139        458726361        458788759   
    458853322        458918885    445349939     445517790        445686561     
  456806298        457150936        457962538        458031499        458105624
       458186582        458259959        458324415        458393634       
458463544        458530722        458598539        458661154        458726379   
    458788767        458853371        458918893    445349947     445517816     
  445686579        456806587        457150944        457962553        458031515
       458105640        458186590        458259991        458324423       
458393709        458463551        458530730        458598554        458661212   
    458726429        458788783        458853389        458918919    445349962  
  445517915        445686686        456807098        457151041        457962579
       458031531        458105657        458186608        458260007       
458324449        458393717        458463601        458530748        458598588   
    458661220        458726478        458788809        458853397       
458918935    445349988     445517923        445686801        456807601       
457151074        457962587        458031549        458105673        458186632   
    458260056        458324472        458393741        458463619       
458530813        458598612        458661238        458726528        458788825   
    458853405        458918943    445350150     445518046        445686819     
  456807742        457151124        457962595        458031564        458105707
       458186673        458260072        458324498        458393790       
458463627        458530821        458598679        458661253        458726569   
    458788833        458853413        458918950    445350168     445518137     
  445686827        456807759        457151207        457962629        458031572
       458105715        458186699        458260080        458324506       
458393808        458463643        458530847        458598745        458661261   
    458726585        458788841        458853470        458918984    445350184  
  445518186        445686868        456808153        457151215        457962645
       458031598        458105764        458186715        458260122       
458324522        458393816        458463676        458530854        458598752   
    458661279        458726619        458788890        458853512       
458918992    445350358     445518194        445686918        456808245       
457151264        457962678        458031622        458105780        458186749   
    458260130        458324548        458393824        458463684       
458530862        458598778        458661311        458726643        458788908   
    458853520        458919008    445350374     445518244        445686975     
  456808633        457151355        457962686        458031630        458105798
       458186764        458260148        458324563        458393840       
458463775        458530912        458598786        458661378        458726650   
    458788916        458853595        458919024    445350382     445518285     
  445687015        456808658        457151363        457962694        458031655
       458105822        458186780        458260171        458324605       
458393881        458463783        458530953        458598836        458661394   
    458726668        458788973        458853611        458919032    445350432  
  445518293        445687072        456808724        457151405        457962736
       458031663        458105848        458186806        458260197       
458324613        458393915        458463791        458530979        458598851   
    458661402        458726726        458789013        458853629       
458919065    445350499     445518335        445687080        456808963       
457151421        457962751        458031671        458105855        458186830   
    458260221        458324621        458393949        458463809       
458530995        458598885        458661428        458726742        458789021   
    458853645        458919073    445350523     445518376        445687197     
  456809086        457151447        457962827        458031689        458105889
       458186848        458260239        458324639        458393980       
458463817        458531035        458598893        458661451        458726759   
    458789047        458853652        458919081    445350622     445518624     
  445687254        456809599        457151504        457962843        458031713
       458105897        458186913        458260270        458324647       
458394004        458463833        458531050        458598901        458661535   
    458726775        458789054        458853694        458919099    445350663  
  445518640        445687296        456811223        457151512        457962850
       458031739        458105913        458186939        458260296       
458324654        458394053        458463841        458531100        458598919   
    458661543        458726809        458789088        458853744       
458919107    445350705     445518731        445687338        456811314       
457151553        457962876        458031754        458105921        458186962   
    458260353        458324670        458394194        458463874       
458531126        458598927        458661576        458726833        458789112   
    458853751        458919115    445350713     445518830        445687361     
  456811462        457151736        457962884        458031770        458105939
       458186988        458260403        458324696        458394228       
458463940        458531134        458598935        458661618        458726841   
    458789120        458853769        458919123    445350739     445518848     
  445687379        456811777        457151751        457962934        458031796
       458105947        458187010        458260429        458324704       
458394244        458463981        458531142        458598943        458661626   
    458726858        458789153        458853777        458919131    445350747  
  445518897        445687395        456811793        457151819        457962967
       458031804        458105970        458187036        458260437       
458324712        458394293        458463999        458531159        458598950   
    458661642        458726866        458789161        458853785       
458919149    445350754     445518913        445687437        456811926       
457151843        457962975        458031820        458105988        458187044   
    458260460        458324738        458394335        458464005       
458531175        458598976        458661659        458726874        458789237   
    458853793        458919156    445350770     445518939        445687478     
  456811967        457151892        457962991        458031838        458105996
       458187051        458260478        458324746        458394384       
458464039        458531209        458598984        458661675        458726890   
    458789245        458853801        458919164    445350804     445519036     
  445687627        456812148        457152098        457963015        458031846
       458106002        458187085        458260502        458324753       
458394400        458464054        458531233        458598992        458661741   
    458726908        458789252        458853835        458919172    445350812  
  445519044        445687726        456812221        457152114        457963023
       458031879        458106010        458187101        458260528       
458324779        458394418        458464088        458531266        458599040   
    458661808        458726924        458789260        458853843       
458919180    445350846     445519077        445687791        456812700       
457152155        457963056        458031911        458106036        458187135   
    458260536        458324795        458394426        458464096       
458531274        458599057        458661857        458726932        458789278   
    458853850        458919198    445350911     445519085        445687858     
  456812742        457152197        457963064        458031929        458106119
       458187168        458260551        458324829        458394434       
458464104        458531282        458599065        458661865        458726973   
    458789328        458853884        458919339    445350978     445519119     
  445687874        456813153        457152346        457963114        458031937
       458106127        458187184        458260593        458324845       
458394525        458464203        458531290        458599099        458661907   
    458726981        458789336        458853918        458919388    445351000  
  445519192        445687882        456813260        457152437        457963122
       458031945        458106150        458187309        458260601       
458324878        458394533        458464245        458531308        458599123   
    458662061        458727039        458789344        458853983       
458919396    445351034     445519333        445687940        456813658       
457152478        457963189        458031952        458106168        458187317   
    458260635        458324902        458394574        458464252       
458531316        458599156        458662079        458727070        458789385   
    458853991        458919404    445351091     445519341        445687973     
  456813666        457152486        457963239        458031960        458106192
       458187358        458260676        458324910        458394632       
458464260        458531324        458599164        458662111        458727088   
    458789393        458854031        458919420    445351125     445519457     
  445688062        456813732        457152494        457963247        458031978
       458106218        458187366        458260692        458325032       
458394640        458464278        458531365        458599172        458662137   
    458727112        458789401        458854056        458919438    445351190  
  445519507        445688112        456813740        457152502        457963254
       458031986        458106234        458187374        458260726       
458325073        458394657        458464294        458531381        458599198   
    458662152        458727120        458789435        458854072       
458919453    445351273     445519515        445688302        456813831       
457152536        457963262        458031994        458106242        458187390   
    458260742        458325099        458394665        458464328       
458531415        458599214        458662160        458727161        458789450   
    458854080        458919479    445351356     445519648        445688336     
  456813922        457152577        457963296        458032042        458106291
       458187408        458260775        458325107        458394681       
458464336        458531423        458599230        458662186        458727179   
    458789534        458854098        458919487    445351364     445519762     
  445688393        456814193        457152585        457963304        458032067
       458106317        458187432        458260791        458325115       
458394707        458464351        458531431        458599263        458662202   
    458727187        458789567        458854106        458919511    445351422  
  445519796        445688427        456814367        457152627        457963320
       458032075        458106358        458187440        458260817       
458325156        458394723        458464369        458531456        458599289   
    458662210        458727203        458789591        458854122       
458919545    445351430     445519804        445688443        456814417       
457152635        457963403        458032083        458106374        458187465   
    458260833        458325164        458394756        458464377       
458531464        458599305        458662236        458727229        458789609   
    458854130        458919560    445351471     445519838        445688476     
  456814524        457152643        457963411        458032109        458106382
       458187473        458260841        458325180        458394814       
458464385        458531480        458599313        458662277        458727245   
    458789617        458854148        458919578    445351521     445519960     
  445688500        456814789        457152742        457963437        458032125
       458106390        458187481        458260882        458325198       
458394822        458464393        458531498        458599354        458662319   
    458727286        458789625        458854155        458919594    445351547  
  445520034        445688518        456815224        457152767        457963452
       458032133        458106408        458187507        458260890       
458325206        458394830        458464427        458531506        458599362   
    458662343        458727328        458789633        458854189       
458919602    445351570     445520067        445688609        456815430       
457152775        457963460        458032141        458106416        458187531   
    458260924        458325214        458394855        458464450       
458531514        458599396        458662376        458727336        458789674   
    458854197        458919610    445351661     445520117        445688617     
  456815984        457152809        457963510        458032158        458106432
       458187556        458260940        458325230        458394863       
458464476        458531555        458599404        458662384        458727369   
    458789690        458854205        458919644    445351687     445520133     
  445688666        456816032        457152817        457963536        458032208
       458106457        458187580        458260957        458325255       
458394871        458464518        458531563        458599487        458662392   
    458727377        458789708        458854213        458919651    445351729  
  445520166        445688781        456816370        457152825        457963544
       458032216        458106499        458187598        458261013       
458325271        458394889        458464526        458531571        458599503   
    458662400        458727385        458789716        458854239       
458919677    445351786     445520174        445688799        456816917       
457152833        457963551        458032232        458106515        458187622   
    458261047        458325297        458394913        458464567       
458531597        458599511        458662418        458727476        458789724   
    458854247        458919701    445351828     445520208        445688807     
  456817634        457152882        457963569        458032240        458106523
       458187655        458261096        458325305        458394921       
458464583        458531613        458599537        458662426        458727492   
    458789757        458854262        458919719    445351844     445520372     
  445688831        456817675        457152916        457963577        458032257
       458106531        458187663        458261112        458325321       
458394939        458464591        458531654        458599560        458662442   
    458727518        458789781        458854338        458919743    445351869  
  445520398        445688849        456817972        457152924        457963585
       458032265        458106556        458187671        458261138       
458325339        458394947        458464617        458531670        458599636   
    458662459        458727542        458789799        458854346       
458919750    445351885     445520430        445688922        456818277       
457152957        457963601        458032273        458106564        458187689   
    458261153        458325347        458395159        458464625       
458531696        458599644        458662467        458727575        458789807   
    458854353        458919768    445351927     445520489        445688955     
  456818376        457152973        457963627        458032307        458106572
       458187739        458261161        458325354        458395191       
458464641        458531738        458599651        458662475        458727617   
    458789815        458854361        458919800    445351935     445520661     
  445689052        456818525        457152999        457963650        458032315
       458106598        458187788        458261179        458325362       
458395209        458464690        458531779        458599669        458662509   
    458727633        458789823        458854379        458919818    445351976  
  445520752        445689094        456818590        457153039        457963676
       458032331        458106614        458187796        458261187       
458325370        458395290        458464716        458531787        458599677   
    458662533        458727641        458789831        458854387       
458919826    445351992     445520794        445689128        456819119       
457153047        457963700        458032349        458106622        458187838   
    458261260        458325404        458395316        458464724       
458531803        458599685        458662558        458727658        458789856   
    458854445        458919859    445352016     445520810        445689151     
  456819267        457153104        457963718        458032364        458106655
       458187846        458261302        458325420        458395324       
458464732        458531829        458599693        458662582        458727690   
    458789864        458854452        458919875    445352073     445520828     
  445689235        456819911        457153138        457963734        458032372
       458106697        458187853        458261344        458325438       
458395357        458464740        458531852        458599735        458662624   
    458727708        458789880        458854478        458919909    445352115  
  445520919        445689334        456820224        457153187        457963742
       458032406        458106713        458187903        458261351       
458325446        458395373        458464765        458531860        458599743   
    458662657        458727716        458789914        458854486       
458919941    445352131     445520968        445689359        456820596       
457153195        457963791        458032414        458106721        458187945   
    458261369        458325461        458395415        458464773       
458531886        458599792        458662665        458727724        458789922   
    458854494        458919966    445352149     445520992        445689375     
  456821289        457153211        457963809        458032430        458106739
       458187952        458261377        458325487        458395423       
458464823        458531902        458599800        458662681        458727757   
    458789948        458854528        458920006    445352206     445521016     
  445689383        456821412        457153245        457963817        458032448
       458106747        458187960        458261385        458325495       
458395456        458464864        458531910        458599834        458662707   
    458727765        458790011        458854536        458920014    445352263  
  445521305        445689391        456821479        457153286        457963825
       458032497        458106762        458187986        458261393       
458325511        458395506        458464880        458531936        458599842   
    458662723        458727773        458790045        458854544       
458920139    445352313     445521362        445689433        456821941       
457153294        457963841        458032505        458106788        458187994   
    458261401        458325529        458395522        458464906       
458531944        458599859        458662731        458727799        458790110   
    458854551        458920147    445352461     445521396        445689540     
  456822055        457153328        457963858        458032521        458106796
       458188000        458261468        458325552        458395530       
458464914        458531969        458599917        458662772        458727807   
    458790136        458854593        458920212    445352594     445521479     
  445689656        456822162        457153377        457963866        458032539
       458106804        458188018        458261476        458325560       
458395571        458464948        458531985        458599933        458662798   
    458727823        458790144        458854619        458920238    445352610  
  445521495        445689706        456822386        457153476        457963882
       458032554        458106812        458188034        458261484       
458325578        458395605        458464955        458532009        458599941   
    458662806        458727831        458790201        458854650       
458920246    445352636     445521503        445689722        456822410       
457153500        457963908        458032562        458106820        458188059   
    458261492        458325586        458395613        458464989       
458532033        458599958        458662822        458727872        458790219   
    458854676        458920253   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445352750     445521578        445689854        456822535       
457153526        457963957        458032620        458106853        458188067   
    458261500        458325602        458395639        458464997       
458532058        458599966        458662848        458727914        458790250   
    458854684        458920261    445352768     445521586        445689870     
  456822782        457153559        457963965        458032638        458106895
       458188083        458261526        458325644        458395647       
458465002        458532066        458599974        458662905        458727922   
    458790276        458854700        458920287    445352784     445521628     
  445689938        456822881        457153591        457963973        458032646
       458106903        458188091        458261542        458325677       
458395654        458465036        458532090        458599990        458662913   
    458727948        458790292        458854734        458920311    445352800  
  445521644        445689987        456823038        457153666        457963981
       458032695        458106911        458188117        458261567       
458325685        458395696        458465101        458532108        458600004   
    458662947        458727955        458790300        458854742       
458920337    445352826     445521651        445690027        456823202       
457153716        457963999        458032703        458106929        458188125   
    458261591        458325701        458395712        458465119       
458532199        458600012        458662954        458728003        458790318   
    458854759        458920345    445352909     445521669        445690175     
  456823251        457153724        457964054        458032745        458106937
       458188133        458261625        458325750        458395746       
458465127        458532215        458600020        458662962        458728011   
    458790334        458854767        458920352    445352925     445521768     
  445690233        456823525        457153765        457964062        458032752
       458106945        458188158        458261690        458325776       
458395753        458465168        458532249        458600038        458662996   
    458728029        458790359        458854783        458920394    445352933  
  445521800        445690373        456823608        457153815        457964112
       458032760        458106952        458188174        458261708       
458325826        458395787        458465176        458532272        458600046   
    458663010        458728052        458790391        458854791       
458920402    445352958     445521818        445690407        456823939       
457153872        457964120        458032786        458106978        458188190   
    458261716        458325867        458395845        458465226       
458532306        458600079        458663028        458728060        458790417   
    458854809        458920428    445353022     445521842        445690415     
  456823970        457153906        457964187        458032802        458106986
       458188232        458261740        458325909        458395852       
458465242        458532322        458600095        458663036        458728078   
    458790433        458854817        458920436    445353071     445521909     
  445690605        456824382        457153914        457964229        458032851
       458106994        458188273        458261757        458325941       
458395860        458465259        458532330        458600103        458663101   
    458728094        458790474        458854841        458920451    445353188  
  445521958        445690613        456824572        457153930        457964237
       458032869        458107000        458188307        458261765       
458325958        458395910        458465283        458532348        458600111   
    458663119        458728185        458790482        458854924       
458920501    445353196     445522113        445690696        456824630       
457154003        457964260        458032877        458107034        458188323   
    458261799        458325966        458395936        458465291       
458532355        458600145        458663143        458728193        458790490   
    458854932        458920519    445353204     445522139        445690704     
  456824648        457154011        457964278        458032885        458107091
       458188364        458261831        458325990        458395944       
458465317        458532397        458600152        458663168        458728201   
    458790508        458854940        458920535    445353238     445522154     
  445690712        456824788        457154029        457964286        458032893
       458107109        458188422        458261849        458326030       
458395969        458465325        458532405        458600178        458663176   
    458728235        458790516        458854965        458920543    445353253  
  445522253        445690738        456824895        457154037        457964328
       458032901        458107117        458188430        458261872       
458326048        458395985        458465366        458532413        458600186   
    458663184        458728276        458790524        458854999       
458920568    445353303     445522303        445690779        456824952       
457154045        457964336        458032927        458107125        458188463   
    458261898        458326055        458396058        458465374       
458532439        458600194        458663192        458728284        458790540   
    458855053        458920592    445353576     445522311        445690829     
  456825405        457154110        457964344        458032935        458107133
       458188471        458261922        458326089        458396066       
458465390        458532447        458600236        458663200        458728300   
    458790557        458855095        458920600    445353667     445522410     
  445690852        456825447        457154128        457964377        458032976
       458107141        458188513        458261930        458326097       
458396074        458465408        458532454        458600244        458663218   
    458728318        458790565        458855103        458920618    445353709  
  445522568        445690936        456825843        457154235        457964401
       458032984        458107166        458188562        458261948       
458326105        458396116        458465424        458532470        458600251   
    458663226        458728326        458790581        458855111       
458920626    445353717     445522576        445691009        456826387       
457154300        457964427        458032992        458107174        458188588   
    458261955        458326113        458396124        458465499       
458532488        458600269        458663234        458728334        458790599   
    458855129        458920642    445353766     445522584        445691017     
  456826486        457154334        457964435        458033008        458107208
       458188596        458261971        458326139        458396157       
458465531        458532496        458600285        458663242        458728367   
    458790607        458855137        458920659    445353790     445522618     
  445691025        456826528        457154359        457964443        458033016
       458107216        458188604        458261997        458326147       
458396199        458465549        458532504        458600301        458663259   
    458728383        458790623        458855194        458920675    445353881  
  445522626        445691108        456826742        457154391        457964468
       458033024        458107224        458188612        458262011       
458326154        458396256        458465580        458532512        458600327   
    458663283        458728391        458790631        458855210       
458920725    445353931     445522758        445691116        456826858       
457154417        457964518        458033040        458107273        458188638   
    458262052        458326162        458396264        458465598       
458532538        458600335        458663291        458728417        458790664   
    458855244        458920733    445354111     445522790        445691181     
  456827013        457154433        457964526        458033057        458107323
       458188679        458262060        458326188        458396280       
458465655        458532553        458600343        458663309        458728441   
    458790698        458855285        458920741    445354129     445522865     
  445691264        456827666        457154466        457964534        458033073
       458107349        458188695        458262078        458326220       
458396306        458465663        458532561        458600350        458663317   
    458728490        458790706        458855293        458920758    445354186  
  445523061        445691298        456827765        457154532        457964559
       458033081        458107364        458188711        458262102       
458326238        458396355        458465689        458532579        458600368   
    458663333        458728508        458790748        458855319       
458920774    445354269     445523079        445691306        456828110       
457154557        457964583        458033099        458107398        458188737   
    458262110        458326295        458396397        458465705       
458532595        458600400        458663341        458728516        458790755   
    458855343        458920790    445354384     445523152        445691389     
  456828441        457154573        457964591        458033115        458107422
       458188778        458262144        458326303        458396405       
458465770        458532629        458600418        458663358        458728540   
    458790763        458855376        458920824    445354392     445523186     
  445691397        456828532        457154623        457964617        458033123
       458107430        458188794        458262151        458326329       
458396413        458465812        458532645        458600426        458663416   
    458728565        458790789        458855459        458920857    445354400  
  445523202        445691421        456828706        457154763        457964666
       458033164        458107448        458188893        458262201       
458326337        458396439        458465838        458532660        458600434   
    458663432        458728599        458790805        458855491       
458920881    445354459     445523293        445691470        456828755       
457154771        457964682        458033172        458107463        458188919   
    458262219        458326352        458396488        458465853       
458532702        458600442        458663465        458728607        458790813   
    458855558        458920899    445354566     445523376        445691504     
  456829407        457154797        457964690        458033198        458107489
       458188927        458262227        458326360        458396496       
458465887        458532710        458600459        458663515        458728615   
    458790847        458855566        458920907    445354590     445523392     
  445691587        456829522        457154805        457964716        458033214
       458107497        458188968        458262243        458326378       
458396504        458465929        458532728        458600467        458663523   
    458728631        458790854        458855582        458920923    445354632  
  445523541        445691595        456830272        457154813        457964732
       458033222        458107505        458189008        458262276       
458326394        458396520        458465937        458532777        458600491   
    458663549        458728649        458790862        458855624       
458920931    445354665     445523632        445691652        456830918       
457154847        457964765        458033230        458107521        458189040   
    458262300        458326402        458396561        458465945       
458532801        458600517        458663564        458728656        458790888   
    458855657        458920949    445354673     445523764        445691736     
  456830959        457154862        457964815        458033248        458107539
       458189057        458262318        458326436        458396579       
458465952        458532819        458600525        458663598        458728664   
    458790912        458855681        458920956    445354699     445523772     
  445691785        456831189        457154961        457964864        458033255
       458107570        458189099        458262326        458326444       
458396603        458465960        458532892        458600541        458663606   
    458728680        458790920        458855707        458920964    445354772  
  445523780        445691892        456831254        457155018        457964898
       458033263        458107596        458189107        458262383       
458326451        458396611        458465986        458532900        458600558   
    458663622        458728714        458790938        458855814       
458920972    445354780     445523848        445691918        456831288       
457155042        457964906        458033271        458107661        458189115   
    458262425        458326469        458396652        458466034       
458532942        458600566        458663655        458728722        458790961   
    458855822        458921020    445354806     445523905        445691983     
  456831353        457155075        457964914        458033297        458107703
       458189149        458262441        458326527        458396660       
458466075        458532959        458600574        458663663        458728730   
    458790995        458855830        458921038    445354855     445523954     
  445692023        456831486        457155083        457964922        458033305
       458107711        458189180        458262458        458326535       
458396678        458466083        458532967        458600582        458663671   
    458728748        458791001        458855848        458921046    445354863  
  445523962        445692072        456831510        457155117        457964930
       458033313        458107729        458189305        458262474       
458326543        458396736        458466117        458533007        458600590   
    458663697        458728755        458791019        458855863       
458921061    445354921     445523996        445692098        456831841       
457155133        457964948        458033347        458107737        458189321   
    458262532        458326592        458396751        458466125       
458533023        458600608        458663713        458728763        458791043   
    458855871        458921087    445355050     445524101        445692130     
  456832005        457155158        457964955        458033362        458107786
       458189347        458262540        458326600        458396777       
458466133        458533080        458600657        458663721        458728847   
    458791068        458855897        458921111    445355209     445524143     
  445692171        456832054        457155208        457964971        458033388
       458107828        458189370        458262581        458326634       
458396793        458466141        458533098        458600673        458663739   
    458728870        458791084        458855913        458921137    445355274  
  445524150        445692460        456832245        457155216        457964997
       458033404        458107919        458189388        458262599       
458326659        458396801        458466208        458533106        458600699   
    458663747        458728920        458791092        458855939       
458921160    445355399     445524218        445692478        456832450       
457155281        457965036        458033420        458107927        458189446   
    458262607        458326675        458396835        458466281       
458533114        458600707        458663762        458728938        458791118   
    458855947        458921194    445355456     445524226        445692528     
  456832468        457155349        457965077        458033438        458107984
       458189453        458262615        458326683        458396843       
458466299        458533130        458600723        458663820        458728946   
    458791126        458855962        458921277    445355464     445524234     
  445692551        456832757        457155406        457965093        458033453
       458107992        458189461        458262649        458326691       
458396884        458466323        458533148        458600749        458663846   
    458728953        458791134        458855988        458921285    445355522  
  445524267        445692593        456833128        457155430        457965101
       458033461        458108008        458189503        458262656       
458326709        458396892        458466356        458533155        458600822   
    458663887        458728961        458791142        458855996       
458921301    445355639     445524275        445692635        456833292       
457155455        457965119        458033479        458108057        458189529   
    458262680        458326733        458396900        458466364       
458533197        458600848        458663929        458728995        458791159   
    458856010        458921384    445355696     445524283        445692684     
  456833904        457155547        457965135        458033487        458108065
       458189545        458262698        458326790        458396926       
458466372        458533205        458600855        458663937        458729043   
    458791167        458856028        458921400    445355795     445524440     
  445692734        456833979        457155554        457965150        458033495
       458108115        458189586        458262706        458326808       
458396959        458466406        458533221        458600871        458663952   
    458729092        458791175        458856044        458921509    445356009  
  445524499        445692759        456834134        457155604        457965176
       458033503        458108123        458189677        458262714       
458326816        458396967        458466414        458533247        458600897   
    458664075        458729118        458791183        458856051       
458921541    445356058     445524507        445692858        456834472       
457155646        457965234        458033511        458108156        458189701   
    458262722        458326832        458396975        458466430       
458533254        458600921        458664091        458729126        458791191   
    458856093        458921558    445356116     445524549        445692874     
  456834563        457155679        457965242        458033529        458108164
       458189750        458262748        458326840        458396983       
458466448        458533296        458600954        458664109        458729159   
    458791217        458856143        458921582    445356165     445524697     
  445692908        456834589        457155695        457965283        458033545
       458108172        458189826        458262755        458326865       
458397056        458466463        458533338        458600970        458664117   
    458729167        458791233        458856218        458921608    445356173  
  445524705        445692916        456834670        457155729        457965309
       458033560        458108230        458189842        458262789       
458326873        458397064        458466489        458533361        458600988   
    458664141        458729175        458791258        458856226       
458921640    445356181     445524747        445692932        456835180       
457155737        457965358        458033602        458108271        458189875   
    458262805        458326899        458397106        458466497       
458533379        458600996        458664174        458729191        458791266   
    458856234        458921657    445356215     445524762        445692965     
  456835420        457155745        457965366        458033610        458108289
       458190006        458262821        458326907        458397130       
458466521        458533395        458601002        458664182        458729233   
    458791274        458856259        458921665    445356256     445524788     
  445693039        456835438        457155760        457965390        458033636
       458108305        458190063        458262854        458326923       
458397148        458466554        458533411        458601028        458664190   
    458729241        458791290        458856317        458921715    445356314  
  445524879        445693070        456835586        457155778        457965408
       458033651        458108370        458190220        458262862       
458326956        458397163        458466562        458533437        458601044   
    458664208        458729258        458791308        458856333       
458921731    445356397     445524895        445693112        456835883       
457155844        457965457        458033693        458108396        458190279   
    458262870        458326980        458397213        458466596       
458533494        458601051        458664216        458729290        458791316   
    458856341        458921756    445356496     445524945        445693195     
  456836071        457155885        457965465        458033701        458108404
       458190329        458262888        458327020        458397221       
458466620        458533536        458601077        458664224        458729316   
    458791332        458856366        458921772    445356504     445524986     
  445693260        456836303        457155919        457965481        458033719
       458108438        458190337        458262896        458327087       
458397254        458466653        458533544        458601101        458664257   
    458729324        458791340        458856382        458921780    445356736  
  445525017        445693294        456836931        457155927        457965523
       458033735        458108446        458190345        458262904       
458327111        458397262        458466679        458533551        458601127   
    458664299        458729357        458791381        458856390       
458921798    445356744     445525116        445693310        456836964       
457155984        457965572        458033743        458108487        458190352   
    458262938        458327129        458397312        458466687       
458533619        458601135        458664307        458729365        458791415   
    458856408        458921806    445356777     445525207        445693385     
  456837004        457156024        457965598        458033750        458108495
       458190394        458262946        458327137        458397361       
458466711        458533635        458601150        458664315        458729399   
    458791431        458856440        458921848    445356926     445525223     
  445693492        456837095        457156032        457965614        458033768
       458108503        458190402        458262953        458327186       
458397395        458466729        458533643        458601176        458664323   
    458729415        458791449        458856457        458921863    445357098  
  445525272        445693500        456837202        457156107        457965622
       458033784        458108537        458190477        458262987       
458327194        458397429        458466752        458533668        458601184   
    458664349        458729423        458791456        458856465       
458921871    445357239     445525280        445693583        456837343       
457156131        457965648        458033800        458108552        458190576   
    458263019        458327202        458397437        458466802       
458533676        458601192        458664364        458729449        458791472   
    458856473        458921889   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445357296     445525439        445693609        456837970       
457156156        457965663        458033842        458108560        458190592   
    458263027        458327210        458397445        458466828       
458533734        458601200        458664406        458729456        458791480   
    458856481        458921913    445357312     445525488        445693708     
  456838069        457156172        457965721        458033859        458108610
       458190626        458263043        458327285        458397452       
458466844        458533742        458601218        458664430        458729472   
    458791522        458856499        458922002    445357395     445525512     
  445693773        456838325        457156248        457965739        458033867
       458108628        458190691        458263068        458327293       
458397478        458466851        458533775        458601226        458664463   
    458729480        458791530        458856523        458922036    445357502  
  445525538        445693807        456838382        457156297        457965762
       458033875        458108636        458190774        458263076       
458327301        458397494        458466893        458533783        458601267   
    458664471        458729522        458791563        458856549       
458922069    445357551     445525546        445693963        456838507       
457156305        457965770        458033883        458108651        458190782   
    458263084        458327335        458397502        458466919       
458533809        458601275        458664489        458729530        458791571   
    458856556        458922077    445357726     445525561        445694128     
  456838655        457156321        457965788        458033891        458108677
       458190857        458263118        458327343        458397536       
458466935        458533817        458601283        458664497        458729548   
    458791597        458856572        458922119    445357759     445525579     
  445694276        456838689        457156420        457965812        458033917
       458108685        458190972        458263126        458327350       
458397551        458466968        458533833        458601309        458664513   
    458729589        458791605        458856580        458922127    445357767  
  445525603        445694292        456838762        457156560        457965838
       458033925        458108701        458190980        458263142       
458327368        458397569        458466992        458533841        458601317   
    458664539        458729605        458791613        458856598       
458922135    445357809     445525629        445694334        456838812       
457156578        457965861        458033941        458108735        458190998   
    458263183        458327384        458397585        458467008       
458533874        458601333        458664554        458729613        458791621   
    458856606        458922150    445357866     445525637        445694342     
  456839513        457156602        457965879        458033958        458108743
       458191079        458263191        458327418        458397601       
458467024        458533882        458601358        458664562        458729639   
    458791670        458856630        458922168    445357973     445525793     
  445694367        456839653        457156628        457965887        458033974
       458108776        458191087        458263217        458327426       
458397650        458467032        458533890        458601382        458664570   
    458729647        458791696        458856648        458922176    445357999  
  445525850        445694516        456839778        457156636        457965929
       458033982        458108784        458191095        458263225       
458327459        458397668        458467040        458533908        458601416   
    458664588        458729704        458791704        458856655       
458922184    445358005     445525868        445694532        456839794       
457156677        457965945        458033990        458108800        458191103   
    458263258        458327491        458397684        458467081       
458533999        458601424        458664612        458729720        458791712   
    458856671        458922192    445358088     445525884        445694581     
  456839877        457156693        457965960        458034006        458108818
       458191137        458263274        458327517        458397700       
458467107        458534005        458601457        458664620        458729746   
    458791738        458856713        458922218    445358161     445525900     
  445694615        456840131        457156727        457965994        458034022
       458108826        458191145        458263290        458327533       
458397718        458467115        458534062        458601465        458664646   
    458729779        458791746        458856747        458922234    445358237  
  445525959        445694631        456840222        457156743        457966026
       458034048        458108834        458191152        458263308       
458327541        458397734        458467131        458534088        458601481   
    458664653        458729787        458791753        458856770       
458922242    445358260     445526015        445694656        456840347       
457156750        457966042        458034055        458108842        458191202   
    458263316        458327566        458397767        458467164       
458534096        458601507        458664661        458729795        458791761   
    458856788        458922259    445358534     445526106        445694771     
  456841105        457156768        457966059        458034071        458108875
       458191210        458263332        458327574        458397775       
458467172        458534104        458601515        458664687        458729811   
    458791787        458856796        458922291    445358641     445526148     
  445694847        456841345        457156800        457966067        458034089
       458108883        458191251        458263357        458327590       
458397783        458467180        458534138        458601531        458664703   
    458729845        458791803        458856820        458922341    445358666  
  445526163        445694862        456841576        457156826        457966083
       458034105        458108891        458191277        458263381       
458327616        458397809        458467198        458534179        458601549   
    458664711        458729852        458791811        458856838       
458922382    445358831     445526247        445694888        456841683       
457156834        457966117        458034113        458108917        458191285   
    458263415        458327624        458397890        458467206       
458534187        458601556        458664729        458729886        458791837   
    458856853        458922408    445358856     445526304        445694920     
  456841956        457156875        457966133        458034121        458108982
       458191319        458263472        458327673        458397981       
458467255        458534195        458601580        458664737        458729902   
    458791845        458856887        458922424    445358872     445526320     
  445695042        456841964        457156974        457966141        458034139
       458108990        458191327        458263480        458327699       
458398005        458467289        458534203        458601606        458664745   
    458729928        458791860        458856895        458922457    445358898  
  445526346        445695133        456842129        457156990        457966190
       458034147        458109006        458191335        458263498       
458327723        458398021        458467297        458534211        458601614   
    458664752        458729969        458791886        458856937       
458922481    445359003     445526437        445695158        456842301       
457157014        457966224        458034162        458109014        458191343   
    458263506        458327731        458398054        458467305       
458534229        458601622        458664760        458729977        458791902   
    458856952        458922507    445359011     445526478        445695273     
  456842384        457157022        457966265        458034212        458109022
       458191350        458263514        458327749        458398070       
458467313        458534237        458601648        458664778        458729985   
    458791910        458856960        458922523    445359151     445526486     
  445695356        456842459        457157055        457966273        458034238
       458109048        458191368        458263548        458327756       
458398096        458467321        458534245        458601663        458664786   
    458730041        458791936        458856978        458922606    445359235  
  445526544        445695372        456842541        457157071        457966281
       458034253        458109055        458191384        458263563       
458327764        458398104        458467339        458534260        458601671   
    458664802        458730066        458791944        458856986       
458922614    445359482     445526619        445695398        456842566       
457157097        457966299        458034279        458109063        458191392   
    458263571        458327772        458398112        458467347       
458534278        458601705        458664810        458730082        458791969   
    458857000        458922630    445359490     445526627        445695406     
  456842681        457157113        457966307        458034295        458109097
       458191400        458263589        458327780        458398120       
458467354        458534294        458601713        458664828        458730108   
    458791977        458857018        458922648    445359516     445526643     
  445695414        456843028        457157170        457966323        458034303
       458109113        458191426        458263597        458327798       
458398138        458467362        458534351        458601770        458664836   
    458730132        458791985        458857042        458922655    445359599  
  445526650        445695489        456843358        457157204        457966349
       458034311        458109162        458191434        458263647       
458327806        458398153        458467370        458534369        458601804   
    458664844        458730140        458791993        458857059       
458922663    445359607     445526676        445695497        456843481       
457157238        457966372        458034337        458109170        458191442   
    458263662        458327822        458398187        458467388       
458534377        458601812        458664851        458730157        458792009   
    458857075        458922671    445359763     445526726        445695588     
  456843606        457157261        457966406        458034345        458109188
       458191459        458263670        458327848        458398203       
458467396        458534385        458601820        458664869        458730165   
    458792017        458857083        458922689    445359805     445526775     
  445695703        456843697        457157279        457966422        458034378
       458109196        458191467        458263779        458327855       
458398229        458467420        458534393        458601838        458664877   
    458730173        458792025        458857109        458922697    445359862  
  445526783        445695729        456844349        457157287        457966430
       458034386        458109204        458191517        458263787       
458327863        458398252        458467438        458534419        458601846   
    458664885        458730223        458792033        458857117       
458922713    445359979     445526809        445695745        456844570       
457157311        457966448        458034394        458109220        458191525   
    458263845        458327889        458398260        458467446       
458534468        458601861        458664919        458730249        458792041   
    458857133        458922721    445360001     445526833        445695752     
  456844604        457157386        457966505        458034402        458109246
       458191533        458263860        458327897        458398286       
458467487        458534484        458601879        458664927        458730272   
    458792058        458857158        458922754    445360035     445526858     
  445695786        456844794        457157477        457966547        458034410
       458109253        458191541        458263878        458327921       
458398302        458467503        458534526        458601887        458664935   
    458730298        458792066        458857166        458922796    445360043  
  445526882        445695836        456844877        457157485        457966554
       458034444        458109261        458191574        458263886       
458327939        458398328        458467511        458534534        458601895   
    458664950        458730314        458792074        458857182       
458922804    445360050     445526890        445695869        456844893       
457157519        457966588        458034451        458109287        458191590   
    458263894        458327947        458398344        458467529       
458534542        458601903        458664968        458730355        458792082   
    458857208        458922812    445360068     445526940        445695927     
  456845247        457157584        457966596        458034469        458109303
       458191608        458263910        458327954        458398351       
458467545        458534559        458601911        458664984        458730389   
    458792140        458857216        458922820    445360134     445526999     
  445695950        456845429        457157600        457966604        458034485
       458109311        458191624        458263969        458327970       
458398369        458467602        458534567        458601937        458665007   
    458730397        458792157        458857224        458922838    445360167  
  445527138        445696115        456845536        457157618        457966620
       458034501        458109337        458191632        458263985       
458327988        458398385        458467610        458534575        458601952   
    458665031        458730413        458792173        458857232       
458922846    445360175     445527161        445696149        456845551       
457157634        457966703        458034543        458109345        458191681   
    458264058        458327996        458398393        458467669       
458534609        458601960        458665049        458730421        458792207   
    458857240        458922861    445360191     445527203        445696156     
  456845635        457157642        457966711        458034576        458109360
       458191707        458264066        458328002        458398419       
458467677        458534641        458601994        458665056        458730439   
    458792215        458857299        458922887    445360241     445527211     
  445696180        456845676        457157758        457966752        458034584
       458109402        458191715        458264082        458328010       
458398468        458467685        458534682        458602000        458665072   
    458730447        458792223        458857323        458922929    445360258  
  445527229        445696198        456845916        457157816        457966760
       458034592        458109436        458191723        458264108       
458328028        458398476        458467693        458534708        458602026   
    458665080        458730462        458792231        458857380       
458922937    445360274     445527286        445696347        456846104       
457157824        457966778        458034733        458109444        458191772   
    458264132        458328127        458398484        458467719       
458534732        458602034        458665098        458730488        458792256   
    458857414        458922945    445360308     445527336        445696362     
  456846757        457157899        457966794        458034741        458109451
       458191822        458264157        458328150        458398559       
458467735        458534740        458602067        458665106        458730496   
    458792264        458857448        458922952    445360373     445527344     
  445696370        456846773        457157972        457966802        458034766
       458109469        458191855        458264173        458328168       
458398567        458467750        458534773        458602075        458665148   
    458730504        458792272        458857455        458922978    445360407  
  445527369        445696412        456846849        457157980        457966810
       458034774        458109477        458191889        458264181       
458328176        458398583        458467776        458534807        458602125   
    458665163        458730512        458792298        458857489       
458922994    445360415     445527393        445696438        456847045       
457158004        457966828        458034790        458109527        458191897   
    458264199        458328184        458398591        458467784       
458534815        458602133        458665171        458730520        458792306   
    458857505        458923000    445360555     445527468        445696446     
  456847243        457158053        457966836        458034808        458109535
       458191921        458264207        458328192        458398609       
458467792        458534831        458602141        458665189        458730546   
    458792322        458857513        458923018    445360696     445527484     
  445696453        456847326        457158079        457966851        458034824
       458109568        458191954        458264231        458328200       
458398633        458467800        458534849        458602158        458665197   
    458730561        458792389        458857554        458923042    445360795  
  445527633        445696560        456847516        457158129        457966869
       458034873        458109576        458191970        458264264       
458328218        458398674        458467818        458534872        458602166   
    458665213        458730579        458792397        458857612       
458923083    445360860     445527690        445696594        456847557       
457158194        457966901        458034899        458109584        458192028   
    458264306        458328234        458398690        458467834       
458534948        458602174        458665221        458730603        458792405   
    458857620        458923091    445360951     445527716        445696602     
  456847730        457158277        457966919        458034923        458109600
       458192044        458264314        458328259        458398757       
458467842        458534971        458602182        458665239        458730611   
    458792413        458857646        458923109    445360969     445527740     
  445696636        456847755        457158293        457966927        458034949
       458109626        458192051        458264330        458328283       
458398781        458467867        458534989        458602190        458665254   
    458730637        458792421        458857661        458923117    445361058  
  445527856        445696677        456847995        457158301        457966935
       458034972        458109691        458192077        458264348       
458328309        458398799        458467891        458535028        458602208   
    458665262        458730652        458792439        458857679       
458923125    445361165     445527864        445696701        456848019       
457158319        457966976        458034998        458109709        458192093   
    458264355        458328317        458398807        458467925       
458535044        458602257        458665270        458730678        458792462   
    458857695        458923141    445361181     445527898        445696776     
  456848274        457158327        457966984        458035011        458109725
       458192119        458264363        458328341        458398856       
458467941        458535051        458602265        458665288        458730702   
    458792470        458857703        458923174    445361215     445527922     
  445696867        456848290        457158335        457967008        458035029
       458109766        458192168        458264397        458328374       
458398864        458467974        458535101        458602323        458665296   
    458730736        458792488        458857711        458923224    445361306  
  445527989        445696875        456848480        457158392        457967016
       458035037        458109840        458192176        458264421       
458328382        458398872        458467990        458535150        458602331   
    458665312        458730744        458792496        458857729       
458923240    445361397     445528037        445696891        456848662       
457158400        457967024        458035052        458109857        458192184   
    458264454        458328408        458398880        458468006       
458535226        458602349        458665338        458730751        458792504   
    458857737        458923273    445361413     445528052        445696933     
  456848670        457158426        457967032        458035078        458109899
       458192218        458264488        458328416        458398906       
458468014        458535259        458602364        458665379        458730785   
    458792512        458857752        458923281    445361538     445528151     
  445696941        456848852        457158434        457967057        458035094
       458109949        458192226        458264512        458328424       
458398930        458468022        458535275        458602372        458665387   
    458730819        458792538        458857786        458923299    445361603  
  445528250        445696974        456848936        457158442        457967065
       458035128        458109964        458192259        458264520       
458328432        458398971        458468030        458535283        458602398   
    458665395        458730827        458792553        458857794       
458923323    445361769     445528268        445696982        456849397       
457158459        457967073        458035136        458110012        458192267   
    458264546        458328465        458398989        458468048       
458535291        458602406        458665403        458730843        458792579   
    458857844        458923356    445361876     445528276        445697048     
  456849504        457158574        457967115        458035144        458110061
       458192283        458264561        458328481        458399003       
458468055        458535325        458602463        458665411        458730850   
    458792587        458857851        458923372    445361983     445528326     
  445697105        456849710        457158624        457967123        458035151
       458110087        458192291        458264579        458328523       
458399011        458468063        458535333        458602471        458665437   
    458730868        458792603        458857869        458923380    445362064  
  445528367        445697139        456849744        457158657        457967164
       458035185        458110129        458192309        458264603       
458328531        458399037        458468089        458535341        458602513   
    458665536        458730892        458792629        458857893       
458923398    445362072     445528433        445697147        456850015       
457158681        457967172        458035193        458110137        458192325   
    458264611        458328556        458399045        458468097       
458535358        458602547        458665569        458730926        458792652   
    458857901        458923406   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445362098     445528474        445697204        456850072       
457158699        457967206        458035219        458110152        458192341   
    458264629        458328564        458399052        458468113       
458535366        458602554        458665601        458730934        458792694   
    458857935        458923414    445362155     445528482        445697212     
  456850247        457158707        457967214        458035227        458110186
       458192382        458264652        458328580        458399060       
458468139        458535408        458602596        458665619        458730942   
    458792710        458857976        458923422    445362247     445528490     
  445697246        456850452        457158723        457967230        458035268
       458110202        458192416        458264678        458328622       
458399078        458468154        458535416        458602604        458665650   
    458730959        458792728        458858008        458923448    445362254  
  445528607        445697287        456850460        457158756        457967248
       458035276        458110251        458192424        458264694       
458328663        458399086        458468162        458535440        458602612   
    458665676        458730967        458792736        458858024       
458923455    445362296     445528649        445697386        456850569       
457158772        457967255        458035292        458110269        458192515   
    458264702        458328689        458399094        458468170       
458535465        458602679        458665767        458730991        458792769   
    458858032        458923489    445362304     445528656        445697402     
  456850635        457158848        457967263        458035300        458110285
       458192523        458264710        458328705        458399110       
458468188        458535473        458602687        458665809        458731007   
    458792785        458858065        458923505    445362346     445528698     
  445697469        456850718        457158871        457967271        458035326
       458110293        458192531        458264736        458328713       
458399136        458468196        458535507        458602729        458665825   
    458731023        458792793        458858081        458923513    445362361  
  445528714        445697600        456850775        457158913        457967305
       458035359        458110301        458192614        458264769       
458328762        458399151        458468204        458535515        458602737   
    458665833        458731031        458792801        458858115       
458923539    445362395     445528763        445697626        456850866       
457159069        457967313        458035367        458110335        458192671   
    458264785        458328788        458399169        458468261       
458535523        458602745        458665908        458731049        458792827   
    458858131        458923547    445362569     445528789        445697659     
  456851302        457159093        457967354        458035375        458110343
       458192697        458264793        458328804        458399177       
458468279        458535572        458602778        458665957        458731056   
    458792835        458858156        458923562    445362577     445528821     
  445697766        456851393        457159101        457967388        458035383
       458110350        458192705        458264801        458328838       
458399193        458468295        458535598        458602786        458665965   
    458731080        458792843        458858164        458923570    445362619  
  445528938        445697790        456851781        457159135        457967404
       458035391        458110376        458192713        458264819       
458328861        458399219        458468311        458535614        458602802   
    458665973        458731106        458792868        458858198       
458923596    445362650     445529035        445698012        456851880       
457159184        457967412        458035409        458110392        458192721   
    458264827        458328929        458399250        458468337       
458535630        458602836        458665981        458731114        458792892   
    458858206        458923604    445362718     445529050        445698020     
  456851989        457159259        457967420        458035441        458110426
       458192747        458264850        458328937        458399268       
458468345        458535663        458602885        458666013        458731148   
    458792918        458858248        458923638    445362833     445529191     
  445698038        456852334        457159267        457967453        458035458
       458110434        458192754        458264868        458328952       
458399276        458468352        458535689        458602893        458666021   
    458731163        458792934        458858255        458923646    445362866  
  445529290        445698079        456852466        457159275        457967479
       458035482        458110467        458192820        458264876       
458328978        458399284        458468360        458535713        458602901   
    458666047        458731171        458792959        458858263       
458923661    445362965     445529340        445698137        456852524       
457159291        457967487        458035490        458110509        458192838   
    458264900        458328994        458399292        458468394       
458535721        458602927        458666070        458731205        458792983   
    458858289        458923711    445363211     445529621        445698152     
  456852763        457159390        457967511        458035540        458110517
       458192861        458264918        458329083        458399300       
458468402        458535747        458602935        458666088        458731221   
    458793007        458858388        458923729    445363237     445529639     
  445698251        456852854        457159408        457967537        458035557
       458110533        458192879        458264926        458329091       
458399318        458468444        458535788        458602984        458666138   
    458731262        458793049        458858412        458923737    445363294  
  445529670        445698269        456852896        457159515        457967552
       458035581        458110541        458192895        458264934       
458329125        458399334        458468451        458535804        458603008   
    458666161        458731288        458793064        458858438       
458923752    445363385     445529688        445698285        456853134       
457159531        457967594        458035599        458110558        458192937   
    458264959        458329133        458399359        458468477       
458535812        458603016        458666179        458731379        458793098   
    458858446        458923760    445363393     445529704        445698319     
  456853738        457159549        457967602        458035615        458110566
       458192945        458264967        458329158        458399367       
458468485        458535846        458603024        458666187        458731411   
    458793171        458858479        458923778    445363500     445529787     
  445698327        456853795        457159572        457967651        458035623
       458110582        458192978        458264975        458329182       
458399375        458468493        458535879        458603040        458666203   
    458731429        458793189        458858487        458923802    445363559  
  445529811        445698343        456853910        457159614        457967669
       458035649        458110590        458192986        458265014       
458329190        458399417        458468501        458535895        458603057   
    458666211        458731437        458793213        458858552       
458923810    445363575     445529936        445698368        456854090       
457159655        457967677        458035656        458110624        458193034   
    458265030        458329224        458399425        458468519       
458535929        458603065        458666245        458731486        458793270   
    458858586        458923893    445363740     445529985        445698392     
  456854116        457159663        457967693        458035664        458110681
       458193042        458265055        458329273        458399441       
458468527        458535937        458603107        458666286        458731494   
    458793288        458858602        458923919    445363815     445530009     
  445698400        456854280        457159713        457967701        458035672
       458110723        458193059        458265071        458329281       
458399466        458468543        458535952        458603123        458666294   
    458731502        458793296        458858610        458923927    445363872  
  445530017        445698467        456854389        457159796        457967743
       458035680        458110756        458193083        458265089       
458329299        458399474        458468550        458535994        458603149   
    458666302        458731536        458793304        458858636       
458923935    445363948     445530033        445698491        456854405       
457159804        457967750        458035698        458110764        458193091   
    458265113        458329307        458399516        458468592       
458536026        458603156        458666328        458731593        458793312   
    458858644        458923950    445364060     445530041        445698566     
  456854736        457159820        457967776        458035714        458110772
       458193109        458265121        458329315        458399524       
458468600        458536034        458603172        458666369        458731601   
    458793320        458858669        458923968    445364110     445530132     
  445698590        456854769        457159838        457967800        458035730
       458110798        458193133        458265139        458329331       
458399532        458468626        458536042        458603180        458666385   
    458731668        458793387        458858677        458923976    445364128  
  445530157        445698608        456854934        457159853        457967818
       458035763        458110806        458193158        458265154       
458329356        458399573        458468642        458536059        458603214   
    458666393        458731676        458793429        458858701       
458923984    445364151     445530173        445698640        456854975       
457159879        457967826        458035771        458110855        458193166   
    458265188        458329364        458399599        458468659       
458536067        458603230        458666401        458731718        458793437   
    458858735        458924008    445364201     445530199        445698806     
  456855030        457159887        457967834        458035789        458110863
       458193208        458265196        458329372        458399607       
458468675        458536083        458603248        458666419        458731726   
    458793445        458858743        458924032    445364243     445530264     
  445698814        456855055        457159895        457967875        458035797
       458110871        458193273        458265204        458329414       
458399623        458468683        458536091        458603271        458666435   
    458731734        458793452        458858784        458924057    445364250  
  445530306        445698954        456855121        457159903        457967909
       458035805        458110889        458193299        458265212       
458329455        458399631        458468691        458536125        458603313   
    458666450        458731767        458793460        458858826       
458924073    445364276     445530405        445698970        456855204       
457159937        457967917        458035813        458110913        458193307   
    458265220        458329489        458399664        458468725       
458536141        458603321        458666468        458731809        458793486   
    458858842        458924081    445364342     445530447        445699093     
  456855253        457159945        457967982        458035821        458110954
       458193356        458265246        458329505        458399714       
458468733        458536158        458603354        458666500        458731817   
    458793510        458858859        458924107    445364417     445530504     
  445699101        456855287        457159952        457968022        458035847
       458110962        458193364        458265253        458329513       
458399722        458468741        458536166        458603370        458666534   
    458731882        458793536        458858883        458924123    445364466  
  445530561        445699184        456855303        457160034        457968030
       458035896        458110988        458193398        458265287       
458329539        458399730        458468758        458536190        458603396   
    458666575        458731924        458793544        458858917       
458924131    445364557     445530611        445699259        456855360       
457160059        457968063        458035904        458110996        458193406   
    458265295        458329547        458399755        458468774       
458536216        458603412        458666583        458731973        458793577   
    458858925        458924149    445364581     445530660        445699267     
  456855402        457160117        457968089        458035920        458111002
       458193430        458265311        458329562        458399813       
458468790        458536232        458603446        458666609        458732005   
    458793593        458858933        458924156    445364599     445530777     
  445699283        456855410        457160141        457968105        458035938
       458111028        458193448        458265352        458329570       
458399854        458468816        458536240        458603453        458666617   
    458732013        458793619        458858941        458924164    445364623  
  445530801        445699325        456855493        457160158        457968121
       458035946        458111044        458193497        458265378       
458329588        458399870        458468824        458536299        458603479   
    458666625        458732021        458793627        458858958       
458924206    445364797     445530876        445699440        456855683       
457160166        457968147        458035953        458111051        458193505   
    458265394        458329604        458399888        458468840       
458536307        458603529        458666641        458732047        458793635   
    458858966        458924214    445364839     445530926        445699507     
  456855998        457160182        457968162        458035961        458111119
       458193513        458265402        458329620        458399896       
458468857        458536315        458603537        458666658        458732104   
    458793643        458858982        458924222    445364904     445530959     
  445699580        456856301        457160232        457968170        458035979
       458111135        458193521        458265410        458329646       
458399904        458468873        458536323        458603545        458666708   
    458732112        458793650        458858990        458924255    445364912  
  445530983        445699606        456857127        457160323        457968196
       458035987        458111143        458193554        458265428       
458329687        458399912        458468881        458536349        458603552   
    458666716        458732120        458793684        458859022       
458924263    445364938     445531007        445699739        456857275       
457160331        457968238        458036019        458111150        458193562   
    458265451        458329695        458399920        458468907       
458536364        458603578        458666724        458732153        458793726   
    458859030        458924289    445364953     445531056        445699762     
  456857358        457160372        457968253        458036035        458111176
       458193570        458265477        458329703        458399946       
458468915        458536406        458603594        458666732        458732187   
    458793734        458859071        458924396    445364987     445531122     
  445699770        456857457        457160414        457968345        458036068
       458111192        458193588        458265485        458329745       
458399987        458468923        458536430        458603602        458666740   
    458732195        458793742        458859089        458924404    445365000  
  445531171        445699804        456857499        457160448        457968352
       458036084        458111218        458193596        458265493       
458329752        458400009        458468949        458536455        458603610   
    458666799        458732203        458793767        458859097       
458924412    445365224     445531205        445699820        456857507       
457160554        457968378        458036092        458111234        458193604   
    458265501        458329778        458400017        458468956       
458536463        458603628        458666815        458732344        458793783   
    458859105        458924420    445365257     445531213        445699846     
  456857952        457160570        457968386        458036100        458111291
       458193612        458265527        458329786        458400066       
458468964        458536471        458603636        458666906        458732369   
    458793791        458859196        458924461    445365265     445531312     
  445699895        456858026        457160646        457968394        458036118
       458111317        458193646        458265568        458329810       
458400116        458468972        458536489        458603669        458666922   
    458732385        458793809        458859220        458924487    445365331  
  445531353        445699903        456858109        457160711        457968402
       458036175        458111366        458193687        458265576       
458329828        458400124        458468980        458536513        458603677   
    458666955        458732393        458793866        458859279       
458924495    445365364     445531411        445699952        456858224       
457160760        457968410        458036183        458111374        458193695   
    458265584        458329869        458400140        458468998       
458536539        458603685        458666989        458732435        458793882   
    458859295        458924503    445365406     445531429        445700099     
  456858232        457160794        457968428        458036191        458111382
       458193703        458265592        458329877        458400181       
458469020        458536547        458603701        458666997        458732443   
    458793890        458859311        458924529    445365430     445531437     
  445700115        456858513        457160810        457968436        458036217
       458111408        458193711        458265667        458329893       
458400215        458469038        458536554        458603727        458667003   
    458732500        458793908        458859329        458924586    445365554  
  445531502        445700123        456858562        457160893        457968444
       458036225        458111440        458193745        458265675       
458329901        458400231        458469061        458536562        458603743   
    458667037        458732609        458793957        458859337       
458924602    445365596     445531536        445700248        456858984       
457160919        457968469        458036258        458111473        458193752   
    458265683        458329935        458400272        458469079       
458536570        458603776        458667045        458732625        458793965   
    458859394        458924677    445365778     445531593        445700271     
  456859016        457160943        457968485        458036266        458111572
       458193760        458265691        458329943        458400298       
458469087        458536620        458603792        458667052        458732641   
    458793973        458859428        458924693    445365786     445531601     
  445700305        456859065        457160950        457968501        458036290
       458111580        458193786        458265717        458329968       
458400306        458469095        458536646        458603800        458667078   
    458732674        458793981        458859436        458924701    445365794  
  445531866        445700339        456859099        457160968        457968535
       458036308        458111598        458193794        458265725       
458329976        458400322        458469129        458536687        458603818   
    458667086        458732682        458794005        458859469       
458924719    445365802     445531940        445700487        456859107       
457160984        457968550        458036316        458111614        458193828   
    458265733        458329992        458400348        458469145       
458536703        458603826        458667102        458732690        458794013   
    458859477        458924727    445365901     445531981        445700529     
  456859123        457161008        457968568        458036324        458111630
       458193836        458265758        458330024        458400355       
458469152        458536737        458603875        458667128        458732708   
    458794039        458859543        458924768    445365950     445532104     
  445700552        456859164        457161016        457968584        458036340
       458111663        458193851        458265766        458330032       
458400397        458469160        458536752        458603891        458667144   
    458732724        458794054        458859550        458924784    445366065  
  445532161        445700610        456859263        457161032        457968618
       458036373        458111762        458193869        458265816       
458330065        458400439        458469194        458536778        458603909   
    458667169        458732732        458794062        458859568       
458924800    445366131     445532237        445700644        456859495       
457161065        457968667        458036423        458111796        458193885   
    458265857        458330073        458400454        458469202       
458536786        458603925        458667185        458732757        458794104   
    458859584        458924859    445366156     445532286        445700669     
  456859677        457161123        457968717        458036431        458111820
       458193901        458265873        458330081        458400462       
458469236        458536794        458603941        458667227        458732781   
    458794112        458859592        458924867    445366206     445532294     
  445700784        456859685        457161131        457968733        458036449
       458111853        458193935        458265907        458330115       
458400470        458469251        458536802        458604014        458667235   
    458732799        458794120        458859600        458924883    445366230  
  445532310        445700842        456859784        457161206        457968766
       458036464        458111861        458193943        458265915       
458330131        458400496        458469269        458536836        458604030   
    458667250        458732823        458794161        458859634       
458924891    445366446     445532328        445700859        456859925       
457161214        457968782        458036498        458111887        458193984   
    458265923        458330149        458400512        458469277       
458536851        458604055        458667276        458732831        458794179   
    458859659        458924933   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445366503     445532427        445700933        456859933       
457161222        457968808        458036548        458111895        458193992   
    458265931        458330156        458400520        458469285       
458536877        458604063        458667284        458732856        458794187   
    458859675        458924941    445366511     445532450        445700941     
  456860253        457161289        457968873        458036605        458111911
       458194008        458265956        458330164        458400579       
458469293        458536885        458604089        458667292        458732864   
    458794195        458859683        458924958    445366537     445532542     
  445700958        456860279        457161297        457968923        458036639
       458111937        458194057        458266004        458330172       
458400595        458469319        458536893        458604105        458667326   
    458732880        458794211        458859709        458925013    445366560  
  445532559        445700990        456860287        457161321        457968956
       458036654        458111960        458194065        458266038       
458330180        458400603        458469335        458536927        458604139   
    458667334        458732898        458794229        458859725       
458925021    445366644     445532575        445701055        456860337       
457161339        457969012        458036696        458112042        458194073   
    458266053        458330206        458400645        458469343       
458536943        458604147        458667342        458732914        458794260   
    458859758        458925062    445366669     445532617        445701071     
  456860758        457161388        457969103        458036704        458112083
       458194081        458266061        458330214        458400652       
458469392        458536968        458604188        458667359        458732922   
    458794294        458859766        458925070    445366677     445532708     
  445701121        456860998        457161396        457969160        458036720
       458112091        458194123        458266079        458330222       
458400660        458469400        458537065        458604246        458667383   
    458732930        458794302        458859774        458925088    445366743  
  445532732        445701139        456861087        457161420        457969178
       458036746        458112109        458194180        458266095       
458330248        458400678        458469418        458537081        458604253   
    458667409        458733003        458794310        458859808       
458925096    445366818     445532773        445701147        456861137       
457161453        457969186        458036837        458112166        458194198   
    458266103        458330255        458400694        458469434       
458537099        458604261        458667433        458733011        458794344   
    458859840        458925104    445366834     445532815        445701204     
  456861145        457161461        457969251        458036845        458112190
       458194230        458266111        458330263        458400736       
458469459        458537123        458604287        458667458        458733029   
    458794369        458859873        458925153    445366909     445532914     
  445701212        456861244        457161479        457969343        458036902
       458112208        458194255        458266129        458330289       
458400769        458469475        458537131        458604295        458667482   
    458733078        458794385        458859881        458925187    445366966  
  445533086        445701295        456861285        457161487        457969376
       458036969        458112224        458194263        458266145       
458330339        458400777        458469509        458537149        458604303   
    458667490        458733102        458794393        458859907       
458925229    445366982     445533110        445701303        456861640       
457161511        457969384        458036977        458112257        458194297   
    458266178        458330388        458400785        458469517       
458537156        458604311        458667532        458733128        458794427   
    458859949        458925237    445367097     445533227        445701352     
  456861657        457161552        457969392        458036993        458112281
       458194305        458266236        458330396        458400793       
458469525        458537164        458604337        458667573        458733144   
    458794435        458859956        458925252    445367105     445533300     
  445701386        456861996        457161560        457969426        458037033
       458112349        458194313        458266251        458330404       
458400827        458469566        458537172        458604345        458667581   
    458733169        458794450        458859972        458925294    445367352  
  445533367        445701394        456862168        457161578        457969442
       458037058        458112398        458194354        458266277       
458330438        458400850        458469574        458537198        458604352   
    458667607        458733177        458794468        458859998       
458925302    445367477     445533391        445701444        456862481       
457161586        457969467        458037090        458112406        458194362   
    458266285        458330446        458400892        458469608       
458537230        458604378        458667623        458733193        458794526   
    458860004        458925351    445367519     445533433        445701493     
  456862549        457161602        457969475        458037132        458112414
       458194370        458266293        458330453        458400918       
458469616        458537255        458604386        458667631        458733219   
    458794542        458860038        458925377    445367576     445533490     
  445701642        456862630        457161636        457969509        458037173
       458112422        458194388        458266301        458330495       
458400942        458469624        458537263        458604402        458667698   
    458733227        458794559        458860053        458925385    445367659  
  445533532        445701816        456862804        457161651        457969517
       458037199        458112448        458194438        458266319       
458330503        458400959        458469640        458537271        458604410   
    458667714        458733235        458794567        458860061       
458925393    445367915     445533607        445701865        456862887       
457161669        457969525        458037215        458112463        458194453   
    458266343        458330529        458400967        458469665       
458537289        458604428        458667771        458733243        458794575   
    458860095        458925435    445367972     445533623        445701964     
  456862929        457161685        457969533        458037231        458112471
       458194479        458266368        458330537        458400991       
458469681        458537297        458604444        458667789        458733250   
    458794583        458860103        458925443    445368004     445533649     
  445701972        456863141        457161743        457969558        458037256
       458112497        458194537        458266392        458330545       
458401007        458469707        458537347        458604477        458667854   
    458733268        458794591        458860129        458925468    445368046  
  445533664        445702228        456863471        457161776        457969574
       458037264        458112554        458194560        458266426       
458330578        458401023        458469723        458537354        458604485   
    458667862        458733284        458794609        458860160       
458925476    445368137     445533862        445702251        456863844       
457161842        457969590        458037280        458112596        458194586   
    458266434        458330586        458401056        458469731       
458537362        458604493        458667904        458733292        458794641   
    458860178        458925484    445368145     445533946        445702293     
  456863919        457161883        457969616        458037322        458112612
       458194602        458266442        458330594        458401064       
458469749        458537370        458604501        458667938        458733318   
    458794666        458860186        458925500    445368152     445534126     
  445702301        456864289        457161891        457969624        458037355
       458112620        458194636        458266483        458330602       
458401122        458469756        458537396        458604519        458667946   
    458733334        458794674        458860210        458925526    445368186  
  445534142        445702350        456864412        457161917        457969640
       458037363        458112646        458194651        458266517       
458330610        458401148        458469764        458537412        458604527   
    458667961        458733342        458794682        458860228       
458925534    445368244     445534159        445702368        456864420       
457161941        457969764        458037371        458112661        458194677   
    458266533        458330628        458401155        458469798       
458537420        458604543        458667987        458733367        458794690   
    458860236        458925542    445368277     445534167        445702400     
  456864503        457161990        457969814        458037389        458112679
       458194693        458266541        458330651        458401171       
458469806        458537446        458604550        458667995        458733409   
    458794708        458860244        458925583    445368293     445534183     
  445702475        456864651        457162055        457969855        458037405
       458112703        458194701        458266558        458330669       
458401189        458469863        458537503        458604568        458668035   
    458733417        458794716        458860251        458925625    445368301  
  445534225        445702616        456864941        457162071        457969863
       458037413        458112711        458194727        458266566       
458330677        458401197        458469871        458537560        458604584   
    458668043        458733433        458794807        458860269       
458925674    445368459     445534282        445702699        456865245       
457162170        457969889        458037470        458112794        458194743   
    458266590        458330693        458401205        458469889       
458537578        458604600        458668050        458733466        458794815   
    458860277        458925682    445368517     445534365        445702715     
  456865294        457162196        457969921        458037488        458112802
       458194826        458266608        458330701        458401213       
458469897        458537594        458604642        458668068        458733474   
    458794823        458860343        458925690    445368624     445534415     
  445702871        456865344        457162238        457970044        458037512
       458112828        458194859        458266624        458330719       
458401221        458469947        458537602        458604659        458668076   
    458733482        458794849        458860350        458925716    445368665  
  445534431        445702889        456865385        457162303        457970051
       458037538        458112885        458194883        458266632       
458330735        458401247        458469954        458537628        458604667   
    458668159        458733508        458794914        458860368       
458925740    445368707     445534555        445702954        456865674       
457162345        457970077        458037546        458112901        458194891   
    458266673        458330743        458401270        458469970       
458537677        458604683        458668191        458733516        458794948   
    458860376        458925807    445368855     445534563        445702962     
  456865757        457162519        457970101        458037553        458112935
       458194958        458266715        458330750        458401320       
458469988        458537685        458604691        458668217        458733540   
    458794971        458860392        458925815    445368897     445534605     
  445703127        456866060        457162527        457970143        458037579
       458112943        458194990        458266749        458330768       
458401379        458469996        458537727        458604709        458668233   
    458733565        458794989        458860434        458925864    445368996  
  445534621        445703143        456866151        457162550        457970176
       458037603        458112950        458195005        458266756       
458330792        458401510        458470010        458537776        458604717   
    458668241        458733573        458794997        458860467       
458925880    445369259     445534753        445703150        456866276       
457162568        457970200        458037637        458112968        458195013   
    458266764        458330826        458401577        458470028       
458537792        458604725        458668274        458733623        458795002   
    458860483        458925906    445369291     445534803        445703267     
  456866763        457162659        457970218        458037645        458112984
       458195047        458266772        458330834        458401585       
458470044        458537800        458604733        458668282        458733631   
    458795028        458860509        458925922    445369374     445534845     
  445703283        456866854        457162717        457970234        458037652
       458112992        458195070        458266798        458330867       
458401593        458470069        458537818        458604741        458668308   
    458733649        458795044        458860525        458925930    445369408  
  445534894        445703333        456867159        457162832        457970259
       458037660        458113065        458195096        458266814       
458330875        458401619        458470077        458537859        458604758   
    458668324        458733656        458795051        458860574       
458925948    445369457     445535016        445703374        456867415       
457162923        457970275        458037686        458113073        458195104   
    458266848        458330891        458401635        458470085       
458537875        458604766        458668365        458733664        458795093   
    458860590        458925955    445369523     445535057        445703424     
  456867662        457163087        457970416        458037694        458113099
       458195112        458266855        458330909        458401650       
458470101        458537883        458604774        458668373        458733672   
    458795119        458860608        458925963    445369531     445535123     
  445703457        456867696        457163145        457970424        458037710
       458113131        458195146        458266863        458330917       
458401668        458470143        458537917        458604808        458668415   
    458733680        458795168        458860640        458925971    445369556  
  445535156        445703507        456867779        457163236        457970457
       458037728        458113263        458195179        458266889       
458330925        458401676        458470168        458537925        458604824   
    458668449        458733722        458795176        458860657       
458925997    445369580     445535164        445703531        456867860       
457163244        457970465        458037736        458113289        458195203   
    458266905        458330933        458401718        458470176       
458537982        458604832        458668456        458733763        458795184   
    458860665        458926003    445369655     445535222        445703622     
  456867993        457163327        457970481        458037793        458113321
       458195229        458266921        458330941        458401734       
458470192        458538022        458604840        458668464        458733789   
    458795200        458860715        458926011    445369689     445535255     
  445703655        456868041        457163335        457970523        458037819
       458113354        458195237        458266954        458330966       
458401767        458470200        458538030        458604865        458668472   
    458733805        458795242        458860723        458926037    445369721  
  445535354        445703713        456868090        457163376        457970556
       458037876        458113370        458195245        458266996       
458330974        458401775        458470218        458538071        458604873   
    458668498        458733813        458795259        458860749       
458926045    445369804     445535362        445703754        456868199       
457163467        457970580        458037884        458113396        458195278   
    458267002        458330982        458401809        458470226       
458538105        458604881        458668506        458733821        458795267   
    458860780        458926052    445369820     445535388        445703770     
  456868223        457163558        457970606        458037926        458113438
       458195369        458267010        458330990        458401825       
458470259        458538113        458604899        458668514        458733847   
    458795275        458860814        458926060    445369838     445535586     
  445703788        456868348        457163566        457970655        458037959
       458113446        458195377        458267051        458331006       
458401833        458470267        458538162        458604907        458668522   
    458733854        458795283        458860822        458926078    445369846  
  445535644        445703861        456868645        457163582        457970663
       458037967        458113461        458195393        458267069       
458331022        458401858        458470283        458538170        458604972   
    458668555        458733896        458795309        458860830       
458926094    445369952     445535743        445703952        456868801       
457163590        457970754        458037975        458113479        458195427   
    458267077        458331030        458401882        458470309       
458538188        458604980        458668563        458733920        458795317   
    458860848        458926102    445370091     445535784        445704000     
  456868827        457163657        457970788        458037983        458113487
       458195435        458267085        458331071        458401916       
458470317        458538196        458604998        458668597        458733979   
    458795408        458860855        458926110    445370133     445535800     
  445704075        456868934        457163673        457970796        458037991
       458113495        458195450        458267093        458331089       
458401940        458470325        458538204        458605003        458668639   
    458733987        458795432        458860871        458926128    445370232  
  445535925        445704166        456869056        457163681        457970804
       458038015        458113503        458195468        458267101       
458331105        458401957        458470341        458538220        458605029   
    458668654        458734019        458795473        458860889       
458926177    445370265     445535974        445704174        456869338       
457163707        457970812        458038023        458113529        458195476   
    458267119        458331113        458401965        458470358       
458538238        458605045        458668688        458734035        458795481   
    458860897        458926185    445370281     445536063        445704190     
  456869916        457163723        457970820        458038049        458113552
       458195492        458267135        458331147        458401999       
458470374        458538287        458605052        458668704        458734043   
    458795499        458860905        458926235    445370323     445536105     
  445704216        456870054        457163764        457970838        458038114
       458113560        458195518        458267168        458331154       
458402005        458470382        458538295        458605060        458668712   
    458734050        458795515        458860913        458926243    445370414  
  445536113        445704331        456870138        457163806        457970861
       458038130        458113602        458195534        458267192       
458331170        458402047        458470390        458538311        458605086   
    458668720        458734068        458795523        458860947       
458926268    445370430     445536246        445704414        456870286       
457163822        457970887        458038148        458113610        458195567   
    458267226        458331188        458402070        458470416       
458538329        458605128        458668738        458734076        458795564   
    458860988        458926334    445370646     445536402        445704455     
  456870435        457163830        457970945        458038155        458113651
       458195583        458267242        458331196        458402088       
458470424        458538337        458605144        458668753        458734100   
    458795580        458861036        458926342    445370810     445536428     
  445704489        456870617        457163848        457970952        458038163
       458113669        458195591        458267259        458331204       
458402179        458470432        458538352        458605151        458668779   
    458734118        458795606        458861069        458926359    445370851  
  445536436        445704547        456870625        457163855        457970978
       458038189        458113685        458195609        458267267       
458331238        458402187        458470440        458538360        458605169   
    458668845        458734134        458795614        458861077       
458926375    445370869     445536519        445704596        456870641       
457163863        457970994        458038205        458113719        458195617   
    458267283        458331246        458402195        458470457       
458538386        458605177        458668852        458734159        458795630   
    458861093        458926425    445370885     445536584        445704760     
  456870690        457164127        457971000        458038213        458113735
       458195674        458267291        458331253        458402203       
458470465        458538402        458605185        458668878        458734175   
    458795648        458861101        458926482    445370893     445536626     
  445704786        456870773        457164192        457971042        458038247
       458113768        458195740        458267309        458331261       
458402211        458470473        458538436        458605201        458668886   
    458734183        458795655        458861119        458926490    445370901  
  445536634        445704802        456871540        457164242        457971067
       458038254        458113776        458195757        458267333       
458331295        458402229        458470499        458538444        458605227   
    458668894        458734191        458795663        458861192       
458926508    445370927     445536642        445704869        456871839       
457164275        457971109        458038262        458113826        458195765   
    458267341        458331303        458402245        458470507       
458538451        458605250        458668902        458734209        458795671   
    458861218        458926516   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445370943     445536774        445704877        456872043       
457164291        457971125        458038270        458113834        458195849   
    458267374        458331311        458402278        458470515       
458538469        458605276        458668928        458734233        458795705   
    458861226        458926524    445370968     445536873        445704919     
  456872084        457164317        457971133        458038288        458113859
       458195880        458267408        458331329        458402286       
458470523        458538485        458605300        458668936        458734241   
    458795713        458861234        458926557    445370976     445536915     
  445704950        456872415        457164325        457971166        458038304
       458113925        458195922        458267432        458331345       
458402310        458470549        458538501        458605318        458668944   
    458734282        458795747        458861275        458926573    445371032  
  445536923        445705049        456872456        457164333        457971174
       458038338        458113933        458195930        458267499       
458331386        458402336        458470556        458538535        458605326   
    458668951        458734308        458795788        458861291       
458926581    445371057     445536956        445705155        456873751       
457164382        457971190        458038379        458113941        458195989   
    458267507        458331394        458402344        458470564       
458538543        458605334        458668969        458734316        458795796   
    458861317        458926623    445371065     445537012        445705163     
  456873884        457164457        457971216        458038387        458113958
       458196003        458267523        458331410        458402351       
458470572        458538568        458605359        458669009        458734324   
    458795812        458861333        458926631    445371099     445537046     
  445705205        456873959        457164499        457971232        458038395
       458113966        458196037        458267564        458331428       
458402385        458470580        458538576        458605417        458669017   
    458734340        458795838        458861341        458926672    445371115  
  445537053        445705262        456873991        457164549        457971240
       458038411        458113974        458196060        458267572       
458331444        458402393        458470598        458538584        458605425   
    458669025        458734357        458795846        458861366       
458926714    445371156     445537079        445705296        456874007       
457164564        457971257        458038429        458113990        458196078   
    458267606        458331451        458402401        458470648       
458538600        458605433        458669074        458734365        458795853   
    458861382        458926748    445371321     445537095        445705338     
  456874163        457164598        457971273        458038452        458114006
       458196086        458267622        458331469        458402443       
458470655        458538642        458605474        458669090        458734373   
    458795887        458861390        458926755    445371347     445537103     
  445705395        456874387        457164671        457971307        458038478
       458114014        458196094        458267648        458331485       
458402450        458470663        458538667        458605490        458669108   
    458734399        458795911        458861424        458926763    445371388  
  445537186        445705445        456874569        457164705        457971331
       458038502        458114030        458196136        458267671       
458331493        458402476        458470671        458538691        458605508   
    458669124        458734423        458795929        458861457       
458926789    445371396     445537202        445705452        456874585       
457164721        457971349        458038551        458114048        458196151   
    458267689        458331501        458402518        458470697       
458538709        458605524        458669132        458734431        458795937   
    458861465        458926821    445371636     445537251        445705486     
  456874866        457164739        457971356        458038585        458114055
       458196169        458267697        458331543        458402526       
458470705        458538717        458605540        458669140        458734449   
    458795978        458861515        458926870    445371826     445537277     
  445705536        456874924        457164754        457971372        458038593
       458114063        458196201        458267705        458331568       
458402559        458470713        458538733        458605557        458669165   
    458734456        458795994        458861523        458926888    445371867  
  445537400        445705627        456875004        457164762        457971398
       458038601        458114089        458196284        458267721       
458331592        458402567        458470721        458538741        458605565   
    458669181        458734464        458796034        458861531       
458927001    445371883     445537426        445705684        456875061       
457164770        457971414        458038619        458114105        458196334   
    458267747        458331634        458402575        458470739       
458538758        458605581        458669207        458734472        458796042   
    458861549        458927027    445371909     445537590        445705726     
  456875129        457164796        457971489        458038627        458114113
       458196383        458267754        458331683        458402583       
458470747        458538766        458605607        458669223        458734498   
    458796059        458861564        458927050    445371974     445537707     
  445705742        456875293        457164804        457971497        458038635
       458114121        458196425        458267804        458331717       
458402591        458470754        458538782        458605615        458669231   
    458734514        458796075        458861572        458927068    445371982  
  445537764        445705767        456875582        457164820        457971505
       458038650        458114147        458196433        458267812       
458331725        458402617        458470788        458538790        458605631   
    458669256        458734522        458796083        458861580       
458927092    445372048     445537806        445705817        456875707       
457164838        457971539        458038668        458114170        458196458   
    458267853        458331741        458402666        458470796       
458538832        458605664        458669272        458734530        458796125   
    458861598        458927167    445372055     445537814        445705841     
  456875913        457164853        457971547        458038676        458114196
       458196466        458267887        458331782        458402708       
458470804        458538857        458605730        458669306        458734548   
    458796158        458861606        458927175    445372089     445537822     
  445705916        456875954        457164861        457971554        458038684
       458114204        458196474        458267895        458331808       
458402724        458470812        458538865        458605748        458669322   
    458734563        458796208        458861630        458927183    445372113  
  445537830        445705940        456876358        457164887        457971562
       458038718        458114212        458196516        458267929       
458331824        458402732        458470861        458538873        458605771   
    458669330        458734589        458796224        458861648       
458927209    445372147     445537848        445705957        456876416       
457164903        457971570        458038734        458114261        458196524   
    458267978        458331857        458402765        458470937       
458538881        458605797        458669348        458734605        458796273   
    458861655        458927225    445372329     445537889        445706005     
  456876457        457165017        457971588        458038791        458114279
       458196599        458268000        458331873        458402807       
458470945        458538899        458605805        458669355        458734621   
    458796307        458861671        458927233    445372345     445537962     
  445706021        456876473        457165082        457971596        458038809
       458114287        458196623        458268034        458331881       
458402823        458470960        458538907        458605821        458669363   
    458734639        458796315        458861689        458927340    445372410  
  445538069        445706039        456876572        457165124        457971604
       458038833        458114295        458196631        458268042       
458331907        458402849        458471018        458538915        458605847   
    458669389        458734662        458796349        458861713       
458927357    445372436     445538101        445706120        456876580       
457165165        457971638        458038841        458114303        458196649   
    458268083        458331915        458402872        458471059       
458538923        458605862        458669397        458734688        458796372   
    458861721        458927407    445372535     445538127        445706245     
  456876887        457165199        457971646        458038858        458114311
       458196664        458268091        458331949        458402930       
458471117        458538949        458605870        458669405        458734696   
    458796380        458861739        458927423    445372543     445538150     
  445706377        456876929        457165256        457971653        458038866
       458114337        458196706        458268133        458331980       
458402963        458471125        458538972        458605888        458669439   
    458734704        458796414        458861747        458927456    445372659  
  445538184        445706427        456876986        457165280        457971687
       458038940        458114345        458196730        458268182       
458332004        458402971        458471133        458538980        458605904   
    458669447        458734720        458796448        458861754       
458927464    445372733     445538234        445706476        456877018       
457165298        457971695        458038973        458114360        458196748   
    458268190        458332012        458403003        458471174       
458538998        458605912        458669462        458734753        458796455   
    458861762        458927498    445372782     445538374        445706534     
  456877083        457165306        457971711        458038981        458114394
       458196789        458268208        458332053        458403060       
458471182        458539038        458605920        458669488        458734761   
    458796463        458861770        458927563    445372923     445538408     
  445706567        456877109        457165314        457971745        458038999
       458114402        458196797        458268224        458332061       
458403110        458471190        458539061        458605961        458669504   
    458734787        458796471        458861788        458927571    445373087  
  445538705        445706575        456877273        457165413        457971786
       458039005        458114436        458196805        458268232       
458332087        458403128        458471216        458539079        458605995   
    458669538        458734811        458796513        458861796       
458927597    445373137     445538762        445706583        456877513       
457165421        457971844        458039021        458114444        458196847   
    458268240        458332095        458403151        458471224       
458539103        458606001        458669561        458734837        458796521   
    458861812        458927613    445373301     445538804        445706591     
  456877562        457165504        457971851        458039054        458114451
       458196854        458268257        458332103        458403169       
458471240        458539137        458606027        458669579        458734886   
    458796547        458861820        458927621    445373319     445538846     
  445706666        456877844        457165520        457971877        458039070
       458114535        458196862        458268273        458332111       
458403193        458471257        458539145        458606035        458669587   
    458734894        458796554        458861838        458927639    445373376  
  445538853        445706740        456878024        457165546        457971935
       458039138        458114543        458196870        458268307       
458332137        458403219        458471265        458539178        458606050   
    458669603        458734902        458796562        458861853       
458927647    445373384     445538929        445706823        456878347       
457165595        457971976        458039146        458114568        458196904   
    458268315        458332160        458403235        458471273       
458539194        458606068        458669645        458734944        458796570   
    458861879        458927688    445373483     445539042        445706906     
  456878511        457165611        457972040        458039187        458114600
       458196912        458268331        458332178        458403243       
458471281        458539202        458606084        458669652        458734951   
    458796596        458861887        458927704    445373517     445539174     
  445707029        456878529        457165645        457972081        458039286
       458114618        458196946        458268356        458332202       
458403268        458471299        458539210        458606100        458669694   
    458734969        458796646        458861937        458927753    445373723  
  445539265        445707078        456878735        457165868        457972107
       458039294        458114667        458196995        458268372       
458332244        458403276        458471307        458539236        458606126   
    458669702        458734985        458796653        458861952       
458927803    445373731     445539281        445707250        456878941       
457165876        457972115        458039328        458114758        458197019   
    458268398        458332251        458403292        458471331       
458539251        458606134        458669710        458734993        458796679   
    458861960        458927811    445373756     445539307        445707292     
  456879022        457165926        457972123        458039344        458114790
       458197084        458268414        458332277        458403300       
458471349        458539285        458606159        458669728        458735057   
    458796687        458861978        458927902    445373772     445539380     
  445707300        456879048        457165942        457972131        458039351
       458114824        458197092        458268422        458332301       
458403318        458471364        458539293        458606167        458669736   
    458735065        458796703        458861986        458927910    445373780  
  445539422        445707342        456879121        457165959        457972149
       458039377        458114840        458197100        458268430       
458332319        458403326        458471398        458539301        458606175   
    458669769        458735073        458796711        458861994       
458927928    445373913     445539448        445707417        456879311       
457165975        457972180        458039401        458114857        458197118   
    458268463        458332335        458403383        458471406       
458539319        458606191        458669793        458735081        458796729   
    458862000        458927951    445374010     445539521        445707474     
  456879378        457165991        457972198        458039435        458114865
       458197134        458268497        458332350        458403409       
458471414        458539327        458606209        458669801        458735115   
    458796737        458862026        458927985    445374077     445539539     
  445707524        456879428        457166114        457972206        458039443
       458114881        458197159        458268554        458332384       
458403425        458471422        458539335        458606217        458669843   
    458735123        458796752        458862042        458927993    445374291  
  445539646        445707540        456879584        457166122        457972214
       458039450        458114899        458197167        458268562       
458332418        458403433        458471430        458539343        458606225   
    458669850        458735149        458796760        458862059       
458928017    445374366     445539661        445707557        456879873       
457166130        457972222        458039468        458114923        458197217   
    458268588        458332426        458403474        458471448       
458539384        458606266        458669868        458735198        458796778   
    458862067        458928025    445374374     445539703        445707599     
  456879980        457166163        457972255        458039476        458114931
       458197225        458268604        458332434        458403482       
458471471        458539418        458606274        458669876        458735222   
    458796786        458862125        458928058    445374390     445539737     
  445707615        456880269        457166189        457972297        458039484
       458114949        458197233        458268620        458332467       
458403490        458471489        458539426        458606282        458669934   
    458735263        458796794        458862133        458928074    445374473  
  445539745        445707722        456880285        457166239        457972305
       458039492        458114964        458197290        458268638       
458332483        458403508        458471505        458539434        458606290   
    458669942        458735297        458796810        458862166       
458928116    445374531     445539851        445707862        456880483       
457166304        457972339        458039500        458114980        458197308   
    458268661        458332491        458403524        458471513       
458539442        458606316        458669959        458735339        458796828   
    458862182        458928157    445374630     445540032        445707979     
  456880640        457166312        457972388        458039518        458114998
       458197316        458268679        458332525        458403532       
458471539        458539459        458606340        458669975        458735347   
    458796836        458862190        458928199    445374689     445540115     
  445708050        456880723        457166361        457972404        458039559
       458115011        458197340        458268687        458332558       
458403540        458471562        458539483        458606357        458669983   
    458735362        458796844        458862208        458928207    445374697  
  445540131        445708092        456881143        457166395        457972420
       458039567        458115052        458197357        458268711       
458332640        458403557        458471588        458539491        458606373   
    458670007        458735404        458796851        458862224       
458928215    445374754     445540206        445708159        456881259       
457166403        457972438        458039575        458115060        458197373   
    458268729        458332723        458403565        458471604       
458539509        458606399        458670015        458735438        458796877   
    458862240        458928231    445374804     445540305        445708282     
  456881309        457166502        457972453        458039583        458115078
       458197415        458268745        458332731        458403607       
458471612        458539517        458606407        458670023        458735529   
    458796885        458862265        458928264    445374838     445540487     
  445708308        456881747        457166544        457972487        458039609
       458115086        458197423        458268810        458332749       
458403615        458471620        458539533        458606423        458670031   
    458735586        458796893        458862273        458928280    445374879  
  445540503        445708332        456881846        457166551        457972495
       458039617        458115110        458197506        458268836       
458332772        458403631        458471638        458539558        458606431   
    458670064        458735594        458796901        458862281       
458928298    445374911     445540529        445708357        456881978       
457166577        457972503        458039633        458115151        458197522   
    458268851        458332798        458403656        458471646       
458539566        458606449        458670072        458735628        458796919   
    458862299        458928306    445374978     445540537        445708399     
  456882042        457166593        457972511        458039641        458115193
       458197555        458268901        458332806        458403664       
458471661        458539574        458606456        458670080        458735685   
    458796927        458862315        458928322    445375033     445540677     
  445708407        456882059        457166635        457972537        458039658
       458115227        458197563        458268919        458332848       
458403706        458471695        458539582        458606464        458670114   
    458735719        458796935        458862323        458928355    445375041  
  445540750        445708415        456882182        457166643        457972545
       458039666        458115250        458197571        458268927       
458332889        458403722        458471711        458539624        458606506   
    458670130        458735743        458796968        458862356       
458928371    445375058     445540776        445708472        456882232       
457166700        457972560        458039674        458115300        458197589   
    458268968        458332913        458403730        458471729       
458539665        458606522        458670155        458735750        458796976   
    458862364        458928405    445375090     445540818        445708506     
  456882422        457166759        457972586        458039708        458115318
       458197605        458268976        458332921        458403755       
458471737        458539673        458606548        458670171        458735776   
    458797016        458862372        458928413    445375157     445540925     
  445708514        456882471        457166775        457972594        458039716
       458115326        458197647        458268992        458332962       
458403771        458471745        458539681        458606555        458670189   
    458735800        458797024        458862380        458928439    445375223  
  445540990        445708522        456882869        457166809        457972602
       458039724        458115375        458197654        458269008       
458332988        458403821        458471810        458539699        458606571   
    458670197        458735826        458797057        458862406       
458928447    445375272     445541014        445708639        456883388       
457166817        457972610        458039757        458115383        458197670   
    458269016        458332996        458403847        458471844       
458539749        458606613        458670213        458735834        458797065   
    458862414        458928454   

 

SCH-A-33



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445375314     445541030        445708647        456883669       
457166858        457972644        458039765        458115391        458197688   
    458269032        458333010        458403854        458471893       
458539764        458606621        458670239        458735859        458797073   
    458862422        458928470    445375330     445541048        445708654     
  456883735        457166866        457972669        458039773        458115409
       458197696        458269065        458333101        458403862       
458471901        458539772        458606670        458670247        458735867   
    458797099        458862430        458928496    445375421     445541121     
  445708720        456883750        457166965        457972677        458039856
       458115466        458197738        458269081        458333119       
458403870        458471919        458539780        458606688        458670254   
    458735875        458797107        458862448        458928512    445375629  
  445541188        445708803        456883792        457167013        457972685
       458039872        458115474        458197761        458269099       
458333127        458403896        458471927        458539806        458606696   
    458670270        458735909        458797115        458862455       
458928538    445375678     445541196        445708878        456884022       
457167021        457972701        458039880        458115482        458197779   
    458269115        458333135        458403912        458471950       
458539814        458606712        458670288        458735917        458797131   
    458862471        458928546    445375736     445541204        445708894     
  456884055        457167047        457972743        458039906        458115516
       458197803        458269131        458333150        458403920       
458471976        458539822        458606738        458670296        458735925   
    458797149        458862554        458928561    445375769     445541212     
  445708969        456884147        457167062        457972776        458039922
       458115524        458197811        458269156        458333176       
458403961        458471984        458539830        458606746        458670320   
    458735933        458797198        458862570        458928595    445375777  
  445541295        445708977        456884394        457167088        457972792
       458039963        458115573        458197852        458269180       
458333192        458403987        458472008        458539848        458606753   
    458670338        458735958        458797230        458862588       
458928603    445375892     445541345        445709033        456884741       
457167138        457972800        458039997        458115581        458197878   
    458269214        458333218        458404001        458472016       
458539855        458606779        458670346        458735982        458797248   
    458862596        458928652    445375918     445541360        445709108     
  456885078        457167211        457972818        458040011        458115607
       458197894        458269248        458333259        458404035       
458472032        458539921        458606795        458670353        458736055   
    458797255        458862604        458928660    445376015     445541402     
  445709116        456885136        457167427        457972842        458040037
       458115631        458197910        458269255        458333267       
458404050        458472057        458539954        458606803        458670379   
    458736063        458797339        458862638        458928678    445376163  
  445541527        445709124        456885169        457167450        457972883
       458040045        458115656        458197928        458269263       
458333275        458404084        458472073        458539988        458606811   
    458670395        458736089        458797347        458862646       
458928736    445376262     445541568        445709140        456885276       
457167526        457972891        458040052        458115664        458197977   
    458269271        458333283        458404118        458472099       
458539996        458606837        458670403        458736097        458797354   
    458862653        458928744    445376320     445541576        445709215     
  456885359        457167559        457972909        458040060        458115706
       458197985        458269289        458333291        458404126       
458472115        458540002        458606852        458670411        458736105   
    458797388        458862695        458928751    445376379     445541667     
  445709231        456885532        457167567        457972958        458040102
       458115722        458197993        458269297        458333317       
458404142        458472123        458540010        458606860        458670452   
    458736113        458797396        458862711        458928769    445376387  
  445541709        445709272        456885599        457167666        457972966
       458040110        458115755        458198017        458269321       
458333333        458404159        458472149        458540036        458606878   
    458670494        458736139        458797412        458862729       
458928777    445376445     445541725        445709330        456885748       
457167674        457973014        458040136        458115789        458198058   
    458269347        458333341        458404183        458472156       
458540044        458606886        458670510        458736147        458797453   
    458862778        458928785    445376502     445541774        445709355     
  456885896        457167690        457973030        458040151        458115805
       458198090        458269362        458333358        458404191       
458472180        458540051        458606902        458670551        458736154   
    458797461        458862786        458928793    445376510     445541840     
  445709371        456886043        457167708        457973048        458040193
       458115821        458198124        458269370        458333382       
458404233        458472214        458540069        458606928        458670577   
    458736188        458797479        458862794        458928801    445376700  
  445541899        445709413        456886050        457167740        457973063
       458040201        458115862        458198140        458269388       
458333481        458404258        458472230        458540077        458606936   
    458670601        458736238        458797487        458862810       
458928827    445376718     445541907        445709447        456886076       
457167757        457973089        458040219        458115888        458198157   
    458269404        458333523        458404266        458472248       
458540085        458606944        458670627        458736261        458797495   
    458862836        458928876    445376742     445541915        445709637     
  456886134        457167781        457973097        458040250        458115896
       458198165        458269420        458333531        458404357       
458472255        458540135        458606969        458670684        458736279   
    458797503        458862869        458928884    445376759     445541980     
  445709678        456886340        457167856        457973113        458040268
       458115904        458198173        458269438        458333549       
458404365        458472263        458540176        458606977        458670692   
    458736287        458797529        458862877        458928892    445376775  
  445541998        445709769        456886464        457167898        457973147
       458040334        458115912        458198207        458269446       
458333556        458404399        458472305        458540200        458606993   
    458670700        458736295        458797537        458862901       
458928918    445376890     445542004        445709827        456886589       
457167906        457973154        458040359        458115920        458198256   
    458269461        458333614        458404407        458472370       
458540226        458607009        458670718        458736303        458797552   
    458862919        458928926    445376908     445542095        445709868     
  456886605        457167948        457973188        458040367        458115961
       458198264        458269503        458333622        458404415       
458472396        458540234        458607017        458670726        458736345   
    458797594        458862927        458928934    445376973     445542145     
  445709959        456886696        457168011        457973204        458040375
       458116001        458198298        458269537        458333663       
458404423        458472404        458540242        458607025        458670742   
    458736352        458797602        458862935        458928967    445377005  
  445542202        445709967        456886860        457168094        457973238
       458040383        458116019        458198306        458269545       
458333689        458404431        458472495        458540309        458607033   
    458670775        458736360        458797610        458862950       
458928991    445377013     445542210        445710023        456887041       
457168102        457973287        458040433        458116027        458198314   
    458269552        458333705        458404456        458472511       
458540317        458607066        458670783        458736402        458797628   
    458862976        458929015    445377146     445542251        445710049     
  456887215        457168128        457973329        458040466        458116035
       458198322        458269560        458333721        458404464       
458472529        458540333        458607090        458670809        458736428   
    458797636        458863024        458929023    445377179     445542285     
  445710056        456887322        457168177        457973360        458040482
       458116050        458198348        458269578        458333747       
458404472        458472545        458540341        458607108        458670817   
    458736436        458797669        458863057        458929064    445377260  
  445542319        445710080        456887488        457168185        457973378
       458040490        458116076        458198355        458269602       
458333754        458404480        458472578        458540366        458607140   
    458670833        458736444        458797677        458863065       
458929072    445377310     445542715        445710098        456887553       
457168227        457973386        458040516        458116084        458198371   
    458269628        458333804        458404506        458472586       
458540374        458607157        458670858        458736451        458797727   
    458863073        458929106    445377401     445542731        445710106     
  456888411        457168250        457973394        458040532        458116100
       458198397        458269644        458333846        458404522       
458472610        458540432        458607165        458670874        458736477   
    458797735        458863081        458929114    445377476     445542749     
  445710130        456889013        457168276        457973410        458040557
       458116118        458198413        458269651        458333853       
458404548        458472651        458540481        458607173        458670908   
    458736493        458797750        458863107        458929122    445377526  
  445542780        445710148        456889039        457168300        457973428
       458040565        458116142        458198421        458269669       
458333861        458404563        458472669        458540523        458607181   
    458670924        458736519        458797768        458863115       
458929155    445377658     445542814        445710197        456889492       
457168318        457973444        458040615        458116217        458198447   
    458269677        458333887        458404597        458472677       
458540531        458607215        458670940        458736535        458797792   
    458863131        458929171    445377732     445542822        445710221     
  456889716        457168326        457973451        458040623        458116225
       458198454        458269685        458333895        458404605       
458472685        458540549        458607223        458670957        458736568   
    458797800        458863149        458929189    445377757     445543069     
  445710304        456889740        457168417        457973485        458040664
       458116233        458198470        458269693        458333903       
458404704        458472693        458540564        458607249        458670973   
    458736576        458797818        458863172        458929205    445377781  
  445543085        445710320        456889971        457168565        457973493
       458040714        458116241        458198488        458269719       
458333911        458404779        458472701        458540572        458607256   
    458670999        458736584        458797826        458863180       
458929239    445377799     445543135        445710387        456890086       
457168664        457973535        458040722        458116290        458198496   
    458269727        458333937        458404787        458472719       
458540598        458607264        458671021        458736600        458797842   
    458863198        458929247    445377914     445543184        445710395     
  456890318        457168698        457973584        458040730        458116308
       458198512        458269776        458333945        458404803       
458472727        458540606        458607298        458671039        458736618   
    458797875        458863214        458929288    445377955     445543267     
  445710403        456890797        457168714        457973592        458040755
       458116324        458198553        458269784        458333960       
458404811        458472735        458540614        458607306        458671047   
    458736626        458797883        458863222        458929296    445378136  
  445543309        445710460        456890862        457168730        457973667
       458040797        458116357        458198579        458269792       
458333986        458404845        458472743        458540622        458607314   
    458671070        458736634        458797891        458863248       
458929338    445378169     445543317        445710486        456890961       
457168748        457973691        458040821        458116365        458198587   
    458269834        458334000        458404860        458472784       
458540663        458607322        458671088        458736642        458797909   
    458863263        458929403    445378177     445543465        445710528     
  456891548        457168763        457973709        458040839        458116373
       458198595        458269842        458334026        458404944       
458472800        458540713        458607330        458671104        458736659   
    458797958        458863271        458929411    445378235     445543473     
  445710759        456891555        457168847        457973717        458040870
       458116407        458198611        458269859        458334091       
458404951        458472818        458540721        458607348        458671138   
    458736667        458797966        458863289        458929452    445378268  
  445543630        445710809        456891852        457168912        457973733
       458040912        458116415        458198629        458269867       
458334125        458404993        458472826        458540747        458607371   
    458671146        458736675        458798022        458863354       
458929460    445378284     445543713        445711112        456891886       
457168920        457973741        458040938        458116449        458198637   
    458269875        458334158        458405008        458472875       
458540754        458607397        458671161        458736683        458798048   
    458863362        458929528    445378367     445543812        445711120     
  456892116        457168946        457973816        458040953        458116456
       458198686        458269883        458334182        458405016       
458472883        458540762        458607413        458671179        458736709   
    458798097        458863396        458929544    445378383     445543820     
  445711161        456892256        457168995        457973857        458040961
       458116464        458198751        458269933        458334190       
458405040        458472891        458540788        458607421        458671195   
    458736717        458798105        458863412        458929551    445378425  
  445543853        445711179        456892397        457169035        457973964
       458040979        458116563        458198777        458269958       
458334216        458405065        458472925        458540804        458607439   
    458671211        458736733        458798121        458863420       
458929577    445378524     445543861        445711237        456892413       
457169043        457973998        458040987        458116597        458198785   
    458269966        458334224        458405073        458472933       
458540846        458607454        458671237        458736741        458798154   
    458863446        458929619    445378664     445543879        445711252     
  456892488        457169068        457974004        458041019        458116605
       458198801        458269974        458334240        458405081       
458472966        458540887        458607462        458671245        458736774   
    458798162        458863487        458929635    445379043     445543945     
  445711260        456892561        457169134        457974012        458041050
       458116639        458198835        458269982        458334257       
458405099        458472974        458540895        458607488        458671260   
    458736782        458798170        458863503        458929643    445379050  
  445543994        445711310        456892652        457169142        457974038
       458041076        458116647        458198850        458269990       
458334265        458405107        458473014        458540903        458607496   
    458671278        458736790        458798188        458863511       
458929650    445379068     445544018        445711427        456892793       
457169167        457974046        458041126        458116688        458198892   
    458270030        458334281        458405131        458473030       
458540937        458607504        458671294        458736808        458798196   
    458863545        458929684    445379159     445544083        445711450     
  456892934        457169209        457974053        458041209        458116720
       458198900        458270063        458334299        458405156       
458473048        458540945        458607512        458671328        458736816   
    458798246        458863552        458929718    445379167     445544182     
  445711542        456892975        457169225        457974079        458041217
       458116753        458198934        458270071        458334307       
458405172        458473055        458540978        458607538        458671336   
    458736824        458798253        458863586        458929726    445379183  
  445544364        445711567        456893023        457169480        457974087
       458041225        458116779        458198959        458270089       
458334372        458405180        458473097        458540986        458607553   
    458671344        458736840        458798261        458863602       
458929759    445379266     445544406        445711575        456893213       
457169506        457974095        458041266        458116787        458198975   
    458270113        458334398        458405206        458473121       
458540994        458607561        458671351        458736865        458798279   
    458863610        458929791    445379332     445544414        445711674     
  456893403        457169522        457974111        458041274        458116795
       458198991        458270121        458334422        458405222       
458473139        458541000        458607579        458671369        458736873   
    458798303        458863628        458929817    445379357     445544422     
  445711708        456893536        457169571        457974137        458041290
       458116811        458199007        458270139        458334430       
458405230        458473188        458541034        458607587        458671377   
    458736899        458798329        458863644        458929825    445379399  
  445544430        445711740        456893619        457169639        457974186
       458041316        458116837        458199098        458270147       
458334448        458405248        458473204        458541042        458607611   
    458671385        458736907        458798337        458863669       
458929858    445379514     445544489        445711807        456893783       
457169647        457974228        458041340        458116860        458199106   
    458270170        458334455        458405271        458473253       
458541083        458607629        458671393        458736915        458798345   
    458863677        458929874    445379654     445544547        445711856     
  456893981        457169712        457974244        458041381        458116878
       458199163        458270196        458334471        458405297       
458473295        458541091        458607637        458671427        458736949   
    458798352        458863685        458929890    445379688     445544554     
  445711898        456894054        457169746        457974269        458041423
       458116910        458199205        458270220        458334505       
458405305        458473311        458541109        458607645        458671435   
    458736998        458798360        458863693        458929908    445379795  
  445544604        445711922        456894120        457169779        457974285
       458041449        458116944        458199262        458270279       
458334513        458405321        458473337        458541158        458607652   
    458671443        458737020        458798378        458863701       
458929940    445379977     445544638        445712011        456894260       
457169811        457974301        458041456        458116985        458199304   
    458270295        458334521        458405339        458473360       
458541166        458607660        458671468        458737038        458798394   
    458863719        458929981    445379993     445544646        445712029     
  456894427        457169860        457974327        458041472        458116993
       458199312        458270329        458334539        458405347       
458473378        458541174        458607686        458671476        458737046   
    458798410        458863727        458929999    445380025     445544679     
  445712086        456894658        457169910        457974368        458041563
       458117017        458199338        458270337        458334554       
458405362        458473386        458541182        458607694        458671492   
    458737053        458798428        458863735        458930021    445380033  
  445544737        445712177        456895010        457169928        457974376
       458041571        458117041        458199353        458270345       
458334562        458405396        458473394        458541224        458607702   
    458671518        458737079        458798436        458863743       
458930062    445380058     445544760        445712185        456895663       
457169951        457974426        458041597        458117082        458199403   
    458270378        458334570        458405438        458473402       
458541232        458607710        458671559        458737095        458798444   
    458863826        458930070   

 

SCH-A-34



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445380090     445544778        445712243        456895713       
457169985        457974459        458041613        458117116        458199429   
    458270394        458334596        458405446        458473410       
458541257        458607728        458671575        458737111        458798469   
    458863834        458930161    445380157     445544836        445712292     
  456895895        457170041        457974467        458041621        458117173
       458199437        458270428        458334620        458405453       
458473436        458541265        458607736        458671583        458737129   
    458798477        458863842        458930179    445380215     445545072     
  445712326        456896075        457170058        457974475        458041639
       458117223        458199452        458270469        458334646       
458405479        458473444        458541281        458607751        458671591   
    458737137        458798485        458863859        458930229    445380231  
  445545098        445712417        456896448        457170116        457974483
       458041654        458117249        458199536        458270485       
458334653        458405495        458473469        458541349        458607777   
    458671609        458737145        458798501        458863875       
458930260    445380298     445545114        445712466        456896539       
457170124        457974525        458041670        458117256        458199551   
    458270501        458334687        458405586        458473477       
458541356        458607785        458671617        458737160        458798535   
    458863883        458930278    445380389     445545130        445712516     
  456896612        457170132        457974582        458041688        458117264
       458199569        458270519        458334695        458405602       
458473485        458541372        458607793        458671633        458737178   
    458798568        458863891        458930286    445380397     445545411     
  445712540        456896802        457170165        457974590        458041696
       458117280        458199627        458270527        458334711       
458405610        458473501        458541380        458607835        458671658   
    458737194        458798576        458863925        458930328    445380421  
  445545437        445712565        456896828        457170173        457974608
       458041704        458117314        458199635        458270550       
458334752        458405677        458473519        458541406        458607843   
    458671666        458737202        458798634        458863933       
458930427    445380496     445545445        445712631        456897495       
457170264        457974616        458041712        458117330        458199643   
    458270568        458334778        458405685        458473535       
458541422        458607868        458671690        458737228        458798642   
    458863941        458930468    445380561     445545460        445712649     
  456897503        457170413        457974624        458041746        458117355
       458199692        458270600        458334786        458405701       
458473592        458541471        458607884        458671724        458737236   
    458798683        458863958        458930484    445380769     445545544     
  445712656        456897651        457170421        457974640        458041753
       458117389        458199718        458270618        458334802       
458405735        458473618        458541489        458607892        458671732   
    458737251        458798725        458863966        458930492    445380777  
  445545650        445712680        456898543        457170454        457974673
       458041787        458117405        458199734        458270659       
458334828        458405743        458473626        458541497        458607900   
    458671740        458737293        458798741        458863974       
458930500    445380827     445545676        445712730        456898758       
457170496        457974699        458041829        458117454        458199767   
    458270709        458334836        458405750        458473634       
458541505        458607918        458671781        458737327        458798782   
    458863982        458930542    445380843     445546054        445712771     
  456898766        457170538        457974715        458041852        458117504
       458199775        458270717        458334851        458405776       
458473642        458541547        458607926        458671807        458737368   
    458798808        458863990        458930559    445380850     445546153     
  445712839        456898899        457170553        457974723        458041886
       458117553        458199791        458270725        458334893       
458405784        458473675        458541570        458607942        458671849   
    458737376        458798816        458864006        458930591    445380868  
  445546237        445712862        456898907        457170561        457974749
       458041977        458117587        458199825        458270758       
458334901        458405792        458473717        458541596        458607959   
    458671856        458737392        458798832        458864048       
458930617    445380918     445546252        445712896        456898998       
457170595        457974772        458041993        458117595        458199858   
    458270774        458334919        458405800        458473725       
458541620        458607975        458671880        458737400        458798881   
    458864055        458930625    445381015     445546294        445712979     
  456899236        457170603        457974780        458042066        458117611
       458199866        458270782        458334927        458405826       
458473808        458541646        458607983        458671898        458737426   
    458798923        458864071        458930633    445381023     445546427     
  445712995        456899376        457170637        457974798        458042124
       458117686        458199890        458270832        458334992       
458405859        458473816        458541687        458607991        458671906   
    458737434        458798949        458864089        458930641    445381080  
  445546435        445713019        456899756        457170702        457974830
       458042132        458117728        458199916        458270873       
458335031        458405909        458473832        458541695        458608015   
    458671914        458737442        458798980        458864105       
458930666    445381106     445546567        445713068        456900612       
457170744        457974889        458042165        458117777        458199932   
    458270881        458335098        458405933        458473865       
458541737        458608023        458671922        458737459        458799038   
    458864113        458930674    445381130     445546633        445713092     
  456900638        457170769        457974913        458042181        458117785
       458199957        458270923        458335148        458405941       
458473899        458541745        458608049        458671955        458737467   
    458799046        458864121        458930740    445381148     445546674     
  445713134        456901016        457170777        457974939        458042199
       458117819        458199999        458270956        458335155       
458406022        458473915        458541752        458608064        458671963   
    458737475        458799111        458864162        458930757    445381239  
  445546773        445713183        456901081        457170835        457974947
       458042207        458117835        458200003        458270972       
458335189        458406048        458473923        458541778        458608080   
    458672037        458737509        458799145        458864188       
458930765    445381254     445546856        445713258        456901131       
457170900        457974962        458042215        458117843        458200011   
    458270980        458335205        458406055        458473931       
458541844        458608106        458672045        458737517        458799152   
    458864204        458930781    445381262     445546872        445713290     
  456901156        457170959        457974988        458042231        458117884
       458200029        458270998        458335239        458406063       
458473949        458541885        458608114        458672052        458737525   
    458799186        458864238        458930799    445381288     445546914     
  445713357        456901651        457170991        457975035        458042249
       458117892        458200037        458271004        458335288       
458406071        458473956        458541919        458608130        458672078   
    458737541        458799202        458864253        458930807    445381296  
  445546930        445713407        456901701        457171056        457975050
       458042256        458117918        458200045        458271012       
458335312        458406089        458473964        458541935        458608148   
    458672094        458737566        458799244        458864261       
458930849    445381411     445546948        445713431        456901750       
457171098        457975076        458042264        458117926        458200060   
    458271038        458335361        458406113        458473972       
458541950        458608155        458672144        458737624        458799277   
    458864287        458930989    445381429     445546971        445713464     
  456902006        457171106        457975092        458042272        458117934
       458200078        458271046        458335395        458406121       
458473980        458541968        458608163        458672151        458737657   
    458799285        458864295        458931011    445381445     445547003     
  445713522        456902394        457171114        457975100        458042298
       458117942        458200102        458271053        458335452       
458406139        458473998        458541984        458608171        458672219   
    458737673        458799301        458864303        458931094    445381544  
  445547060        445713530        456902527        457171122        457975126
       458042330        458117983        458200128        458271079       
458335460        458406154        458474004        458542016        458608197   
    458672227        458737707        458799319        458864337       
458931102    445381593     445547128        445713555        456902535       
457171197        457975142        458042363        458118015        458200136   
    458271095        458335510        458406170        458474012       
458542024        458608288        458672235        458737731        458799368   
    458864345        458931136    445381635     445547151        445713597     
  456902709        457171205        457975159        458042371        458118049
       458200151        458271103        458335536        458406212       
458474038        458542040        458608296        458672243        458737749   
    458799384        458864402        458931144    445381643     445547193     
  445713654        456902873        457171213        457975209        458042389
       458118056        458200177        458271111        458335544       
458406295        458474079        458542081        458608312        458672268   
    458737772        458799392        458864428        458931151    445381676  
  445547235        445713845        456902907        457171254        457975225
       458042397        458118072        458200185        458271129       
458335569        458406337        458474111        458542107        458608320   
    458672292        458737798        458799426        458864444       
458931169    445381684     445547276        445713886        456902915       
457171312        457975258        458042405        458118080        458200227   
    458271178        458335619        458406345        458474129       
458542123        458608338        458672318        458737814        458799442   
    458864451        458931177    445381742     445547417        445713928     
  456903020        457171346        457975274        458042413        458118114
       458200235        458271202        458335643        458406352       
458474137        458542156        458608361        458672334        458737830   
    458799467        458864493        458931219    445381759     445547573     
  445713936        456903160        457171361        457975290        458042454
       458118122        458200243        458271228        458335650       
458406360        458474178        458542180        458608379        458672342   
    458737855        458799509        458864501        458931227    445381767  
  445547599        445713977        456903269        457171387        457975324
       458042462        458118189        458200276        458271244       
458335684        458406378        458474186        458542198        458608387   
    458672359        458737871        458799517        458864527       
458931250    445381809     445547615        445714033        456903301       
457171536        457975365        458042470        458118205        458200300   
    458271251        458335700        458406386        458474194       
458542206        458608411        458672367        458737889        458799525   
    458864535        458931292    445381858     445547631        445714066     
  456903327        457171569        457975373        458042488        458118239
       458200318        458271269        458335718        458406394       
458474210        458542214        458608429        458672375        458737897   
    458799533        458864568        458931326    445381874     445547664     
  445714090        456903558        457171577        457975423        458042504
       458118254        458200409        458271277        458335734       
458406444        458474251        458542222        458608445        458672383   
    458737913        458799541        458864584        458931334    445381957  
  445547698        445714116        456903681        457171593        457975464
       458042520        458118270        458200417        458271327       
458335742        458406477        458474269        458542230        458608452   
    458672391        458737939        458799590        458864618       
458931359    445381965     445547714        445714157        456903707       
457171684        457975472        458042546        458118288        458200433   
    458271335        458335767        458406527        458474277       
458542263        458608478        458672409        458737962        458799608   
    458864659        458931409    445381973     445547730        445714199     
  456903970        457171700        457975480        458042579        458118296
       458200466        458271343        458335775        458406550       
458474293        458542305        458608486        458672417        458737988   
    458799624        458864667        458931433    445381981     445547870     
  445714454        456904002        457171783        457975498        458042637
       458118304        458200482        458271350        458335783       
458406568        458474301        458542347        458608494        458672441   
    458737996        458799640        458864683        458931441    445382054  
  445548035        445714553        456904283        457171809        457975506
       458042660        458118353        458200516        458271368       
458335809        458406576        458474335        458542362        458608544   
    458672466        458738002        458799657        458864733       
458931482    445382146     445548050        445714579        456904440       
457171825        457975563        458042736        458118403        458200532   
    458271376        458335817        458406584        458474343       
458542370        458608551        458672532        458738036        458799681   
    458864741        458931490    445382161     445548084        445714637     
  456904622        457171833        457975571        458042744        458118445
       458200565        458271384        458335825        458406592       
458474350        458542396        458608593        458672540        458738044   
    458799699        458864774        458931508    445382187     445548191     
  445714645        456904630        457171999        457975613        458042751
       458118452        458200573        458271400        458335833       
458406618        458474392        458542404        458608619        458672557   
    458738077        458799715        458864782        458931516    445382195  
  445548233        445714694        456905025        457172013        457975621
       458042777        458118460        458200607        458271426       
458335841        458406642        458474400        458542412        458608627   
    458672565        458738085        458799723        458864790       
458931565    445382211     445548266        445714702        456905108       
457172054        457975639        458042793        458118478        458200615   
    458271434        458335858        458406659        458474418       
458542438        458608650        458672607        458738093        458799749   
    458864808        458931599    445382229     445548282        445714777     
  456905140        457172062        457975647        458042801        458118544
       458200623        458271467        458335882        458406667       
458474442        458542461        458608668        458672615        458738127   
    458799764        458864816        458931607    445382237     445548290     
  445714793        456905173        457172161        457975704        458042827
       458118577        458200631        458271475        458335890       
458406683        458474459        458542479        458608676        458672649   
    458738143        458799772        458864824        458931615    445382260  
  445548407        445714876        456905181        457172187        457975746
       458042835        458118593        458200649        458271483       
458335916        458406717        458474491        458542495        458608684   
    458672656        458738176        458799806        458864840       
458931623    445382328     445548456        445714991        456905314       
457172195        457975753        458042868        458118601        458200656   
    458271491        458335957        458406741        458474509       
458542503        458608692        458672664        458738226        458799822   
    458864873        458931656    445382336     445548514        445715089     
  456905405        457172278        457975787        458042876        458118619
       458200664        458271509        458335973        458406766       
458474525        458542511        458608726        458672698        458738267   
    458799830        458864899        458931714    445382369     445548837     
  445715121        456905660        457172294        457975795        458042884
       458118627        458200672        458271525        458335999       
458406782        458474541        458542545        458608734        458672714   
    458738275        458799848        458864923        458931730    445382377  
  445548928        445715147        456905793        457172377        457975803
       458042892        458118635        458200680        458271541       
458336005        458406816        458474582        458542552        458608742   
    458672722        458738283        458799855        458864949       
458931797    445382385     445549025        445715220        456905892       
457172401        457975811        458042926        458118668        458200698   
    458271574        458336013        458406840        458474590       
458542560        458608775        458672730        458738291        458799871   
    458864956        458931839    445382393     445549173        445715295     
  456906064        457172419        457975837        458042959        458118676
       458200714        458271582        458336021        458406881       
458474632        458542578        458608791        458672748        458738309   
    458799889        458864964        458931847    445382450     445549207     
  445715303        456906304        457172427        457975860        458042975
       458118684        458200730        458271590        458336070       
458406899        458474640        458542594        458608817        458672763   
    458738317        458799913        458864972        458931888    445382476  
  445549249        445715337        456906437        457172484        457975944
       458042983        458118734        458200755        458271608       
458336096        458406931        458474657        458542602        458608825   
    458672771        458738333        458799939        458864998       
458931896    445382518     445549298        445715477        456906544       
457172575        457975969        458043007        458118742        458200771   
    458271616        458336104        458406964        458474665       
458542651        458608841        458672789        458738341        458799947   
    458865045        458931904    445382591     445549371        445715485     
  456906627        457172591        457975977        458043023        458118783
       458200805        458271624        458336112        458407020       
458474673        458542693        458608858        458672797        458738366   
    458799954        458865128        458931912    445382633     445549389     
  445715550        456906676        457172625        457975985        458043031
       458118817        458200821        458271632        458336138       
458407038        458474699        458542701        458608882        458672805   
    458738374        458799988        458865151        458931920    445382666  
  445549504        445715600        456906791        457172674        457975993
       458043049        458118825        458200839        458271665       
458336146        458407087        458474723        458542750        458608890   
    458672813        458738382        458800018        458865177       
458931953    445382740     445549546        445715758        456906809       
457172773        457976017        458043072        458118833        458200896   
    458271673        458336153        458407129        458474731       
458542776        458608916        458672821        458738416        458800034   
    458865201        458931987    445382773     445549553        445715766     
  456906940        457172781        457976025        458043114        458118957
       458200904        458271681        458336179        458407145       
458474749        458542792        458608924        458672888        458738440   
    458800042        458865219        458932019    445382856     445549579     
  445715816        456907682        457172799        457976041        458043122
       458118965        458200979        458271707        458336187       
458407152        458474756        458542800        458608932        458672920   
    458738457        458800059        458865250        458932027    445382880  
  445549652        445715915        456907807        457172864        457976058
       458043130        458118973        458201035        458271715       
458336203        458407236        458474764        458542826        458608940   
    458672938        458738473        458800067        458865276       
458932050    445382997     445549728        445715980        456908045       
457172880        457976066        458043148        458118981        458201043   
    458271723        458336229        458407343        458474780       
458542842        458608965        458672953        458738507        458800091   
    458865292        458932076   

 

SCH-A-35



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445383045     445549819        445716020        456908144       
457172898        457976074        458043163        458119005        458201068   
    458271731        458336260        458407400        458474814       
458542859        458608973        458672987        458738523        458800117   
    458865318        458932100    445383078     445549827        445716053     
  456908631        457172948        457976108        458043171        458119021
       458201076        458271772        458336302        458407418       
458474822        458542875        458608981        458673019        458738531   
    458800125        458865342        458932118    445383094     445549835     
  445716103        456908680        457172989        457976140        458043205
       458119039        458201126        458271798        458336310       
458407426        458474830        458542883        458608999        458673027   
    458738556        458800133        458865359        458932126    445383102  
  445549959        445716111        456908904        457173003        457976173
       458043213        458119070        458201175        458271814       
458336336        458407434        458474871        458542891        458609005   
    458673043        458738614        458800141        458865383       
458932134    445383227     445550007        445716152        456908995       
457173029        457976207        458043254        458119088        458201183   
    458271822        458336344        458407442        458474897       
458542925        458609047        458673068        458738622        458800166   
    458865409        458932167    445383235     445550049        445716160     
  456909159        457173037        457976223        458043296        458119104
       458201191        458271830        458336351        458407459       
458474905        458542933        458609054        458673084        458738630   
    458800174        458865417        458932183    445383250     445550080     
  445716194        456909308        457173045        457976231        458043304
       458119112        458201209        458271848        458336369       
458407483        458474921        458542966        458609062        458673092   
    458738655        458800190        458865466        458932209    445383359  
  445550114        445716202        456909498        457173110        457976256
       458043312        458119211        458201241        458271855       
458336377        458407491        458474939        458542974        458609070   
    458673118        458738663        458800232        458865474       
458932217    445383367     445550130        445716244        456909696       
457173136        457976280        458043338        458119237        458201258   
    458271863        458336393        458407525        458474988       
458543030        458609096        458673134        458738697        458800257   
    458865516        458932241    445383409     445550148        445716335     
  456909977        457173151        457976363        458043346        458119245
       458201266        458271913        458336401        458407566       
458475019        458543055        458609104        458673142        458738713   
    458800265        458865557        458932274    445383425     445550171     
  445716350        456910157        457173169        457976371        458043361
       458119278        458201308        458271962        458336484       
458407574        458475027        458543063        458609112        458673167   
    458738721        458800273        458865607        458932282    445383466  
  445550205        445716392        456910298        457173201        457976421
       458043403        458119393        458201316        458271970       
458336559        458407608        458475035        458543113        458609120   
    458673183        458738770        458800281        458865672       
458932290    445383524     445550213        445716434        456910330       
457173235        457976439        458043411        458119427        458201332   
    458271988        458336583        458407624        458475043       
458543196        458609138        458673191        458738788        458800307   
    458865714        458932308    445383532     445550239        445716541     
  456910348        457173250        457976447        458043429        458119443
       458201415        458272010        458336633        458407640       
458475084        458543212        458609146        458673217        458738804   
    458800323        458865730        458932332    445383649     445550296     
  445716582        456910553        457173334        457976512        458043437
       458119450        458201423        458272028        458336641       
458407657        458475100        458543253        458609153        458673233   
    458738820        458800349        458865771        458932365    445383748  
  445550320        445716608        456910876        457173367        457976520
       458043494        458119518        458201431        458272036       
458336658        458407665        458475118        458543279        458609179   
    458673258        458738838        458800356        458865789       
458932373    445383805     445550437        445716624        456911056       
457173433        457976538        458043502        458119534        458201514   
    458272044        458336666        458407681        458475159       
458543303        458609211        458673266        458738846        458800372   
    458865821        458932381    445383847     445550445        445716699     
  456911213        457173607        457976553        458043510        458119542
       458201522        458272051        458336674        458407699       
458475175        458543329        458609245        458673274        458738853   
    458800380        458865847        458932415    445384175     445550494     
  445716723        456911270        457173672        457976587        458043569
       458119575        458201548        458272069        458336682       
458407707        458475191        458543337        458609260        458673290   
    458738861        458800398        458865854        458932431    445384183  
  445550510        445716764        456911304        457173680        457976595
       458043577        458119617        458201639        458272077       
458336708        458407749        458475209        458543352        458609278   
    458673316        458738879        458800414        458865904       
458932456    445384191     445550585        445716798        456911460       
457173698        457976603        458043593        458119625        458201647   
    458272085        458336757        458407756        458475290       
458543360        458609294        458673332        458738887        458800422   
    458865920        458932498    445384332     445550627        445716822     
  456911593        457173722        457976629        458043601        458119641
       458201654        458272093        458336765        458407780       
458475308        458543378        458609310        458673399        458738911   
    458800455        458865938        458932522    445384449     445550643     
  445716897        456911627        457173748        457976645        458043619
       458119690        458201662        458272127        458336773       
458407822        458475324        458543386        458609328        458673423   
    458738929        458800463        458865995        458932530    445384480  
  445550718        445717002        456911759        457173789        457976678
       458043668        458119716        458201670        458272143       
458336781        458407855        458475332        458543394        458609336   
    458673449        458738945        458800471        458866035       
458932555    445384548     445550775        445717010        456911841       
457173797        457976728        458043676        458119724        458201688   
    458272176        458336799        458407889        458475340       
458543402        458609344        458673456        458738960        458800489   
    458866043        458932589    445384555     445550825        445717077     
  456911981        457173813        457976819        458043734        458119740
       458201704        458272192        458336815        458407905       
458475365        458543410        458609351        458673472        458738978   
    458800505        458866050        458932647    445384563     445550908     
  445717176        456912005        457173854        457976868        458043742
       458119757        458201738        458272218        458336849       
458407939        458475373        458543436        458609369        458673498   
    458738994        458800521        458866092        458932654    445384605  
  445550924        445717242        456912211        457173920        457976900
       458043767        458119773        458201795        458272226       
458336856        458407947        458475399        458543469        458609377   
    458673506        458739034        458800539        458866134       
458932670    445384654     445550999        445717291        456912450       
457173946        457976918        458043783        458119823        458201837   
    458272234        458336864        458407970        458475415       
458543485        458609385        458673514        458739083        458800547   
    458866142        458932704    445384688     445551021        445717374     
  456912559        457173987        457976926        458043791        458119831
       458201845        458272242        458336872        458407988       
458475423        458543493        458609401        458673530        458739091   
    458800554        458866159        458932712    445384753     445551054     
  445717416        456912690        457173995        457976934        458043809
       458119856        458201852        458272267        458336906       
458408002        458475449        458543501        458609427        458673548   
    458739125        458800570        458866167        458932720    445384787  
  445551088        445717481        456912856        457174001        457976942
       458043833        458119906        458201886        458272275       
458336914        458408036        458475472        458543519        458609443   
    458673555        458739174        458800620        458866175       
458932738    445384837     445551096        445717507        456912880       
457174019        457977023        458043874        458119948        458201902   
    458272283        458336922        458408085        458475480       
458543543        458609468        458673563        458739232        458800638   
    458866183        458932803    445384894     445551104        445717531     
  456912914        457174027        457977056        458043882        458119963
       458201928        458272291        458336930        458408119       
458475514        458543550        458609476        458673605        458739273   
    458800653        458866209        458932837    445384928     445551138     
  445717614        456913482        457174050        457977064        458043932
       458120003        458201936        458272333        458336948       
458408150        458475571        458543568        458609484        458673613   
    458739281        458800661        458866217        458932852    445384969  
  445551161        445717663        456913508        457174076        457977072
       458043965        458120011        458201944        458272341       
458336955        458408176        458475605        458543584        458609492   
    458673654        458739307        458800679        458866225       
458932860    445384985     445551294        445717788        456913706       
457174092        457977080        458043981        458120029        458201969   
    458272358        458336963        458408184        458475613       
458543618        458609534        458673662        458739323        458800695   
    458866241        458932878    445385040     445551302        445717796     
  456913888        457174134        457977106        458044005        458120037
       458201977        458272366        458336971        458408218       
458475639        458543634        458609567        458673670        458739356   
    458800703        458866266        458932944    445385065     445551310     
  445717812        456914076        457174167        457977122        458044021
       458120052        458201985        458272382        458336989       
458408242        458475647        458543675        458609583        458673688   
    458739398        458800752        458866274        458932951    445385107  
  445551385        445717846        456914753        457174282        457977130
       458044054        458120060        458202009        458272390       
458337011        458408259        458475704        458543683        458609609   
    458673712        458739406        458800794        458866282       
458932969    445385123     445551450        445717895        456914878       
457174290        457977189        458044062        458120094        458202058   
    458272416        458337029        458408267        458475720       
458543691        458609617        458673753        458739414        458800810   
    458866316        458932977    445385164     445551484        445717952     
  456915016        457174308        457977213        458044070        458120102
       458202082        458272424        458337045        458408291       
458475738        458543709        458609625        458673795        458739505   
    458800844        458866340        458933090    445385305     445551534     
  445718018        456915073        457174407        457977254        458044104
       458120110        458202124        458272432        458337078       
458408309        458475761        458543717        458609658        458673829   
    458739513        458800893        458866365        458933116    445385339  
  445551591        445718075        456915123        457174498        457977262
       458044138        458120128        458202132        458272481       
458337094        458408333        458475795        458543741        458609666   
    458673845        458739521        458800943        458866381       
458933124    445385347     445551674        445718166        456915289       
457174563        457977270        458044153        458120136        458202173   
    458272507        458337136        458408358        458475829       
458543758        458609674        458673860        458739547        458800984   
    458866415        458933132    445385362     445551708        445718174     
  456915495        457174761        457977304        458044161        458120193
       458202207        458272515        458337144        458408366       
458475878        458543766        458609708        458673878        458739570   
    458801016        458866423        458933157    445385388     445551732     
  445718208        456915594        457174787        457977312        458044187
       458120268        458202249        458272556        458337169       
458408374        458475886        458543782        458609724        458673886   
    458739596        458801032        458866431        458933173    445385396  
  445551815        445718257        456915883        457174811        457977361
       458044203        458120284        458202264        458272572       
458337185        458408382        458475910        458543790        458609740   
    458673894        458739604        458801040        458866464       
458933231    445385412     445551823        445718281        456915917       
457174837        457977403        458044252        458120292        458202272   
    458272580        458337201        458408416        458475928       
458543808        458609765        458673936        458739612        458801081   
    458866472        458933306    445385420     445551864        445718307     
  456915974        457174878        457977411        458044310        458120300
       458202298        458272614        458337219        458408440       
458475936        458543824        458609773        458673951        458739620   
    458801099        458866480        458933314    445385461     445551914     
  445718364        456916014        457174951        457977437        458044336
       458120318        458202322        458272622        458337227       
458408481        458475944        458543857        458609807        458674009   
    458739653        458801131        458866514        458933330    445385503  
  445551922        445718406        456916303        457175024        457977478
       458044351        458120359        458202405        458272630       
458337243        458408507        458475985        458543865        458609849   
    458674082        458739661        458801149        458866530       
458933348    445385560     445551955        445718414        456916725       
457175149        457977494        458044385        458120367        458202462   
    458272671        458337276        458408523        458476025       
458543899        458609864        458674108        458739679        458801164   
    458866555        458933371    445385586     445551971        445718422     
  456916998        457175156        457977528        458044393        458120391
       458202512        458272689        458337292        458408531       
458476033        458543907        458609872        458674132        458739695   
    458801180        458866571        458933447    445385719     445551989     
  445718448        456917038        457175230        457977544        458044468
       458120409        458202520        458272697        458337318       
458408549        458476058        458543915        458609880        458674173   
    458739745        458801230        458866589        458933488    445385750  
  445552169        445718505        456917061        457175321        457977551
       458044476        458120417        458202538        458272705       
458337342        458408556        458476066        458543931        458609906   
    458674207        458739752        458801255        458866613       
458933512    445385776     445552177        445718554        456917087       
457175370        457977569        458044518        458120441        458202579   
    458272713        458337391        458408564        458476116       
458543964        458609914        458674256        458739760        458801263   
    458866621        458933587    445385933     445552300        445718604     
  456917541        457175388        457977577        458044542        458120458
       458202611        458272721        458337425        458408572       
458476124        458543972        458609948        458674264        458739778   
    458801289        458866647        458933595    445385982     445552441     
  445718661        456918069        457175412        457977585        458044559
       458120490        458202637        458272739        458337474       
458408580        458476132        458543980        458610037        458674272   
    458739794        458801313        458866662        458933603    445385990  
  445552508        445718760        456918168        457175420        457977593
       458044591        458120516        458202652        458272747       
458337482        458408598        458476165        458544020        458610060   
    458674280        458739802        458801321        458866670       
458933611    445386006     445552540        445718786        456918614       
457175461        457977619        458044609        458120532        458202694   
    458272770        458337490        458408606        458476181       
458544038        458610102        458674298        458739810        458801339   
    458866720        458933629    445386097     445552607        445718919     
  456918721        457175503        457977635        458044617        458120540
       458202710        458272804        458337516        458408622       
458476199        458544087        458610128        458674322        458739869   
    458801362        458866753        458933637    445386139     445552615     
  445718927        456918812        457175511        457977643        458044625
       458120557        458202728        458272812        458337524       
458408648        458476223        458544095        458610136        458674330   
    458739877        458801388        458866761        458933645    445386188  
  445552722        445718950        456918937        457175644        457977668
       458044633        458120573        458202744        458272820       
458337557        458408655        458476249        458544111        458610144   
    458674363        458739893        458801412        458866787       
458933660    445386204     445552789        445719008        456919000       
457175651        457977700        458044641        458120581        458202801   
    458272838        458337565        458408663        458476272       
458544137        458610151        458674397        458739919        458801420   
    458866795        458933686    445386212     445552805        445719016     
  456919083        457175669        457977718        458044658        458120599
       458202868        458272895        458337607        458408747       
458476298        458544152        458610219        458674405        458739927   
    458801495        458866829        458933736    445386261     445552813     
  445719057        456919091        457175776        457977726        458044666
       458120615        458202975        458272911        458337623       
458408754        458476306        458544178        458610250        458674413   
    458740016        458801503        458866860        458933744    445386287  
  445552847        445719107        456919109        457175800        457977742
       458044674        458120623        458203015        458272929       
458337672        458408812        458476314        458544186        458610284   
    458674439        458740057        458801560        458866878       
458933769    445386378     445552920        445719156        456919281       
457175883        457977759        458044690        458120656        458203072   
    458272937        458337698        458408820        458476322       
458544202        458610359        458674447        458740156        458801594   
    458866886        458933777    445386444     445552938        445719172     
  456919307        457175891        457977767        458044708        458120706
       458203080        458272945        458337706        458408861       
458476330        458544210        458610383        458674462        458740164   
    458801610        458866910        458933801    445386477     445553100     
  445719180        456919380        457176006        457977775        458044716
       458120748        458203098        458272952        458337722       
458408879        458476348        458544236        458610409        458674488   
    458740172        458801644        458866928        458933827    445386550  
  445553118        445719198        456919471        457176014        457977841
       458044765        458120755        458203106        458272960       
458337730        458408911        458476355        458544244        458610417   
    458674504        458740180        458801651        458866944       
458933843    445386691     445553126        445719248        456919562       
457176030        457977866        458044773        458120797        458203122   
    458272994        458337763        458408952        458476389       
458544251        458610425        458674546        458740198        458801669   
    458866951        458933868   

 

SCH-A-36



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445386717     445553316        445719263        456919653       
457176048        457977874        458044781        458120805        458203163   
    458273018        458337771        458408960        458476421       
458544285        458610441        458674595        458740230        458801685   
    458866969        458933876    445386758     445553357        445719271     
  456919745        457176097        457977932        458044849        458120839
       458203171        458273034        458337789        458408994       
458476470        458544293        458610458        458674603        458740248   
    458801693        458866977        458933892    445386782     445553449     
  445719388        456919877        457176154        457977940        458044948
       458120854        458203189        458273042        458337813       
458409034        458476496        458544301        458610466        458674611   
    458740255        458801701        458867041        458933926    445386790  
  445553498        445719420        456919893        457176188        457977957
       458044963        458120862        458203197        458273059       
458337821        458409042        458476512        458544376        458610482   
    458674660        458740263        458801750        458867058       
458933934    445386865     445553605        445719586        456920156       
457176196        457977965        458045002        458120888        458203288   
    458273075        458337839        458409091        458476520       
458544418        458610490        458674694        458740271        458801800   
    458867074        458933942    445386899     445553639        445719602     
  456920487        457176204        457977981        458045028        458120912
       458203296        458273091        458337847        458409141       
458476553        458544442        458610516        458674702        458740297   
    458801834        458867116        458933959    445386907     445553647     
  445719644        456921493        457176329        457977999        458045036
       458120953        458203304        458273117        458337854       
458409208        458476579        458544459        458610524        458674769   
    458740305        458801842        458867140        458933967    445386949  
  445553803        445719677        456921774        457176378        457978005
       458045077        458121027        458203312        458273125       
458337870        458409307        458476587        458544475        458610532   
    458674801        458740313        458801867        458867173       
458933975    445386964     445553811        445719685        456921907       
457176386        457978013        458045085        458121084        458203353   
    458273133        458337896        458409315        458476611       
458544491        458610599        458674819        458740339        458801875   
    458867181        458933983    445386998     445553910        445719735     
  456921949        457176394        457978021        458045119        458121100
       458203395        458273141        458337912        458409323       
458476629        458544517        458610607        458674827        458740354   
    458801917        458867215        458934007    445387020     445553928     
  445719743        456922236        457176402        457978047        458045135
       458121126        458203437        458273182        458337953       
458409356        458476652        458544541        458610623        458674884   
    458740388        458801925        458867231        458934023    445387061  
  445553944        445719800        456922442        457176410        457978054
       458045150        458121142        458203460        458273208       
458337961        458409364        458476660        458544616        458610664   
    458674934        458740404        458801941        458867249       
458934031    445387079     445553951        445719818        456922566       
457176444        457978096        458045184        458121159        458203486   
    458273216        458337987        458409372        458476678       
458544624        458610672        458674942        458740412        458801958   
    458867264        458934049    445387095     445554025        445719875     
  456922681        457176469        457978104        458045200        458121167
       458203544        458273224        458338027        458409422       
458476702        458544681        458610706        458674975        458740438   
    458801982        458867298        458934098    445387186     445554033     
  445719925        456922715        457176493        457978120        458045218
       458121183        458203551        458273240        458338050       
458409448        458476710        458544699        458610714        458674983   
    458740446        458802030        458867306        458934106    445387285  
  445554116        445719982        456922756        457176501        457978138
       458045267        458121217        458203601        458273265       
458338068        458409455        458476744        458544707        458610748   
    458675006        458740461        458802048        458867314       
458934114    445387327     445554132        445720006        456923002       
457176543        457978153        458045275        458121266        458203635   
    458273299        458338076        458409463        458476769       
458544723        458610763        458675014        458740479        458802105   
    458867330        458934155    445387343     445554199        445720030     
  456923010        457176592        457978161        458045283        458121282
       458203650        458273315        458338092        458409471       
458476785        458544756        458610771        458675022        458740495   
    458802121        458867355        458934163    445387350     445554207     
  445720139        456923283        457176600        457978179        458045358
       458121290        458203668        458273349        458338118       
458409489        458476793        458544764        458610789        458675055   
    458740503        458802139        458867363        458934197    445387384  
  445554272        445720162        456923374        457176626        457978195
       458045382        458121308        458203718        458273398       
458338142        458409497        458476801        458544772        458610797   
    458675063        458740511        458802154        458867397       
458934213    445387418     445554298        445720220        456923770       
457176683        457978211        458045408        458121316        458203734   
    458273430        458338167        458409554        458476827       
458544798        458610813        458675089        458740529        458802170   
    458867405        458934254    445387434     445554314        445720238     
  456924059        457176691        457978229        458045424        458121357
       458203759        458273448        458338175        458409646       
458476850        458544806        458610821        458675121        458740545   
    458802196        458867413        458934312    445387467     445554330     
  445720246        456924091        457176709        457978260        458045457
       458121365        458203767        458273463        458338183       
458409810        458476884        458544814        458610854        458675170   
    458740560        458802220        458867439        458934338    445387483  
  445554363        445720253        456924133        457176725        457978278
       458045507        458121373        458203775        458273471       
458338191        458409836        458476892        458544830        458610862   
    458675196        458740578        458802253        458867470       
458934346    445387491     445554371        445720386        456924216       
457176733        457978294        458045523        458121399        458203809   
    458273505        458338209        458409919        458476900       
458544855        458610896        458675220        458740628        458802287   
    458867496        458934353    445387533     445554447        445720394     
  456924497        457176758        457978328        458045531        458121415
       458203841        458273521        458338241        458410123       
458476918        458544871        458610912        458675246        458740636   
    458802295        458867512        458934361    445387632     445554454     
  445720550        456924521        457176782        457978336        458045549
       458121423        458203866        458273539        458338274       
458410149        458476934        458544905        458610946        458675261   
    458740651        458802311        458867538        458934379    445387640  
  445554470        445720576        456924547        457176824        457978369
       458045614        458121449        458203874        458273547       
458338282        458410172        458476975        458544913        458611035   
    458675287        458740677        458802345        458867546       
458934387    445387707     445554538        445720626        456924687       
457176840        457978377        458045622        458121464        458203916   
    458273562        458338290        458410206        458477007       
458544947        458611084        458675295        458740685        458802360   
    458867561        458934395    445387731     445554561        445720667     
  456924695        457176865        457978385        458045689        458121480
       458203924        458273570        458338316        458410214       
458477056        458544954        458611092        458675303        458740701   
    458802378        458867579        458934403    445387806     445554587     
  445720675        456924737        457176881        457978393        458045713
       458121498        458203965        458273596        458338340       
458410289        458477072        458544970        458611100        458675311   
    458740719        458802402        458867587        458934411    445387822  
  445554595        445720683        456924844        457176899        457978427
       458045739        458121530        458204013        458273604       
458338357        458410297        458477080        458544988        458611118   
    458675352        458740727        458802444        458867595       
458934452    445387863     445554645        445720717        456924851       
457176931        457978435        458045747        458121563        458204021   
    458273620        458338365        458410313        458477098       
458545084        458611126        458675360        458740735        458802451   
    458867629        458934486    445387871     445554652        445720816     
  456924877        457177004        457978450        458045788        458121597
       458204088        458273638        458338373        458410412       
458477106        458545100        458611134        458675378        458740768   
    458802469        458867645        458934528    445387897     445554678     
  445720840        456925296        457177053        457978476        458045846
       458121613        458204104        458273653        458338381       
458410461        458477148        458545142        458611183        458675410   
    458740792        458802535        458867652        458934544    445387913  
  445554694        445720899        456925320        457177061        457978500
       458045929        458121621        458204146        458273661       
458338399        458410537        458477163        458545159        458611209   
    458675444        458740818        458802543        458867660       
458934569    445387939     445554736        445720907        456925403       
457177145        457978518        458045952        458121647        458204187   
    458273679        458338407        458410628        458477171       
458545175        458611233        458675451        458740826        458802584   
    458867678        458934593    445387962     445554801        445720923     
  456925577        457177186        457978526        458045960        458121654
       458204203        458273687        458338423        458410644       
458477189        458545183        458611258        458675469        458740834   
    458802592        458867686        458934643    445388010     445554827     
  445720949        456926377        457177210        457978534        458046026
       458121670        458204211        458273703        458338431       
458410693        458477197        458545209        458611290        458675477   
    458740842        458802600        458867694        458934676    445388101  
  445554926        445721038        456926559        457177228        457978567
       458046067        458121688        458204237        458273737       
458338480        458410701        458477205        458545217        458611316   
    458675501        458740859        458802618        458867710       
458934700    445388150     445554975        445721079        456926914       
457177236        457978625        458046109        458121696        458204252   
    458273745        458338506        458410727        458477213       
458545225        458611324        458675568        458740867        458802634   
    458867728        458934742    445388176     445555014        445721103     
  456926997        457177244        457978633        458046158        458121712
       458204278        458273786        458338514        458410735       
458477221        458545233        458611340        458675584        458740875   
    458802683        458867736        458934759    445388200     445555063     
  445721129        456927276        457177269        457978658        458046224
       458121738        458204344        458273828        458338571       
458410743        458477270        458545241        458611357        458675592   
    458740883        458802691        458867769        458934841    445388234  
  445555188        445721145        456927425        457177277        457978666
       458046273        458121761        458204393        458273836       
458338589        458410768        458477288        458545258        458611407   
    458675600        458740891        458802758        458867777       
458934924    445388259     445555204        445721210        456927557       
457177319        457978674        458046281        458121787        458204419   
    458273844        458338605        458410784        458477296       
458545266        458611431        458675626        458740958        458802782   
    458867801        458934940    445388291     445555246        445721327     
  456927607        457177335        457978690        458046299        458121795
       458204427        458273851        458338639        458410826       
458477304        458545282        458611456        458675675        458740974   
    458802808        458867819        458934965    445388366     445555279     
  445721350        456927664        457177350        457978724        458046307
       458121878        458204450        458273869        458338654       
458410867        458477312        458545290        458611464        458675766   
    458740982        458802816        458867827        458934981    445388416  
  445555287        445721384        456927789        457177384        457978740
       458046349        458121886        458204468        458273877       
458338662        458410875        458477320        458545324        458611480   
    458675857        458741006        458802840        458867835       
458935004    445388515     445555329        445721392        456928142       
457177475        457978757        458046364        458121902        458204476   
    458273901        458338670        458410891        458477338       
458545340        458611498        458675881        458741022        458802857   
    458867843        458935046    445388721     445555410        445721459     
  456928217        457177483        457978781        458046406        458121928
       458204484        458273919        458338738        458410917       
458477346        458545357        458611506        458675899        458741030   
    458802865        458867850        458935061    445388739     445555436     
  445721483        456928787        457177517        457978799        458046414
       458121985        458204526        458273943        458338829       
458410933        458477353        458545365        458611522        458675949   
    458741048        458802915        458867868        458935087    445388747  
  445555485        445721517        456928811        457177541        457978849
       458046422        458121993        458204542        458273968       
458338837        458410958        458477387        458545373        458611555   
    458675956        458741055        458802923        458867884       
458935095    445388812     445555543        445721590        456928878       
457177699        457978856        458046448        458122041        458204567   
    458273984        458338845        458410966        458477411       
458545399        458611571        458675964        458741105        458802931   
    458867900        458935111    445388846     445555550        445721657     
  456929207        457177715        457978864        458046463        458122058
       458204575        458273992        458338860        458410982       
458477429        458545407        458611589        458675972        458741113   
    458802964        458867918        458935129    445388853     445555618     
  445721673        456929256        457177764        457978872        458046471
       458122124        458204583        458274008        458338878       
458410990        458477437        458545415        458611597        458675980   
    458741147        458802980        458867926        458935137    445388911  
  445555667        445721681        456929579        457177772        457978906
       458046497        458122140        458204625        458274024       
458338886        458411014        458477452        458545431        458611605   
    458675998        458741154        458802998        458867942       
458935152    445389018     445555741        445721707        456929736       
457177913        457978914        458046513        458122157        458204682   
    458274032        458338928        458411048        458477460       
458545449        458611613        458676004        458741170        458803004   
    458867959        458935160    445389059     445555907        445721756     
  456929777        457177954        457978930        458046521        458122207
       458204690        458274057        458338951        458411063       
458477494        458545498        458611647        458676012        458741238   
    458803012        458867975        458935236    445389067     445555949     
  445721798        456929926        457177970        457978955        458046539
       458122231        458204716        458274065        458338993       
458411071        458477502        458545530        458611654        458676020   
    458741253        458803046        458867991        458935269    445389125  
  445555998        445721806        456929959        457178028        457979011
       458046547        458122256        458204724        458274099       
458339066        458411089        458477510        458545548        458611662   
    458676038        458741279        458803053        458868007       
458935277    445389174     445556061        445721855        456930155       
457178051        457979086        458046562        458122272        458204732   
    458274107        458339108        458411105        458477528       
458545563        458611670        458676053        458741287        458803079   
    458868015        458935293    445389307     445556160        445721897     
  456930361        457178101        457979094        458046588        458122298
       458204740        458274115        458339140        458411113       
458477585        458545571        458611696        458676087        458741295   
    458803103        458868023        458935301    445389554     445556210     
  445721970        456930379        457178135        457979128        458046596
       458122348        458204773        458274123        458339181       
458411121        458477593        458545605        458611738        458676095   
    458741311        458803178        458868056        458935319    445389612  
  445556228        445722135        456930403        457178192        457979193
       458046604        458122363        458204849        458274180       
458339215        458411147        458477601        458545613        458611746   
    458676152        458741329        458803228        458868064       
458935327    445389653     445556293        445722150        456930452       
457178218        457979201        458046612        458122413        458204856   
    458274198        458339231        458411170        458477627       
458545621        458611753        458676160        458741345        458803236   
    458868114        458935368    445389695     445556350        445722309     
  456930957        457178333        457979219        458046653        458122421
       458204872        458274230        458339256        458411188       
458477635        458545639        458611761        458676228        458741378   
    458803251        458868122        458935384    445389752     445556467     
  445722408        456931013        457178358        457979292        458046703
       458122439        458204880        458274255        458339298       
458411204        458477643        458545654        458611829        458676236   
    458741386        458803269        458868148        458935392    445389786  
  445556475        445722465        456931062        457178382        457979326
       458046737        458122470        458204906        458274263       
458339306        458411212        458477650        458545670        458611852   
    458676269        458741410        458803285        458868171       
458935400    445389802     445556509        445722481        456931146       
457178440        457979334        458046752        458122496        458204922   
    458274289        458339330        458411246        458477668       
458545688        458611878        458676293        458741436        458803343   
    458868221        458935418    445389927     445556574        445722580     
  456931237        457178473        457979359        458046786        458122553
       458204930        458274297        458339348        458411261       
458477684        458545696        458611886        458676301        458741444   
    458803368        458868247        458935426    445389935     445556616     
  445722648        456931245        457178499        457979391        458046794
       458122603        458204948        458274313        458339363       
458411279        458477692        458545704        458611894        458676327   
    458741451        458803376        458868254        458935442    445389984  
  445556657        445722663        456931534        457178523        457979425
       458046802        458122611        458204955        458274339       
458339371        458411287        458477700        458545753        458611902   
    458676343        458741477        458803384        458868270       
458935459    445389992     445556723        445722705        456931666       
457178531        457979458        458046810        458122637        458204963   
    458274354        458339389        458411295        458477718       
458545761        458611910        458676400        458741485        458803392   
    458868296        458935475   

 

SCH-A-37



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445390024     445556749        445722754        456931914       
457178556        457979466        458046844        458122660        458204971   
    458274362        458339413        458411303        458477734       
458545787        458611951        458676418        458741527        458803418   
    458868304        458935533    445390057     445556780        445722796     
  456932219        457178580        457979474        458046869        458122686
       458204997        458274370        458339421        458411311       
458477809        458545803        458612025        458676426        458741535   
    458803426        458868338        458935574    445390123     445556814     
  445722820        456932227        457178606        457979490        458046877
       458122694        458205028        458274388        458339454       
458411329        458477841        458545852        458612033        458676459   
    458741550        458803459        458868353        458935582    445390172  
  445556830        445722861        456932235        457178622        457979532
       458046919        458122728        458205093        458274396       
458339470        458411352        458477858        458545860        458612058   
    458676467        458741600        458803491        458868361       
458935590    445390206     445556848        445722903        456932243       
457178630        457979540        458046943        458122744        458205119   
    458274404        458339504        458411360        458477866       
458545944        458612066        458676475        458741618        458803509   
    458868379        458935616    445390214     445557044        445722937     
  456932284        457178648        457979565        458046976        458122751
       458205135        458274420        458339546        458411378       
458477874        458545969        458612074        458676483        458741626   
    458803525        458868395        458935624    445390271     445557119     
  445722952        456932383        457178689        457979573        458046992
       458122827        458205143        458274446        458339561       
458411394        458477965        458545993        458612082        458676491   
    458741634        458803533        458868403        458935657    445390289  
  445557184        445722978        456932557        457178705        457979607
       458047016        458122884        458205259        458274453       
458339579        458411410        458478005        458546009        458612140   
    458676517        458741642        458803574        458868452       
458935673    445390321     445557192        445722986        456932599       
457178788        457979664        458047107        458122900        458205291   
    458274552        458339587        458411428        458478013       
458546025        458612157        458676525        458741667        458803582   
    458868478        458935699    445390339     445557218        445723000     
  456932797        457178796        457979672        458047115        458122926
       458205309        458274594        458339595        458411436       
458478021        458546033        458612165        458676533        458741675   
    458803590        458868486        458935731    445390347     445557341     
  445723018        456932870        457178820        457979680        458047131
       458122934        458205317        458274651        458339629       
458411451        458478039        458546041        458612173        458676582   
    458741683        458803624        458868577        458935749    445390388  
  445557374        445723059        456933035        457178887        457979698
       458047180        458122942        458205366        458274677       
458339660        458411477        458478047        458546058        458612181   
    458676590        458741691        458803632        458868593       
458935798    445390396     445557531        445723117        456933167       
457178903        457979706        458047248        458122975        458205374   
    458274743        458339686        458411485        458478070       
458546066        458612199        458676624        458741733        458803665   
    458868601        458935814    445390420     445557556        445723182     
  456933472        457178911        457979755        458047297        458122991
       458205390        458274800        458339694        458411535       
458478096        458546074        458612223        458676632        458741758   
    458803673        458868643        458935830    445390529     445557655     
  445723307        456933506        457178929        457979789        458047305
       458123023        458205408        458274842        458339702       
458411543        458478112        458546082        458612249        458676640   
    458741766        458803715        458868668        458935863    445390552  
  445557671        445723521        456933571        457178960        457979805
       458047313        458123056        458205416        458274875       
458339736        458411568        458478120        458546090        458612256   
    458676657        458741774        458803756        458868684       
458935905    445390602     445557770        445723539        456933795       
457178986        457979813        458047321        458123064        458205424   
    458274917        458339744        458411576        458478138       
458546108        458612272        458676665        458741782        458803806   
    458868700        458935913    445390719     445557788        445723653     
  456933894        457179000        457979821        458047339        458123106
       458205432        458274933        458339785        458411618       
458478179        458546173        458612397        458676673        458741790   
    458803814        458868742        458935947    445390743     445557804     
  445723695        456933951        457179018        457979839        458047347
       458123122        458205457        458274941        458339793       
458411659        458478187        458546181        458612405        458676715   
    458741808        458803830        458868759        458935970    445390784  
  445557820        445723778        456934272        457179042        457979847
       458047370        458123155        458205465        458274966       
458339801        458411709        458478203        458546249        458612413   
    458676731        458741832        458803855        458868775       
458935988    445390917     445557861        445723802        456934603       
457179075        457979870        458047388        458123163        458205499   
    458274974        458339819        458411717        458478211       
458546256        458612439        458676749        458741857        458803897   
    458868791        458936010    445390982     445557929        445723927     
  456934710        457179083        457979888        458047446        458123221
       458205507        458274990        458339827        458411766       
458478245        458546280        458612454        458676806        458741873   
    458803905        458868817        458936028    445391030     445557960     
  445723950        456934801        457179109        457979896        458047461
       458123254        458205523        458275005        458339843       
458411774        458478260        458546314        458612470        458676814   
    458741899        458803913        458868841        458936036    445391113  
  445557986        445724180        456935022        457179125        457979904
       458047487        458123262        458205549        458275013       
458339850        458411790        458478286        458546322        458612496   
    458676830        458741923        458803939        458868874       
458936044    445391139     445558000        445724198        456935253       
457179141        457979920        458047495        458123304        458205564   
    458275047        458339876        458411808        458478302       
458546330        458612512        458676848        458741949        458803954   
    458868916        458936051    445391170     445558034        445724248     
  456935410        457179273        457979946        458047537        458123312
       458205572        458275104        458339884        458411816       
458478328        458546389        458612520        458676855        458741956   
    458803962        458868940        458936093    445391196     445558067     
  445724255        456935857        457179281        457979961        458047586
       458123320        458205580        458275112        458339926       
458411857        458478336        458546405        458612546        458676863   
    458741972        458803970        458868965        458936168    445391287  
  445558091        445724313        456935931        457179299        457979987
       458047594        458123379        458205606        458275153       
458339934        458411873        458478344        458546421        458612587   
    458676871        458741998        458803988        458868981       
458936242    445391295     445558117        445724362        456936350       
457179307        457979995        458047610        458123387        458205614   
    458275161        458339942        458411931        458478377       
458546439        458612595        458676889        458742004        458804002   
    458869005        458936259    445391634     445558133        445724388     
  456936608        457179323        457980019        458047644        458123429
       458205655        458275286        458339959        458411964       
458478401        458546447        458612603        458676921        458742012   
    458804010        458869021        458936267    445391691     445558141     
  445724461        456936749        457179356        457980027        458047651
       458123460        458205713        458275351        458339991       
458411980        458478468        458546470        458612637        458676939   
    458742020        458804044        458869054        458936275    445391709  
  445558174        445724586        456937242        457179364        457980043
       458047693        458123502        458205739        458275369       
458340007        458412020        458478484        458546496        458612645   
    458676954        458742046        458804051        458869070       
458936291    445391758     445558216        445724669        456937523       
457179414        457980068        458047727        458123528        458205796   
    458275385        458340015        458412061        458478518       
458546504        458612652        458676970        458742053        458804077   
    458869088        458936309    445391790     445558224        445724719     
  456937564        457179455        457980076        458047735        458123551
       458205846        458275393        458340023        458412087       
458478526        458546512        458612660        458676996        458742061   
    458804093        458869096        458936325    445391824     445558232     
  445724727        456937598        457179471        457980100        458047768
       458123585        458205853        458275419        458340049       
458412095        458478542        458546538        458612694        458677002   
    458742087        458804119        458869104        458936333    445391840  
  445558240        445724776        456937705        457179497        457980118
       458047818        458123619        458205879        458275427       
458340056        458412145        458478567        458546546        458612736   
    458677010        458742095        458804127        458869112       
458936341    445391899     445558273        445724792        456937739       
457179554        457980159        458047826        458123627        458205911   
    458275450        458340064        458412152        458478575       
458546587        458612744        458677028        458742145        458804143   
    458869120        458936358    445391907     445558299        445724818     
  456937895        457179588        457980167        458047859        458123643
       458205945        458275468        458340080        458412178       
458478591        458546603        458612751        458677044        458742152   
    458804168        458869153        458936390    445391923     445558372     
  445724891        456938075        457179661        457980175        458047875
       458123700        458205986        458275476        458340122       
458412194        458478609        458546611        458612801        458677051   
    458742178        458804234        458869179        458936424    445391956  
  445558448        445725005        456938174        457179679        457980191
       458047917        458123742        458206000        458275484       
458340155        458412210        458478617        458546629        458612827   
    458677077        458742228        458804259        458869195       
458936465    445391972     445558455        445725062        456938265       
457179729        457980209        458047925        458123783        458206034   
    458275492        458340205        458412236        458478625       
458546645        458612850        458677085        458742251        458804275   
    458869203        458936481    445391980     445558562        445725096     
  456938679        457179745        457980266        458047958        458123791
       458206059        458275500        458340262        458412277       
458478633        458546678        458612876        458677093        458742293   
    458804291        458869229        458936499    445392038     445558604     
  445725138        456938695        457179760        457980290        458047966
       458123809        458206067        458275542        458340270       
458412285        458478658        458546694        458612884        458677119   
    458742301        458804333        458869237        458936507    445392087  
  445558612        445725187        456938901        457179794        457980332
       458047974        458123817        458206091        458275567       
458340304        458412293        458478666        458546702        458612918   
    458677127        458742327        458804382        458869245       
458936515    445392103     445558620        445725286        456938992       
457179802        457980340        458047982        458123825        458206125   
    458275591        458340312        458412301        458478724       
458546710        458612934        458677150        458742335        458804416   
    458869294        458936523    445392137     445558745        445725427     
  456939024        457179828        457980365        458048014        458123833
       458206133        458275609        458340338        458412350       
458478732        458546728        458612942        458677168        458742350   
    458804424        458869344        458936531    445392152     445558760     
  445725435        456939065        457179885        457980399        458048030
       458123841        458206141        458275617        458340353       
458412376        458478740        458546777        458612975        458677192   
    458742368        458804465        458869369        458936549    445392186  
  445558810        445725468        456939412        457179919        457980423
       458048089        458123858        458206158        458275625       
458340387        458412384        458478799        458546785        458613015   
    458677275        458742376        458804481        458869377       
458936556    445392277     445558976        445725526        456939578       
457179950        457980464        458048105        458123866        458206174   
    458275641        458340429        458412392        458478815       
458546819        458613023        458677283        458742384        458804499   
    458869427        458936564    445392343     445559081        445725534     
  456939602        457179976        457980472        458048113        458123882
       458206224        458275682        458340445        458412418       
458478823        458546827        458613049        458677291        458742392   
    458804515        458869484        458936580    445392467     445559107     
  445725559        456939743        457180008        457980480        458048121
       458123916        458206240        458275716        458340460       
458412426        458478856        458546868        458613072        458677309   
    458742400        458804523        458869492        458936622    445392483  
  445559149        445725674        456939925        457180057        457980498
       458048147        458123940        458206257        458275732       
458340544        458412491        458478872        458546892        458613106   
    458677317        458742418        458804531        458869500       
458936630    445392558     445559297        445725682        456939933       
457180065        457980522        458048170        458123965        458206265   
    458275757        458340551        458412509        458478880       
458546900        458613114        458677325        458742434        458804549   
    458869518        458936705    445392640     445559354        445725708     
  456940022        457180073        457980548        458048196        458123981
       458206273        458275765        458340627        458412558       
458478898        458546926        458613130        458677341        458742491   
    458804564        458869534        458936770    445392657     445559461     
  445725773        456940097        457180099        457980563        458048204
       458124005        458206281        458275781        458340668       
458412566        458478914        458546967        458613155        458677374   
    458742558        458804572        458869542        458936796    445392681  
  445559610        445725880        456940196        457180107        457980639
       458048253        458124021        458206299        458275799       
458340676        458412574        458478922        458546991        458613163   
    458677390        458742566        458804606        458869575       
458936879    445392707     445559750        445726011        456940378       
457180115        457980670        458048303        458124039        458206307   
    458275807        458340718        458412608        458478930       
458547023        458613197        458677424        458742574        458804622   
    458869583        458936937    445392764     445559792        445726110     
  456940576        457180206        457980720        458048311        458124047
       458206323        458275815        458340775        458412624       
458478971        458547049        458613205        458677432        458742582   
    458804630        458869591        458936945    445392830     445559826     
  445726151        456940600        457180222        457980753        458048352
       458124054        458206349        458275831        458340783       
458412640        458478989        458547064        458613213        458677440   
    458742608        458804655        458869609        458936960    445392897  
  445560030        445726250        456940667        457180230        457980761
       458048360        458124062        458206372        458275849       
458340791        458412657        458478997        458547080        458613239   
    458677457        458742624        458804663        458869625       
458937018    445392913     445560048        445726268        456940725       
457180313        457980787        458048378        458124070        458206414   
    458275856        458340809        458412681        458479052       
458547148        458613247        458677465        458742640        458804671   
    458869666        458937067    445392988     445560071        445726276     
  456940766        457180321        457980837        458048386        458124112
       458206422        458275872        458340833        458412699       
458479060        458547189        458613254        458677499        458742665   
    458804689        458869682        458937083    445393135     445560097     
  445726326        456940881        457180354        457980886        458048402
       458124146        458206430        458275880        458340841       
458412715        458479086        458547205        458613304        458677507   
    458742673        458804705        458869690        458937109    445393192  
  445560220        445726359        456941004        457180396        457980894
       458048410        458124187        458206448        458275914       
458340874        458412731        458479110        458547221        458613320   
    458677515        458742681        458804721        458869708       
458937166    445393200     445560253        445726425        456941111       
457180412        457980910        458048428        458124203        458206471   
    458275955        458340908        458412749        458479136       
458547247        458613338        458677549        458742699        458804747   
    458869716        458937232    445393283     445560410        445726482     
  456942515        457180453        457980928        458048436        458124211
       458206497        458275971        458340916        458412772       
458479144        458547254        458613353        458677556        458742715   
    458804754        458869724        458937240    445393382     445560527     
  445726532        456942622        457180479        457980969        458048469
       458124245        458206505        458275997        458340924       
458412780        458479177        458547270        458613379        458677572   
    458742723        458804762        458869765        458937273    445393408  
  445560600        445726565        456942812        457180511        457980977
       458048485        458124260        458206521        458276003       
458340932        458412798        458479185        458547288        458613395   
    458677598        458742731        458804796        458869773       
458937281    445393465     445560758        445726599        456942861       
457180529        457981009        458048501        458124286        458206539   
    458276086        458340957        458412855        458479193       
458547304        458613403        458677606        458742764        458804812   
    458869799        458937307    445393556     445560790        445726607     
  456942887        457180578        457981025        458048568        458124302
       458206547        458276128        458340965        458412871       
458479201        458547338        458613411        458677614        458742780   
    458804820        458869807        458937398    445393689     445560865     
  445726623        456942960        457180594        457981033        458048576
       458124344        458206562        458276169        458340999       
458412913        458479219        458547361        458613437        458677622   
    458742806        458804846        458869864        458937422    445393820  
  445560956        445726631        456943109        457180636        457981082
       458048642        458124385        458206588        458276201       
458341021        458412921        458479227        458547395        458613460   
    458677630        458742814        458804861        458869898       
458937430    445393929     445561004        445726763        456943323       
457180719        457981132        458048675        458124393        458206604   
    458276227        458341039        458412947        458479235       
458547429        458613478        458677663        458742848        458804879   
    458869955        458937463   

 

SCH-A-38



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445393952     445561038        445726805        456943372       
457180727        457981157        458048709        458124401        458206612   
    458276235        458341062        458412970        458479243       
458547494        458613494        458677671        458742863        458804903   
    458869963        458937497    445394026     445561053        445726847     
  456943539        457180743        457981173        458048733        458124435
       458206679        458276243        458341070        458412988       
458479268        458547510        458613502        458677689        458742905   
    458804945        458869997        458937596    445394042     445561103     
  445726938        456943638        457180768        457981207        458048790
       458124443        458206687        458276250        458341138       
458412996        458479276        458547528        458613528        458677713   
    458742913        458804960        458870011        458937638    445394067  
  445561129        445726961        456943653        457180776        457981223
       458048808        458124468        458206703        458276276       
458341146        458413036        458479284        458547544        458613577   
    458677739        458742921        458804994        458870029       
458937661    445394109     445561194        445727183        456943729       
457180784        457981249        458048840        458124476        458206711   
    458276292        458341153        458413044        458479300       
458547551        458613593        458677747        458742954        458805025   
    458870045        458937703    445394133     445561251        445727191     
  456943745        457180800        457981256        458048857        458124518
       458206745        458276318        458341187        458413069       
458479326        458547569        458613601        458677754        458742988   
    458805058        458870052        458937737    445394141     445561350     
  445727217        456944016        457180818        457981280        458048865
       458124526        458206760        458276342        458341203       
458413119        458479342        458547585        458613627        458677762   
    458743010        458805066        458870060        458937745    445394174  
  445561434        445727258        456944156        457180859        457981306
       458048873        458124542        458206778        458276367       
458341229        458413176        458479359        458547593        458613635   
    458677770        458743044        458805090        458870078       
458937794    445394190     445561467        445727316        456944289       
457180883        457981322        458048881        458124559        458206802   
    458276391        458341245        458413184        458479367       
458547619        458613643        458677788        458743051        458805124   
    458870086        458937851    445394224     445561558        445727399     
  456944305        457180917        457981355        458048949        458124567
       458206828        458276417        458341278        458413192       
458479433        458547635        458613650        458677804        458743077   
    458805140        458870110        458937893    445394281     445561574     
  445727480        456944412        457180933        457981363        458048964
       458124575        458206851        458276433        458341310       
458413200        458479466        458547643        458613692        458677812   
    458743085        458805157        458870144        458937901    445394323  
  445561608        445727548        456944487        457180966        457981371
       458048980        458124583        458206877        458276458       
458341328        458413226        458479482        458547650        458613700   
    458677820        458743127        458805207        458870151       
458937992    445394331     445561681        445727670        456944602       
457180990        457981397        458049004        458124591        458206885   
    458276516        458341336        458413234        458479490       
458547668        458613759        458677838        458743143        458805223   
    458870169        458938032    445394349     445561707        445727688     
  456944669        457181006        457981421        458049020        458124609
       458206893        458276524        458341344        458413275       
458479508        458547692        458613767        458677887        458743150   
    458805231        458870185        458938057    445394448     445561764     
  445727720        456944792        457181105        457981439        458049038
       458124625        458206935        458276532        458341351       
458413283        458479516        458547759        458613817        458677895   
    458743176        458805249        458870193        458938065    445394497  
  445561814        445727860        456944834        457181113        457981454
       458049053        458124658        458206950        458276573       
458341369        458413309        458479524        458547767        458613833   
    458677903        458743192        458805256        458870201       
458938081    445394547     445561822        445727977        456944842       
457181147        457981520        458049061        458124690        458207040   
    458276581        458341401        458413317        458479532       
458547833        458613858        458677945        458743200        458805272   
    458870219        458938099    445394562     445561848        445728009     
  456945005        457181154        457981538        458049079        458124724
       458207107        458276607        458341419        458413325       
458479573        458547841        458613874        458677986        458743218   
    458805280        458870227        458938123    445394612     445561871     
  445728066        456945112        457181170        457981561        458049137
       458124732        458207131        458276615        458341443       
458413333        458479607        458547908        458613882        458678018   
    458743226        458805298        458870235        458938255    445394703  
  445561889        445728090        456945161        457181295        457981579
       458049152        458124765        458207149        458276623       
458341468        458413341        458479615        458547916        458613890   
    458678026        458743234        458805322        458870243       
458938263    445394810     445562150        445728165        456945682       
457181311        457981595        458049160        458124773        458207180   
    458276631        458341492        458413382        458479623       
458547924        458613924        458678034        458743259        458805330   
    458870250        458938289    445394844     445562176        445728181     
  456945690        457181337        457981629        458049178        458124807
       458207198        458276656        458341526        458413416       
458479631        458547957        458613932        458678059        458743267   
    458805348        458870276        458938388    445394893     445562218     
  445728207        456945989        457181352        457981660        458049202
       458124815        458207230        458276672        458341542       
458413424        458479656        458547973        458613940        458678067   
    458743325        458805355        458870292        458938396    445394919  
  445562341        445728264        456946037        457181386        457981686
       458049210        458124823        458207321        458276680       
458341609        458413432        458479672        458547981        458613957   
    458678075        458743341        458805371        458870300       
458938420    445394927     445562374        445728371        456946094       
457181402        457981702        458049228        458124831        458207339   
    458276722        458341617        458413440        458479714       
458547999        458613981        458678083        458743366        458805389   
    458870318        458938438    445394935     445562382        445728405     
  456946136        457181428        457981728        458049236        458124849
       458207347        458276755        458341625        458413499       
458479748        458548039        458614005        458678125        458743374   
    458805397        458870367        458938461    445394984     445562390     
  445728413        456946177        457181527        457981736        458049277
       458124864        458207388        458276771        458341641       
458413531        458479763        458548054        458614062        458678166   
    458743382        458805405        458870391        458938586    445395122  
  445562457        445728462        456946276        457181543        457981751
       458049293        458124880        458207396        458276789       
458341658        458413564        458479771        458548062        458614088   
    458678174        458743416        458805439        458870417       
458938602    445395197     445562499        445728520        456946300       
457181600        457981843        458049301        458124898        458207412   
    458276797        458341666        458413572        458479789       
458548104        458614104        458678190        458743424        458805462   
    458870425        458938628    445395429     445562515        445728603     
  456946466        457181683        457981876        458049335        458124914
       458207446        458276813        458341674        458413614       
458479797        458548112        458614138        458678216        458743432   
    458805470        458870433        458938677    445395510     445562614     
  445728629        456946474        457181691        457981918        458049343
       458124948        458207479        458276821        458341708       
458413655        458479805        458548120        458614195        458678224   
    458743457        458805488        458870490        458938685    445395536  
  445562671        445728645        456946516        457181717        457981926
       458049368        458124971        458207487        458276862       
458341716        458413663        458479839        458548146        458614203   
    458678232        458743465        458805496        458870508       
458938719    445395551     445562713        445728678        456946706       
457181725        457981934        458049376        458124997        458207511   
    458276870        458341740        458413671        458479870       
458548195        458614237        458678240        458743473        458805520   
    458870532        458938768    445395627     445562812        445728793     
  456946862        457181741        457981942        458049418        458125028
       458207545        458276888        458341799        458413689       
458479888        458548203        458614252        458678257        458743499   
    458805546        458870540        458938842    445395718     445562903     
  445728835        456946995        457181857        457981967        458049442
       458125036        458207552        458276904        458341815       
458413705        458479904        458548211        458614278        458678265   
    458743531        458805553        458870565        458938891    445395767  
  445562911        445728850        456947068        457181873        457981991
       458049459        458125069        458207560        458276946       
458341823        458413721        458479938        458548229        458614294   
    458678281        458743549        458805579        458870573       
458938917    445395775     445563000        445728868        456947282       
457181881        457982056        458049467        458125085        458207594   
    458276961        458341831        458413739        458479946       
458548237        458614302        458678315        458743556        458805587   
    458870607        458938925    445395841     445563042        445728884     
  456947464        457181899        457982080        458049475        458125119
       458207602        458277001        458341864        458413747       
458479953        458548278        458614310        458678323        458743580   
    458805595        458870615        458939006    445395858     445563059     
  445728991        456947498        457181907        457982114        458049483
       458125150        458207628        458277043        458341880       
458413754        458479961        458548294        458614328        458678331   
    458743598        458805637        458870664        458939014    445395874  
  445563109        445729049        456947621        457181923        457982155
       458049525        458125168        458207644        458277068       
458341906        458413788        458479979        458548302        458614344   
    458678349        458743630        458805694        458870680       
458939071    445395932     445563133        445729056        456947845       
457181949        457982163        458049533        458125176        458207651   
    458277092        458341930        458413812        458479987       
458548310        458614351        458678356        458743697        458805702   
    458870748        458939089    445395940     445563216        445729064     
  456947894        457182046        457982221        458049541        458125218
       458207677        458277126        458341955        458413820       
458479995        458548328        458614385        458678364        458743705   
    458805736        458870755        458939121    445396120     445563273     
  445729106        456948017        457182053        457982254        458049566
       458125226        458207701        458277167        458341963       
458413838        458480019        458548344        458614435        458678372   
    458743713        458805751        458870771        458939170    445396161  
  445563299        445729155        456948132        457182061        457982270
       458049608        458125234        458207735        458277183       
458341989        458413853        458480035        458548351        458614450   
    458678380        458743747        458805769        458870797       
458939220    445396195     445563315        445729197        456948256       
457182087        457982288        458049616        458125242        458207743   
    458277209        458342011        458413861        458480043       
458548393        458614484        458678398        458743754        458805777   
    458870847        458939311    445396310     445563398        445729270     
  456948397        457182103        457982296        458049640        458125275
       458207776        458277217        458342029        458413887       
458480050        458548419        458614492        458678406        458743788   
    458805785        458870862        458939360    445396328     445563406     
  445729338        456948538        457182129        457982353        458049699
       458125283        458207792        458277233        458342052       
458413903        458480068        458548435        458614500        458678414   
    458743796        458805793        458870870        458939394    445396344  
  445563463        445729387        456948959        457182178        457982395
       458049707        458125291        458207826        458277258       
458342078        458413937        458480076        458548443        458614526   
    458678422        458743804        458805801        458870888       
458939469    445396518     445563497        445729502        456949106       
457182210        457982403        458049731        458125341        458207834   
    458277316        458342110        458413952        458480100       
458548559        458614534        458678430        458743838        458805819   
    458870896        458939485    445396526     445563554        445729569     
  456949528        457182228        457982429        458049756        458125374
       458207842        458277324        458342128        458413960       
458480126        458548575        458614542        458678448        458743853   
    458805843        458870938        458939634    445396542     445563570     
  445729585        456949585        457182236        457982478        458049780
       458125382        458207859        458277340        458342136       
458413978        458480159        458548583        458614591        458678455   
    458743861        458805850        458870953        458939675    445396567  
  445563752        445729643        456949601        457182251        457982494
       458049806        458125408        458207875        458277357       
458342151        458413986        458480167        458548591        458614617   
    458678463        458743879        458805884        458870987       
458939683    445396633     445563760        445729718        456949700       
457182327        457982510        458049830        458125416        458207883   
    458277365        458342169        458413994        458480175       
458548609        458614625        458678471        458743895        458805900   
    458871035        458939709    445396666     445563851        445729734     
  456950104        457182335        457982569        458049871        458125432
       458207891        458277373        458342177        458414034       
458480183        458548682        458614633        458678497        458743929   
    458805926        458871043        458939717    445396708     445563869     
  445729783        456950294        457182350        457982577        458049962
       458125507        458207909        458277381        458342193       
458414042        458480191        458548716        458614641        458678505   
    458743960        458805934        458871050        458939733    445396716  
  445563901        445729791        456950393        457182368        457982585
       458049970        458125515        458207933        458277399       
458342201        458414059        458480225        458548724        458614666   
    458678513        458743986        458805942        458871068       
458939766    445396740     445564073        445729825        456950450       
457182392        457982643        458049996        458125622        458207941   
    458277423        458342219        458414067        458480233       
458548740        458614674        458678539        458744018        458805959   
    458871126        458939790    445396765     445564164        445729841     
  456950476        457182418        457982684        458050036        458125630
       458207966        458277431        458342227        458414083       
458480241        458548765        458614724        458678562        458744034   
    458805983        458871142        458939857    445396856     445564230     
  445729858        456950518        457182483        457982718        458050044
       458125655        458207974        458277449        458342243       
458414091        458480258        458548773        458614757        458678570   
    458744042        458805991        458871167        458939873    445396864  
  445564263        445729940        456950575        457182491        457982742
       458050051        458125671        458208014        458277456       
458342300        458414117        458480274        458548799        458614773   
    458678612        458744075        458806007        458871175       
458939899    445397003     445564370        445729999        456950583       
457182566        457982759        458050069        458125713        458208063   
    458277472        458342318        458414133        458480308       
458548815        458614807        458678638        458744091        458806015   
    458871209        458939907    445397045     445564388        445730005     
  456950658        457182590        457982767        458050093        458125721
       458208097        458277480        458342334        458414166       
458480316        458548849        458614815        458678646        458744109   
    458806023        458871233        458940020    445397060     445564404     
  445730047        456951524        457182624        457982809        458050119
       458125739        458208121        458277506        458342359       
458414174        458480324        458548856        458614823        458678653   
    458744125        458806031        458871258        458940053    445397144  
  445564651        445730062        456951565        457182665        457982825
       458050176        458125804        458208139        458277514       
458342383        458414208        458480357        458548880        458614856   
    458678661        458744141        458806049        458871274       
458940087    445397250     445564669        445730070        456951615       
457182699        457982833        458050200        458125838        458208154   
    458277530        458342441        458414232        458480373       
458548898        458614864        458678679        458744158        458806056   
    458871324        458940137    445397326     445564685        445730096     
  456951680        457182780        457982866        458050226        458125887
       458208188        458277548        458342458        458414240       
458480381        458548906        458614872        458678687        458744190   
    458806064        458871365        458940186    445397334     445564693     
  445730112        456951862        457182798        457982882        458050234
       458125895        458208196        458277589        458342474       
458414273        458480407        458548914        458614898        458678695   
    458744216        458806080        458871399        458940194    445397474  
  445564727        445730195        456951904        457182863        457982924
       458050259        458125903        458208238        458277613       
458342482        458414281        458480431        458548955        458614914   
    458678729        458744224        458806114        458871415       
458940210    445397482     445564784        445730351        456952100       
457182897        457982965        458050309        458125929        458208246   
    458277639        458342508        458414307        458480449       
458548963        458614948        458678737        458744232        458806122   
    458871456        458940251    445397524     445564818        445730385     
  456952266        457182939        457983005        458050366        458125937
       458208261        458277662        458342524        458414315       
458480464        458548997        458614997        458678745        458744240   
    458806130        458871464        458940293    445397649     445564834     
  445730393        456952290        457182962        457983013        458050424
       458125952        458208287        458277670        458342532       
458414331        458480480        458549011        458615028        458678760   
    458744257        458806148        458871472        458940319    445397672  
  445564909        445730419        456952456        457182996        457983054
       458050432        458125986        458208295        458277712       
458342540        458414356        458480498        458549029        458615044   
    458678778        458744281        458806163        458871480       
458940384    445397755     445564925        445730476        456952589       
457183044        457983070        458050457        458126034        458208311   
    458277746        458342557        458414398        458480514       
458549045        458615051        458678786        458744323        458806171   
    458871506        458940434   

 

SCH-A-39



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445397805     445564982        445730567        456952977       
457183051        457983088        458050465        458126042        458208352   
    458277753        458342565        458414414        458480530       
458549060        458615077        458678794        458744331        458806189   
    458871530        458940442    445397854     445565047        445730575     
  456953066        457183093        457983112        458050473        458126083
       458208360        458277761        458342581        458414430       
458480548        458549086        458615127        458678802        458744349   
    458806205        458871548        458940459    445397896     445565104     
  445730617        456953132        457183135        457983120        458050507
       458126091        458208378        458277779        458342599       
458414455        458480555        458549102        458615143        458678810   
    458744364        458806213        458871555        458940475    445397953  
  445565112        445730674        456953140        457183143        457983161
       458050523        458126109        458208386        458277837       
458342615        458414505        458480563        458549144        458615184   
    458678828        458744372        458806221        458871563       
458940483    445397961     445565120        445730724        456953165       
457183176        457983237        458050549        458126133        458208394   
    458277860        458342631        458414513        458480571       
458549151        458615200        458678844        458744398        458806239   
    458871589        458940541    445397987     445565195        445730732     
  456953249        457183192        457983245        458050556        458126166
       458208402        458277878        458342656        458414554       
458480589        458549169        458615218        458678851        458744406   
    458806247        458871597        458940558    445398100     445565237     
  445730757        456953256        457183226        457983286        458050614
       458126182        458208451        458277886        458342680       
458414604        458480597        458549177        458615234        458678869   
    458744430        458806254        458871605        458940566    445398126  
  445565260        445730872        456953314        457183234        457983336
       458050655        458126232        458208469        458277902       
458342714        458414620        458480605        458549193        458615242   
    458678877        458744489        458806262        458871613       
458940616    445398175     445565310        445730930        456953454       
457183242        457983344        458050713        458126265        458208485   
    458277969        458342722        458414638        458480621       
458549201        458615283        458678885        458744505        458806270   
    458871639        458940624    445398225     445565344        445731003     
  456953603        457183267        457983377        458050721        458126273
       458208493        458277977        458342748        458414687       
458480654        458549227        458615291        458678893        458744554   
    458806288        458871647        458940657    445398233     445565385     
  445731037        456953645        457183317        457983401        458050739
       458126281        458208527        458277985        458342797       
458414737        458480696        458549250        458615309        458678901   
    458744570        458806296        458871654        458940673    445398258  
  445565401        445731045        456953819        457183358        457983427
       458050770        458126307        458208535        458278025       
458342813        458414745        458480704        458549284        458615358   
    458678919        458744588        458806312        458871670       
458940715    445398274     445565450        445731318        456954312       
457183366        457983435        458050796        458126315        458208568   
    458278033        458342847        458414786        458480738       
458549292        458615408        458678943        458744604        458806320   
    458871696        458940764    445398316     445565500        445731375     
  456954585        457183432        457983443        458050804        458126349
       458208592        458278058        458342854        458414802       
458480753        458549318        458615416        458678976        458744612   
    458806346        458871753        458940772    445398415     445565526     
  445731391        456954692        457183440        457983468        458050853
       458126356        458208626        458278066        458342862       
458414828        458480779        458549342        458615465        458679016   
    458744695        458806353        458871795        458940806    445398449  
  445565609        445731664        456954791        457183507        457983492
       458050861        458126372        458208642        458278074       
458342870        458414844        458480787        458549409        458615523   
    458679024        458744711        458806361        458871852       
458940830    445398456     445565674        445731706        456954817       
457183556        457983500        458050879        458126406        458208659   
    458278082        458342888        458414851        458480795       
458549425        458615564        458679040        458744737        458806387   
    458871936        458940848    445398472     445565690        445731755     
  456955103        457183598        457983518        458050903        458126463
       458208667        458278090        458342896        458414927       
458480811        458549482        458615572        458679057        458744745   
    458806411        458871944        458940855    445398506     445565708     
  445731805        456955285        457183648        457983534        458050952
       458126471        458208683        458278116        458342904       
458414935        458480837        458549508        458615580        458679073   
    458744752        458806437        458871951        458940905    445398530  
  445565724        445731821        456955343        457183697        457983559
       458050978        458126539        458208691        458278132       
458342920        458414950        458480894        458549540        458615630   
    458679081        458744786        458806445        458871969       
458940921    445398597     445565856        445731854        456955426       
457183705        457983583        458050994        458126547        458208733   
    458278157        458342938        458414968        458480910       
458549557        458615648        458679115        458744794        458806452   
    458871977        458940939    445398704     445565997        445731904     
  456955616        457183762        457983633        458051000        458126562
       458208774        458278165        458342946        458415023       
458480928        458549565        458615671        458679123        458744828   
    458806478        458871985        458940970    445398795     445566011     
  445731912        456955723        457183812        457983674        458051034
       458126596        458208790        458278173        458342961       
458415056        458480951        458549573        458615697        458679131   
    458744836        458806494        458872009        458941036    445398894  
  445566136        445731938        456955749        457183820        457983682
       458051042        458126612        458208832        458278181       
458343019        458415072        458480969        458549599        458615739   
    458679149        458744901        458806502        458872025       
458941077    445398969     445566151        445731953        456955822       
457183838        457983757        458051075        458126646        458208857   
    458278199        458343050        458415080        458480985       
458549615        458615770        458679156        458744919        458806528   
    458872041        458941085    445399124     445566169        445732068     
  456955897        457183846        457983765        458051083        458126687
       458208915        458278207        458343068        458415098       
458480993        458549623        458615804        458679164        458744950   
    458806544        458872090        458941093    445399249     445566177     
  445732159        456956028        457183879        457983773        458051133
       458126695        458208949        458278272        458343126       
458415114        458481009        458549631        458615812        458679172   
    458744976        458806585        458872108        458941101    445399280  
  445566185        445732290        456956044        457184000        457983807
       458051141        458126737        458209012        458278298       
458343159        458415130        458481017        458549649        458615853   
    458679180        458744984        458806601        458872132       
458941127    445399306     445566276        445732332        456956069       
457184026        457983823        458051158        458126752        458209079   
    458278306        458343175        458415163        458481025       
458549664        458615879        458679198        458745023        458806619   
    458872140        458941143    445399314     445566284        445732365     
  456956150        457184059        457983864        458051232        458126786
       458209137        458278314        458343209        458415213       
458481041        458549680        458615887        458679206        458745056   
    458806627        458872157        458941226    445399397     445566292     
  445732548        456956499        457184091        457983898        458051299
       458126844        458209277        458278348        458343233       
458415239        458481058        458549698        458615895        458679222   
    458745080        458806650        458872165        458941242    445399454  
  445566334        445732597        456956671        457184109        457983948
       458051307        458126893        458209327        458278355       
458343241        458415247        458481074        458549706        458615903   
    458679230        458745114        458806668        458872173       
458941259    445399579     445566342        445732621        456956747       
457184133        457983989        458051323        458126919        458209343   
    458278363        458343258        458415254        458481090       
458549714        458615929        458679271        458745122        458806676   
    458872181        458941333    445399611     445566359        445732829     
  456956812        457184158        457984011        458051349        458126927
       458209392        458278389        458343316        458415288       
458481108        458549730        458615937        458679289        458745148   
    458806684        458872207        458941390    445399710     445566375     
  445733009        456956929        457184265        457984029        458051356
       458126943        458209426        458278397        458343332       
458415320        458481124        458549771        458615945        458679297   
    458745155        458806692        458872215        458941416    445399777  
  445566565        445733082        456956952        457184299        457984078
       458051372        458126950        458209434        458278421       
458343357        458415338        458481132        458549821        458615952   
    458679313        458745163        458806700        458872231       
458941440    445399801     445566599        445733090        456957109       
457184307        457984086        458051398        458126976        458209525   
    458278447        458343373        458415353        458481140       
458549847        458615960        458679347        458745213        458806718   
    458872249        458941499    445399827     445566615        445733165     
  456957810        457184356        457984102        458051406        458126984
       458209558        458278454        458343381        458415379       
458481173        458549854        458615978        458679362        458745221   
    458806726        458872264        458941507    445399918     445566623     
  445733173        456957851        457184430        457984136        458051489
       458127016        458209707        458278470        458343415       
458415437        458481199        458549870        458616018        458679370   
    458745262        458806742        458872298        458941531    445399975  
  445566649        445733249        456958271        457184448        457984177
       458051497        458127024        458209749        458278512       
458343423        458415445        458481207        458549888        458616067   
    458679396        458745296        458806759        458872306       
458941549    445399983     445566664        445733348        456958339       
457184489        457984185        458051505        458127032        458209798   
    458278546        458343449        458415460        458481223       
458549912        458616109        458679420        458745304        458806767   
    458872348        458941564    445399991     445566714        445733355     
  456958610        457184513        457984193        458051521        458127040
       458209806        458278553        458343464        458415478       
458481231        458549920        458616117        458679438        458745312   
    458806783        458872371        458941663    445400005     445566797     
  445733389        456958644        457184547        457984219        458051547
       458127057        458209814        458278652        458343498       
458415494        458481280        458549979        458616125        458679446   
    458745338        458806791        458872389        458941689    445400013  
  445566805        445733462        456958693        457184588        457984250
       458051596        458127065        458209905        458278686       
458343506        458415502        458481298        458549995        458616133   
    458679453        458745353        458806817        458872397       
458941739    445400021     445567001        445733496        456958719       
457184604        457984268        458051604        458127073        458209913   
    458278694        458343555        458415536        458481306       
458550019        458616166        458679479        458745387        458806825   
    458872405        458941770    445400070     445567068        445733504     
  456958867        457184679        457984276        458051612        458127123
       458209988        458278702        458343563        458415593       
458481314        458550043        458616182        458679495        458745403   
    458806841        458872421        458941853    445400245     445567118     
  445733553        456959121        457184711        457984318        458051653
       458127131        458210002        458278728        458343589       
458415635        458481322        458550076        458616190        458679511   
    458745429        458806866        458872462        458941861    445400419  
  445567134        445733579        456959170        457184729        457984375
       458051687        458127156        458210010        458278744       
458343597        458415643        458481348        458550084        458616208   
    458679529        458745437        458806882        458872579       
458941903    445400435     445567258        445733603        456959303       
457184745        457984417        458051695        458127172        458210077   
    458278777        458343613        458415650        458481355       
458550100        458616216        458679537        458745445        458806890   
    458872587        458941929    445400443     445567290        445733637     
  456959428        457184752        457984466        458051703        458127263
       458210093        458278785        458343654        458415676       
458481371        458550118        458616224        458679545        458745478   
    458806908        458872603        458942059    445400476     445567340     
  445733827        456959782        457184760        457984474        458051745
       458127271        458210192        458278801        458343662       
458415684        458481397        458550126        458616240        458679560   
    458745486        458806916        458872660        458942158    445400690  
  445567365        445733850        456960087        457184828        457984482
       458051778        458127297        458210259        458278819       
458343696        458415759        458481405        458550134        458616273   
    458679578        458745502        458806924        458872694       
458942224    445400724     445567381        445733926        456960210       
457184851        457984508        458051794        458127313        458210317   
    458278827        458343704        458415775        458481413       
458550159        458616307        458679586        458745528        458806981   
    458872702        458942240    445400823     445567415        445734015     
  456960277        457184869        457984516        458051810        458127396
       458210341        458278835        458343738        458415783       
458481439        458550175        458616315        458679594        458745536   
    458807088        458872728        458942257    445400898     445567480     
  445734098        456960442        457184885        457984524        458051836
       458127404        458210382        458278843        458343753       
458415817        458481447        458550241        458616349        458679602   
    458745585        458807096        458872751        458942331    445400971  
  445567506        445734106        456960509        457184919        457984540
       458051851        458127420        458210465        458278868       
458343761        458415825        458481454        458550258        458616380   
    458679610        458745601        458807104        458872777       
458942380    445401102     445567514        445734114        456960533       
457185015        457984565        458051893        458127438        458210473   
    458278884        458343779        458415833        458481462       
458550274        458616398        458679628        458745627        458807120   
    458872793        458942422    445401169     445567613        445734122     
  456960632        457185031        457984599        458051943        458127446
       458210523        458278892        458343795        458415841       
458481488        458550282        458616406        458679644        458745635   
    458807146        458872827        458942521    445401177     445567662     
  445734338        456960707        457185080        457984623        458051950
       458127461        458210580        458278900        458343803       
458415858        458481504        458550332        458616422        458679677   
    458745650        458807153        458872843        458942638    445401284  
  445567829        445734379        456960814        457185098        457984656
       458051968        458127479        458210614        458278918       
458343837        458415874        458481538        458550357        458616430   
    458679685        458745668        458807161        458872868       
458942687    445401342     445567845        445734403        456960889       
457185122        457984664        458051976        458127487        458210671   
    458278934        458343852        458415882        458481561       
458550373        458616471        458679719        458745676        458807187   
    458872884        458942802    445401359     445567852        445734460     
  456960988        457185155        457984672        458051984        458127495
       458210705        458278959        458343860        458415890       
458481579        458550381        458616497        458679727        458745700   
    458807203        458872900        458942836    445401375     445567886     
  445734494        456961127        457185205        457984698        458051992
       458127511        458210713        458278967        458343878       
458415916        458481587        458550407        458616547        458679735   
    458745718        458807211        458872918        458942869    445401409  
  445567894        445734569        456961234        457185213        457984714
       458052057        458127529        458210721        458279015       
458343886        458415965        458481595        458550431        458616596   
    458679743        458745742        458807252        458872926       
458942984    445401417     445567977        445734775        456961481       
457185262        457984730        458052065        458127545        458210739   
    458279023        458343894        458415973        458481603       
458550464        458616638        458679750        458745759        458807278   
    458872934        458942992    445401425     445567985        445734809     
  456961671        457185304        457984748        458052073        458127552
       458210747        458279031        458343944        458416005       
458481611        458550472        458616646        458679768        458745809   
    458807294        458872967        458943024    445401474     445568041     
  445734817        456961762        457185320        457984755        458052081
       458127578        458210754        458279049        458343969       
458416013        458481629        458550530        458616661        458679776   
    458745833        458807302        458872991        458943040    445401482  
  445568215        445734825        456961895        457185338        457984771
       458052107        458127586        458210770        458279056       
458343977        458416039        458481645        458550597        458616687   
    458679784        458745858        458807328        458873007       
458943081    445401490     445568256        445734833        456962166       
457185346        457984789        458052115        458127602        458210820   
    458279064        458343993        458416047        458481678       
458550605        458616695        458679792        458745890        458807336   
    458873015        458943156    445401508     445568322        445734866     
  456962182        457185411        457984797        458052123        458127719
       458210838        458279080        458344009        458416054       
458481694        458550613        458616711        458679818        458745908   
    458807351        458873023        458943289    445401565     445568330     
  445734908        456962331        457185429        457984805        458052180
       458127727        458210846        458279098        458344017       
458416070        458481702        458550621        458616729        458679826   
    458745973        458807369        458873049        458943370    445401649  
  445568371        445735020        456962448        457185437        457984813
       458052214        458127743        458210853        458279106       
458344033        458416096        458481728        458550639        458616737   
    458679834        458746013        458807377        458873064       
458943388    445401698     445568405        445735038        456962562       
457185486        457984862        458052248        458127834        458210879   
    458279114        458344074        458416104        458481744       
458550647        458616752        458679859        458746039        458807385   
    458873072        458943412   

 

SCH-A-40



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445401714     445568421        445735186        456962570       
457185510        457984870        458052297        458127842        458210887   
    458279122        458344090        458416120        458481751       
458550688        458616760        458679867        458746088        458807401   
    458873098        458943461    445401722     445568462        445735210     
  456962646        457185528        457984920        458052313        458127925
       458210895        458279171        458344108        458416187       
458481769        458550712        458616778        458679875        458746138   
    458807419        458873106        458943503    445401847     445568496     
  445735228        456962869        457185551        457984953        458052347
       458127966        458210903        458279197        458344116       
458416195        458481777        458550720        458616802        458679891   
    458746153        458807427        458873189        458943545    445401896  
  445568520        445735244        456963255        457185577        457984979
       458052420        458127990        458210929        458279213       
458344124        458416203        458481785        458550738        458616810   
    458679909        458746187        458807435        458873221       
458943586    445402100     445568579        445735574        456963347       
457185601        457984987        458052537        458128063        458210937   
    458279239        458344140        458416211        458481793       
458550746        458616828        458679925        458746195        458807450   
    458873262        458943743    445402175     445568595        445735632     
  456963537        457185619        457984995        458052545        458128113
       458210952        458279247        458344157        458416229       
458481819        458550761        458616844        458679958        458746203   
    458807476        458873296        458943750    445402209     445568629     
  445735715        456963594        457185635        457985000        458052552
       458128162        458210978        458279254        458344165       
458416237        458481835        458550779        458616885        458679966   
    458746211        458807484        458873338        458943792    445402258  
  445568744        445735731        456963651        457185718        457985026
       458052578        458128188        458210986        458279262       
458344181        458416260        458481843        458550787        458616893   
    458679974        458746245        458807492        458873395       
458943834    445402324     445568769        445735780        456963909       
457185775        457985059        458052586        458128204        458211067   
    458279288        458344207        458416278        458481850       
458550795        458616935        458679990        458746252        458807500   
    458873411        458943891    445402365     445568785        445735889     
  456963966        457185791        457985075        458052594        458128261
       458211075        458279304        458344223        458416294       
458481892        458550829        458616943        458680014        458746260   
    458807518        458873502        458943933    445402480     445568793     
  445735897        456964048        457185817        457985083        458052677
       458128279        458211083        458279379        458344231       
458416328        458481918        458550852        458616984        458680022   
    458746351        458807534        458873544        458943990    445402530  
  445568801        445735939        456964428        457185866        457985117
       458052693        458128295        458211133        458279395       
458344264        458416344        458481934        458550860        458616992   
    458680030        458746369        458807542        458873551       
458944006    445402704     445568827        445735947        456964733       
457185874        457985125        458052701        458128303        458211158   
    458279452        458344272        458416351        458481983       
458550878        458617032        458680048        458746393        458807559   
    458873569        458944071    445402928     445568835        445735954     
  456964758        457185932        457985158        458052727        458128337
       458211166        458279478        458344280        458416377       
458481991        458550894        458617040        458680055        458746476   
    458807575        458873585        458944089    445402936     445568991     
  445735970        456964808        457186005        457985166        458052743
       458128378        458211208        458279510        458344298       
458416393        458482007        458550910        458617057        458680071   
    458746484        458807617        458873601        458944188    445402969  
  445569049        445736002        456964857        457186021        457985190
       458052768        458128402        458211224        458279528       
458344306        458416401        458482015        458550928        458617073   
    458680097        458746518        458807625        458873627       
458944246    445403009     445569098        445736093        456964881       
457186039        457985216        458052776        458128436        458211257   
    458279536        458344322        458416419        458482023       
458550936        458617107        458680105        458746526        458807641   
    458873635        458944303    445403017     445569130        445736184     
  456965110        457186054        457985232        458052784        458128469
       458211299        458279544        458344413        458416450       
458482049        458550951        458617115        458680147        458746534   
    458807658        458873643        458944386    445403066     445569148     
  445736192        456965235        457186096        457985257        458052826
       458128493        458211323        458279551        458344421       
458416484        458482056        458550977        458617131        458680154   
    458746542        458807666        458873650        458944410    445403116  
  445569171        445736218        456965557        457186138        457985265
       458052867        458128527        458211356        458279601       
458344439        458416518        458482064        458550993        458617164   
    458680162        458746609        458807682        458873676       
458944428    445403173     445569320        445736234        456965870       
457186161        457985273        458052883        458128550        458211406   
    458279627        458344470        458416534        458482072       
458551025        458617172        458680170        458746625        458807732   
    458873684        458944477    445403199     445569361        445736309     
  456966373        457186187        457985281        458052891        458128568
       458211414        458279643        458344496        458416567       
458482080        458551033        458617180        458680188        458746658   
    458807757        458873700        458944485    445403207     445569379     
  445736358        456966589        457186195        457985331        458052933
       458128576        458211430        458279650        458344504       
458416583        458482098        458551082        458617198        458680212   
    458746682        458807807        458873718        458944527    445403280  
  445569437        445736424        456966852        457186260        457985349
       458053022        458128584        458211448        458279684       
458344512        458416633        458482106        458551090        458617214   
    458680220        458746690        458807823        458873726       
458944550    445403314     445569460        445736507        456967033       
457186286        457985364        458053105        458128618        458211455   
    458279700        458344520        458416674        458482122       
458551108        458617222        458680253        458746708        458807831   
    458873734        458944659    445403348     445569494        445736598     
  456967082        457186310        457985372        458053121        458128659
       458211463        458279734        458344538        458416682       
458482130        458551116        458617230        458680352        458746724   
    458807849        458873742        458944782    445403355     445569510     
  445736648        456967140        457186336        457985380        458053162
       458128675        458211489        458279742        458344546       
458416708        458482155        458551140        458617248        458680360   
    458746732        458807872        458873759        458944899    445403363  
  445569643        445736697        456967165        457186369        457985398
       458053238        458128691        458211497        458279759       
458344553        458416732        458482163        458551157        458617255   
    458680394        458746740        458807880        458873775       
458944907    445403413     445569650        445736739        456967421       
457186377        457985406        458053295        458128709        458211521   
    458279775        458344579        458416807        458482189       
458551165        458617263        458680469        458746765        458807906   
    458873809        458944915    445403512     445569833        445736762     
  456967660        457186393        457985414        458053311        458128758
       458211539        458279809        458344603        458416823       
458482205        458551173        458617271        458680485        458746781   
    458807922        458873817        458944923    445403587     445569841     
  445736861        456967785        457186419        457985422        458053386
       458128790        458211570        458279833        458344611       
458416872        458482213        458551207        458617305        458680493   
    458746807        458807955        458873833        458944931    445403611  
  445569882        445736945        456967850        457186435        457985430
       458053436        458128824        458211588        458279841       
458344629        458416898        458482221        458551215        458617347   
    458680501        458746815        458807971        458873841       
458944972    445403652     445569973        445737059        456968007       
457186484        457985463        458053444        458128832        458211596   
    458279866        458344637        458416955        458482239       
458551231        458617354        458680519        458746831        458807997   
    458873858        458945029    445403736     445570021        445737141     
  456968155        457186492        457985505        458053451        458128873
       458211604        458279874        458344645        458416971       
458482247        458551249        458617362        458680543        458746849   
    458808011        458873890        458945045    445403744     445570047     
  445737190        456968551        457186500        457985513        458053477
       458128915        458211620        458279882        458344652       
458417029        458482262        458551280        458617370        458680576   
    458746872        458808037        458873908        458945086    445403843  
  445570161        445737232        456968759        457186575        457985554
       458053485        458128972        458211646        458279965       
458344678        458417060        458482346        458551298        458617396   
    458680600        458746955        458808052        458873916       
458945094    445403868     445570195        445737323        456969484       
457186591        457985562        458053501        458129020        458211661   
    458279981        458344694        458417086        458482361       
458551306        458617404        458680626        458746963        458808060   
    458873932        458945201    445403926     445570252        445737331     
  456969641        457186617        457985588        458053519        458129038
       458211695        458279999        458344702        458417094       
458482387        458551330        458617412        458680667        458746971   
    458808094        458873957        458945243    445403975     445570302     
  445737422        456969914        457186666        457985596        458053576
       458129095        458211729        458280005        458344710       
458417110        458482395        458551371        458617420        458680683   
    458746997        458808110        458873981        458945300    445404015  
  445570369        445737448        456970078        457186674        457985612
       458053584        458129111        458211737        458280047       
458344736        458417177        458482403        458551413        458617438   
    458680691        458747045        458808136        458874021       
458945359    445404049     445570435        445737463        456970276       
457186708        457985620        458053592        458129152        458211752   
    458280054        458344769        458417201        458482411       
458551421        458617446        458680733        458747078        458808144   
    458874047        458945417    445404056     445570443        445737489     
  456970300        457186740        457985638        458053618        458129228
       458211760        458280062        458344777        458417219       
458482437        458551439        458617461        458680766        458747086   
    458808151        458874062        458945466    445404098     445570492     
  445737562        456970458        457186773        457985653        458053691
       458129244        458211778        458280138        458344785       
458417235        458482445        458551454        458617479        458680808   
    458747094        458808169        458874070        458945474    445404221  
  445570559        445737570        456970573        457186815        457985661
       458053709        458129269        458211802        458280146       
458344868        458417243        458482478        458551470        458617487   
    458680840        458747110        458808177        458874104       
458945490    445404247     445570567        445737620        456970615       
457186922        457985679        458053758        458129277        458211877   
    458280161        458344876        458417250        458482494       
458551488        458617511        458680857        458747128        458808193   
    458874112        458945516    445404254     445570625        445737646     
  456970623        457186955        457985687        458053782        458129319
       458211893        458280179        458344892        458417276       
458482536        458551496        458617529        458680873        458747144   
    458808219        458874120        458945615    445404262     445570708     
  445737695        456970763        457187003        457985695        458053816
       458129327        458211919        458280187        458344900       
458417284        458482676        458551512        458617537        458680923   
    458747151        458808227        458874153        458945730    445404338  
  445570732        445737778        456970789        457187086        457985703
       458053840        458129384        458211976        458280237       
458344918        458417300        458482684        458551520        458617552   
    458680964        458747169        458808243        458874179       
458945771    445404387     445570773        445737810        456971134       
457187102        457985711        458053873        458129418        458211992   
    458280245        458344942        458417318        458482700       
458551538        458617636        458680972        458747243        458808250   
    458874203        458945847    445404460     445570823        445737869     
  456971209        457187136        457985729        458053881        458129426
       458212065        458280252        458344959        458417326       
458482718        458551546        458617651        458680980        458747268   
    458808276        458874211        458945896    445404502     445570856     
  445737877        456971498        457187169        457985737        458053907
       458129434        458212081        458280286        458344967       
458417367        458482734        458551603        458617669        458680998   
    458747276        458808284        458874229        458945938    445404544  
  445570864        445737943        456971530        457187300        457985745
       458053923        458129459        458212107        458280328       
458344975        458417409        458482759        458551611        458617685   
    458681004        458747284        458808300        458874260       
458945961    445404577     445570898        445737992        456971803       
457187342        457985752        458053956        458129475        458212131   
    458280344        458344983        458417417        458482767       
458551629        458617701        458681020        458747342        458808367   
    458874278        458945995    445404643     445570906        445738024     
  456971902        457187367        457985760        458053972        458129509
       458212149        458280351        458345006        458417425       
458482833        458551637        458617719        458681046        458747359   
    458808383        458874286        458946001    445404676     445570922     
  445738065        456972140        457187425        457985778        458053980
       458129566        458212156        458280401        458345014       
458417441        458482858        458551652        458617735        458681053   
    458747367        458808409        458874302        458946068    445404684  
  445571060        445738123        456972165        457187433        457985802
       458054020        458129608        458212164        458280427       
458345022        458417458        458482866        458551678        458617743   
    458681103        458747383        458808417        458874310       
458946100    445404692     445571110        445738156        456972876       
457187482        457985844        458054053        458129657        458212172   
    458280443        458345030        458417466        458482874       
458551702        458617768        458681111        458747391        458808425   
    458874336        458946118    445404700     445571128        445738164     
  456972983        457187540        457985851        458054111        458129681
       458212180        458280450        458345048        458417474       
458482916        458551710        458617784        458681129        458747409   
    458808433        458874344        458946142    445404726     445571136     
  445738198        456973015        457187557        457985869        458054129
       458129715        458212206        458280468        458345055       
458417482        458482932        458551744        458617800        458681145   
    458747433        458808441        458874351        458946175    445404767  
  445571219        445738289        456973056        457187599        457985877
       458054137        458129731        458212214        458280476       
458345071        458417524        458482957        458551751        458617818   
    458681152        458747466        458808466        458874369       
458946183    445404775     445571243        445738313        456973072       
457187623        457985885        458054145        458129749        458212230   
    458280484        458345089        458417532        458482965       
458551785        458617826        458681160        458747474        458808532   
    458874385        458946241    445404809     445571300        445738347     
  456973080        457187656        457985919        458054160        458129756
       458212255        458280500        458345105        458417557       
458482973        458551793        458617834        458681178        458747490   
    458808557        458874435        458946274    445404841     445571326     
  445738362        456973122        457187664        457985935        458054178
       458129764        458212263        458280526        458345113       
458417565        458482981        458551801        458617842        458681186   
    458747516        458808565        458874450        458946282    445404866  
  445571359        445738370        456973411        457187706        457985950
       458054194        458129798        458212271        458280559       
458345139        458417581        458483005        458551827        458617875   
    458681236        458747532        458808573        458874518       
458946431    445404916     445571383        445738446        456973791       
457187730        457985976        458054202        458129806        458212289   
    458280567        458345147        458417599        458483039       
458551835        458617933        458681269        458747540        458808599   
    458874542        458946548    445404924     445571474        445738487     
  456973817        457187755        457985984        458054210        458129822
       458212297        458280575        458345154        458417664       
458483062        458551843        458617941        458681285        458747573   
    458808607        458874559        458946613    445405004     445571516     
  445738610        456973833        457187771        457985992        458054251
       458129855        458212313        458280591        458345188       
458417771        458483070        458551876        458617966        458681293   
    458747615        458808656        458874575        458946704    445405012  
  445571631        445738636        456973858        457187805        457986032
       458054269        458129905        458212321        458280609       
458345196        458417789        458483088        458551934        458617990   
    458681301        458747623        458808672        458874583       
458946712    445405111     445571797        445738891        456973932       
457187813        457986040        458054277        458129939        458212362   
    458280617        458345220        458417797        458483096       
458551959        458618006        458681327        458747649        458808698   
    458874591        458946746    445405244     445571847        445738917     
  456973973        457187821        457986115        458054301        458129970
       458212370        458280674        458345246        458417821       
458483120        458551967        458618014        458681335        458747664   
    458808706        458874641        458946753    445405269     445571854     
  445738974        456974161        457187839        457986131        458054327
       458129996        458212388        458280690        458345253       
458417847        458483138        458551983        458618022        458681343   
    458747698        458808714        458874658        458946779    445405277  
  445571870        445738982        456974401        457187847        457986156
       458054335        458130051        458212412        458280740       
458345261        458417854        458483146        458552015        458618030   
    458681350        458747748        458808730        458874666       
458946902    445405376     445571912        445739006        456974641       
457187904        457986172        458054350        458130093        458212420   
    458280765        458345287        458417888        458483179       
458552023        458618048        458681368        458747839        458808755   
    458874724        458946969   

 

SCH-A-41



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445405392     445571961        445739055        456975150       
457187920        457986180        458054368        458130101        458212438   
    458280773        458345295        458417912        458483195       
458552049        458618063        458681376        458747854        458808763   
    458874740        458947058    445405459     445571995        445739063     
  456975218        457188019        457986214        458054400        458130119
       458212446        458280815        458345311        458417946       
458483203        458552064        458618071        458681384        458747888   
    458808789        458874757        458947066    445405517     445572068     
  445739113        456975283        457188027        457986230        458054442
       458130135        458212453        458280831        458345337       
458417953        458483211        458552072        458618097        458681392   
    458747896        458808805        458874773        458947074    445405558  
  445572100        445739295        456975325        457188043        457986263
       458054475        458130168        458212461        458280864       
458345352        458417995        458483245        458552080        458618105   
    458681418        458747904        458808839        458874781       
458947181    445405574     445572142        445739386        456975390       
457188142        457986289        458054574        458130176        458212495   
    458280880        458345360        458418019        458483260       
458552098        458618113        458681426        458747912        458808847   
    458874799        458947207    445405582     445572167        445739436     
  456975465        457188167        457986339        458054640        458130192
       458212537        458280898        458345378        458418043       
458483294        458552106        458618121        458681434        458747979   
    458808854        458874823        458947249    445405590     445572266     
  445739493        456975580        457188175        457986347        458054665
       458130226        458212545        458280914        458345386       
458418068        458483302        458552114        458618212        458681459   
    458748027        458808870        458874849        458947256    445405640  
  445572290        445739535        456975705        457188191        457986362
       458054681        458130267        458212552        458280922       
458345402        458418076        458483344        458552122        458618238   
    458681467        458748043        458808888        458874864       
458947280    445405715     445572365        445739592        456976109       
457188209        457986370        458054715        458130283        458212594   
    458280930        458345410        458418084        458483369       
458552130        458618261        458681475        458748076        458808896   
    458874872        458947314    445405822     445572399        445739683     
  456976661        457188217        457986388        458054731        458130317
       458212602        458280955        458345428        458418100       
458483377        458552148        458618279        458681509        458748126   
    458808946        458874880        458947348    445405947     445572415     
  445739766        456976745        457188258        457986420        458054780
       458130374        458212610        458280963        458345444       
458418118        458483393        458552163        458618295        458681533   
    458748134        458808953        458874922        458947413    445405988  
  445572480        445739832        456976810        457188274        457986438
       458054798        458130424        458212628        458281003       
458345451        458418183        458483401        458552189        458618303   
    458681541        458748167        458809027        458874948       
458947454    445405996     445572498        445739873        456976885       
457188282        457986487        458054889        458130432        458212651   
    458281029        458345469        458418209        458483419       
458552197        458618311        458681558        458748217        458809068   
    458874955        458947470    445406010     445572563        445739949     
  456976943        457188324        457986511        458054913        458130440
       458212677        458281045        458345477        458418225       
458483450        458552213        458618352        458681608        458748241   
    458809076        458874997        458947546    445406093     445572621     
  445740020        456976992        457188407        457986537        458054947
       458130481        458212685        458281052        458345485       
458418258        458483484        458552221        458618378        458681616   
    458748266        458809084        458875002        458947603    445406101  
  445572647        445740046        456977008        457188423        457986545
       458054996        458130531        458212693        458281060       
458345519        458418282        458483500        458552247        458618386   
    458681624        458748290        458809100        458875010       
458947629    445406135     445572670        445740079        456977248       
457188431        457986552        458055001        458130549        458212727   
    458281078        458345527        458418308        458483518       
458552270        458618402        458681640        458748316        458809118   
    458875028        458947686    445406143     445572795        445740087     
  456977412        457188456        457986602        458055019        458130572
       458212743        458281094        458345535        458418316       
458483526        458552304        458618444        458681657        458748357   
    458809159        458875044        458947710    445406184     445572803     
  445740111        456977545        457188480        457986610        458055068
       458130580        458212768        458281102        458345550       
458418332        458483534        458552353        458618469        458681665   
    458748381        458809167        458875077        458947744    445406192  
  445572878        445740129        456977610        457188498        457986651
       458055084        458130622        458212776        458281110       
458345576        458418340        458483542        458552379        458618485   
    458681673        458748399        458809175        458875135       
458947777    445406234     445572886        445740202        456977636       
457188514        457986768        458055092        458130648        458212784   
    458281128        458345592        458418381        458483625       
458552387        458618501        458681707        458748407        458809183   
    458875168        458947793    445406242     445572902        445740210     
  456977768        457188522        457986800        458055167        458130663
       458212792        458281177        458345600        458418399       
458483633        458552411        458618519        458681731        458748423   
    458809209        458875176        458947801    445406267     445573025     
  445740244        456977958        457188548        457986818        458055175
       458130671        458212800        458281185        458345618       
458418415        458483641        458552429        458618527        458681756   
    458748431        458809233        458875192        458947918    445406291  
  445573306        445740293        456977982        457188555        457986826
       458055183        458130697        458212834        458281193       
458345642        458418456        458483690        458552445        458618543   
    458681764        458748449        458809258        458875200       
458947959    445406366     445573397        445740301        456978444       
457188563        457986834        458055225        458130747        458212842   
    458281201        458345667        458418472        458483708       
458552460        458618550        458681772        458748456        458809266   
    458875234        458947975    445406408     445573413        445740368     
  456978477        457188605        457986867        458055241        458130754
       458212859        458281227        458345675        458418498       
458483732        458552502        458618576        458681780        458748464   
    458809274        458875242        458948023    445406465     445573496     
  445740459        456979111        457188613        457986883        458055316
       458130804        458212875        458281235        458345691       
458418506        458483757        458552510        458618584        458681798   
    458748498        458809282        458875291        458948130    445406473  
  445573512        445740541        456979277        457188639        457986891
       458055340        458130812        458212891        458281243       
458345709        458418555        458483773        458552528        458618592   
    458681806        458748514        458809290        458875309       
458948171    445406556     445573579        445740558        456979327       
457188647        457986917        458055357        458130820        458212925   
    458281268        458345741        458418563        458483781       
458552569        458618618        458681814        458748555        458809324   
    458875317        458948296    445406663     445573694        445740632     
  456979392        457188654        457986933        458055399        458130846
       458212933        458281292        458345766        458418571       
458483799        458552577        458618626        458681830        458748597   
    458809332        458875333        458948312    445406697     445573728     
  445740681        456979624        457188662        457987022        458055415
       458130911        458212941        458281300        458345782       
458418589        458483823        458552585        458618634        458681848   
    458748662        458809340        458875341        458948338    445406754  
  445573785        445740798        456979657        457188688        457987055
       458055431        458130945        458212966        458281342       
458345816        458418647        458483831        458552593        458618642   
    458681855        458748670        458809365        458875366       
458948387    445406820     445573884        445740806        456979715       
457188803        457987089        458055449        458130978        458212974   
    458281367        458345824        458418654        458483856       
458552619        458618659        458681863        458748688        458809381   
    458875374        458948486    445406838     445573900        445740871     
  456979913        457188837        457987105        458055456        458130986
       458213022        458281383        458345840        458418670       
458483864        458552643        458618667        458681897        458748696   
    458809415        458875382        458948528    445406846     445573942     
  445740905        456980192        457188852        457987121        458055472
       458131018        458213055        458281391        458345857       
458418720        458483906        458552668        458618683        458681905   
    458748712        458809449        458875408        458948536    445406887  
  445574148        445740939        456980275        457188878        457987154
       458055514        458131059        458213063        458281409       
458345865        458418761        458483930        458552676        458618691   
    458681962        458748746        458809464        458875457       
458948544    445406895     445574163        445740988        456980440       
457188894        457987170        458055522        458131067        458213071   
    458281417        458345881        458418779        458483948       
458552809        458618717        458681996        458748761        458809472   
    458875473        458948551    445406911     445574254        445741077     
  456980572        457188910        457987196        458055548        458131174
       458213089        458281474        458345899        458418787       
458483955        458552841        458618733        458682036        458748779   
    458809480        458875515        458948585    445407083     445574296     
  445741168        456980580        457188944        457987220        458055563
       458131232        458213097        458281490        458345915       
458418795        458483997        458552890        458618741        458682044   
    458748803        458809506        458875556        458948718    445407091  
  445574304        445741184        456980770        457188951        457987238
       458055571        458131240        458213105        458281508       
458345923        458418803        458484029        458552908        458618766   
    458682069        458748837        458809530        458875564       
458948767    445407117     445574585        445741309        456980994       
457189058        457987261        458055589        458131273        458213113   
    458281516        458345956        458418886        458484060       
458552916        458618790        458682093        458748860        458809563   
    458875572        458948841    445407216     445574601        445741366     
  456981216        457189082        457987303        458055597        458131331
       458213147        458281540        458345972        458418910       
458484078        458552932        458618808        458682101        458748894   
    458809571        458875580        458948858    445407257     445574635     
  445741440        456981372        457189140        457987311        458055639
       458131364        458213154        458281573        458345998       
458418936        458484110        458552957        458618824        458682127   
    458748944        458809597        458875598        458948882    445407273  
  445574742        445741523        456981406        457189165        457987352
       458055654        458131372        458213188        458281599       
458346020        458418944        458484128        458553005        458618832   
    458682135        458748951        458809613        458875622       
458948916    445407596     445574759        445741531        456982032       
457189173        457987360        458055662        458131380        458213212   
    458281615        458346046        458418985        458484177       
458553039        458618865        458682143        458748969        458809621   
    458875630        458948940    445407638     445574809        445741556     
  456982586        457189199        457987386        458055670        458131521
       458213279        458281649        458346061        458419017       
458484219        458553054        458618881        458682150        458748993   
    458809654        458875671        458949005    445407661     445574825     
  445741648        456982594        457189223        457987394        458055720
       458131562        458213295        458281672        458346129       
458419025        458484235        458553062        458618899        458682168   
    458749009        458809662        458875689        458949062    445407695  
  445574841        445741663        456982735        457189280        457987410
       458055738        458131588        458213329        458281680       
458346145        458419041        458484268        458553070        458618956   
    458682176        458749017        458809712        458875697       
458949096    445407877     445574908        445741697        456982818       
457189363        457987428        458055746        458131653        458213337   
    458281698        458346202        458419066        458484276       
458553096        458618964        458682192        458749066        458809720   
    458875713        458949179    445408057     445574940        445741705     
  456983014        457189397        457987444        458055753        458131695
       458213345        458281706        458346210        458419074       
458484284        458553104        458619004        458682218        458749074   
    458809779        458875721        458949195    445408115     445574957     
  445741713        456983022        457189421        457987493        458055779
       458131729        458213352        458281714        458346228       
458419082        458484318        458553112        458619046        458682234   
    458749090        458809787        458875747        458949286    445408347  
  445574999        445741762        456983329        457189462        457987584
       458055787        458131745        458213360        458281755       
458346236        458419090        458484359        458553120        458619053   
    458682259        458749108        458809811        458875754       
458949328    445408354     445575103        445741796        456983493       
457189496        457987659        458055845        458131778        458213378   
    458281789        458346251        458419132        458484367       
458553138        458619061        458682275        458749116        458809829   
    458875762        458949344    445408420     445575145        445741911     
  456983543        457189512        457987667        458055878        458131844
       458213394        458281813        458346269        458419140       
458484375        458553146        458619079        458682283        458749124   
    458809837        458875770        458949351    445408438     445575210     
  445741952        456983717        457189520        457987675        458055928
       458131893        458213402        458281821        458346277       
458419157        458484425        458553153        458619087        458682317   
    458749140        458809845        458875788        458949435    445408578  
  445575327        445741960        456983824        457189546        457987717
       458055985        458131927        458213428        458281847       
458346285        458419173        458484433        458553161        458619095   
    458682341        458749157        458809852        458875853       
458949492    445408594     445575343        445741986        456983907       
457189553        457987725        458056025        458131950        458213436   
    458281854        458346327        458419199        458484466       
458553187        458619103        458682366        458749165        458809894   
    458875887        458949567    445408602     445575350        445742166     
  456983956        457189561        457987758        458056082        458131976
       458213444        458281862        458346343        458419231       
458484490        458553195        458619111        458682390        458749207   
    458809910        458875895        458949591    445408610     445575384     
  445742190        456984046        457189579        457987766        458056124
       458131992        458213451        458281870        458346376       
458419249        458484508        458553203        458619129        458682424   
    458749249        458809936        458875929        458949625    445408644  
  445575483        445742224        456984483        457189603        457987832
       458056132        458132016        458213485        458281888       
458346467        458419256        458484524        458553211        458619137   
    458682440        458749256        458809944        458875937       
458949658    445408743     445575509        445742232        456984616       
457189645        457987840        458056157        458132024        458213501   
    458281896        458346475        458419306        458484573       
458553245        458619160        458682457        458749264        458809951   
    458876059        458949690    445408784     445575632        445742257     
  456984681        457189660        457987881        458056165        458132032
       458213543        458281904        458346483        458419330       
458484599        458553286        458619186        458682465        458749272   
    458809993        458876067        458949773    445408792     445575640     
  445742265        456984855        457189678        457987907        458056181
       458132057        458213568        458281938        458346509       
458419355        458484706        458553294        458619210        458682507   
    458749280        458810009        458876075        458949831    445408842  
  445575681        445742273        456985100        457189686        457987915
       458056199        458132065        458213576        458281946       
458346541        458419397        458484722        458553328        458619228   
    458682515        458749306        458810017        458876091       
458949849    445408941     445575723        445742281        456985225       
457189702        457987923        458056207        458132073        458213634   
    458281953        458346558        458419405        458484730       
458553369        458619251        458682556        458749314        458810033   
    458876141        458949906    445408966     445575749        445742463     
  456985282        457189710        457987949        458056223        458132081
       458213642        458281961        458346566        458419413       
458484748        458553377        458619293        458682580        458749322   
    458810041        458876158        458950003    445408974     445575780     
  445742497        456985324        457189793        457987972        458056249
       458132099        458213659        458281995        458346582       
458419421        458484763        458553435        458619301        458682606   
    458749330        458810066        458876166        458950110    445409063  
  445575806        445742513        456985530        457189850        457987998
       458056256        458132115        458213691        458282019       
458346590        458419439        458484771        458553443        458619319   
    458682614        458749348        458810082        458876182       
458950128    445409238     445575871        445742521        456985548       
457189868        457988004        458056264        458132123        458213733   
    458282027        458346608        458419454        458484789       
458553492        458619335        458682622        458749355        458810108   
    458876208        458950151    445409386     445575947        445742562     
  456985936        457189900        457988020        458056272        458132149
       458213741        458282050        458346616        458419546       
458484797        458553500        458619350        458682648        458749371   
    458810132        458876224        458950193    445409394     445575988     
  445742604        456986066        457189918        457988053        458056306
       458132198        458213758        458282076        458346632       
458419561        458484813        458553518        458619368        458682663   
    458749389        458810157        458876257        458950250    445409436  
  445576051        445742620        456986090        457189934        457988079
       458056314        458132206        458213774        458282092       
458346640        458419579        458484870        458553534        458619376   
    458682697        458749405        458810223        458876273       
458950292    445409444     445576077        445742687        456986108       
457189942        457988087        458056330        458132214        458213782   
    458282159        458346657        458419637        458484904       
458553542        458619392        458682770        458749413        458810306   
    458876281        458950326   

 

SCH-A-42



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   445409659     445576127        445742752        456986389       
457189975        457988129        458056348        458132354        458213816   
    458282167        458346681        458419645        458484912       
458553559        458619400        458682796        458749439        458810314   
    458876299        458950359    445409667     445576135        445742794     
  456986413        457189983        457988137        458056355        458132396
       458213832        458282183        458346715        458419652       
458484920        458553575        458619426        458682846        458749454   
    458810330        458876315        458950367    445409683     445576176     
  445742802        456986553        457190015        457988186        458056389
       458132438        458213865        458282225        458346723       
458419702        458484961        458553583        458619442        458682853   
    458749470        458810348        458876331        458950375    445409758  
  445576317        445742844        456986678        457190031        457988236
       458056421        458132479        458213915        458282233       
458346731        458419710        458484979        458553609        458619459   
    458682879        458749488        458810413        458876349       
458950383    445409782     445576382        445742885        456986686       
457190072        457988244        458056439        458132602        458213923   
    458282241        458346749        458419728        458484987       
458553633        458619467        458682937        458749496        458810421   
    458876380        458950417    445409865     445576416        445742935     
  456986892        457190080        457988269        458056447        458132610
       458213956        458282274        458346756        458419744       
458484995        458553682        458619483        458682952        458749512   
    458810439        458876398        458950532    445409881     445576440     
  445743016        456987056        457190098        457988335        458056454
       458132628        458213964        458282308        458346764       
458419751        458485018        458553690        458619517        458682960   
    458749520        458810462        458876414        458950540    445409899  
  445576465        445743032        456987163        457190148        457988376
       458056462        458132636        458213972        458282316       
458346780        458419793        458485026        458553708        458619533   
    458682986        458749553        458810470        458876430       
458950581    445410004     445576523        445743222        456987171       
457190155        457988392        458056538        458132685        458213998   
    458282324        458346798        458419843        458485034       
458553724        458619582        458683018        458749579        458810488   
    458876455        458950607    445410046     445576648        445743248     
  456987544        457190239        457988400        458056546        458132727
       458214004        458282340        458346830        458419868       
458485042        458553740        458619608        458683042        458749587   
    458810504        458876463        458950664    445410137     445576663     
  445743289        456987882        457190254        457988418        458056579
       458132776        458214020        458282373        458346962       
458419892        458485059        458553757        458619616        458683067   
    458749595        458810538        458876489        458950698    445410178  
  445576671        445743297        456987973        457190270        457988426
       458056587        458132800        458214038        458282472       
458346988        458419918        458485067        458553799        458619624   
    458683091        458749603        458810546        458876521       
458950748    445410194     445576747        445743339        456988070       
457190296        457988434        458056637        458132826        458214046   
    458282480        458347028        458419926        458485109       
458553849        458619640        458683109        458749637        458810561   
    458876554        458950755    445410228     445576788        445743388     
  456988419        457190338        457988442        458056645        458132834
       458214087        458282514        458347044        458419942       
458485117        458553856        458619657        458683117        458749645   
    458810587        458876604        458950763    445410285     445576861     
  445743396        456988526        457190346        457988467        458056652
       458132875        458214095        458282548        458347077       
458419983        458485166        458553898        458619665        458683125   
    458749660        458810595        458876612        458950789    445410343  
  445576929        445743412        456988658        457190353        457988483
       458056660        458132917        458214137        458282563       
458347093        458420056        458485182        458553906        458619673   
    458683133        458749678        458810645        458876620       
458950797    445410376     445576986        445743651        456988930       
457190429        457988509        458056678        458132933        458214145   
    458282597        458347135        458420072        458485190       
458553914        458619681        458683158        458749686        458810652   
    458876646        458950805    445410475     445577042        445743677     
  456989326        457190452        457988517        458056686        458132974
       458214202        458282605        458347143        458420080       
458485224        458553922        458619699        458683166        458749702   
    458810660        458876653        458950862    445410582     445577083     
  445743719        456989375        457190460        457988525        458056710
       458133030        458214210        458282613        458347168       
458420106        458485232        458553930        458619707        458683182   
    458749710        458810694        458876679        458950912    445410640  
  445577182        445743743        456989417        457190478        457988533
       458056744        458133055        458214236        458282621       
458347176        458420163        458485240        458553963        458619715   
    458683190        458749728        458810710        458876687       
458950938    445410723     445577240        445743784        456989441       
457190510        457988558        458056777        458133071        458214244   
    458282639        458347184        458420171        458485265       
458553989        458619749        458683208        458749736        458810728   
    458876695        458951043    445410764     445577414        445743859     
  456989771        457190569        457988566        458056793        458133089
       458214251        458282654        458347192        458420189       
458485281        458554003        458619806        458683224        458749744   
    458810736        458876703        458951068    445410780     445577497     
  445743883        456989813        457190577        457988574        458056843
       458133097        458214269        458282670        458347218       
458420205        458485315        458554011        458619814        458683323   
    458749751        458810744        458876729        458951084    445410806  
  445577596        445743917        456989961        457190601        457988582
       458056850        458133105        458214277        458282688       
458347226        458420221        458485356        458554060        458619848   
    458683349        458749785        458810751        458876737       
458951100    445410889     445577604        445743925        456990001       
457190619        457988616        458056884        458133121        458214301   
    458282696        458347267        458420247        458485364       
458554086        458619871        458683398        458749835        458810769   
    458876778        458951191    445410897     445577687        445743941     
  456990175        457190635        457988624        458056892        458133154
       458214319        458282704        458347283        458420262       
458485380        458554094        458619897        458683406        458749843   
    458810777        458876786        458951233    445411002     445577695     
  445743958        456990266        457190650        457988632        458056918
       458133162        458214368        458282720        458347291       
458420270        458485398        458554128        458619905        458683414   
    458749876        458810876        458876794        458951241    445411010  
  445577711        445744055        456990407        457190676        457988640
       458056926        458133170        458214376        458282753       
458347309        458420346        458485406        458554151        458619939   
    458683430        458749884        458810884        458876851       
458951274    445411069     445577752        445744063        456990860       
457190692        457988657        458056934        458133196        458214418   
    458282761        458347317        458420353        458485422       
458554177        458619954        458683448        458749900        458810934   
    458876877        458951282    445411077     445577760        445744089     
  456990951        457190700        457988665        458056942        458133220
       458214426        458282787        458347325        458420361       
458485463        458554193        458619962        458683455        458749926   
    458810942        458876885        458951324    445411192     445577935     
  445744097        456991108        457190718        457988673        458056967
       458133238        458214491        458282795        458347341       
458420395        458485471        458554219        458619970        458683471   
    458749959        458810959        458876901        458951399    445411218  
  445577950        445744105        456991280        457190775        457988707
       458057023        458133287        458214509        458282811       
458347358        458420429        458485547        458554250        458619988   
    458683497        458749967        458810967        458876919       
458951415    445411226     445577992        445744147        456991421       
457190783        457988723        458057031        458133295        458214517   
    458282837        458347374        458420445        458485554       
458554276        458619996        458683505        458750007        458810983   
    458876927        458951423    445411291     445578123        445744212     
  456991546        457190809        457988731        458057049        458133311
       458214558        458282886        458347382        458420486       
458485588        458554284        458620002        458683513        458750015   
    458811007        458876943        458951548    445411309     445578149     
  445744246        456991660        457190833        457988756        458057106
       458133329        458214681        458282910        458347408       
458420494        458485604        458554326        458620010        458683539   
    458750031        458811049        458876968        458951621    445411317  
  445578305        445744311        456991751        457190841        457988764
       458057122        458133337        458214699        458282944       
458347416        458420544        458485612        458554342        458620028   
    458683554        458750056        458811072        458877008       
458951639    445411366     445578461        445744345        456991942       
457190866        457988780        458057130        458133345        458214723   
    458282951        458347465        458420585        458485752       
458554359        458620036        458683562        458750072        458811080   
    458877057        458951662    445411556     445578487        445744352     
  456992262        457190882        457988798        458057163        458133402
       458214764        458282977        458347473        458420601       
458485786        458554375        458620077        458683604        458750080   
    458811098        458877065        458951704    445411572     445578537     
  445744360        456992882        457190890        457988806        458057189
       458133436        458214798        458282985        458347499       
458420635        458485836        458554383        458620135        458683612   
    458750098        458811114        458877123        458951712    445411630  
  445578552        445744451        456993146        457190908        457988814
       458057205        458133444        458214806        458282993       
458347507        458420668        458485844        458554391        458620176   
    458683620        458750106        458811122        458877149       
458951753    445411648     445578602        445744592        456993179       
457190957        457988822        458057221        458133451        458214814   
    458283033        458347572        458420684        458485877       
458554425        458620192        458683646        458750114        458811130   
    458877172        458951795    445411655     445578636        445744600     
  456993260        457190965        457988848        458057239        458133469
       458214848        458283041        458347614        458420700       
458485901        458554466        458620200        458683653        458750122   
    458811148        458877198        458951803    445411705     445578727     
  445744618        456993633        457190973        457988855        458057247
       458133477        458214863        458283082        458347630       
458420718        458485935        458554490        458620218        458683695   
    458750148        458811163        458877222        458951860    445411788  
  445578917        445744675        456993765        457190981        457988863
       458057254        458133485        458214921        458283090       
458347697        458420726        458485950        458554524        458620226   
    458683711        458750197        458811171        458877248       
458951910    445411804     445578958        445744683        456994011       
457191021        457988939        458057270        458133519        458214939   
    458283108        458347713        458420783        458485968       
458554532        458620234        458683737        458750205        458811189   
    458877255        458952009    445411929     445578974        445744709     
  456994342        457191096        457988954        458057288        458133535
       458214970        458283116        458347739        458420817       
458485984        458554557        458620242        458683778        458750213   
    458811213        458877289        458952017    445411952     445578982     
  445744717        456994409        457191104        457988962        458057296
       458133543        458215084        458283124        458347747       
458420858        458486008        458554565        458620259        458683786   
    458750239        458811247        458877313        458952058    445411994  
  445579006        445744790        456994425        457191120        457988996
       458057320        458133568        458215100        458283157       
458347754        458420882        458486016        458554599        458620267   
    458683794        458750254        458811262        458877321       
458952074    445412059     445579105        445744816        456994474       
457191161        457989002        458057353        458133576        458215126   
    458283207        458347804        458420890        458486032       
458554607        458620275        458683802        458750270        458811270   
    458877388        458952082    445412083     445579188        445744857     
  456994748        457191187        457989010        458057379        458133642
       458215142        458283249        458347820        458420908       
458486073        458554615        458620283        458683810        458750296   
    458811288        458877396        458952132    445412141     445579196     
  445744865        456994805        457191195        457989036        458057445
       458133659        458215159        458283264        458347838       
458420916        458486099        458554631        458620317        458683828   
    458750304        458811304        458877438        458952140    445412174  
  445579295        445744881        456994987        457191211        457989051
       458057460        458133675        458215217        458283280       
458347853        458420940        458486115        458554649        458620341   
    458683851        458750312        458811320        458877446       
458952173    445412257     445579378        445744923        456995265       
457191252        457989069        458057486        458133683        458215258   
    458283306        458347879        458420965        458486123       
458554656        458620374        458683869        458750320        458811338   
    458877453        458952223    445412315     445579527        445745037     
  456995364        457191286        457989085        458057502        458133709
       458215282        458283322        458347887        458420981       
458486131        458554664        458620382        458683877        458750338   
    458811346        458877461        458952231    445412323     445579568     
  445745060        456995802        457191294        457989093        458057544
       458133725        458215290        458283330        458347903       
458421013        458486149        458554680        458620416        458683885   
    458750361        458811353        458877479        458952256    445412349  
  445579626        445745102        456996321        457191302        457989101
       458057593        458133766        458215308        458283355       
458347960        458421021        458486156        458554698        458620424   
    458683893        458750379        458811361        458877487       
458952264    445412430     445579634        445745151        456996594       
457191336        457989150        458057635        458133790        458215324   
    458283397        458347978        458421039        458486172       
458554755        458620432        458683901        458750387        458811379   
    458877529        458952389    445412554     445579642        445745169     
  456996875        457191369        457989168        458057643        458133824
       458215332        458283421        458347986        458421047       
458486180        458554771        458620457        458683919        458750395   
    458811395        458877560        458952405    445412570     445579659     
  445745359        456996883        457191377        457989176        458057650
       458133840        458215340        458283439        458348018       
458421062        458486214        458554789        458620465        458683935   
    458750403        458811403        458877578        458952454    445412695  
  445579691        445745391        456996974        457191385        457989184
       458057668        458133899        458215357        458283454       
458348067        458421070        458486230        458554797        458620473   
    458683943        458750411        458811437        458877594       
458952470    445412745     445579741        445745409        456997014       
457191450        457989192        458057684        458133915        458215415   
    458283462        458348091        458421104        458486297       
458554805        458620507        458683968        458750429        458811494   
    458877610        458952496    445412786     445579816        445745516     
  456997352        457191526        457989242        458057734        458133923
       458215423        458283488        458348109        458421112       
458486305        458554839        458620515        458683976        458750437   
    458811502        458877636        458952504    445412810     445579824     
  445745557        456997618        457191542        457989259        458057759
       458133949        458215431        458283496        458348141       
458421138        458486321        458554847        458620531        458683984   
    458750445        458811510        458877644        458970092    445412851  
  445579840        445745581        456997832        457191708        457989275
       458057890        458133964        458215480        458283512       
458348158        458421153        458486347        458554862        458620564   
    458684008        458750452        458811551        458877685       
458982204    445412885     445579865        445745672        456997915       
457191724        457989317        458057908        458134004        458215514   
    458283520        458348182        458421161        458486388       
458554888        458620572        458684024        458750460        458811577   
    458877701        459170759    445412927     445579873        445745698     
  456997949        457191732        457989325        458057940        458134012
       458215522        458283603        458348257        458421179       
458486396        458554912        458620580        458684032        458750478   
    458811585        458877750      445412950     445579881        445745748   
    456998012        457191757        457989358        458057957       
458134046        458215555        458283611        458348273        458421187   
    458486404        458554920        458620622        458684073       
458750486        458811593        458877776      445413065     445579915       
445745771        456998244        457191765        457989366        458057973   
    458134087        458215563        458283629        458348299       
458421195        458486420        458554938        458620630        458684099   
    458750494        458811627        458877800      445413164     445579931   
    445745862        456998277        457191773        457989382       
458058088        458134103        458215589        458283678        458348323   
    458421252        458486453        458554946        458620663       
458684115        458750502        458811635        458877818      445413180    
445579949        445745896        456998343        457191781        457989390   
    458058096        458134145        458215613        458283702       
458348372        458421286        458486461        458554961        458620689   
    458684149        458750510        458811643        458877859      445413198
    445579964        445745946        456998590        457191799       
457989408        458058104        458134160        458215662        458283710   
    458348380        458421294        458486495        458554987       
458620697        458684156        458750528        458811650        458877867   
  445413206     445580004        445745987        456998608        457191898   
    457989416        458058112        458134178        458215720       
458283728        458348398        458421344        458486560        458555018   
    458620713        458684172        458750544        458811684       
458877875      445413321     445580046        445746001        456998673       
457191914        457989507        458058146        458134186        458215738   
    458283736        458348406        458421377        458486594       
458555026        458620721        458684214        458750551        458811700   
    458877891     

 

SCH-A-43



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number 445413362     445580079        445746019        456998822       
457191955        457989515        458058153        458134210        458215746   
    458283751        458348414        458421393        458486602       
458555034        458620739        458684222        458750569        458811718   
    458877925      445413438     445580194        445746027        456998939   
    457192003        457989531        458058161        458134228       
458215787        458283769        458348448        458421401        458486628   
    458555059        458620747        458684230        458750585       
458811742        458877933      445413461     445580251        445746068       
456999200        457192037        457989549        458058187        458134244   
    458215795        458283777        458348471        458421419       
458486644        458555109        458620762        458684255        458750635   
    458811759        458877941      445413487     445580269        445746092   
    456999218        457192052        457989564        458058195       
458134251        458215845        458283801        458348505        458421443   
    458486677        458555117        458620770        458684263       
458750650        458811775        458877966      445413495     445580285       
445746126        456999564        457192060        457989572        458058229   
    458134269        458215852        458283819        458348513       
458421484        458486685        458555125        458620796        458684271   
    458750668        458811791        458877974      445413503     445580319   
    445746134        456999929        457192078        457989580       
458058245        458134277        458215878        458283835        458348521   
    458421492        458486693        458555133        458620804       
458684305        458750684        458811809        458877982      445413586    
445580343        445746167        456999960        457192094        457989598   
    458058294        458134368        458215928        458283843       
458348539        458421518        458486776        458555174        458620812   
    458684313        458750700        458811817        458878006      445413719
    445580350        445746233        457000081        457192144       
457989606        458058310        458134384        458215977        458283876   
    458348547        458421526        458486800        458555182       
458620820        458684321        458750734        458811866        458878014   
  445413867     445580392        445746266        457000263        457192169   
    457989622        458058328        458134400        458215985       
458283884        458348554        458421559        458486818        458555190   
    458620853        458684347        458750759        458811874       
458878030      445413933     445580434        445746282        457000685       
457192185        457989630        458058427        458134426        458216017   
    458283918        458348562        458421591        458486859       
458555216        458620887        458684354        458750767        458811882   
    458878055      445413958     445580491        445746290        457000735   
    457192227        457989648        458058450        458134475       
458216025        458283942        458348588        458421617        458486875   
    458555224        458620895        458684362        458750775       
458811890        458878071      445413974     445580509        445746324       
457000743        457192235        457989689        458058484        458134517   
    458216033        458283967        458348596        458421658       
458486917        458555240        458620903        458684404        458750783   
    458811932        458878113      445414063     445580541        445746332   
    457000917        457192268        457989739        458058500       
458134541        458216058        458283975        458348620        458421773   
    458486966        458555265        458620911        458684412       
458750791        458811940        458878154     

 

SCH-A-44



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

 

SCH-B-2



--------------------------------------------------------------------------------

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the Purchaser shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. The Seller has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of the Trust Collateral Agent
as secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). To the best of the Seller’s knowledge,
as of the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1